CAUSE NO. 2012-CI-8758
                                                                              2012 C 108   7A  00034

                                                                                FILED IN
                                                          IN THE DISTRICT4th COURT
                                                                             COURTOF APPEALS
CARMELLA GUERRERO,                             §                           SAN ANTONIO, TEXAS0' )
   Plaintiff,                                  §                                               "
                                                                         11/17/2015 7:02:43 PM
VS.                                            §          2-25 TH JUDICIAL DISTRICT
                                                                             KEITH E. HOTTLE
                                                                                  Clerk
                                               §
BEXAR COUNTY CIVIL SERVICE                     §
COMMISSION,                                    §
    Defendant                                  §          OF BEXAR COUNTY, TEXAS


      NOTICE OF FILING OF ORIGINAL RECORD AND HEARING TRANSCRIPT

       Defendant, Bexar County Civil Service Commission files the attached reporter's record

and clerk's original record per Texas Local Government Code 158.0122(a)

                                           Respectfully submitted,




                                           Clarkson F. Brown
                                           State Bar No. 00798082
                                           Assistant Criminal District Attorney
                                            - Civil Section
                                           300 Dolorosa, Suite 5049
                                           San Antonio, Texas 78205-3030
                                           Telephone: (210) 335-3918
                                           Telecopier: (210) 335-2151
                                           cbrown(ZIbexar.org
                                           A11TORNEY FOR DEFENDANT




                                                                     A]. fl d Ba
                                                           ES:I ci UI P4VI KOZ
                                                                      fl
                                                                AlNiiUJ                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing instrument has

been served by email, on this the 10th day of January, 2014, to the following:

Orlando R. Lopez
The Lopez Law Firm
719 S. Flores, Suite 100
San Antonio, TX 78215
210-472-2100
210-472-2101 fax
OIopezLopez-Law.com
Attorney for Plaintiff




                                                    aClarkson F. Brown




                                            TR-0002
                                                                                                        Page 1
                                                           NO. 10-BCCS-002
              CARMELLA GUERRERO,
                      Employee
                                                                           BEXAR COUNTY
                                                                           CIVIL SERVICE COMMISSION
              vs.
                                                                           BEXAR COUNTY, TEXAS
              INFORMAT ION TECHNOLOGY
              DEPARTMENT,
              BEXAR COUNTY, TEXAS,
                       Department.




                                    TRANSCRIPT OF AUDIO RECORDED PROCEEDINGS
                                        APPEAL HEARING OF CARMELLA GUERRERO
                                                           APRIL 26, 2012
                                                             HELD BEFORE
                                  THE BEXAR COUNTY CIVIL SERVICE COMMISSION
                                     CHAIRMAN GINA M. ELLIOTT, PRESIDING




                                                        HR Training Room
                                                      211 S. Flores Street
                                                    San Antonio, Texas 78204




                                                       DAWN FLIPPIN, CSR
                                                       200 Alcalde Moreno
                                                    San Antonio, Texas 78232



                                                      Dawn Flippin, CSR                        210.383.2290
Electronically signed by Dawn FlIppin (401.013.461-8760)                           5245eeb5-f6db-45f5-aa67-28085203e4ee


                                                            TR-0003
                                                                                              Page 2
     1                                                    APP EARANC ES
     2       FOR THE EMPLOYEE:
     3                 Mr. Orlando R. Lopez
                       The Lopez Law Firm
                       719 S. Flores, Suite 100
                       San Antonio, TX 78215

     I
                       210-472-2100

             FOR THE COUNTY:
     7
                       Mr. Clark Brown
     8                 Bexar County District Attorney's Office - Civil Division
                       300 Dolorosa Street, Suite 5049
     9                 San Antonio, Texas 78205
                       (210) 335-3918
   10
   11
             ALSO PRESENT:
   12
             Commissioner Elliott
   13        Commissioner Gimblet
             Commissioner Cortez
   14        Ms. Andrea San Miguel
             Ms. Carmella Guerrero, Employee
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25


                                                      Dawn Flippin, CSR               210.383.2290
Electronically signed by Dawn FlippIn (401-013461-8760)                   5245eeb5-f6db-45f5-aa87-28085203e4ee

                                                          TR-0004
                                                                                                            Page 3 I
     1                                                         INDEX
                                                                                                    Page
     2
            County Opening Statement                                                                   12
     3
            Employee Opening Statement                                                                 16
     4
                                                         * *** * * ** ** ** **
     5
                                      COUNTY WITNESS:              CARMELLA GUERRERO
     6
            Direct Examination By Mr. Brown                                                            18
     7
            Cross Examination By Mr. Lopez                                                             65
     8
            Redirect Examination by Mr. Brown                                                          91
     9
                                          COUNTY WITNESS:              TINA SINGH
   10
            Direct Examination By Mr. Brown                                                            95
   11
            Cross Examination By Mr. Lopez                                                           106
   12
            Redirect Examination by Mr. Brown                                                        112
   13
            Recross Examination by Mr. Lopez                                                         116
   14
            Further Redirect Examination by Mr. Brown                                                120
   15
                                        COUNTY WITNESS:              GILBERT SANCHEZ
   16
            Direct Examination By Brown                                                              122
   17
            Cross Examination By Mr. Lopez                                                           133
   18
            Redirect Examination by Mr. Brown                                                        138
   19
            Recross Examination by Mr. Lopez                                                         141
   20
                                        COUNTY WITNESS:              CATHERINE MARAS
   21
             Direct Examination By Mr. Brown                                                         143
   22
            Cross Examination By Mr. Lopez                                                           197
   23
            Redirect Examination by Mr. Brown                                                        235
   24
            Recross Examination by Mr. Lopez                                                         242
   25

                                                     Dawn Flippin, CSR                             210.383.2290
Electronically signed by Dawn Flippin (401.0134614760)                                 5245eeb5-f6db-45f5.aa87.28085203e4ee

                                                             TR-0005
                                                                                                    Page 4
     1                                       COUNTY WITNESS:        ROBERT HA}'IPEL

     2       Direct Examination By Mr. Brown                                                         247

     3       Cross Examination by Mr. Lopez                                                          256

     4                                   EMPLOYEE WITNESS:          DAVID MANDUJANO

     5       Direct Examination By Mr. Lopez                                                         261

     6       Cross Examination By Mr. Brown                                                          265

     7                                 EMPLOYEE WITNESS:          CHAUNCEY SPENCER

     8       Direct Examination By Mr. Lopez                                                         266

     9       Cross Examination by Mr. Brown                                                          269
   10                        EMPLOYEE REBUTTAL WITNESS:                CARMELLA GUERRERO
   11        Direct Examination By Mr. Lopez                                                         272
   12
   13        County Closing Statement                                                                281
   14        Employee Closing Statement                                                              287
   15        Commission's Decision                                                                   291
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25


                                                      Dawn Flippin, CSR                     210.383.2290
Electronically signed by Dawn FlIppin (401.013.4614760)                          5245eeb546db46f6.aa87-28085203e4ee

                                                          TR-0006
                                                                                                 Page 5
     1                                                    COUNTY EXHIBITS
                                                                                                 Page
     2
             1.        E-mail to Ms. Singh                                                         65
     3
             2.        Letter requesting apology                                                   65
     4
     5                                                   EMPLOYEE EXHIBITS
     6       1.        Binder of work history                                                      65
     7       2.        Bexar County Parking Policy                                               133
     8       3.        E-mail                                                                    275
     9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25


                                                     Dawn Flippin, CSR                   210.383.2290
Electronically signed by Dawn Flippin (401.0134614760)                       5245eeb5-f6db45f5-aa87-28085203e4ee

                                                           TR-0007
                                                              Page 6                                                                Page 8
     1                PROCEEDINGS:                                           1   the time period that this occurred, which was when Ms. Mans
     2                CHAIRMAN ELLIOTT: Good morning. It is                  2   began, It's about a year's time period. So asjust to set up
     3     Thursday, April 26th of 2012. Time now of 9:05. We're here        3   the day, which id rather not set up the whole day for this,
     4     to call to order the Bexar County Civil Service Commission        4   but if we need to, can we at least discuss or have a ruling on
     5     meeting. And present are all three commissioners, myself Gina     S   how far back we're going to go? Because that will also affect
     6     Elliott, Commissioner Gimblet and Commissioner Cortez.            6   the case we put on as to whether we need to call witnesses if
     7                (Off-the-record Commission business).                  7   we're going to go into a whole character set up, which is what
     8                MS. SAN MIGUEL: Item number 4 is Bexar County          8   most of these ale for.
     9     Civil Service Commission Appeal Hearing, Case Number              9              If we need to do that, I think we need to be
    10     10-BCCS-002, Carmella Guerrero versus Information Technology     10   allowed to then arrange for witnesses to come over. They're
    11     Department. The action being appealed is a demotion. The         11   currently working right now being productive. Have them come
    12     date of the incident was October 4th, 2010. The place of the     12   over, wait, and then be called to do all this character
    13     incident was the office of Catherine Maras, CIO BCIT.            13   discussion. It would only be fair if one side is going to do
    14                And the specific rule or policy violated was          14   it.
    15     Bexar County Civil Service Rules and Regulation policy number    15              CHAIRMAN ELLIOTT: Okay. And let me just
    16     7.6.09 (b), (c) and U). And all parties are present, and         16   clarify, this --this list of witnesses, Exhibit A, I see five
    17     this is an open hearing.                                         17   individuals identified. That is your list?
    18                CHAIRMAN ELLIOTT: Okay. We'll go forward.             18              MR. LOPEZ: Yes, ma'am.
    19     Opening statement from the County.                               19              Madam Commissioner, this is a case about
    20                MR. BROWN: Clark Brown on behalf of Bexar             20   character. In fact, Ms. Guerrero, the employee in this case
    21     County. Before we start, the County would like to invoke the     21   was demoted for basically what Ms. Mans is calling her a
    22     rule.                                                            22   liar. And so we believe character is at issue. We've limited
    23                CHAIRMAN ELLIOTT: Okay. Based on that                 23   our -- our witness list to five people. In fact, we only
    24     invocation, we will ask that -- this is under Texas Rule of      24   intend to call one character witness, and that is Chauncey
    25     Evidence 613. And what that means for those of you not           25   Spencer, who is Ms. Carmella's former supervisor in thejail


                                                              Page 7                                                                Page 9
     1     familiar with that, all witnesses excluding the office or         1   department. And I don't expect to have him on the stand more
     2     department representative and the employee will be asked to       2   than five to ten minutes.
     3     leave this hearing at this time and wait until you are called.    3              CHAIRMAN ELLIOTT: Okay. So the other four
     4     The rule also provides that there is no discussion. We ask        4   that are identified, we're saying we -- you don't need their
     5     that while are you waiting. So at this time -- okay.              S   testimony?
     6               MS. SAN MIGUEL: Only the ones that are                  6              MR. LOPEZ: Mr. Mandujano is a former BCIT
     7     witnesses, okay.                                                  7   employee, Madam Commissioner.
     8               CHAIRMAN ELLIOTT: Okay. We're ready to                  8              CHAIRMAN ELLIOTT: Okay.
     9     proceed.                                                          9              MR. LOPEZ: And he's going to be testifying
    10               MR. BROWN: Clark Brown on behalf of Bexar              10   regarding some substantive facts unrelated to character.
    11     County. I don't know if-- can I just talk about a                11              CHAIRMAN ELLIOTT: And if I read the record
    12     bookkeeping or kind of the way this is going to proceed today    12   correctly, Mr. Mandujano, he did retire or resign prior to the
    13     matter to try to set up ...                                      13   matter?
    14               CHAIRMAN ELLIOTT: Sure.                                14              MR. LOPEZ: At some point before October the
    15               MR. BROWN: It seems a lot of the witnesses             15   4th he left the County, yes, ma'am.
    16     weren't here at the time of this incident. So I don't know       16              CHAIRMAN ELLIOTT: Okay. So can youjust give
    17     how much character witnesses we're going to go into, which       17   us a summaiy of what information he will have?
    18     could take all day. And I don't know at this point if the        18              MR. LOPEZ: Certainly. One of the issues that
    19     Commission is going to allow as to how much background we're     19   we have in the case is what responsibility the employee,
    20     going to go to. I know some of the witnesses are in that         20   Ms. Guerrero had for parking matters. And Mr. Mandujano was
    21     department had nothing to do with that department. Certainly     21   actually referenced I believe in some respects in the
    22     opposing counsel can argue as to why we need to go back in       22   disciplinary demotion letter that Ms. Maras gave Ms. Guerrero.
    23     history some of these before -- I mean a long time ago.          23   And to the extent he was identified in that letter and he has
    24               CHAIRMAN ELLIOTT: Okay.                                24   information concerning what the policies were, what the
    25               MR. BROWN: Our position is we should focus on          25   practices were, and what he understood that Ms. Guerrero's


                                                                                                             6 (Pages 6 to 9)
                                                         Dawn Flippin, CSR                                              210.383.2290
ElectronIcally signed by Dawn FlIppin (401-013-461-8160)                                                 5245eeb5-f6db45f5-aa87-28085203e4oe

                                                                   TR-0008
                                                                  Page 10                                                                   Page 12

     1     responsibilities were, that's going to be the substance of his      1              MR. BROWN: Okay. My time is Clark Brown with
     2     testimony.                                                          2    the Bexar County District Attorney's Office representing Bexar
     3               1 also believe his testimony, Madam                       3    County Information Technology and the role of Bexar County in
     4     Commissioner, won't be more than ten minutes as well.               4    this matter.
     5               CHAIRMAN ELLIOTT: Okay. And you have these                5              As you've probably seen from the documents that
     6     other witnesses that are listed.                                    6    are in the record, the discussion is going to be about a
     7               MR. LOPEZ: They won't be called, ma'am.                   7    parking issue. It's a bigger issue than that from the
     8               CHAIRMAN ELLIOTT: Okay. And, Mr. Brown, you               8    departments side. What it is is about whether a high ranking
     9     have no need to speak with those other witnesses identified         9    employee who had just been promoted to one of the highest
    10     here?                                                              10    positions in the department, a position she herself called
    11               MR. BROWN: No.                                           11    second in command, can be trusted. She had responsibility
    12               CHAIRMAN ELLIOTT: Okay.                                  12    over money, over other employees, over budget, over
    13               MR. BROWN: No, they have nothing to do with              13    purchasing, over approving things. She essentially had the
    14     it.                                                                14    control of the purse strings of this department subject to
    15               CHAIRMAN ELLIOTT: All right. We're in                    15    what she shared with her boss, which is one person above her,
    16     agreement we limit it to the two.                                  16    and that's Ms. Mans. So this isn't so much a discussion over
    17               MR. LOPEZ: Yes, ma'am.                                   17    a parking space as it is over a trust issue.
    18               CHAIRMAN ELLIOTT: Ms. San Miguel, can we                 18              Does Bexar County require and allow that the
    19     dismiss the others? I hate to have them here waiting, these        19    head of a department have faith in the person that is now
    20     individuals that are listed here, if we're not going to call       20    second in command? And if she doesn't, is it not a
    21     them.                                                              21    reasonable personnel decision when that person lies in what
    22               MR. LOPEZ: Madam Commissioner, I am-- I'm not            22    the department believed was -- what Ms. Mans believed was to
    23     positive -- I'm not completely positive, but I suspect the         23    her face, a blatant lie to her face, does she then need to
    24     only two people at least from the employee side that have been     24    under Civil Service Rules keep that person in a position of
    25     excused and are waiting to testi& are Mr. Spencer and              25    ultimate trust? And isn't it important for the County,


                                                                  Page 11                                                                   Page 13

     1     Mr. Mandujano. The others I did not see them in the lobby and       1    taxpayers and everything else involved in County business
     2     I don't see them here.                                              2    that Ms. Maras have full trust in the person that is now
     3               CHAIRMAN ELLIOTT: Okay. All right.                        3    second in command?
     4     Mr. Brown?                                                          4              And when that person lies, whether it be over
     5               MR. BROWN: I don't know who all the people                5    something minor, which they're going to I imagine say is this
     6     were that left. I mean I'll just have to take his word.             6    parking space, or something major isn't the point. The point
     7               CHAIRMAN ELLIOTT: I'm sorry?                              7    is if the person you've now entrusted with second in command
     8               MR. BROWN: I mean I'll just have to take his              8    will lie to your face over something very small, are you now
     9     word that there's only two of them. And Chauncey Spencer was        9    required under Civil Service Rules to take something less than
    10     the one that was really out there, because Chauncey Spencer        10    a demotion or even a termination-- in this case a demotion--
    11     has not been with the County for 13 years or something. But        11    and move that person out of that position because you no
    12     if we're going to have that as a character witness and ten         12    longer have any faith in them?
    13     minutes, then we'll allow -- I don't have any objection to         13              That's what we're really faced with here. It
    14     that. ltjust seemed that we were going to be here all day on       14    all arose over a parking space and a parking issue. And
    15     character and not really substance.                                15    that's the way to minimize this and say well, this is a big
    16               CHAIRMAN ELLIOTT: Right. No. And our goal is             16    misunderstanding over a parking space, and are you kidding me,
    17     not to be here all day. I think we're all in agreement of          17    we're going to demote someone over a parking space? That's
    18     that.                                                              18    not the issue. The issue is are we going to leave someone in
    19               Okay. All right. Well, then we will -- the               19    place that the head of the department no longer has any
    20     two, Mr. Brown -- I'm sony-- Chauncey Spencer and                  20    confidence in. And would any manager, business owner, person
    21     Mr. Mandujano, those are the only two then.                        21    that has responsibility over the budget, a huge budget mind
    22               Okay, Mr. Brown.                                         22    you, of Bexar County Information Technologies-- which I'm
    23               MR. BROWN: Okay. Thank for allowing me to --             23    going to refer to as BCIT today to stop being tongue tied--
    24               CHAIRMAN ELLIOTT: Sure. Thank you for                    24    when you have a huge budget and a huge responsibility as
    25     clari'ing.                                                         25    anyone knows computers are in this day and age, if you do not



                                                                                                              7 (Pages 10 to 13)
                                                              Dawn Flippin, CSR                                                210.383.2290
Electronically signed by Dawn Flippin (401-013461-8760)                                                        5245eeb5-f6db-4515-aa87-28085203e4ee


                                                                          TR-0009
                                                                  Page 14                                                                      Page 16

     1     trust your second in command, can you not remove that person        1              MR, LOPEZ: Yes, ma'am. I'm Orlando Lopez for
     2     and put them in a position -- rather than terminate them, do        2    the employee. I'd like to introduce Carmella Guerrero.
     3     them actually a favor -- put them in a position where you           3    Ms. Guerrero is an almost 20-year veteran of Bexar County.
     4     don't have to trust them, where they're not in charge of a          4    She moved to San Antonio from New Mexico back in the early 90s
     5     budget, where they're not in charge of other individuals,           5    and almost immediately started working for the County. She
     6     where they don't have the right to sign off on purchase             6    started at one of the lower level positions and worked her way
     7     orders, where essentially they do not have the right to             7    over lB years through several departments. And eventually she
     8     control the purse strings of the department or subject to           8    came to work for the BCIT department.
     9     Ms. Maras reviewing what is brought to her?                         9              While at the IT department she rose
    10               If that person has a right essentially to stop           10    phenomenally through the ranks, much like she had done
    11     the things that Ms. Maras finds out if she wants, because as       11    throughout her County service. She rose as Mr. Brown has
    12     the chain goes up, anybody could stop something in the chain,      12    indicated to basically the top level non-technology person.
    13     if she no longer has faith that these things will get to her       13    And by non-technology person, I mean we probably have some
    14     because someone has lied to her about a minor issue, are we        14    hackers that work in the IT department or techies as sometimes
    15     now expected under Bexar County Civil Service Rules to require     15    they're called, but Ms. Guerrero was not a technology person.
    16     that person to retain that position and to be put in that          16    Instead she was in charge of nontechnical issues at the
    17     position of trust when Ms. Maras no longer has any full faith      17    County.
    18     and confidence in her, and instead decides the best position       18              And we believe the evidence is going to be
    19     for this person is one where she doesn't have any of those         19    perfectly clear that's going to paint Ms. Guerrero as a model
    20     responsibilities, where I, as the head of this department,         20    employee. That you don't rank --or you don't get to her rank
    21     don't have to worry that she is going to destroy my department     21    at Bexar County by being insubordinate, by being derelict in
    22     because she's not trustworthy?                                     22    your duties, by doing the things that Ms. Maras has alleged
    23               And in the end it's going to cost Ms. Maras her          23    that she has done in her demotion. You just don't -- in any
    24     job, because when the Commissioners review it, they're going       24    business. I'm not even talking about County, I'm talking
    25     to say how did all this happen? And if she goes back to them       25    about wherever you work, if you're dishonest, if you're


                                                                  Page 15                                                                      Page 17

     1     and says well, yeah, she lied to me, but I left her as my           1    deceitful, if you are insubordinate, if you don't do the
     2     second in command, the Civil Service Rules, they didn't seem        2    things yourjob tells you to do, you're not going to rank or
     3     to allow me to do this. But we'll argue they did. So the            3    get to where you're at this high on the totem pole. ltjust
     4     Commissioners are going to say thank you, Ms. Mans, head back       4    doesn't happen.
     5     to Chicago. And that's where we are.                                5              At worst it's a witch hunt. We have a
     6               So it can be reduced to a parking space, but              6    situation where Ms. Maras became upset about somebody having a
     7     what I'd ask you to consider as the whole discussion goes on,       7    plum parking spot on the day in question and that she went out
     8     however long this takes, is the much larger issue of trust.         8    of her mind and began a witch hunt to get rid of one of the
     9     And does not Bexar County allow under Civil Service Ms. Mans        9    most respected and most tenured persons in the whole IT
    10     to determine who her second in command should be, and remove       10    department.
    11     that person if that trust has been breached? Not only for her      11              Before I finish, I want to make sure that the
    12     sake but for the entire sake of Bexar County, which is what        12    Commissioners understand whose burden it is in this case. In
    13     this comes down to.                                                13    today's hearing it is Ms. Maras' burden. As the person who
    14              And what we will show by the end of the day or            14    demoted Ms. Guerrero, it is Ms. Maras who must demonstrate to
    15     the end of the morning is why this demotion occurred. Not a        15    you with credible evidence that this demotion was reasonable
    16     parking space, an issue of major trust violation. And we will      16    and that it was following the Bexar County policies. And so
    17     show that through witnesses and documentation. And at the end      17    I'm going to ask that you pay close attention to Ms. Maras'
    18     of the day we'll ask that you uphold this demotion and allow       18    testimony. We learned, our kids learn that one of the worst
    19     the BCIT to proceed as it has been, which is very well, since      19    things that you can do is lie. Whether it's a small lie or a
    20     all of this occurred. May we proceed onward, allow                 20    white lie or a big lie, it's huge. It's one of the most
    21     Ms. Guerrero to stay in her position, allow the department to      21    fundamental things that we teach that all humanity must
    22     proceed as they have been, and for the betterment of Bexar         22    understand is to be truthful and not lie. The second worst
    23     County allow this demotion to stand. Thank you.                    23    thing is to call somebody a liar when they're not.
    24              CHAIRMAN ELLIOTT: Thank you.                              24              This is a case about Mrs. Guerrero's career.
    25               Mr. Lopez, opening statement.                            25    At the time that she was demoted she had risen to the level of



                                                                                                                8 (Pages 14 to 17)
                                                              Dawn Flippin, CSR                                                   210.383.2290
Electronically signed by Dawn Fllppin (401-013461-8760)                                                          5245eeb5-f6db-45f5-aa87-28085203e4ee

                                                                          TR-0010
                                                               Page 18                                                               Page 20

     1     E -- AlO --I'm sony -- Eli, which was the second ranking          1    I had the video conferencing section, the communications
     2     person at the IT department. After the demotion, she got          2    division, the technical training division. I was responsible
     3     downgraded to an E5, six ranks, six grades in the stroke of a     3    for all budget related matters and H.R. related matters in the
     4     pen because she called her a liar. And what I'm going to ask      4    department. And then I oversaw the administrative staff.
     S     you to do is put her to her test today.                           5       Q   Okay.
     6              This is a simple misunderstanding about some             6       A   And the technology business analysts. I'm sorry, I
     7     parking spot. I'm offended, Ms. Guerrero's offended that we       7    forgot that.
     B     would have to come to this process because Ms. Maras decided      8       Q And what about purchasing; were you in charge of
     9     to call her a liar. That's not the case. We're going to           9    purchasing or involved with purchasing?
    10     prove it. And at the end the day we hope that you reinstate      10       A Yes, I was pretty much included in the
    11     Ms. Guerrero to her former rank position and award her back      11    administrative duties of purchasing, of procurement.
    12     pay to the time of the demotion.                                 12      Q Okay. And would that include approving payments or
    13              CHAIRMAN ELLIOTT: Thank you, Mr. Lopez.                 13    bids or
    14              Mr. Brown.                                              14       A Yes, sir.
    15              MR. BROWN: At this time we call Ms. Guerrero.           15       Q   All of those things?
    16              (Witness sworn).                                        16       A   Yes, sir.
    17                  CARMELLA GUERRERO,                                  17       Q   And what would you say the budget of BCIT was in a
    18     having been sworn to tell the truth, testified as follows:       18    year for purchasing -- other than salary, what monies did BCIT
    19             DIRECT EXAMINATION BY COUNTY                             19    have to spend?
    20     BY MR. BROWN:                                                    20       A We had a couple of budgets actually. One of them
    21       Q Morning.                                                     21    was a technology budget over $ I million. About $2.5 million I
    22       A Good morning.                                                22    believe --now, you're asking me to think back 18 months. So
    23        Q Ms. Guerrero, justjumping ahead to the time of this         23    I apologize if I'm not exactly sure of the--
    24     incident or the time Ms. Maras came into the job which was       24       Q That's all right. Just if you can round figure me,
    25     when; do you remember?                                           25    that's fine.


                                                               Page 19                                                               Page 21

     1        A   September of 2009.                                         1       A   Yeah.
     2        Q   Okay. And what was your position at that time?             2       Q   It was a substantial--
     3        A   I was the interim CIO while they went through the          3       A   A lot of money.
     4     process of hiring a new dO.                                       4       Q   -- amount of money?
     5        Q Okay. So at the time you were -- does that mean you          5       A   Yes, sir.
     6     were in charge of BCE!'?                                          6        Q And in your position did you have control over some
     7        A Administratively, yes. I was also answering to               7    of that money as to whether bills got paid, who got paid, what
     8     another executive director that was kind of overseeing my work    8    got bought?
     9     to make sure that everything was flowing smoothly.                9        A As far as approving the purchase orders, yes, I did.
    10        Q And so at the time that Ms. Maras came in, what was         10    However, all of that went through the CEO, my previous CLO,
    11     your role in terms of orientating or did you have any role       11    Dr. David Morgan.
    12     in—                                                              12       Q Uh-huh.
    13        A   Yes, I did.                                               13       A And then Cathy Maras. In the interim was David
    14       Q Okay.                                                        14    Marquez who's an executive director of Economic Development.
    15       A I spent probably the first year working with                 15    So if I was spending over a certain amount of money,! always
    16     Ms. Mans and orientating her to what we do at SC1T, how the      16    went through him.
    17     County works, set up meetings with all the executive directors   17      Q Okay. Would it be fair to say that if something
    18     and elected officials for Ms. Maras to meet them. And then,      18    came to you that you approved, it would get paid?
    19     you know, worked with her closely on all BCIT issues that        19       A   Yes, sir.
    20     first year.                                                      20       Q  Okay. In terms of your H.R. role that you-- after
    21         Q And what were your responsibilities that first year        21    Ms. Mans got here, what was your role in terms of H.R.? I
    22     that she was here? Once you were no longer interim CIO, what     22    think you said you had an H.R. --
    23     were your responsibilities?                                      23       A I had an H.R. role the whole time I was-- most of
    24       A I had a division, the planning and technical                 24    the time that! was in BCIT. Changing directors, changing
    25     services division. And I had about 19 people reporting to me.    25    C1Os, obviously things changed. So under David Morgan pretty



                                                                                                           9 (Pages 18 to 21)
                                                            Dawn Flippin, CSR                                             210.383.2290
Electronically signed by Dawn FlippIn (401-013-4614160)                                                    5245eeb5-f6db-45f5-aa87-28085203e4ee

                                                                        TR-0011
                                                                   Page 22                                                                 Page 24

     1      much I -- all personnel related mailers went through me. If       1    wasn't signing off on her time sheets or anything, so I
     2      another manager wanted to take disciplinary action or             2    believe making sure that her payments went through.
     3      promotion or reclassification of a position, they went through    3    Coordination with the vendor basically.
     4      me to research the rules, to talk to the D.A.'s office, to        4      Q What about on a day-to-day basis what would Ms. --
     5      talk to the Civil Service department and make a                   5    would Ms. Singh rely on you for anything in terms of personnel
     6      recommendation.                                                   6    issues?
     7         Q      So you're familiar with Civi I Service?                 7       A      Not that! can remember.
     8         A      Oh, absolutely. Yes, sir.                               8       Q If Ms. Singh had a question about how things
     9         Q      And familiar with the rules of Civil Service?           9    operated in the County since she wasn't a County employee and
    10         A      Yes, sir.                                              10    was--
    11         Q And familiar with the bases on what you could --the         11       A      Uh-huh.
    12      degrees of discipline you could issue?                           12       Q      -- new to the County, correct?
    13         A      Yes, sir.                                              13       A      Yes.
    14         Q Are you aware of the rule that if something was             14       Q      Who would she go to?
    15      severe enough, you didn't have to go through each small step     15       A      She would go to me.
    16      of progressive discipline; you could jump to something more      16       Q Okay. So things like as minor as where to park or
    17      severe?                                                          17    on a daily basis how to come into the building, access cards,
    18         A      I understand that its written in the rules. It's       18    all those things would she go to you to find out how that
    19      not -- it was not the practice that I employed.                  19    happens?
    20         Q      Okay. So on the disciplines you reviewed and you       20       A      Yes, typically we do an orientation with any new
    21      said contacted the IDA's office and consulted perhaps with       21    employee whether they're contract or not. And those things
    22      Andrea in H.R.                                                   22    are usually covered during that time period.
    23         A      Uh-huh, yes.                                           23        Q So at the end of the day, so to speak, was she
    24         Q You didn't have a situation where you felt it was           24    treated as a Bexar County employee?
    25      severe enough to go to a demotion or a termination rather than   25       A      I would say yes.


                                                                   Page 23                                                                 Page 25

     1      maybe a counseling, a written reprimand?                          1       Q Okay. But not subject to-- termination or
     2         A      In my history with the County?                          2    discipline issues were not-- that would be up to her
     3         Q      Yes.                                                    3    employer, correct?
     4         A      Yes, we have had that in the past.                      4       A      Yes.
     5         Q      Okay. So you are aware and you have experienced         5       Q And if there was a recommendation for something to
     6      that sometimes an infraction, in the person issuing the           6    happen to Ms. Singh, that would come through the department
     7      discipline's opinion, is severe enough to skip all the first      7    but have to go to her employer?
     8      initial smaller steps and go to something larger?                 8       A      I don't understand the question. I'm sorry.
     9         A      Yes.                                                    9       Q The ultimate decision    say, Ms. Singh was going to
                                                                                                                    --


    10         Q All right. Let'sjump ahead to why we're here                10    be moved out of Bexar County, that would be up to her vendor
    11      regarding Ms. Singh. Tell me who Ms. Singh is.                   11    that she worked for?
    12         A      Tina Singh is a contract employee who was hired--a     12       A      No, I think the recommendation would come from Bexar
    13      contract manager who was hired to do project management for      13    County. She needed to be performing at a certain level.
    14      one of our large implementations.                                14    There was a contract with the vendor. If she wasn't
    15         Q      Okay. And when you say hired, she wasn't a County      15    performing at a certain level, Ms. Maras could have
    16      employee, correct?                                               16    recommended either a new, you know, a new employee --new
    17         A      No.                                                    17    contractoror.
    18         Q      Okay. So she's an outside vendor's employee?           18       Q      And as far as you know Ms. Singh, did she do her
    19         A      Yes.                                                   19    job?
    20         Q Okay. And as an outside vendor's employee, what             20       A      As far as I know. I wasn't supervising her, so.
    21      control do you have over her daily activities as the head of     21      Q Well, as the head of the H.R. area would people have
    22      HR.?                                                             22    come to you had they decided Ms. Singh is not working out?
    23         A      I was really just making sure that her--we have a      23       A      No, I think that Ms. Singh reported directly to
    24      contract with the vendor that hired her, so I was the one that   24    Cathy. A manager at the same level as myself except for
    25      went through purchasing to get that approved. And that -- I      25    contract workers, so those decisions would have been made by



                                                                                                            10 (Pages 22 to 25)
                                                                Dawn Flippin, CSR                                             210.383.2290
ElectronIcally signed by Dawn FlIppin (401-013461-8760)                                                         5245eeb5-f8db-45f$-aa87-28085203e4e

                                                                         TR-0012
                                                              Page 26                                                             Page 28

     1      Ms. Maras.                                                       1      A And since all contracts went through me for any kind
     2        Q Okay. So you had no supervisory --                           2   of procurement and I did the coordination with our purchasing
     3           A   No.                                                     3   department to make sure that the contract was in order and
     4           Q   -- role over Ms. Singh?                                 4   that the budgeted finds were there, I coordinated the contract
     5           ANo, I did not.                                             5   going to Commissioners Court for approval. But the hiring of
     6        Q Okay. In your time at the BCIT as far as you know            6   Ms. Singh was Ms. Maras'.
     7     did Ms. Singh perform to her standard?                            7     Q Okay. The actual whether we're going to hire her
     8           A   As far as I know, yes.                                  8   position --
     9           Q   And as far as expected, she performed?                  9      A    Uh-huh.
    10           A   As far as I know, yes.                                 10      Q    I mean hire her was Ms. Maras?
    11         Q     And in your interactions with her was she an honest    11      A    Uh-huh.
    12     person?                                                          12      Q    You did the contract end of it?
    13         A Yes.                                                       13      A    Uh-huh.
    14         Q Okay. So as far as you know if she says something          14     Q     And you -- do you think it was September, October,
    15     at this hearing or put something in writing or had said          15   November?
    16     anything to you or Ms. Mans or anybody else, you'd say she's     16     A I do not remember what date it was, sir.
    17     an honest person?                                                17      Q Do you remember if it was within six months, within
    18        A As far as I know she's an honest person. [have no           18   three months, within two months of Ms. Mans starting?
    19     reason to believe she is not.                                    19      A No, I do not. I'm sony.
    20        Q And did you have interactions with her on a weekly          20      Q That's okay. So suffice to say at some point after
    21     basis, daily basis, monthly, yearly?                             21   Ms. Singh came here, she came to you and asked about parking,
    22        A At the beginning I did when she was first brought           22   correct?
    23     on.                                                              23      A    Yes, she did.
    24           Q   So you know her more than a face in the hallway?       24      Q    Okay. And what was the general discussion if there
    25           A   Yes.                                                   25   was a discussion?


                                                              Page 27                                                              Page 29

     1        Q You know her on a conversational basis?                      1      A The question Ms. Singh asked me was whether or not
     2        A Yes.                                                         2   that she qualified to get in the County parking garage. And I
     3        Q Okay. At some point did Ms. Singh come to you and            3   basically told her not as an employee, but, you know, you can
     4     ask how parking works at Bexar County?                            4   contact -- I know they have parking spaces in the garage. You
     5        A Yes.                                                         5   can contact infrastructure services. And I gave her Raul
     6        Q Okay. And do you remember-- I don't need a                   6   Talamantes' name. I'm not sure if she did that or not.
     7     specific date unless you know it-- about when that was?           7             At a later date she did come to me and ask me
     8        A No, I do not. I'm sorry.                                     8   if there was any way that she could park closer because she
     9        Q Do you know if it was early on when she got to Bexar         9   had these seven o'clock meetings in the morning and she was
    10     County or later? When did she come to Bexar County? I'm          10   parking three or four blocks away. And so we had that
    11     sony.                                                            11   discussion as well.
    12        A I don't have that date, sir. I don't -- 1 don't             12      Q Okay. So the first discussion she asked you if she
    13     remember.                                                        13   could get in the parking garage, correct?
    14        Q Prior to Ms. Maras?                                         14      A    Yes.
    15           A   No.                                                    15      Q    That's the building we're in?
    16           Q   Okay. So sometime after September '09?                 16      A    Yes.
    17           A   Yes.                                                   17      Q And your answer was to refer her to IS -- to Raul
    18         Q     And you said you approved her hiring?                  18   Talamantes?
    19         A No, Ms. Maras interviewed her. Ms. Maras and 1             19      A Yes.
    20      discussed it. I believe Ms. Maras and I agreed that she would   20      Q Who is who?
    21      be a good fit for the position. Ms. Maras hired her.            21      A Raul Talamantes works for the infrastructure
    22         Q Okay. But you said you approved something in               22   services department. And I believe he's the supervisor over
    23      relation to her coming here?                                    23   parking facilities, parking facilities.
    24           A   We had a contract with the vendor.                     24      Q Okay. And did you take any steps other than
    25           Q   Okay.                                                  25   referring her to Raul to get her in the garage?



                                                                                                        11 (Pages 26 to 29)
                                                          Dawn Flippin, CSR                                                210.383.2290
Electronically signed by Dawn Fllppin (401-013461-8760)                                                    5245eeb5-f6db-45f5-aa87-28085203e4ee

                                                                    TR-0013
                                                             Page 30                                                                Page 32
      1        A     No.                                                      1   Plaza?
     2          Q And were you aware of whether there was a waiting           2      A I -- I did ask Ms. Singh to talk with Ms. Yates
     3      list to get in the garage?                                        3   about whether or not they would have parking not just for
     4          A I know there was a waiting list for County                  4   Ms. Singh but for another one of our employees that was going
     5      employees, because this building had not been built yet. But      5   over there all the time because he was also on the project.
     6      they -- I know they have contract parking in there for people     6   So I believe Ms. Yates reserved two parking spaces for
     7      like City of San Antonio or attorneys. I didn't have any          7   employees that were coming from our department or parking
     8      information about that.                                           8   elsewhere to use those spaces when they went to meetings at
     9          Q And did you know what the wait list was?                    9   Heritage.
    10          A At the time for employees I believe they were saying       10      Q So you did secure parking at Heritage for her?
    11      somewhere around two years.                                      11      A It was not specifically for her, but I believe that
    12          Q Did you contact Raul to see if she could get in the        12   Ms. Yates gave Ms. Singh parking at Heritage Plaza.
    13      garage or did you just refer her to Raul?                        13      Q Okay. And at some point in all of this Ms. Maras
                                                                                                                               --


    14          A I think I referred her to Raul. I'm not positive if        14   was already here? Ms. Maras was already here?
    15      I made that contact for her. I may have.                         15      A Yes.
    16          Q Okay. You may have taken more steps than just refer        16      Q Did you speak with Ms. Mans about Tina Singh and
    17      her to Raul?                                                     17   parking?
    18          A I may have contacted RauI. I'm not positive.               18      A Yes, I did.
    19          Q And at some point did you recommend that she park          19      Q On how many occasions?
    20      elsewhere within County parking other than the garage?           20      A I believe one.
    21          A Ms. Singh had an issue with walking in the dark at         21      Q And on that occasion what was -- where was the
    22      seven a.m. to a meeting that was several blocks away. And so     22   parking supposed to be that you were asking about?
    23      yes, I did see if she could park behind our building for those   23      A It was a space that was behind our building.
    24      early morning meetings.                                          24      Q Okay.
    25          Q And your building is?                                      25      A Behind the annex building there was some SCIT, which


                                                            Page 31                                                                 Page 33
     1         A Our building is the County annex caddy corner to the         1   is our department, designated spots. And! asked Ms. Mans if
     2      parking garage.                                                   2   she could park there when she had those early morning meetings
     3         Q Okay. So essentially you're across the street?               3   for those meetings.
     4         A Yes.                                                         4       Q And what was her response?
     5         Q From the old parking garage?                                 5       A Yes.
     6         A Yes.                                                         6      Q Ms. Maras approved her parking there?
     7         Q Okay. And what about Heritage Plaza parking; are             7       A Yes.
     8      you -- did you take any steps to try to get her into Heritage     8      Q Okay. At any point did Ms. Mans tell you-- at any
     9      Plaza parking?                                                    9   point did you ask her about other parking for Ms. Singh?
    10         A There were several -- we have a contract --the              10      A No, I do not believe I asked her for other parking
    11      contract that she was actually working for was the loss and      11   for Ms. Singh.
    12      implementation which was our financial system. And the           12      Q So your recollection is Ms. Maras never told you
    13      auditor's office basically was taking over the third floor of    13   that Ms. Singh could not have free parking in any County
    14      the Heritage Plaza for that project.                             14   Spaces since you never had a discussion with her about other
    15                Our criminal justice division was in there             15   parking?
    16      previous to that, and when they moved out, the auditor's         16      A That's my recollection for the exception of October
    17      office was expanding into that area. Because I oversaw the       17   4th.
    18      contract with Heritage Plaza for our criminal justice            18      Q Right. Okay. At any point during that -- or is it
    19      division, then I knew that it also came with eight to ten        19   your testimony that you had nothing to do with parking in
    20      parking spaces, that leased area did. The County auditor,        20   terms of BCIT?
    21      Ms. Yatesjust had taken over that contract, so she was not       21      A That is not my testimony.
    22      aware of those parking spaces. So I did noti& Ms. Yates that     22      Q What is your testimony regarding your role in
    23      there was parking spaces for that building allotted for that     23   parking -- and all employees, notjust Ms. Singh -- at BCIT?
    24      third floor. And so [did take that step.                         24      A [was the liaison between our department and the
    25         Q And did you try to get Ms. Singh parking in Heritage        25   infrastructure services department for all parking issues.


                                                                                                       12 (Pages 30 to 33)
                                                         Dawn Flippin, CSR                                              210.383.2290
Electronically signed by Dawn FlIppin (401-013-461-8760)                                                  5245eeb5-f6db-45f5-aa87-28085203e4ee

                                                                    TR-0014
                                                                   Page 34                                                                 Page 36

     1     Similar to the same responsibilities I had for HR-related          1    who had in and out parking.
     2     matters or budget-related matters. If there was a parking          2       Q   And who would decide who got free parking?
     3     issue, I was the person that the employees would go to or the      3       A   Mr. Talainantes.
     4     managers would go to to either get approved parking in the         4       Q   Mr. Talamantes would decide who got free parking?
     5     parking garage for like for instance technical people who are      5       A   Yes.
     6     using their vehicles for work-related issues.                      6      Q How would he know what an employee's rank was or
     7              1 also know that parking is a commodity                   7    what level they were?
     8     downtown. And then we had a lot of other issues with               8       A   No, I -- I would -- that's why I meant when I was
     9     employees who were having to park at the K-Mart parking lot at     9    the -- when I said I was the liaison, I would provide
    10     the time, which is now the new City Police Department. But        10    information to Mr. Talamantes about what the employee's role
    11     that lot got closed down, so you had a lot of employees that      11    was I would sometimes even send him ajob description so he
    12     were moved from there. So I handled a lot of parking issues       12    could we that that person in my opinion -- and I would
    13     within our department.                                            13    recommend in and out parking or free parking I should say.
    14        Q And as liaison, what did -- what does liaison mean           14             So the policy for Bexar County spells out
    15     in your mind as to how you did this?                              15    exactly who is eligible for parking. And so by those
    16        A   The -- the internal -- and I can't say it's a              16    standards, I would make a recommendation based on my knowledge
    17     written policy -- but our internal BCIT procedure basically       17    of what that employee'sjob was to Mr. Talamantes.
    18     was if a manager or a supervisor believed that their employee     18      Q Okay. And as you said, parking is a commodity
    19     or a position for an employee required them -- or not required    19    downtown?
    20     them-- but that they qualified for in and out parking, then       20       A   Yes.
    21     they would come to me. I would look at the job description,       21       Q   A valuable commodity to some people?
    22     find out how often the employee was going in and out leaving      22       A   Yes.
    23     the building or, you know, and then I would get that              23       Q Would you take this infonnation as to who was going
    24     information and send it to RauI Talamantes for approval.          24    to get free parking and go to your superior?
    25        Q   Okay. At some point did you ask Mr. Talamantes who         25       A   With David Morgan, no, I did not.


                                                                   Page 35                                                                 Page 37

     1     was parking in certain designated spaces?                          1       Q    So it was all -- you were the end?
     2        A   Yes, several times.                                         2       A    I was the person that made the recommendation to
     3        Q   Okay. And why would you need that information?              3    Raul Talamantes, yes.
     4        A   Because I didn't assign parking spaces. Basically a         4       Q And prior to October 4th with Ms. Maras, did you run
     5     manager, for instance Mr. Mandujano, the technical support         S    these decisions by her?
     6     manager, would come to me and say okay, this person, this          6       A    I'm not sure that there were any of these big
     7     person and this person need in and out parking. So I got them      7    decisions to make during that time period under Ms. Maras for
     8     the in and out parking.                                            8    the exception of manager parking. If you're a manager, you
     9              There were designated spots, but I didn't                 9    have free first level parking. And we had three managers
    10     assign who was in those designated spots. We had employees--      10    leave in the first year that Ms. Macas was here, so there was
    11     one of my employees, as a matter of fact, who was the video       11    turnover. And people were interim managers. So yes, I
    12     conference manager, he had in and out parking. He did not         12    discussed with Ms. Macas whether those interim managers should
    13     have a designated spot. So he had free parking. He had a          13    have manager parking in the parking garage.
    14     card to get in and he came and went as he pleased, but he         14       Q And would she approve it or deny it or would she
    15     didn't have a designated assigned spot. I did not assign          15    leave it up to you or how would that go?
    16     spots. And so I did not have information as to who was            16       A    No, she would approve it or deny it.
    17     parking in what assigned spot.                                    17      Q And then as liaison, you would relate that to
    18        Q   And who would-- did you have information as to who         18    Mr. Talamantes?
    19     was parking in free parking?                                      19       A    Yes.
    20        A   Yes, but it changed frequently. So I would get an          20       Q    And would Mr. Talamantes do as you told him
    21     update from Mr. Talamantes frequently.                            21    generally?
    22        Q   And how would that change come about?                      22       A    Sometimes. A lot of times he would have questions
    23        A   An employee would leave and a new employee would           23    about-- and they also have a system in the parking garage
    24     come in or-- I wasn't keeping a, you know, a concrete list        24    that monitors how much somebody is going in and out. The
    25     all the time. So I would make sure that I had a good list of      25    policy says you have to go in and out between three and five



                                                                                                             13 (Pages 34 to 37)
                                                                  Dawn Flippin, CSR                                             210.383.2290
ElectronIcally sIgned by Dawn FlIppIn (401-013-4614760)                                                        5245eeb5-f6db-45f5-aa87-28085203e4ee


                                                                         TR-0015
                                                                Page 38                                                                Page 40

     1      times a week. So he would contact me and say these people         1       A    I don't know.
     2      haven't been going in and out. We have to pull their card or      2       Q    So --
     3      whatever. So he did have the final say-so.                        3       A    I was not approached by any other employee with
     4         Q     Okay. He's got the power?                                4    that.
     5         A     Parking power.                                           5       Q    Well, as second in command or as a high up person --
     6         Q     Which for an employee like myself or you is a $600       6       A    Uh-huh.
     7      benefit a year, correct?                                          7      Q --of the department, were you there in the
     8         A Uh-huh, yes, sir.                                            B    mornings?
     9         Q Because parking in the garage is $50 a month,                9      A Yes.
    10      correct?                                                         10      Q Early mornings?
    11         A $55 now I believe.                                          11       A    Sometimes.
    12         Q     $55, oh.                                                12        Q Were you aware of other employees that had meetings
    13         A     That's what I'm paying.                                 13    in the morning?
    14         Q   Better check my paycheck.                                 14       A Well, of course I'm sure there were employees who
    15               So we're not talking -- to an average employee          15    had meetings in the morning.
    16      we're not talking chump change. That's a serious--               16       Q Ms. Singh wasn't unique in that she had meetings in
    17         A   Uh-huh, it is.                                            17    the morning?
    18         Q   -- benefit each year?                                     18       A    No, I do not believe so.
    19         A   Yes, it is.                                               19       Q All right. And where did you tell her to park or
    20        Q Let's go back to Ms. Singh. Did you ever tell                20    did you tell her to park after the meetings were over and the
    21      Ms. Singh she could park permanently in back of the building,    21    sun was out?
    22      your work building?                                              22       A No, I did not tell her where to park.
    23         A No, 1 did not                                               23       Q Did you just tell her she needed to move that car as
    24         Q Okay. So if Ms. Singh began parking there                   24    soon as the meetings were over?
    25      permanently, why -- what's your understanding of how that        25       A    She was already parking in the lot down the street


                                                                 Page 39                                                               Page 41

     1     happened if you have one?                                          1    under the bridge. I mean, so she was already parking there.
     2        A It would be my opinion that Ms. Singh knew that she           2      Q Okay. But in the discussion of you need to move
     3     could park there for early morning meetings. And then I think      3    your car as soon as the meeting is over, how did that
     4     that she just took advantage of that and continued parking         4    discussion come about? Is that when you told her where she
     5     there. And I had no idea she was doing that.                       5    could park just for meetings and then leave?
     6        Q Did you ever tell her she can't park them                     6       A What I told Ms. Singh was that I talked to Cathy
     7      permanently or all day or?                                        7    Maras and it was-- it's okay to park there when you have
     8         A There was no question as to whether or not she could         8    those early morning meetings, and then you need to move your
     9      park there permanently. The question was could she park there     9    car.
    10     for those early morning meetings because it was still dark        10       Q    Okay. So you had run all this by Ms. Mans?
    11     outside and she was walking from three blocks away.               11       A    Yes, I did.
    12         Q     What were your instructions to her regarding parking    12       Q    And Ms. Maras' instructions to you were what?
    13      there?                                                           13       A    Ms. Maras said it was okay for her to park there
    14         A It was my understanding that she -- or it was--             14    when she had an early meeting.
    15      what I understand I told her is that she could park there for    15      Q And that then she then had to move her car?
    16      those early morning meetings and then she needed to move her     16      A I don't believe she went into that much detail to
    17      car after the meetings.                                          17    tell me then she has to move her car. And I
    18         Q So if she had an early morning meeting, she couldn't        1B       Q    That was your understanding though?
    19      leave the car there all day; she had to get back in it and       19       A    Yes, that was my understanding.
    20      move it after the meeting was over?                              20       Q    And that's what you related to Ms. Singh?
    21         A Yes. The issue at the time was whether, you know,           21       A    Yes.
    22      she was parking walking three or four blocks in the dark.        22        Q And on the day of October 4th when all this seemed
    23      That was the issue.                                              23    to come to a head what's your recollection of what occurred
    24        Q Okay. And did other employees have early morning             24    that day?
    25      meetings?                                                        25       A    Ms. Maras was coming back from a meeting. She



                                                                                                           14 (Pages 38 to 41)
                                                             Dawn Flippin, CSR                                             4t,flI:SflS4sJ.]
Electronically signed by Dawn Flippin (401-013-461-8760)                                                    524 See b 5-fSd b-45f5-aa8 7-28 08 5203 e4ee

                                                                         TR-0016
                                                                   Page 42                                                                 Page 44

     1     approached me on the porch. She asked me who has a black              1    parking and the timing of it?
     2     Mercedes something something, some kind of vehicle. I'm not           2       A   leant remember exactly what happened next.
     3     really good at vehicles. And my answer was I don't know who           3       Q   Okay. Did you know --do you know if you went back
     4     has a black Mercedes. I didn't know why she was asking me who         4    to your office, you went to Ms. Maras' office, you went
     S     had a black Mercedes. She said well, there's a black Mercedes         S    outside; do you remember?
     6     parked in the SCIT spot in the back. And [said oh, I don't            6       A   1 didn't go outside. I'm really trying to think of
     7     know whose it is.                                                     7    exactly what happened in what order it happened. I did have a
                       Ms. Mains walked in the building, walked right            8    conversation with Ms. Mains in regards to-- it's my
     9     back out. She said I bet you that's Tina Singh's car. And 1           9    understanding that Ms. Maras did not have knowledge that there
    10     said oh, maybe -- maybe it is. And so she told me to go up           10    were designated parking spaces behind the building, because I
    11     and tell Ms. Singh that she needed to move her car and that it       11    don't-- I believe she told me she had not been back there.
    12     would look very bad on her if a contract employee was parking        12    So we had that discussion. And she wanted to know who was
    13     in a BCIT spot with a Mercedes. And I said okay. Ms. Maras           13    parking in those spaces.
    14     went into the building before I did and was already in               14             1 also explained to her that we also had
    15     Ms. Singh's office talking with her when I walked up. So             15    designated spaces in the garage. And she wanted to know who
    16     Ms. Maras asked Ms. Singh to move the car.                           16    was parking in those spaces. And I didn't have that knowledge
    17                 Do you ...                                               17    either at the time. So throughout the day there were several
    18        Q      Okay.                                                      18    meetings and several discussions and several e-mails going
    19        A      You want the whole story or just that part or all of       19    back and forth regarding who was parking where and how many
    20     the incidents?                                                       20    spaces did we have and who had free parking.
    21       Q That's okay. So at that point Ms. Maras was up in                21       Q   Okay. And throughout the day did Ms. Mains question
    22     Ms. Singh's office?                                                  22    whether you had been honest with her about parking?
    23        A      Yes.                                                       23       A   At the end of the day Ms. Maras was very upset and
    24        Q      And had you gone in with her?                              24    raising her voice. And at that point yes, expressed that I
    25        A      I was kind of behind her.                                  25    had not been honest with her about parking.


                                                                   Page 43                                                                 Page 45

     1        Q      Okay. And what did Ms. Mans say to Ms. Singh?               1       Q And what was your understanding of what she believed
     2        A      I didn't hear the whole thing other than she told           2    you had not been honest about?
     3     Ms. Singh to move her carl believe.                                   3       A   My understanding is that she had the impression that
     4        Q      Okay. And--                                                 4    1 knew who was parking in those spaces and that I was refusing
     5        A      I stopped at the door because she was already               5    to give her that information. And she also was very upset
     6     telling Ms. Singh, so I didn't have to tell Ms. Singh                 6    that she felt that I had been dishonest in some way about
     7     anything.                                                             7    Ms. Singh's parking.
     8        Q      And did Ms. Singh respond that you heard?                   8       Q Did she express to you what the dishonesty in her
     9        A      I did not hear a response from Ms. Singh.                   9    opinion was?
    10        Q And did you--were you part of any of the                        10       A   She said that she did not know that Ms. Singh was
    11     conversation between Ms. Singh Ms. Mans yourself? Were you           11    parking in the back of the building. And I told her I did not
    12     in there?                                                            12    know Ms. Singh was parking in the back of the building either,
    13        A      No, I was not. I stopped at the door of Ms. Singh's        13    and so [did not know that was her Mercedes in the back. I do
    14     office.                                                              14    not believe Ms. Mains believed me that I did not know that was
    15       Q Did Ms. Mans come out after she said you need to                 15    Ms. Singh's Mercedes in the back.
    16     move your car?                                                       16       Q So you had no knowledge that Ms. Singh had been
    17        A      I believe so.                                              17    parking in back; is that true?
    18        Q      Okay. And did you continue the conversation with           18       A   I had knowledge that Ms. Singh was going to park
    19     Ms. Maras after that?                                                19    there for early morning meetings, and then I never heard
    20        A      Throughout the day we had several conversations            20    anything else about it.
    21     about the parking issues.                                            21       Q   Okay. Do you know how long she had been parking
    22        Q      Right after-- I'm sorry. I didn't mean to                  22    there for early morning meetings?
    23     interrupt you.                                                       23       A   No, I do not.
    24                 Right after Ms. Singh's office, what was the             24       Q Had you informed Ms. Singh by e-mail that she could
    25     next thing that happened between-- with you, Ms. Mains and           25    only park there in the morning?



                                                                                                                15 (Pages 42 to 45)
                                                                 Dawn Flippin, CSR                                             210.383.2290
Electronically signed by Dawn Flippin (401-013461-8760)                                                          5245eeb5-f6db45f5-aa87-28085203e4oe

                                                                            TR-0017
                                                                 Page 46                                                                  Page 48

     1         A      I do not believe so. I believe that was a verbal        1    assistance because Mr. Lopez wouldn't know all the details of
     2      conversation.                                                     2    Bexar County parking infrastructure services--
     3         Q Had you informed her by e-mail that she needed to            3       A    Uh-huh.
     4      coordinate with 151) regarding parking?                           4       Q    -- and BCtT, correct?
     5         A      I'm not really sure if that was an e-mail or verbal     5       A    Uh-huh, yes, sir.
     6      either.                                                           6       Q    Did you assist him with this response?
     7         Q Did you inform her that she needed to pay for                7       A    Yes, sir.
     8      parking at some point?                                            B       Q Okay. So in the response when it says Ms. Guerrero
     9         A She wanted to pay for parking. There was never an            9    informed Ms. Singh by e-mail that she could only park in a
    10      issue with whether she should have free parking or not. She      10    designated space in the early mornings, you said there was not
    11      came to me asking if she could get on a contract to park in      11    an e-mail; it was a verbal conversation. Was that an
    12      the garage. And she was very willing to pay for her parking.     12    incorrect statement?
    13      Shejust wanted to park closer. That was closer than where        13       A What I said is I don't remember if there was an
    14      she was parking.                                                 14    e-mail. I do remember a conversation. I'm not sure if I
    15         Q So she volunteered that she needed to pay her               15    followed that up with an e-mail. And I apologize. It has
    16      parking. Had you told her that she needed to pay for parking?    16    been 18 months. So I apologize that I don't remember every
    17         A Well, yes, that's-- everybody pays for parking, so          17    detail, but.
    18      yes, I told her she needqd -- told her what the options for      18       Q So if there is no question in your response that it
    19      parking were and where most employees park.                      19    was by e-mail, would your response be more accurate or your
    20         Q Do people pay for parking behind your building?             20    memory today?
    21         A      No.                                                    21      A Probably my response would be more accurate.
    22         Q      Do people pay for parking on the second floor?         22       Q Okay. And if it was by e-mail, do you have the
    23         A  Some -- you mean in those designated spots?                23    e-mail?
    24         Q Yes.                                                        24       A No. After I was demoted, Ms. Maras took away my
    25         A No.                                                         25    e-mail and any form of electronic, you know, in the whole time


                                                                 Page 47                                                                  Page 49

     1         Q Do people pay for parking at Heritage?                       1    t was at SCIT, I was not able to access anything.
     2         A The Heritage Plaza-- well, I don't-- I don't know.           2       Q And did you ask for the e-mail?
     3      1 couldn't tell you about everybody at Heritage. But when our     3       A 1 asked for my e-mail back several times. And I was
     4      (inaudible) department had parking behind Heritage, it was        4    told that it didn't exist anymore, so.
     5      seven to ten spaces I believe that came with that lease. So       5       Q    Okay.
     6      those people did not pay.                                         6       A    You're talking about my c-mails, all of my e-mails.
     7         Q      Okay. So there was free parking available?              7    1 haven't-- I had nothing--
     8         A      Yes.                                                    8       Q Specifically the e-mail you cite in your response.
     9         Q      To SOT employees?                                       9       A    tasked for all of my c-mails back.
    10         A      Yes.                                                   10       Q    Okay. And in your response you also cited that you
    11         Q Okay. So in the realm of possibilities, Ms. Singh           11    c-mailed Ms. Singh that she would need to coordinate with tSD
    12      could have received free parking had it been approved?           12    for permanent parking?
    13         A No, Ms. Singh didn't quali' for free parking.               13       A I did tell Ms. Singh that, yes.
    14         Q If someone had say, Raul, the ultimate parking
                                      --                                     14       Q    Okay. Do you have that e-mail?
    15      God, had said she's getting free parking, it could have          15       A    I don't have any c-mails from the date I was placed
    16      happened?                                                        16    on administrative leave to the date I -- anything beyond
    17        A It could have happened I suppose if she went to              17    October 4th. 1 have no e-mails.
    18      Raul. But she didn't quali', so I would not recommend it to      18       Q    These would all be before that date, correct?
    19      RauI for her to have free parking.                               19       A    Yes. I have nothing before that.
    20         Q Okay. My point really is there was --you said               20       Q    Or after?
    21      there's no free parking. There is free parking?                  21       A    Or after. Well, until I came back reinstated as a
    22         A      I didn't know I said that. I apologize. There was      22    business analyst and they gave me a new e-mail account.
    23      free parking.                                                    23       Q    Okay.
    24         Q Okay. In your response to this discipline,                  24       A   So unless I kept a hard copy of that in the files
    25      admittedly drafted by your attorney, but most likely with your   25    that were in that office, then I didn't have access to it at



                                                                                                           16 (Pages 46 to 49)
                                                             Dawn Flippin, CSR                                                210,383,2290
Electronically signed by Dawn Flippin (401-013461-8760)                                                       5245eeb5-f6db-45f5-aa87-28085203e4ee

                                                                         TR-0018
                                                               Page 50                                                               Page 52

     1      the time I appealed.                                             1      A Yes, Ms. Yates saw that they did have parking
     2         Q And in an e-mail that you wrote to Ms. Singh you            2   there. And she gave direction to her project manager to
     3      stated: How about 1--how about if! ask if you can park at        3   reserve two spots for BCIT people to use when they go to
     4      Heritage in one of their spots. I was not successful getting     4   Heritage Plaza for meetings. Ms. Yates told me that, and that
     5      you parking here as you are not a County employee.               S   was the awesome news. That she could coordinate with Susan
     6               MR. LOPEZ: Madam Commissioner, I would ask if           6   Yates about her and her-- her employees getting--
     7      he's going to question her about an e-mail that he show her a    7     Q Okay.
     8      copy of the e-mail.                                              8      A   -- to park there during meetings.
     9                CHAIRMAN ELLIOTT: Okay.                                9      Q So you coordinated with Ms. Yates regarding parking
    10               MR. BROWN: Okay. I'm going to.                         10   for BCIT employees at Heritage Plaza, correct?
    11        Q (By Mr. Brown) And the waiting list for County              11      A   Yes. I really didn't coordinate -- yes, I did. I
    12      employees is three years long. Do you recall that e-mail?       12   did.
    13        A Sounds very familiar.                                       13     Q Okay. You spoke with Raul Talamantes about getting
    14               MR. BROWN: Sony, I took the file.                      14   Ms. Singh parking in the garage?
    15               CHAIRMAN ELLIOTT: I don't believe copies of            15     A Yes.
    16      that e-mail were in our packet. So if you would provide for     16       Q And you recommended to her -- oh, and you asked her
    17      us a copy.                                                      17   if she should check on Heritage Plaza parking?
    18         A Yes, I recall this e-mail.                                 18      A    I asked her if she should check?
    19         Q (By Mr. Brown) Did you write the e-mail?                   19      Q How about if I ask if you can park at Heritage in
    20         A Yes, I did.                                                20   one of their spots.
    21         Q Okay. So you took steps beyond simply referring            21      A Yeah.
    22      Ms. Singh to Raul Talamantes to get parking?                    22      Q Okay. So specifically you direct -- you wrote to
    23         A Yes. I contacted the Heritage Plaza to find out if         23   Ms. Singh that you would ask if she could park at Heritage
    24      our two staff that were over there all the time could park at   24   Plaza?
    25      Heritage Plaza and--                                            25      A   Yes, I wrote that to Ms. Singh in this e-mail.


                                                               Page 51                                                               Page 53

     1         Q   And beyond --                                             1      Q   Okay.
     2         A   -- when they had meetings.                                2      A   Is that your question?
     3         Q Okay. I'm sorry. And beyond referring her to Raul           3      Q Yeah, the e-mail speaks for itself You've admitted
     4      Talamantes, it appears you took steps to get her in County       4   you wrote it, so.
     5      parking where it says I was not successful getting you           5      A Yeah.
     6      parking. Does that imply to you that you did more than refer     6     Q You were asking about Ms. Singh. Not about all
     7      her to ISD to get parking?                                       7   employees, about Ms. Singh?
     8         A It--it sounds to me as if I contacted                       8      A Yes, I was.
     9      Mr. Talamantes to find out if she could get on that contract     9      Q Okay. In your response you also stated that the
    10      parking. That's what my understanding was at the time. She      10   person responsible for assigning parking spaces for ISD was
    11      always wanted to pay for parking. She never asked for free      11   David Mandujano.
    12      parking. So there was an -- an option I know that like city     12      A David Mandujano worked for BCIT, not ISD. And yes,
    13      employees and some attorneys have to pay for parking in the     13   he was responsible -- he's the manager over the technicians
    14      parking garage. So I was probably not successful at getting     14   who used the in and out parking mostly for going in and--
    15      that done or that for her.                                      15   going to other offices and departments to work on their
    16         Q Okay. But clearly more steps than simply telling           16   computers. And so there were a certain amount of assigned
    17      her she had to coordinate with Raul Talamantes on her own,      17   spaces for those techs, and David Mandujano assigned those
    18      correct?                                                        18   spaces.
    19         A That-- that sounds familiar. That sounds like what         19      Q So someone other than Raul Talamantes did have
    20      [usually do is try to help employees more than telling them     20   control over those spaces according to your response?
    21      to do things on their own.                                      21      A The approval of free parking per the parking policy
    22        Q And at the top an e-mail to her where it says               22   is Raul Talamantes' final decision. The assignment of parking
    23      awesome news. Come see me when you have a chance.               23   spaces within BCIT would have been whatever manager was
    24         A   Yes.                                                     24   responsible for those spaces. So at the time the ones in the
    25         Q   Do you recall what the awesome news was?                 25   parking garage were David Mandujano, and the ones behind the



                                                                                                       17 (Pages 50 to 53)
                                                           Dawn Flippin, CSR                                             210.383.2290
ElectronIcally signed by Dawn Fllppin (401-013461-8760)                                                   5245eeb5-f6db-45f5-aa87-28085203e4ee

                                                                      TR-0019
                                                                    Page 54                                                             Page 56

      1     building were Gary Rose. Gary Rose, who was a previous             1               MR. BROWN: Oh, I'm sorry.
      2     manager as well that left after Cathy came in, was responsible     2      Q (By Mr. Brown) Familiar with Civil Service and how
      3     for the parking, the ones behind the building as far as -- as      3   everything works and paper trails that exist in Bexar County,
      4     far as I know.                                                     4   what brought about your need to write a letter to Ms. Maras
      5        Q Okay. So it was Raul for some, David Mandujano for            5   explaining your discontent and telling her, your supervisor,
      6     others?                                                            6   that she owes you an apology before you go on vacation?
      7        A     No, Raul never assigned parking spaces. He approved       7      A      Throughout the day I was flying to assist Ms. Maras
      o     whether or not by the policy they qualified for free parking.      8   in getting the information she wanted. Throughout the day
     .9     Once they qualified for free parking, then they would go sign      9   several times Ms. Maras had outbursts and-- and basically was
    10      a paper at infrastructure. Infrastructure would give them a       10   becoming angrier and more agitated, not just with me but with
    11      little card. Now they can go in and out of the garage as many     11   others in regards to the parking issue.
    12      times as they want without paying for parking. And once           12               Towards the end of the day Ms. Maras sent out
    13      that -- once that happens, then the manager responsible for       13   an e-mail saying she was pulling all the parking cards and she
    14      whatever the assigned spaces are tells them you get an            14   was going to redo the policy. I was not sure if Ms. Maras was
    15      assigned space or you don't.                                      15   aware that there was a County policy, and so I went into her
    16                  1 had two employees who did not have an               16   office.
    17      assigned space, but they had parking privileges because they      17               At that time I handed her the policy. And
    18      went in and out for theirjobs. They didn't have an assigned       18   again she raised her voice at me and said that she was, you
    19      space, they just went in and out and parked in whatever spot      19   know, why do [want to see this policy? I don't understand
    20      they found open. But I did get them approved through Raul         20   this e-mail, And she started slapping the policy. And I did
    21      Talamantes to have free parking as per the parking policy.        21   say to Ms. Maras I don't understand why you have been so ugly
    22         Q Okay. Let'sjump back to October 4th orjump ahead.            22   to me all day. [tried to walk out of the office. Ms. Maras
    23      After you had initially --on the front steps of the annex is      23   stopped me. She got up in my face basically and she was
    24      where the initial conversation about Ms. Singh's car caine        24   screaming and yelling at me. I was scared. I was shaking.
    25      about, correct?                                                   25   She was telling me ordering me to sit down. Notjust talking,


                                                                    Page 55                                                             Page 57

     1         A     Yes, about a black Mercedes, yes.                         1   she was screaming to sit down. And I was just standing there
     2         Q     Then you moved to Ms. Singh's office?                     2   because I didn't-- I couldn't get past her to go sit down.
     3         A     Yes. I was trying to talk to her, yes.                    3               And at that point she turned to slam the door
     4         Q     After that you're not clear where you went, correct?      4   in her office. And then I sat in the chair and I got yelled
     5         A     L'm not clear as to what the immediate right              5   at again for about another 10 or 15 minutes including cuss
     6     after--                                                             6   words.
     7         Q     Do you know what--                                        7               And I have been in the County for 19 years. I
     8         A     -- happened next.                                         0   have never been treated that way by a supervisor or manager or
     9       Q -- the next meeting with -- I'm sony. The next                  9   any other person. And so I did write this letter hoping that
    10     meeting with Ms. Maras was regarding this whole parking issue?     10   her and I could sit down and talk about it. I felt the need
    11         A     It could have been right after that. And through         11   to express to her how humiliated and scared I was, and that I
    12     pretty much throughout the whole day it was either e-mails         12   believed that you know, it was wrong and we should talk. And
    13     or -- we were even in a meeting sometime during that morning       13   1 was hoping that we could do that before I went on vacation
    14      with other employees where that issue came up again. Then         14   so that I could -- we could put some resolve to it. Because I
    15     there was e-mails. And I was in and out of her office the          15   thought that we had worked together well for the previous year
    16     majority of the day discussing parking issues with her.            16   and I wanted to fix whatever happened that day.
    17         Q     Okay. At some point throughout the day was there a       17      Q      Okay. You wanted an apology?
    18     meeting where you felt Ms. Maras was getting angry?                18      A      Yes, I did.
    19         A     Yes.                                                     19       Q And it was your opinion apparently if she was going
    20          Q And did you on October 6th -- I don't know if this          20   to apologize, that nothing you had done was improper, correct?
    21      is in the packet -- write a letter demanding an apology from      21      A      Well, I hoped that we could sit down and talk about
    22      Ms. Maras?                                                        22   it. I'm sure Ms. Maras would have told me what she thought
    23         A     Yes, I wrote this letter.                                23   was improper if we had talked about it. And I've, you know,
    24         Q     And familiar with Civil Service and--                    24   we've always been able to talk before even when she was angry.
    25                 MR. LOPEZ: Do you have an extra one?                   25   So I didn't think that this day would be -- this day was



                                                                                                            18 (Pages 54 to 57)
                                                              Dawn Flippin, CSR                                              210383.2290
Electronically signed by Dawn FlippIn (401-013-461-8760)                                                      5245eeb5-f6db-45f6.-aa87-28085203e4eo

                                                                        TR-0020
                                                                  Page 58                                                                   Page 60

     1      particularly bad. And so! thought that, you know, if I put        1    supervisor, as a good manager, she should sit down and counsel
     2      my feelings in writing, then we could sit down and talk about     2    with me about that blow up and how it happened and why it
     3      it.                                                               3    happened. That's what I believe, and that's what I'm saying
     4         Q      And you said she had expressed to you by the end of     4    in that letter.
     S      the day that she felt you had been dishonest with her,            5       Q      That you should receive a counseling?
     6      correct?                                                          6       A      That she should --
     7            A   When she was yelling at me in the office she said       7       Q Not counsel with her, but you said such as a
     8      several times that, you know, she was the ClO and that she        8    counseling. And while counseling may not be as you know very
     9      didn't care --you know, what she asked me for I had to get it     9    well from knowing Civil Service Rules --
    10      for her. And I was trying to tell her that I had been trying     10       A      Uh-huh.
    11     to get her what she asked for all day. Did she ever say           11        Q --a counseling is a form of an effort by a manager
    12     you're dishonest, you lied to me? No, she didn't say that to      12    to correct behavior, correct?
    13      me at all that day.                                              13       A      Yes.
    14            Q   Okay. But you had said earlier that she expressed      14       Q      Okay. It's not a discussion; it's a -- as you've
    15      by the end of the day that she felt you were not being honest    15    counseled people as youjust stated, you counsel people to
    16      with her about Ms. Singh?                                        16    correct their behavior, correct?
    17            A   No. The conversation was not about Ms. Singh. The      17       A      Not always, but yes, I have.
    18      conversation was about she -- she was under the impression       18       Q Okay. So when you said that when this matter
    19      that I told her I wasn't in charge of parking. And I never       19    escalated if it escalated unnecessarily, is it your opinion
    20      said that I was not in charge of parking. So I think she         20    that the whole escalation was the result of Ms. Maras'
    21      thought I was dishonest because I wouldn't or didn't produce a   21    behavior?
    22      list of who was parking in the assigned spots. That's what I     22       A      I think it was a misunderstanding of information
    23      thought she was considering for me to be dishonest.              23    exchanged between Ms. Mans and myself, at which point a
    24                  And I spent the majority of the day runnirg          24    counseling between Ms. Mans and myself would have been in
    25     around trying to figure out who was parking in those spots,       25    order so that she could explain to me where she was coming


                                                                  Page 59                                                                   Page 61

     1     even to the point where I took license plate numbers and went      1    from, I could explain to her where I was coming from. And
     2     to the Sheriffs Office to ask for assistance to tell me whose      2    hopefully we would come to an agreement and not a disciplinary
     3     cars those were. So I felt that her thinking me dishonest had      3    action.
     4     to be-- had to do with the fact that I wasn't giving her the       4        Q And you were, in fact, given the opportunity to
     5     information she wanted that day.                                   5    state your position in response to the disciplinary action,
     6            Q   Okay. Subsequent to that, again, you filed a            6    correct?
     7     response to the discipline. And instead of stating that you        7       A      Yes.
     B     were the one owed an apology, you acknowledged that perhaps        8      Q So you were allowed to respond to the accusation by
     9     you were instead deserving of a counseling for what was            9    Ms. Mans?
    10     exchanged that day in Ms. Guerrero's -- I'm sorry -- in           10       A      Yes.
    11     Ms. Mans' office. Why would there be a change to where you        11       Q Okay. You said you would like the opportunity to
    12     acknowledge perhaps you deserved a discipline which a             12    have responded. You were given that opportunity in response
    13     counseling counts as rather than stating in your response you     13    to discipline?
    14     were absolutely right that day, and if anybody deserves           14       A      No, sir, I believe you misunderstood me. I was
    15     anything, it's you an apology. Not a counseling, but              15    hoping that by writing the letter, Ms. Maras and I could sit
    16     completely opposite, an apology?                                  16    down and talk through this issue.
    17            A   Counseling is not a disciplinary action. It's          17       Q      We're back to the October 6th letter?
    18     basically where you sit down with an employee and you try to      18       A      Yes.
    19     work things out with them. It does not count as a                 19       Q      Where you demanded an apology?
    20     disciplinary action. I know that I've done hundreds and           20       A      Yes.
    21     hundreds of counselings with my employees in the past, and        21       Q      That was--
    22     it's not a disciplinary action.                                   22       A      Did I -- did I actually put the words! demand an
    23                  I did believe that the blow up that Ms. Maras        23    apology?
    24     had that day in her office-- and [believe that if I had any       24       Q      You owe me an apology.
    25     part of that, then yes, she should counsel with me. As a good     25       A      Okay.



                                                                                                             19 (Pages 58 to 61)
                                                              Dawn Flippin, CSR                                                 210.383.2290
ElectronIcally signed by Dawn FlIppin (401-013461-8760)                                                           5245eeb5-f6db-45f5-aa87-28085203e4eo


                                                                         TR-0021
                                                                  Page 62                                                                  Page 64

     1        Q So this isn't a letter where you say I'd like a                  1    executive director in the same capacity that I worked up to.
     2     counseling; this is a letter where you essentially say you            2    So I couldn't tell you that, but-- I couldn't give you that
     3     were wrong and you owe me an apology, correct?                        3    answer right now.
     4        A    I believe that Ms. Maras was wrong in attacking me            4       Q    Okay. You would hope it would work out?
     5     and getting up in my face. And for that, yes, I believe she           5       A    I would hope that I could be in the position that I
     6     owed me an apology. We're both human beings. Yes, she is my           6    earned over the 19 years that I was-- and that could be with
     7     manager, my supervisor, my Chief Information Officer. I don't         7    Ms. Maras or another executive director.
     8     believe any human being should be treated that way. And for           8       Q Okay. And you understand the constraints of the
     9     that I believed! was owed an apology.      .                          9    Civil Service Commission that they cannot place you in another
    10        Q And throughout all of this did you remain perfectly             10    department or--
    11     calm?                                                                11       A    Yes, I do.
    12        A    [was shaking,! was scared.                                   12       Q    Correct?
    13        Q    What was your reaction?                                      13       A    Yes, I do.
    14        A    I never raised my voice. I just stood there                  14       Q And you understand that they cannot place you in an
    15     shaking. She was up in my face.                                      15    abolished position?
    16        Q    You never raised your voice?                                 16       A    No, I did not. It was my understanding that the
    17        A    No, I did not raise my voice.                                17    position should not have been abolished while I had a pending
    16        Q    Okay. So any testimony to the contrary would be a            18    Civil Service hearing. So yes, I was very surprised that the
    19     1k?                                                                  19    position was abolished by Ms. Maras while [was still pending
    20        A    I did not raise my voice.                                    20    the hearing.
    21        Q Since the demotion, what position have you been                 21      Q And what rule or basis are you citing that Bexar
    22     placed in?                                                           22    County Commissioners cannot abolish a position?
    23        A    Technology business analyst.                                 23       A    No, I didn't cite a rule, Ijust said! was
    24        Q And what responsibility do you have over any funds              24    surprised at that.
    25     in BCIT?                                                             25       Q    Okay. So that's not based on a rule?


                                                                  Page 63                                                                  Page 65

     1        A   In the current position?                                       1       A    No.
     2        Q   Yes.                                                           2        Q Okay. You understand the Commissioners have a right
     3        A   None.                                                          3    to control the budget as they see fit?
     4       Q What responsibilities do you hae over other                       4       A    Oh, yes.
     5     employees?                                                            S       Q And abolishing or creating positions is solely
     6        A   None.                                                          6    within the gamut of Commissioners power?
     7        Q What responsibilities do you have in terms of                    7       A    Yes.
     8     purchasing or approving purchasing?                                   8              MR. BROWN: Thank you. That's all I have right
     9        A   None.                                                          9    now.
    10        Q   Okay. And is it your understanding that the                   10              THE W[TNESS: Okay. Thank you.
    11     position you were moved into, an Eli was abolished the               11              (Department Exhibits I and 2 marked).
    12     subsequent year?                                                     12              MS. SAN MIGUEL: Just for the record,! marked
    13        A   Yes.                                                          13    the first exhibit the e-mail as Department's Exhibit I and the
    14        Q   So that position doesn't exist?                               14    letter regarding the incident on October 4th as Department's
    15        A   No.                                                           15    Exhibit 2.
    16        Q   No, it doesn't or no, I'm wrong?                              16              (Employee Exhibit I marked).
    17        A   No, it does not exist. It was abolished.                      17              CHA!RMAN ELLIOTT: Before you start, Mr. Lopez,
    18        Q Okay. And do you feel, assuming there was the                   18    we're coming up almost on an hour and a half. I'm okay to
    19     authority to reinstate you to the previous position, that that       19    continue unless we want to take a short break.
    20     would be a position that could work between you and Ms. Maras?       20              MR. LOPEZ: I think we're prepared to go
    21        A   I can't look into the future. I do know that since            21    forward, Your Honor. May I proceed, Madam Commissioner?
    22     I've been in the technology business analyst position that 1         22              CHAIRMAN ELLIOTT: Sure.
    23     have been working very hard. I go to work every day with a           23                 CROSS EXAMINATION BY EMPLOYEE
    24     smile on my face. I would hope that eventually [could be in          24    BY MR. LOPEZ:
    25     a position like that and work for Ms. Maras or any other             25       Q    Ms. Guerrero, tell the Commissioners about your



                                                                                                             20 (Pages 62 to 65)
                                                              Dawn F'lippin, CSR                                                210.383.2290
Electronically signed by Dawn FlippIn (401-013-461-8760)                                                        5245eeb$-f6db-45f5-aa87-28065203e4ee

                                                                            TR-0022
                                                                 Page 66                                                                 Page 68

     1     history with the County from the first job you had at the          1    throughout the years in my employment. They've had dealings
     2     County up until now.                                               2    with me on County wide issues or specifically because they had
     3        A    I started working for Bexar County Sheriff in 1993         3    an IT need and they would come to me. And so these are
     4     after I moved here from New Mexico. Wanted to be in                4    letters that were written by those people to show my character
     S     corrections, so I took ajob there, very low level position.        S    and what kind of a work ethic I have.
     6     And it was with the mothers and their children program working     6       Q Ms. C)uerrero, to save some time, we don't need to go
     7     with the inmates children who their parents were                   7    through these character references, but it's your testimony
     8     incarcerated.                                                      8    that these were provided to you in support of your work for
     9               1 decided or had set a goal for myself that 1            9    the County?
    10     would try to move up at least every two years. So I worked in     10       A    Yes, sir.
    11     that position for a couple of years. Then I was promoted to       11      Q Back to the -- your work at the IT department.
    12     jail support coordinator where I coordinated all the programs     12    Before you were demoted you were the second in command?
    13     for the inmates. Subsequently again promoted to jail support      13       A    Yes, sir.
    14     services manager where I worked for the jail administrator        14       Q For lack of better words were you the highest
    15     specifically and had several programs and about 55 employees      15    ranking non-techy?
    16     under me.                                                         16       A    Yes, sir.
    17               I had large contracts, because thejail budget           17       Q    And what were you job responsibilities there?
    18     was $33 million. So I was recruited by the Y2K office in the      18       A    I had budget, all HR-related matters, video
    19     IT department because they had some real large contracts for      19    conferencing, the administration. I had communications,
    20     Y2K. So I accepted a position with BCIT to become a Y2K           20    technology business analysts and technical trainers.
    21     contract coordinator. And did that until Y2K was over. And        21       Q And in that job, Ms. Guerrero, can you explain to
    22     then subsequently promoted to a business services manager.        22    the Commissioners how it was that you were elevated to such a
    23     Took on more responsibility with budget and H.R. And as time      23    high rank within that department?
    24     went on Dr. Morgan and Mr. Marquez, David Marquez, both saw       24       A    I believe it's because of my work ethic and the fact
    25     that I was willing and able to take on a lot more. And so 1       25    that I give everything my 100 percent. Work very well with my


                                                                 Page 67                                                                 Page 69

     1      was subsequently promoted to a fiscal administrative services     1    supervisors and with my employees. I have developed policies
     2      manager. And then to the planning and technical services          2    and procedures throughout the years, guided Dr. David Morgan,
     3      manager prior to Ms. Maras coming in.                             3    who also was new when I was there as well. So guided
     4                 Once Ms. Mans was in, she recommended                  4    Dr. Morgan through some I guess training, for lack of a better
     5      promotion for me to IT services manager with more                 5    term. And was able to show over these years that I could take
     6      responsibilities.                                                 6    on more and more responsibility. And as you take on more
     7        Q Ms. Guerrero, I'm going to show you on Employee's             7    responsibility, then obviously you --you get promoted.
     8      Exhibit Number I the last tab. Would you explain what the         8       Q Ms. Guerrero, in your Exhibit Number I under tab 4A
     9      last tab is to the Commissioners?                                 9    can you explain to the Commissioners what you recorded?
    10         A    The resume and certificates?                             10       A    These were letters that 1—or commendations that I
    11         Q    Yes, ma'am.                                              11    received throughout the year in regards to, you know, I guess
    12         A    I've included in this sectionjust my resume to show      12    supervisors or managers telling me wow, what a greatjob.
    13      you how I've moved throughout my career. I also have some        13       Q Ms. Guerrero, I know you're trying to be as humble
    14      certificates that I've received while employment with--          14    as you can, but on Exhibit Number 4A of Exhibit Number I these
    15      within Bexar County.                                             15    are, in fact, letters that you received commending you for
    16         Q And those are certificates that you've obtained             16    your service in what you did at the IT department?
    17      through your course of employment?                               17       A    Yes, sir. And some of those are also from the
    18         A    Yes.                                                     18    Sheriffs Office.
    19         Q That gave you permission and authorization to do            19        Q And so for lack of better words, these are -- these
    20      certain things?                •                                 20    letters are kudos to you for the types of things that you've
    21         A    Yes.                                                     21    done?
    22        Q Can you also explain on tab number 2 for the                 22       A    Yes, sir.
    23      Commissioners what you have included?                            23       Q And over the years you've maintained a file for
    24         A    Tab number 2 are character references from high          24    these things?
    25      level officials in Bexar County who I've worked with             25       A    Yes, sir.



                                                                                                          21 (Pages 66 to 69)
                                                             Dawn Flippin, CSR                                                210.383.2290
Electronically signed by Dawn Fllppin (401-013-461-8760)                                                      5245eeb5-f6db-45f5-aa67-28085203e4ee

                                                                         TR-0023
                                                                 Page 70                                                               Page 72

     1       Q Why -- why are these important? Why should the                   1    County. And I was the BCIT liaison with most of these
     2     Commissioners take interest in-- in these commendation               2    departments. And for the most part-- now I can toot my
     3     letters?                                                             3    horn -- for the most part most County offices and departments
     4         A I believe that my work over the years has been                 4    would say well, if you go through Carmella, it'll get done.
     5     commended and recognized County wide, and I believe that these       S    And so that spreads quickly. And so I get-- I was getting
     6     letters show that. I also believe that in one day on October         6    about 90 percent I would say of the IT stuff even if it wasn't
     7     4th one incident that exploded through to the end of the day         7    in my division. The fact that I make sure that division
     8     and now after 19 years working for the County and always             8    manager knows this needs to get done or this particular person
     9     having been commended, I am now being accused of being a liar        9    is in need of this.
    10     and insubordinate, and that, I believe, it's failure to do my       10              So I think it was more the coordination with
    11     job. And I believe that these letters exhibit that I haven't        11    all the offices and departments for their IT needs. I am not
    12     had a failure to do my job in the 19 years I've been here.          12    the IT person, sol didn't fix anybody's computer, but I was
    13       Q You also included in Exhibit Number I under tab                 13    able to coordinate their needs with whatever division within
    14     number 3, not only have you received written letters of             14    our department needed to get their -- their issue resolved.
    15     commendation, you've also received e-mails from your coworker       15       Q Ms. Guerrero, I want to fast forward not to the day
    16     and other folks outside of the IT department?                       16    of October 4th, but I want you to tell the Commissioners from
    17       A Yes.                                                            17    your perspective what -- what the effect of-- of your
    18       Q Explain briefly just why you included these                     18    demotion was, starting with your grade and what your work        -


    19     commending e-mails in Exhibit Number I, Ms. Guerrero.               19    responsibilities were.
    20       A I take pride in my work. And whenever t -- it's                 20       A I was promoted to an Eli on October 1st. This
    21     brought to my attention that I've done a good job, I would          21    incident happened on October 4th. Therefore, I was not in
    22     print the e-mail and save it, you know, for whatever reason.        22    that position for many days. Previous to that, I was an E 10
    23     These e-mails tell me well, Carmella, you are doing a good          23    and had a lot of responsibilities.
    24     job. It gives me motivation to do an even better job the next       24             On the day that I returned back to work demoted
    25     time when somebody tells me thanks, you're doing great.             25    five grades -- six grades I think-- yeah, six grades, I was


                                                                 Page 71                                                               Page 73

     1               So I've included these to show that not just               1    moved from an office to a cubby hole. I now report to one of
     2     internally in the SCIT department, but business partners             2    the employees that reported to me. So I was moved way down
     3     throughout the County I think really appreciate my work and          3    the chain of command.
     4     appreciate what I do.                                                4              And it has been devastating for me and my
     5        Q Ms. Guerrero, the IT department, is it safe to say              5    family, notjust financially but it, you know, kind of hurts
     6     that it's basically in charge of all the computers for the           6    yours self-esteem as well. I made a commitment to myself that
     7     County?                                                              7    [was going to go to work every single day in that position,
     8       A Yes.                                                             8    smile, say good morning, and work my butt off so that nobody
     9       Q In charge of e-mails?                                            9    would consider me a disgruntled employee or dishonest or not
    10         A    Yes.                                                       10    have the ability to do my job or insubordinate. So I've done
    11         Q    In charge of software?                                     11    that every single day for the last 18 months, just praying for
    12         A    Uh-huh, yes.                                               12    this hearing to come, and
    13         Q    Video conferencing?                                        13       Q So, Ms. cluerrero, the effect of the demotion had a
    14         A    Yes, sir.                                                  14    financial--
    15        Q And so if you guys were a football team, the IT                15       A    Yes.
    16     department is kind of like the quarterback for computers for        16       Q    --(inaudible), right?
    17     the County?                                                         17       A    Yes, sir.
    18         A    Yes.                                                       18       Q    What was your salary before the demotion?
    19       Q      And so with these commending e-mails, the                  19       A    Approximately $79,000. In that area.
    20     Commissioners may notice that they come from different              20      Q     And then after the demotion you were reduced to
    21     departments, elections?                                             21    what?
    22        A Uh-huh, yes, sir.                                              22       A    $58,000.
    23        Q Explain why they would come from different                     23       Q    About 21,000 a year?
    24     departments.                                                        24       A    Yes, sir.
    25         A    We coordinate all the IT services for the entire           25       Q    And you also were reduced in your responsibilities?



                                                                                                           22 (Pages 70 to 73)
                                                             Dawn Flippin, CSR                                              210.383.2290
Electronically signed by Dawn Fllppin (401-013461-8760)                                                       5245eeb5-f6db4515-aa87-28085203e4ee

                                                                           TR-0024
                                                                  Page 74                                                                  Page 76

     1        A    Yes, sir.                                                     1    took it seriously enough and with pride to have a commendable
     2       Q And you said that you were humiliated. What do you                2    and almost distinguished performance review?
     3     mean by humiliated?                                                   3          A   Yes, sir.
     4        A    Well, I went from being a manager for many, many              4       Q So the person who did this review, you used to do
     5     years in the IT department, 12, 13-- 12 years I guess, and,           5    her reviews?
     6     you know, then going back to work and changing offices and            6          A   Yes, sir.
     7     having to report to the people who reported to me knowing now         7          Q   And then here recently the shoe has changed, huh?
     8     from my previous 12 years that I had been there, none of my           8          A   Yes.
     9     files were provided to me. I didn't -- I was basically                9       Q      What else do we have? There's some other reviews
    10     started from scratch after all of that work that I did for the       10    here?
    11     last 18 years.                                                       11          A   These are the evaluations that I've had in the
    12       Q So you were thrown out of an office and put in a                 12    County since-- I think I even have one dated back to the
    13     cube? Yes?                                                           13    Sheriffs Office. And the work that I've done, in every one
    14        A    Yes.                                                         14    of the comment sections of those evaluations it shows by a
    15        Q You started having to answer to people that used to             15    supervisor-- not every one    -    but a supervisor or manager
    16     answer to you?                                                       16    that they believed I was doing my job.
    17        A    Yes, sir.                                                    17          Q   So have you ever had any negative --
    18        Q So people to whom you were the boss were now your               18          A   Never, sir.
    19     bosses?                                                              19          Q   -- performance reviews?
    20        A    Yes.                                                         20          A   Never.
    21        Q    Reviewing you?                                               21       Q Have you ever had any formal, as Mr. Brown asked
    22        A    Yes.                                                         22    you, counseling sessions that went into your file?
    23        Q    And there's a financial pay cut that you took?               23          A   No, sir.
    24        A    Yes, sir.                                                    24       Q Have you ever been written --been reprimanded
    25        Q    You no longer had the responsibility that you had as         25    writtenly [sic]?


                                                                  Page 75                                                                  Page 77

     1     a manager at the El I?                                                1          A   No, sir.
     2        A   No, sir.                                                       2          Q   Ever been suspended?
     3        Q And despite the fact that you were humiliated, that              3          A   No, sir.
     4     you were downgraded, that you were thrown out of an office and        4       Q Ever even informally. You're saying in the 20 years
     5     put into a cube, did you still take your new demoted job              S    that you've been with the County, never once has anybody took
     6     seriously?                                                            6    issue with the way you were doing your job and taken any
     7        A    Yes, sir, absolutely.                                         7    disciplinary action against you?
     8        Q And, in fact, if you'll turn to tab number one, what             8          A   No, sir.
     9     does tab number one begin with that we've entitled performance        9       Q Not only does your immediate supervisor appreciate
    10     evaluations?                                                         10    your work after the demotion, you've also included under 48 --
    11        A    My most recent appraisal in my new position.                 11    what is 48, Ms. Guerrero?
    12        Q So this is, for lack ola better word, your demoted              12          A   Since I took my new position-- and I am
    13     job performance?                                                     13    coordinating with several offices and departments documenting
    14        A    Yes.                                                         14    their business processes. So I was assigned to the juvenile
    15        Q    And what was the score?                                      15    probation department first. So I was able to document their
    16        A   Commendable.                                                  16    processes. And since they didn't have anything like this
    17        Q   Or there's a ...                                              17    before, they were real excited and happy about the work that I
    18        A   4.39.                                                         18    had done. So a lot of these are e-mails from those business
    19        Q And that means that it was almost to the                        19    partners saying wow, great job, thanks, this is really helping
    20     distinguished level, but it was certainly within the                 20    us.
    21     commendable --                                                       21                Most recently I was working with our Justice of
    22        A    Yes.                                                         22    the Peace Precinct 3 office doing the same type of work. And
    23       Q -- range? And so all the time that you were                      23    so these are e-mails from those business partners after seeing
    24     humiliated, all the time that you were downgraded, thrown out        24    the work that I completed saying wow, thanks, these are good,
    25     of your office, restricted, you still did enough at your job,        25    these are great, whatever it is.



                                                                                                              23 (Pages 74 to 77)
                                                              Dawn Flippin, CSR                                                  210383.2290
Electronically signed by Dawn Flippin (401-013-461-8160)                                                         5245eeb5-f6db-45f5-aae7-28085203o4ee

                                                                            TR-0025
                                                                  Page 78                                                                      Page 80

     1        Q Does it give you pride that these people would go                 1   duties of that position. So this request is a budget request
     2     out and comment about your work?                                       2   to H.R. or to the budget office. We have -- these are the
     3           A   Yes, it does.                                                3   responsibilities for this position right now.
     4       Q Ms. Guerrero, I want to go back to the time before                 4                Ms. Maras at the time was requesting an El 2
     S     Ms. Mans came to the County. You worked for Dr. Logan?                 5   which would have been higher than the other managers. And so
     6           A   Morgan.                                                      6   1 would be going from an ElO to an E12 with job
     7           Q   Morgan.                                                      7   responsibilities of what my new position would be if I got the
     S           A   Morgan.                                                      S   promotion, and an attached job description that was redlined
     9           Q   I'm sony.                                                    9   to show where new -- new --
    10           A   Dr. Morgan.                                                10       Q    And if we turn four--
    11           Q   Mr. Morgan was the CLO before Ms. Maras?                   11       A    --   responsibilities.
    12           A   Yes.                                                       12       Q If we turn four pages into that's on the right-hand
    13           Q   And CO is Chief Information Officer; is that right?        13    corner, it says section F, is that Ms. Maras' signature?
    14           A   Yes, sir.                                                  14       A    Yes, it is.
    15       Q And after he left, you became the interim for a                  15       Q Okay. So this is --this is not something you did,
    16     while?                                                               16    right?
    17           A   Uh-huh.                                                    17       A    No, sir.
    18        Q And you said you testified that Ms. Maras came on               18       Q    This was submitted by the ClO, Ms. Maras, right?
    19     board September of '09; does that sound right?                       19       A    Yes.
    20           A   Yes, I believe that's right.                               20       Q    And that's her signature there?
    21       Q What was yourjob immediately when Ms. Maras came to              21       A    Yes.
    22     work for the County?                                                 22       Q    And that was dated on 6-30 of 2010?
    23           A   To take her to all the County offices and                  23       A    Yes.
    24     departments, the elected officials, introduce her. Get her           24       Q    So you had worked for her for about ten months?
    25     acquainted with how departments are set up. That was                 25       A    Uh-huh.


                                                                  Page 79                                                                      Page 81

     1     immediately.                                                           1      Q   And after working alongside her, she saw fit to
     2                Ms. Maras took some time at the begitming of                2   recommend that they create a new position for you, right?
     3     her being hired to take care of all of her moving. I also              3      A   Yes.
     4     assisted Ms. Maras with some personal issues in regards to             4      Q   And that would take you all the way to an E12?
     5     getting her cars registered and, you know, helping her get,            5      A   Yes.
     6     you know, in the right hotel or whatever she needed when she           6      Q She wanted to make you not only the highest ranking
     7     first came on board.                                                   7   non-techy, but she wanted to make you the highest ranking IT
     8           Q   At that time you answered directly to Ms. Mans?              S   employee other than herself; is that what I understand?
     9           A   Yes.                                                         9      A   Yes.
    10        Q As the E --was that what you --that was your E 10               10       Q   Okay. But eventually because of budgeting you got
    11     position?                                                            11    moved down to an El I?
    12           A   Yes.                                                       12       A   Ell,yes.
    13        Q And so from September when she came on, you answered            13       Q Whose idea was it to promote you if you know? Was
    14     directly in your first ElO job, right?                               14    it Ms. Maras?
    15           A   Yes.                                                       15       A   I think that her and I had talked about it, but
    16           Q   At some point she promoted you, right?                     16    Mr. Marquez had also talked to her about it. So it was -- it
    17           A   Yes.                                                       17    was a mutual decision after all the work that I had been doing
    18        Q And, in fact, on tab number five you included the               18    and the responsibility that I had incurred.
    19     promotion papers, right?                                             19                 CHAIRMAN ELLIOTT: Excuse me. Can F ask who is
    20           A   Yes.                                                       20    Mr. Marquez?
    21           Q   Explain to the Commissioners what tab number five          21       A   I'm sorry. Mr. David Marquez was the executive
    22     is.                                                                  22    director that the Commissioners asked to kind of oversee me
    23           A   This is the Bexar County form that you use during          .23   while! was interim, because that was management level.
    24     the budget process to request a reclassification of a position       24       Q   (By Mr. Lopez) And so with your new promotion, what
    25     to a higher level or to just change the job description or job       25    responsibilities did you have?



                                                                                                                24 (Pages 78 to 81)
                                                                 Dawn Flippin, CSR                                                  210.383.2290
Electronically signed by Dawn Filppin (401-013-461-8760)                                                           5245eeb5-f6db-45f5-aa87-28085203e4eo


                                                                            TR-0026
                                                               Page 82                                                            Page 84

     1         A    I was going to take over more of a customer service      1      Q But who assigned actual parking that you were able
     2      role with the IT department. Cathy Maras was in the middle of    2   to coordinate with infrastructure with Mr. Talamantes?
     3      kind of doing a reorganization. The Commissioners had told       3      A   Who assigned the parking spaces in question?
     4     her, you know, get -- get familiar with your department and       4      Q   Yes.
     5     then you come back and tell us what you need. So we were          5      A     David Mandujano and Gaiy Rose.
     6     working through kind of a reorganization. So the new position     6      Q You testified that you thought one of the things
     7     was going to possibly have some responsibility-- role and         7   that-- that Ms. Maras thought you were being untruthful with
     B     responsibility over the help desk and those kind of customer      8   her was whether or not you knew that Ms. Singh drove a
     9      related, plus what I was already doing.                          9   Mercedes?
    10         Q Ms. Guerrero, you testified that in your entire time       10     A Yes.
    11      with the County you have never been disciplined, right?         11     Q On the day of the incident was the idea of a
    12         A    Yes, I did.                                             12   Mercedes in this parking spot was -- was angriness in
    13         Q I want to talk to you specifically about Ms. Maras         13   Ms. Maras, right?
    14      and while she was your boss. During that time did she ever      14      A   Yes, it did.
    15     discipline you?                                                  15     Q She was upset that somebody with, you know, a
    16        A No.                                                         16   Mercedes would be -- would be marking there, right?
    17        Q Did she ever pull you in the office and give you any        17      A    Yes.
    18     stem words that you weren't doing what you were supposed to?     18      Q And tell the Commissioners we're talking about a
    19        A No.                                                         19   pretty plum spot, right?
    20         Q    Did she ever say that you violated any policy?          20      A   Yes, sir.
    21         A    No.                                                     21      Q And do you believe that the reason Ms. Maras was
    22        Q     Did she ever tell that you've ever violated any         22   upset was that somebody had a great spot and that that person
    23     rules?                                                           23   had a Mercedes?
    24        A     No.                                                     24      A Yes.
    25         Q    Did she ever tell you you were coming in late?          25      Q You didn't know it was Ms. Singh's Mercedes, right?


                                                               Page 83                                                            Page 85

     1         A    No.                                                      1      A   No, [did not.
     2         Q    Did she ever tell you that simply youjust weren't        2      Q   Do you drive a luxury car?
     3      doing yourjob?                                                   3      A   No.
     4         A No, she did not.                                            4      Q   A BMW or Mercedes?
     5         Q    Did she ever write you up in any form?                   S      A   No.
     6         A    No.                                                      6      Q   You testified that she asked, you know, who drives
     7        Q     Did she ever send you an e-mail and say hey,             7   the Mercedes and then some words. I don't drive a Mercedes,
     B      Ms. Guerrero, you know, you're not getting it done?              8   so I don't know, but--
     9        A No.                                                          9      A Yes.
    10        Q Did--so there wasn't ever any written reprimand in          10      Q And so it was unfamiliar to you, right?
    11      your file from Ms. --Ms. Maras?                                 11      A   Yes.
    12         A No, nothing.                                               12      Q Before that had you ever ridden --ridden in the
    13         Q And, in fact, she'd never even -- she never                13   vehicle -- in a vehicle with Ms. Singh?
    14      suspended you as well, right?                                   14      A No.
    15         A    Right.                                                  15      Q You ever take down her license plate?
    16         Q In terms of parking--and I want to make sure that          16      A No.
    17      you're clear for the Commissioners here-- it's your testimony   17      Q Did you know that she drove a Mercedes?
    18      that -- that you were the liaison for parking?                  18      A   No.
    19         A Yes, sir.                                                  19     Q So you -- you couldn't have been untruthful with
    20         Q It's not your testimony that you had nothing to do         20   Ms. Maras about the knowledge of this Mercedes, right?
    21      with parking, right?                                            21      A   Right.
    22         A No, of course not.                                         22     Q Okay. Mr. Brown asked you some questions,
    23         Q In fact, as the non-techy, it was probably natural         23   Ms. Guerrero, about the letter you wrote on October the 6th.
    24      that you would handle some of these responsibilities?           24      A   Uh-huh.
    25         A    Yes, sir.                                               25      Q   At the time you wrote the letter on October the 6th,



                                                                                                       25 (Pages 82 to 85)
                                                             Dawn Flippin, CSR                                         210.383.2290
Electronically signed by Dawn FlippIn (401-013461-8760)                                                 5245eeb5-f6db-45f5-aa87-28085203e4eo

                                                                      TR-0027
                                                                 Page 86                                                                Page 88

     1      did you know you were going to be disciplined?                     1       A   Uh-huh.
     2         A     No, sir.                                                  2       Q   -- the IT's importance --
     3         Q     Did you think that it was --on October 6th did you        3       A    Yes.
     4     just simply believe that you had a misunderstanding with            4       Q   --the computer stuff is up here, right?
     5      Ms. Maras?                                                         5       A   Yes.
     6        A Yes.                                                           6       Q   Where the employees park is way down here, right?
     7         Q     And that you thought that she was rude to you,            7       A   Yes.
     8      right?                                                             8       Q   Maybe even below the table, right?
     9         A    Yes.                                                       9       A   Right.
    10        Q And that you wanted an apology to clear the air with          10       Q   And so you'd have no reason to lie to her, right?
    11     her; is that right?                                                11       A   No.
    12         A   Yes.                                                       12      Q Okay. In terms of being insubordinate, and
    13        Q But when you write in your October 6th letter you             13    Ms. Maras hasn't been clear in her letter, what is it that you
    14      weren't saying that all you wanted was an apology. You            14    understood that she told you to do that you didn't?
    15      were --you were basically just trying to figure out, you          15      A I didn't understand at all where the insubordination
    16      know, why she had gotten upset. And you-- and since you had       16    came from for the exception of-- and I'm being honest-- when
    17      a close relationship with her, you wanted to be able to work      17    I went in her office to give her the policy I said -- she
    18      with her going forward, right?                                    18    yelled at me again and slammed the policy in her hand -- and I
    19         A    Yes.                                                      19    said I don't understand why you're being so ugly to me today
    20         Q In your -- in the response that we filed we                  20    about this issue. And I walked out. I started to walk out.
    21      indicated that you weren't even counseled about the               21             That was my understanding of where she --how
    22     discipline, okay? Do you remember that?                            22    she came to insubordination from that event. Because all day
    23        A Yes.                                                          23    long I spent trying to find out who parked in those parking
    24        Q Okay. Now, do you believe that you did anything               24    spaces so that I could give her a list. And at 5:03 I did
    25     that rises to the level that Ms. Mans has cited in her             25    e-mail her a list of everybody that was parking in the


                                                                 Page 87                                                                Page 89

     1     discipline?                                                         1    assigned spots.
     2        A No, sir.                                                       2       Q And so that's the only thing that you can understand
     3        Q Do you believe that you were deceitful with                    3    that she said for you to do that you didn't?
     4     Ms. Mans?                                                           4       A Yes.
     5        A No, I do not believe I was deceitful.                          5        Q But the exact opposite is true, right? You didn't
     6         Q     Do you think that you lied to Ms. Mans?                   6    fail to do something she told you, right?
     7         A     No, I did not lie to Ms. Maras.                           7        A Right.
     8         Q     Did you tiy to mislead her?                               8       Q Do you take the chain of commands at yourjob
     9         A     No, I did not.                                            9    serious?
    10        Q      In no way were you trying to -- to hide something        10       A    Absolutely.
    11     from Ms. Maras?                                                    11        Q And so when -- when you're overseeing an employee,
    12        A No.                                                           12    it's important that they do what you tell them?
    13        Q And would you have any reason why you would want to           13        A Yes.
    14     hide--                                                             14       0     Likewise, when you're told to do something, do you
    15        A No.                                                           15    take it equally as important?
    16        Q The -- we've talked about how parking is virtually            16       A    Yes, I do.
    17     insignificant in the hierarchy of the IT, right?                   17      Q And youjust can't have an organization that n.Ins
    18         A     Yes.                                                     18    smoothly without it?
    19         Q     You've got a $2.5 million budget, right?                 19       A   Yes.
    20         A     Yes.                                                     20      Q Ms. Guerrero, I want you to tell the Commissioners
    21        Q      That deals with all of the computer brains for the       21    what-- what exactly you want them to do today, and why you
    22     entire County, right?                                              22    deserve to be reinstated to your position and to get your back
    23         A     It's more like $10 million. I was answering a            23    pay.
    24     different question, but yes, okay.                                 24       A    Well, I know you've heard all about how hard I've
    25         Q     So in terms of-- in terms of the IT--                    25    worked over the last 19 years. I take my job really



                                                                                                          26 (Pages 86 to 89)
                                                              Dawn Flippin, CSR                                              210.383.2290
Electronically sIgned by Dawn FlippIn (401-013-461-8760)                                                     5245eeb5-f6db-45f5-aa87-28085203e4ee

                                                                          TR-0028
                                                              Page 90                                                                   Page 92

     1      seriously. I'm a sincere employee. I don't believe you could      1   things. So there was a conversation between her and [in her
     2      find many people that would say that I'm not. I work really       2   office. And everything worked out I believe. I worked on
     3      well with others. I work really well with my coworkers and        3   what she asked me to work on, and we continued our
     4      County employees. I love my job. I love working for the           4   relationship.
     5      County. And even though I'm eligible to retire in a year, 1       5      Q    Okay. And in terms of a promotion, she supported
     6      have no intentions of retiring in a year. I love my job. And      6   it, correct?
     7      I believe that's why I worked up to where I was in the County.    7      A    Yes.
     8               I do believe that what happened on one day on            8      Q Okay. And this incident occurred the promotion
                                                                                                                             -



     9      October 4th was a misunderstanding between Ms. Mans and           9   actually probably was approved by Commissioners mid September
    10      myself that escalated to a very -- to a bad ending. And I        10   your-- from your experience with the budget?
    11      believe that whether regardless of them demolishing my           11      A    Yes, I believe so.
    12      position, that I would like the Commissioners to consider        12      Q    Okay. And goes into effect October I?
    13     overturning Ms. Maras' decision to demote me six grades. I        13      A    Yes, sir.
    14      have never heard of anybody in Bexar County getting demoted      14       Q The County is on a budget year October Ito October
    15      six grades ever. I believe that was a very harsh --harsh         15   I, correct?
    16      disciplinary action for an event that happened one day after     16      A    (No audible response).
    17      19 years of, you know, really working hard for this County.      17      Q    That's your
    18               So I'm asking that Ms. Maras' decision be               18      A    Yes. Yes, sir.
    19     overturned and that I be awarded back pay.                        19      Q    I'm sony.
    20               MR. LOPEZ: Thank you. I pass the witness,               20      A    I'm sony. Yes.
    21      Madam Commissioner.                                              21      Q    I'm not supposed to testify.
    22               CHAIRMAN ELLIOTT: At this time let's go ahead           22      A    Yes. Yes, sir.
    23      and recess and let's come back at 10 o'clock.                    23      Q So why do you think she would promote you and then
    24               MR. BROWN: 10? II.                                      24   almost immediately turn around and demote you ifit wasn't an
    25               CHAIRMAN ELLIOTT: Oh. Time moves. At II                 25   incident -- one incident that caused her to think something


                                                              Page 91                                                                   Page 93

     1     please. Time now is 10:50. We will reconvene at II o'clock.        1    very serious was going on?
     2               (Brief recess).                                          2       A     To be honest with you, I think that she was reacting
     3               CHAIRMAN ELLIOTT: We will go ahead and                   3   to the letter that I wrote on October 6th. She placed me on
     4     reconvene. Time now is 11:04.                                      4   administrative leave shortly after she read that letter
     S               And Mr. Brown, you wish to proceed?                      5    pending an investigation, which from my understanding from
     6               REDIRECT EXAMINATION BY COUNTY                           6    H.R. there was never an investigation. And I was never
     7     BY MR. BROWN:                                                      7   provided any -- any information. I wasn't allowed to speak to
     8        Q In the whole time you worked with Ms. Maras she               8   anybody during that six weeks I was on leave, so I really did
     9     never counseled you, disciplined you, issued any kind of           9   not know what was going on other than H.R. telling me there
    10     recommendations on changing your behavior; is that your           10   was no investigation.
    11     testimony?                                                        11                  So it's my understanding that Ms. Mans demoted
    12        A    She never counseled me or disciplined me. Ms. Maras       12   me six grades in response to the letter that! wrote her after
    13     and I have had one conversation in regards to my -- I guess my    13   the incident that happened on October 4th.
    14     demeanor, my -- the way that I speak to her.                      14       Q     That's your-- that's just your opinion, correct?
    15        Q    Okay. Speak to her?                                       15       A     Yes, sir.
    16        A    Uh-huh.                                                   16       Q     That's not something she's told you?
    17        Q And to you that wasn't a counseling, that was what,          17       A     No, sir.
    18     a corrective--                                                    18      Q Okay. And what specifics can you provide to support
    19        A    Yes.                                                      19   the witch hunt that your attorney said was happening at this
    20        Q    -- behavior conversation?                                 20   time? Since she had promoted you, correct?
    21        A    Yes. I believe that Ms. Maras and I were getting to       21       A     Yes.
    22     know each other. And I had to make adjustments for a new boss     22       Q     Less than a couple weeks prior to this incident --
    23     after 13 years. And I believe that she needed to also make        23       A     Yes.
    24     the same kind of adjustment with me. We both have kind of the     24     Q --what would cause her, other than your letter
    25     same type of personality in regards to the way that we handle     25   demanding an apology, go on a witch hunt? Or had the witch



                                                                                                           27 (Pages 90 to 93)
                                                            Dawn Flippin, CSR                                               210.383.2290
Electronically signed by Dawn FlippIn (401-013-461-8160)                                                       5245eeb5-f6db-45f5-aa87-28085203e4ee

                                                                        TR-0029
                                                                 Page 94                                                                   Page 96

     1      hunt been going on the whole time she had been there?             1    you got here. Nobody is going to contest that. So I'll just
     2        A Not as far as I know. I knew nothing about a witch            2    tell you we know who you are, why you're here, your job. I'm
     3      hunt going on prior to the day in question and me writing the     3    going to skip over all the background.
     4      letter asking for a meeting with her so that we could resolve     4       A    Okay.
     5      the issues of what happened that day. That's what my -- my        5       Q    I'm going tojump to parking at Bexar County.
     6      understanding of a six grade demotion from Ms. Maras is.          6       A    Okay.
     7        Q Okay. So it was basically a two week witch hunt?              7      Q Okay. When you came to Bexar County what was your
     8         A       I don't know about a witch hunt, sir.                  8    understanding of parking, where you should park?
     9         Q Okay. I'm not making the words up.                           9       A When I came at Bexar County I didn't know that
    10         A Oh, I know you're not but I'm not-- I don't know            10    parking is such a, you know, big deal here. And I came --
    11      anything about witch hunt.                                       11    when 1 initially started I came to Sapphire. And when I came
    12         Q       Okay.                                                 12    here my -- the -- my contact at Sapphire told me that parking
    13                  MR. BROWN: That's all I have. Thanks.                13    is an issue, but I really I didn't pay attention to it because
    14                  MS. GUERRERO: Thank you.                             14    I was more -- more concerned about getting thejob. So I
    15                  MR. LOPEZ: Madam Commissioner, nothing               15    didn't pay attention at that time.
    16      further.                                                         16        Q Okay. And who is Sapphire? That I didn't hear.
    17                  CHAIRMAN ELLIOTT: Okay. Mr. Brown?                   17       A    The Sapphire is second largest employer, you know,
    18                  MR. BROWN: We would call Tina Singh in the           18    third-party employer, so.
    19      next mom.                                                        19        Q Okay.
    20              CHAIRMAN ELLIOTT: Good morning, Ms. Singh.               20        A So but when I was hired with Bexar County I was
    21                  (Witness sworn).                                     21    hired through Sapphire.
    22                                                                       22       Q Okay. So when you came and first started where did
    23                                                                       23    youpark?
    24                                                                       24       A    I parked in K-Mart parking lot.
    25                                                                       25       Q    Okay. And K-Man parking lot is now the new police


                                                                 Page 95                                                                   Page 97

     1                    Tina Singh,                                         1    station, correct?
     2      having been sworn to tell the truth, testified as follows:        2       A    Yes, exactly.
     3              DIRECT EXAMINATION BY COUNTY                              3       Q    Do you pay for parking there?
     4      BY MR. BROWN:                                                     4       A    Yes.
     5         Q       Ms. Singh, you know why we're here?                    5      Q At some point did you inquire about getting parking
     6         A       Yes.                                                   6    somewhere within the County?
     7         Q       I met with you yesterday to talk about this,           7       A    Yes, I did.
     8      correct?                                                          8       Q    And who did you ask about it?
     9         A Uh-huh.                                                      9       A    I -- I'll be honest here. I don't recall exactly,
    10         Q And I told you that records, doesn't ampli'?                10    but, you know, I think I might have asked around like
    11         A Uh-huh.                                                     11    secretary like who dot talk to park. You know, who dot talk
    12         Q       So can you speak up so everybody can hear you?        12    to get parking here, because I'm going to be a long time
    13         A       Uh-huh.                                               13    employee, my project was 15 months long. And since I'll be
    14         Q       Can you state your name again. I'm sony.              14    working over a year with the -- with the project, I might have
    15         A       My name is Tina Singh.                                15    asked around like who dot -- who do I inquire about park--
    16         Q       Okay. And who do you work for?                        16    who do I talk to to get parking.
    17         A       I work for the CIO of BCIT.                           17      Q And was there a consensus or did you come to
    18         Q       Okay. And who is that?                                18    understand who you should talk to?
    19         A       Cathy Maras.                                          19       A    Well, yes, I was told I can talk to Carmella,
    20         Q       Okay. And who are you an employee of?                 20    because she takes cares of all, you know, all of business
    21         A       I'm selttemployed.                                    21    service manager kind ofjob duties.
    22        Q You're self-employed. Okay. You're not a County              22       Q    Okay. And you knew of who Carmella was through your
    23      employee?                                                        23    job?
    24         A       No, I'm not.                                          24       A    No, actually I knew-- Carmella was my point of
    25         Q       Okay. Ms. Guerrero discussed what your job is, how    25    contact when [was getting hired. Carmella was Cathy's right



                                                                                                           28 (Pages 94 to 97)
                                                               Dawn Flippin, CSR                                             210.3832290
ElectronIcally sIgned by Dawn FlIppIn (401-013-461-8760)                                                     5245eeb5-f6db-45f5-aa87-28085203o4ee

                                                                         TR-0030
                                                                   Page 98                                                                    Page 100

     1     hand at that time. So, you know, I knew Carmella very well.         1      Q Okay. And did you have another conversation with
     2        Q      Okay. And did you ask her about parking at some           2    Carmella about-- no, I'm sorry.
     3     point?                                                              3                     Did you understand Heritage Plaza to be
     4        A      Yes, I did.                                               4    permanent parking for you?
     5        Q      And do you recall when that was? Not the exact            5         A       No, those werejust the monthly passes. So we were,
     6     date.                                                               6    you know, until -- until I had business there.
     7        A      I don't-- not exact date, but I would assume it           7         Q       Okay. So was that only to leave your car there
     8     was-- it was a month or more after I started working with           8    while you were having-- conducting business and then you
     9     Bexar County. I would say maybe mid June.                           9    would have to leave?
    10        Q      Okay. And what was her response?                         10         A       They were in and out passes. I wasn't given any
    11        A      Her response was like parking is very difficult to       11    instructions like that.
    12     get out here, but she can -- she can -- she'll look into it.       12       Q Okay. At some point did you and Carmella have a
    13        Q Okay. And what is your understanding or what was              13    conversation about parking in the garage, this building next
    14     the next thing that occurred between you and Carmella              14    door?
    15     regarding parking?                                                 15         A       No.
    16        A      The next thing? I'm sorry, I didn't catch your           16       Q Okay. So you never asked her to get you parking in
    17     question. Like next thing.                                         17    the garage or if you could get parking in the garage?
    18        Q      You said you asked her about parking?                    18         A       Well, I don't recall having any specific
    19        A      Uh-huh.                                                  19    conversation like where. I wasjust ready to park anywhere.
    20       Q Did she have a response or did you get parking or              20         Q       Okay.
    21     what?                                                              21         A       So I--it wasjust a general questions like can you
    22        A      No, I didn't get parking right away. I asked her         22    get me parking somewhere. I wasn't really specific like get
    23     and she said it would be very difficult to get it, but she         23    me this garage or anything like that.
    24     would try. And then I went and, you know, maybe after a month      24         Q       Okay. Did you have -- at some point did you park
    25     1 checked back with her.                                           25    behind the annex?


                                                                   Page 99                                                                    Page 101

     1                 And at that time I was having early morning             1       A     Yes.
     2     meetings with Heritage -- at Heritage Plaza. So at that time        2       Q And how did you come to find out there was parking
     3     1 had requested I said Cathy, you know, Carmella, I'm -- I          3    spaces back there?
                                                                                                                                                         F
     4     have to go -- I have to be there at 7 and I had to walk five        4       A     I   -   I was told that--that one of the chief
     5     blocks to get to where I need to get. So is there something         5    network architect -- well, let me-- let me, you know, back up
     6     she can do for me.                                                  6    a little bit.
     7        Q      And what did she say?                                     7                 David Mandujano left, and his parking spot was
     8        A      She was helpful. She said she would fly.                  8    empty in this garage. And Gilbert Sanchez was -- was the
     9        Q      And did she get you parking at Heritage parking?          9    candidate to get that -- that manager's position. So I was
    10        A      I -- I -- I recall she called Susan Yates. And--         10    told that Gilbert is going to move to a parking garage, and
    11     and Susan Yates eventually gave everybody on the project team      11    that spot behind -- behind BCIT I can park there.
    12     passes.                                                            12       Q     Okay. And you say you were told that. Who told you
    13        Q      Okay. To park at Heritage Plaza?                         13    that?
    14        A      Yes.                                                     14       A     Camiella.
    15                 MR. BROWN: Do you-all know here Heritage               15       Q     Okay. So Carmella told you that there was going to
    16     parking is?                                                        16    be some movement of individuals, and a parking space was going
    17        Q (By Mr. Brown) Heritage Plaza is not the annex,               17    to open at the annex.
    18     correct?                                                           18       A     Uh-huh.
    19        A      No, it's not the annex. Annex is be-- is behind--        19       Q     Correct?
    20     is -- annex parkings are behind BCIT. Heritage Plaza is--          20       A     Well, she said there's a sparking space open
    21     has a parking lot next to it, so she -- she issued couple of       21    until --until they hire the new chief network architect.
    22     parking losses-- parking passes for me, Brian Lyssy, Richard       22       Q     Okay.
    23     Price. He was the project manager on the auditor side. So          23       A     So it was .. it was until we get a new person.
    24     he .. she .. she give parking passes to everyone. But I think      24       Q     So it was on a temporary basis?
    25     that was later. Later on.                                          25       A     Exactly.



                                                                                                              29 (Pages 98 to 101)
                                                               Dawn Flippin, CSR                                                   210.383.2290
ElectronIcally sIgned by Dawn FlIppin (401-0134614760)                                                              5245eeb5-f6db-4515-aa87-28085203e4oe

                                                                          TR-0031
                                                              Page 102                                                                    Page 104

     1        Q    Did she at some --at any point express to you that           1      Q    Okay.
     2     you were allowed to park there in the morning for early              2      A    I -- since I'm outside contractor, I didn't think it
     3     morning meetings, but then you were to move your vehicle?            3   was, you know, my -- my fight to pick. You know, I was just
     4        A    We didn't go into all of those details.                      4   following orders. And-- and I just stayed away from it.
     5        Q    Were there any details about parking there other             5     Q And your orders, just to be clear, came from
     6     than here's a space, you can park in it?                             6   Ms. Guerrero that you could park there?
     7        A    That's my understanding.                                     7      A    Yes.
     B        Q    Was there any discussion about you paying for                8      Q    Okay. Did you have a conversation other than
     9     parking?                                                             9   October 4th with Ms. Maras about parking there?
    10        A    No.                                                         10      A    No.
    11       Q     And did she ever come to you and say you need to            11      Q    Okay.
    12     move your car because the meeting is over, or you need to move      12      A    Because I -- I was not talking to, you know, DO of
    13     your car because it's not dark out anymore?                         13   Bexar County. You know, in my professional conduct, I
    14        A    No,                                                         14   wouldn't go and talk to CIO of Bexar County and ask for
    15        Q Did anything happen regarding that parking issue               15   parking or, you know, ask her about my, you know, needs to get
    16     until October 4th, 2010?                                            16   settled in the office. You know, I would not go and ask her
    17        A    Not that! recall, no.                                       17   like, you know, where do I get stationery or, you know, how do
    18        Q    And October 4th, 2010 did you park in that space?           18   1 get a printer here, you know. So 1-- 1 wouldn't want to
    19        A    Uh-huh.                                                     19   bother her with those little things.
    20        Q Okay. And at some point during the day did the                 20      Q    Okay. In the office where is your office in
    21     parking space come up?                                              21   relation to Ms. Maras?
    22        A    Yes.                                                        22      A    Next to her. It was next to her at that time.
    23        Q    Okay, What -- how did that come about?                      23      Q    Okay. At that time it was next to her?
    24        A    Well, it was early morning around I would say               24      A    No, actually it's her office and there's a big
    25     ninish, and I was -- I was in my office. Cathy-- Cathy came         25   conference room in between, and then it's my office.


                                                              Page 103                                                                    Page 105

     1     into my office and asked if-- if my Mercedes is parked behind        1      Q Okay. So you were -- were you close enough by that
     2     the building.                                                        2   you could hear what was going on in her office if the door was
     3        Q    And your answer?                                             3   open?
     4        A    Yes,itwasmycat                                               4      A    No.
     5        Q    Okay. And was there any discussion as to how you             5      Q Hear her or on the phone, the speaker phone or
     6     got the space or did Cathy say why are you parking there?            6   anything?
     7        A    No. She asked me directly is it my vehicle. And I            7      A    No, because we have this big conference room in
     8     said yes, ma'am, it is my vehicle. And she mentioned that 1          B   between.
     9     might have to pay for this. And I agreed that I'll be happy          9     Q Okay. So if there was yelling in that office, you
    10     to do that.                                                         10   wouldn't have heard it?
    11       Q Okay. And at any point during this conversation did             11      A    Usually I work with my ear phones on.
    12     Carmella come up -- I'm sorry --Ms. Guerrero come up at any         12      Q    Okay.
    13     time?                                                               13      A    So I didn't hear anything.
    14        A    Yes. Carmella didn't come into my office. So Cathy          14      Q    Okay. So you heard nothing the rest of the day
    15     was talking to me. And Carmella was passing by, but she heard       15   regardless of the topic in terms of yelling, doors slamming?
    16     conversation regarding the parking. And she stopped by. And         16      A    I'm actually I'm not normally there when this
    17     at that time they're outside my office, but Ijust heard their       17   happened because I leave around four.
    18     conversation as to Carmella telling Ms. Maras that who is she       18      Q    Okay.
    19     going to pay, because this parking come with the building.          19      A    So I --
    20     And--                                                               20      Q    But throughout the day?
    21        Q    Okay.                                                       21      A    No, I -- I really didn't.
    22        A    -- that's all I heard.                                      22      Q    Okay.
    23        Q Was that the end of your involvement with the                  23              MR. BROWN: That's all 1 have, but he can ask
    24     parking issue I'll say that day?                                    24   you questions.
    25        A    Yes, that was it.                                           25



                                                                                                       30 (Pages 102 to 105)
                                                             Dawn Flippin, CSR                                                  210.383.2290
Electronically signed by Dawn FlIppin (401-013461-8760)                    1                                   5245eeb5-f6db-45f5-aa87-28085203e4ee


                                                                         TR-0032
                                                          Page 106                                                             Page 108
     1                CROSS EXAMINATION BY EMPLOYEE                         1   you on how you should testify here today?
     2     BY MR. LOPEZ:                                                    2       A Who?
     3        Q Good morning, Ms. Singh.                                    3       Q Ms. Maras.
     4        A Hi.                                                         4       A No.
     5        Q From the time you came to work for Bexar County how         5       Q Okay. You-all never discussed you coming up here?
     6     long has that been until now?                                    6       A The only discussion I had was with --
     7        A It has been one year, II months.                            7             MR. BROWN: Brown.
     8        Q So almost two years?                                        8       Q (By Mr. Lopez) And I'm not asking about any
     9        A Yes, sir.                                                   9   discussions that you had with Ms. Brown Mr. Brown, I'm
                                                                                                                          --


    10        Q And throughout those two years Ms. Guerrero's been a       10   sorry. But you didn't have any questions with Ms. Maras?
    11     part of the IT department?                                      11       A I -- what kind of questions?
    12        A Yes, sir.                                                  12       Q About this hearing.
    13        Q And you've had occasion to talk to her?                    13       A No. The only -- only -- my interaction with
    14        A Yes.                                                       14   Ms. Maras was she asked me to come here, and that was a five
    15        Q Communicate with her?                                      15   minute discussion. And the next meeting I had was with the
    16        A Yes.                                                       16   D.A.'sOffice.
    17        Q Send e-mails to her?                                       17       Q You folks do some pretty important work there at the
    18        A Uh-huh.                                                    18   IT department, right?
    19        Q During that time that you've communicated with her         19       A Uh-huh.
    20     and worked alongside her, have you ever found Ms. Guerrero to   20       Q And, in fact, the IT department coordinates all
    21     be untruthflul with you?                                        21   computers for the entire County, right?
    22        A No.                                                        22       A Uhhuh.
    23        Q Has she ever been dishonest with you?                      23       Q If you know the testimony has been that the budget
    24        A Not to my knowledge.                                       24   is over 10 million bucks. And you're aware that
    25        Q Has she ever misled you?                                   25   Ms. Guerrero's been demoted, right?


                                                          Page 107                                                             Page 109
     1        A    No.                                                      1      A     Yes, sir.
     2        Q From what you could observe in the two years of             2        Q So the first time you came up there she was second
     3     working in the IT department, could-- could you tell these       3    in command, and then now they threw her out in the rank and
     4     Commissioners whether or not Carmella was a hard worker?         4    file; you know that, right?
     5        A I would -- I would agree she was very good at her           5        A Yes, sir.
     6     job.                                                             6        Q And at least it's Ms. Maras' contention, if you
     7        Q Whatever that may be, right?                                7   know, that -- that she demoted Ms. Guerrero based on where you
     8        A Yes. She was very good at her job. She ...                  8   were parking on October 4th.
     9        Q She's a real go-getter, right?                              9        A (No audible response).
    10        A Yes, she's a real go-getter. The way we are                10        Q Given the fact that-- is that yes, you understand
    11     organized we have six technical managers and [think six--       11   that?
    12     six plus minus one. And all of us were technical, and           12        A I okay. Let me --
                                                                                        -


    13     Carmella was more on the budget side, budgeting and business    13        Q And [just --you understand that -
    14     service manager kind of things.                                 14        A I—I --
    15        Q And during these two years have you ever had any           15        Q --she was demoted?
    16     reason to --to know that Carmella was not doing what she was    16        A Yes, [know she was demoted. I don't know the
    17     told?                                                           17   grounds.
    18        A That's not my question to answer.                          18        Q Okay. And if it was the case that the grounds were
    19        Q Okay. Fair enough.                                         19   that -- that all the important work that Carmella has done for
    20        A Please keep in mind I'm a outside contractor. I            20   the County and all the important work that the IT department
    21     don't keep into politics. I stay away from it. [come in,        21   does, that if-- if you knew that to be the case, and if
    22     get my work done, and I leave, so.                              22   Ms. Carmella was -- was demoted simply based on where you were
    23        Q In fact, you still work for Ms. Mans, right?               23   parked on October 4th, do you think that's fair?
    24        A Yes, sir.                                                  24        A That's not my call, sir. That's why we have the
    25        Q And before today did she have any discussions with         25   jury decide.


                                                                                                 31 (Pages 106 to 109)
                                                       Dawn Flippin, CSR                                              210.383,2290
Electronically signed by Dawn FlIppIn (401-013461-8760)                                                 5245eeb5-f6db-45f5-aa87-28085203e4ee

                                                                  TR-0033
                                                                 Page 110                                                                   Page 112

     1       Q But just-- you're an employee, right? You've                    1       A    Uh-huh, exactly.
     2     worked -- yourself-employed?                                        2             MR. LOPEZ: Nothing further. Thank you,
     3        A   Yes, sir.                                                    3    Ms. Singh.
     4        Q You know, given the big picture, is that something             4            THE WITNESS: Thank you.
     S     you think somebody should be demoted over over where you were       5             REDLRECT EXAMINATION BY COUNTY
     6     parking?                                                            6    BY MR. BROWN:
     7        A Like 1 said, sir, it's not my call. I really don't             7       Q    Just a couple more questions.
     8     know the whole picture to answer the question.                      8       A    Sure.
     9        Q The -. in terms of where you were parking on that              9       Q Since they asked you about Ms. Cluerrero's honesty
    10     day, Ms. Guerrero, worked to fly to get you an accommodation,      10    towards you and had she ever misled you or done anything to
    11     right?                                                             11    have you question her integrity we can say.
    12        A     Yes.                                                      12       A Uh-huh.
    13        Q     And I hope you'll say that you were appreciative of       13       Q    Are you familiar with the Primavera project?
    14     that?                                                              14       A    Yes,Iam.
    15        A    Yes.                                                       15       Q And about how much money was involved in that
    16        Q Because it's your testimony that you had to walk              16    project?
    17     about five blocks?                                                 17       A As far as I recall it was a $500 million plus
    18        A     Exactly.                                                  18    project. I might not -- my numbers might be off. This is
    19        Q     At seven in the morning?                                  19    my --
    20        A     t.Jh-huh.                                                 20       Q    A big project?
    21        Q     Sometimes nights?                                         21       A    Big project.
    22        A     Yes, uh-huh.                                              22       Q    Was that a flood project?
    23        Q     When you were walking?                                    23       A    Yes.
    24        A     Yes. Yeah, and well yes.
                                          --                                  24       Q    Okay. And had you been assigned to work on that
    25        Q     And you testified that -- that it was --that you          25    project?


                                                                 Page 111                                                                   Page 113

     1      guys have some tech folks. And I don't mean to be                  1       A Yes, I was initially assigned to work on that
     2      disrespectful. You're a tech folk, right?                          2    project.
     3         A     Uh-huh.                                                   3       Q Who assigned you?
     4         Q     You mean you do computer stuff, right?                    4       A Cathy.
     5         A     Uh-huh.                                                   S       Q Ms.Maras?
     6         Q     That's your job for the County?                           6       A Yes.
     7         A     (No audible response).                                    7       Q Okay. At some point were you told you were off that
     8        Q Ms. Guerrero doesn't do the --that type of tech                8    project?
     9      work, right?                                                       9       A I was told that this project is being assigned to
    10        A I --                                                          10    Brian Lyssy. He's one of our business analysts.
    11         Q     Let me make it clear.                                    11       Q   And who told you that?
    12         A     Okay.                                                    12       A   I was told by Carmella.
    13         Q     She's not a tech person, okay?                           13       Q   Okay.
    14         A     Yes, and -- yes.                                         14       A   Because she was his immediate supervisor.
    15         Q And so you would agree with me that Ms. Guerrero's           15        Q So Carmella told you that-- essentially did she
    16      job is to support you guys?                                       16    tell you you were no longer on the Primavera project?
    17         A     Yes.                                                     17       A   Well, she told me that it's a little -- it's a
    18        Q      And the rest of the tech folk, right?                    18    political project, and -- and Brian would be the best suited
    19        A Well, when -- when I came in that was my                      19    to work on that.
    20      understanding.                                                    20      Q Okay. And did she at any point express whether
    21         Q And so by her flying to help you by an                       21    Ms. Maras was in the loop on you being taken off that project?
    22      accommodation, she was doing what she was -- she's trying to      22       A   I didn't question, but I-- she -- I wasn't told
    23      help you do yourjob.                                              23    that. I -- you know, Ijust followed the orders. 1--I
    24         A     Exactly.                                                 24    didn't come to question, but, you know.
    25         Q     Right?                                                   25       Q Atsomepoint--



                                                                                                      32 (Pages 110 to 113)
                                                               Dawn Flippin, CSR                                               210.383.2290
Electronically signed by Dawn Flippin (401-013-461-8160)                                                      5245eeb5-f6db-45f5-aa87-28085203e4ee

                                                                          TR-0034
                                                                Page 114                                                                   Page 116

     1        A     My understanding was that the orders are coming from        1    that Ms. Guerrero had made the decision that this is a
     2     Cathy.                                                               2    political $500 million project, and Ms. Guerrero's decision
     3        Q     Okay. And then at some point did she express to you         3    was I'm not going to tell Ms. Mans, but I'm putting somebody
     4     that that -- that the project was political and Ms. Mans             4    I wanton it, correct? Was that the end result?
     S     didn't understand the politics of it?                                5       A   Yes.
     6        A     Yes, she told me that project is very political and,        6               MR. BROWN: Thank you. That's all I have.
     7     you know, it takes --it takes a lot of politics to get it            7               RECROSS EXAMtNATION BY EMPLOYEE
     8     done.                                                                8    BY MR. LOPEZ:
     9       Q And at some point did you come to learn that                     9        Q I've just got a couple of questions, Ms. Singh. You
    10     Ms. Maras had no idea you had been taken off the project she        10    testified that on October 4th you were parked by the annex and
    11     had put you on?                                                     11    that Ms. Singh [sicj asked you, you know, why you were parked
    12        A      Way later.                                                12    there. Is that -- did I summarize that right?
    13         Q     But you did learn that?                                   13       A   Ms. Maras.
    14         A    Yes.                                                       14       Q   l'msony,Ms.Maras.
    15         Q And that Ms. Guerrero had taken you off on her own            15       A   No, she didn't ask me --
    16     initiative, not per Ms. Maras' orders?                              16       Q   Okay.
    17        A      I found that out later, but at that time my--             17       A   -- why am I parked there. She asked me is that my
    18         Q    At the time you didn't know?                               18    vehicle, and I said yes.
    19         A     I didn't know.                                            19       Q   And was she unaware that you were parking there?
   20         Q But the whole picture is Ms. Guerrero had gone                 20       A    Ms. Maras?
    21     behind the orders of Ms. Maras and pulled you off that project      21       Q    Yes.
   22      without Ms. Maras' permission, correct? Is that what you            22       A    I would think so.
    23     later learned?                                                      23       Q   Okay.
   24          A     Yes, that's what I later learned.                         24       A    Again,! didn't know that. I'm -- I'm guessing so.
    25         Q    And at any point did you learn that Ms. Maras had          25       Q   Okay. So she's the Chief Information Officer. She


                                                                Page 115                                                                   Page 117

     1     gone and told Ms. Guerrero yes, let's switch the project, or         1    didn't know who was parking in the spot that you were parking,
     2     was this all on Ms. Guerrero's own initiative did you learn?         2    right? She's in charge of the whole outfit, right?
     3        A     I'm sony, I lost you there. Say it again.                   3       A    Yes.
     4        Q Did you at any point learn that Ms. Maras had                   4       Q She didn't know that that's where you were parking,
     5     instructed this to happen or was it simply that she had put          5    right?
     6     you on it and without any knowledge by Ms. Maras, Ms. Guerrero       6       A    Ms. Maras didn't know.
     7     had gone behind her back and pulled you off the project; is          7       Q    Ms. Maras didn't know. Okay.
     8     that what you learned?                                               8               And you were questioned about this Primavera
     9        A     That's what I learned through conversations with            9    project, and she didn't know -- is it your testimony also that
    10     Cathy. Because Cathy kept on telling me like why aren't you         10    she-- Ms. Maras didn't know that you had been taken off that
    11     there? And I never understood why she is asking me those kind       11    project?
    12     of questions, you know. So to -- tome it was kind of 1              12       A    I -- I learned that later, like years later. I'm
    13     didn't know what's going on. It was mis-complication,               13    not saying, you know, Ijust found out later. I don't know.
    14     misunderstanding to just to give it a benefit of the doubt, I       14       Q Was-- at that time, you know, and Mr. Brown asked
    15     thought it was a misunderstanding.                                  15    you well, did you learn that-- that Ms. Maras didn't know
    16        Q     But you later learned it wasn't a misunderstanding.        16    that you had been reassigned; do you remember that question
    17        A     Yes.                                                       17    that he asked you?
    18        Q     Ms. Maras thought you were on the project?                 18       A    Who? He asked me?
    19        A     Yes, exactly.                                              19      Q He asked you whether or not you had learned that
    20        Q So she was questioning I put you on this project;              20    Ms. Maras was unaware that you had been reassigned on the
    21     you're not going to meetings?                                       21    Primavera project; is that true?
    22        A     Uh-huh.                                                    22       A    I -- I didn't know about it like for a long time.
    23        Q     Why aren't you there, correct?                             23       Q Does it surprise you that the Chief Information
    24        A     Yes, sir.                                                  24    Officer doesn't know routine things that are going on in the
    25        Q     And Ms. Maras apparently didn't know at any time           25    office such as parking or vendors like you being relocated or



                                                                                                        33 (Pages 114 to 117)
                                                                Dawn Flippin, CSR                                                210.383.2290
ElectronIcally signed by Dawn Flippin (401-0134614760)                                                           5245eeb5-f6db-45f5-aa87-28065203e4ee

                                                                           TR-0035
                                                                   Page 118                                                             Page 120

     1     being reassigned?                                                   1    1K)ttOfl. Primavera was coming along after a year or so. So
     2        A       Well, typically Chief Information Officer has, you       2    that was --to answer question, Lawson was my primary job
     3     know, bigger fish to fry. They have to worry about budget           3    duty; this was coming later on the -- on the horizon.
     4     and, you know, bigger projects, satising Commissioner's             4       Q   When you were reassigned on the Primavera project
     5     questions. That's --that's, you know, that's-- I've seen            5    did you make a complaint to Ms. Maras?
     6     typical ClOs like very hollow. And I will say Cathy is more         6       A   No.
     7     hands-on than any other ClO I have seen. So, again, but I           7       Q   Did you send her an e-mail about complaining that
     8     don't know if she's drilling down on all those facts like who       8    you had been reassigned?
     9     has parked where, I don't know that.                                9       A   No.
    10        Q       And that's why I drew it up here like this. Like        10       Q   Any conversations with her about being reassigned?
    11     she didn't know the little stuff about parking, right? That's      11       A   No.
    12     what you said that she's got bigger-- bigger fish to fly,          12       Q   Is the fact that the Primavera project is being
    13     right?                                                             13    brought up now just simply something that Ms. Maras is
    14        A       (Jh-huh.                                                14    bringing up to try to smear Ms. Guerrero?
    15        Q       But the Primavera project is a $500 million deal,       15       A   I don't know what her intentions.
    16     right? She should know who of her folks are working on that        16             MR. LOPEZ: Thank you, Ms. Singb.
    17     project, right?                                                    17           FURTHER REDIRECT EXAMINATION BY COUNTY
    18        A       Like I said, that's not my question if she -- she       18    BY MR. BROWN:
    19     should know or she don't know. That's not my question like.        19       Q   When the second in command tells you to do
    20        Q       And Ijust want to finish up. You know you're under      20    something, do you assume that she has authority to do that?
    21     oath here, right?                                                  21       A   Yes, sir.
    22        A       Yes.                                                    22             MR. BROWN: Thank you. That's all I have.
    23        Q       And you understand that that oath requires you,         23             CHAIRMAN ELLIOTT: Okay. One cIariing
    24     Ms. Singh, to tell the truth even if it somehow hurts              24    question, Ms. Singh. Do you know when Ms. Maras learned that
    25     Ms. Maras' --                                                      25    you were reassigned from the Primavera project?


                                                                   Page 119                                                             Page 121

     1       A      (itt-huh.                                                  1                 MS. SINGH: When did -- I'm sorry?
     2       Q      -- case, right?                                            2                 CHAIRMAN ELLIOTT: When did Ms. Mans learn
     3       A      Uh-huh.                                                    3    that you were reassigned from the Primavera project?
     4      Q And so when you say it's not my question, what do                4                 MS. SINGH: When did she learn? It was -- and
     5    you -- do you mean that you don't want to answer it because          S    actually I'm recollecting my dates here. I'm sorry, t won't
     6    Ms. Maras is here and she--                                          6    beable to give you a date. But it was -- it was at that time
     7       A      No.                                                        7    when An-- Art Willanew left the project. And he was-- he
     8       Q      --still supervises you?                                    8    was the project champion on that -- on that. He was leading
     9       A      No, no. Sir, you're asking me that shouldn't               9    that project. And, you know, I started having some meetings
    10    Ms. Maras know that. How -- how dot know? You know what I'm         10    with Critigen, you know. I think at that time we just started
    11    saying? Should she be knowing or not, because I'm not               11    having some conversations about Primavera, and that's when we
    12    defining herjob duties. You know, so I really don't know            12    found out,
    13    what she should be knowing or not. I am --                          13                 CHAIRMAN ELLIOTT: Okay. You started in June
    14       Q Should the CIO know of a $500 million project where            14    thereabout.
    15    a vendor like you has been relocated or reassigned?                 15                 MS. SNGH: I started in May.
    16       A      Well, to answer the question, I was assigned              16                 CHAIRMAN ELLIOTT: In May. Okay. And then
    17    primarily for Lawson. And Lawson was a huge project. It was         17    Ms. Guerrero is no longer in her position in October. So was
    18    a 15 months $10 million project. So my primary assignment was       18    it sometime in between there?
    19    Lawson, okay? And this was assigned to me on the side. So           19                 MS. SINGH: No, ma'am. It was way -- way later
    20    yes, I was going to all the Lawson meetings and law--               20    than that.
    21    Primavera and -- let me answer the question.                        21                 CHAIRMAN ELLIOTT: That Ms. Maras found --
    22                Primavera wasn't coming on board for a year--           22    found out?
    23    a year from when we were starting to have those meetings. So        23                 MS. SING: Yes, yes.
    24    my -- her immediate -- she was taking care of immediate             24                 CHAIRMAN ELLIOTT: But it's during that time
    25    projects which was Lawson which was already started and in          25    frame that Ms. Guerrero supposedly tells you you're no longer



                                                                                                        34 (Pages 118 to 121)
                                                                   Dawn Flippin, CSR                                           2103832290
Electronically signed by Dawn Flippin (401-0134614760)                                                         5245eeb5-f6db4515-aa87-28085203e4ee


                                                                          TR-0036
                                                                   Page 122                                                               Page 124

     1     reassigned; is that correct?                                        1              Basically as a chief network architect, I
     2               MS. SINGE!: Yes.                                          2   supported server storage of the network. I oversaw one
     3               CHAIRMAN ELLIOTT: Okay. Just trying to                    3   Network 3 and five Network I architects. And basically we
     4     establish --                                                        4   were responsible for keeping the network up and running.
     S               MS. SINGE!: Yes.                                          5     Q And what was your job level in comparison or with
     6               CHAIRMAN ELLIOTT:           --   chronology.              6   Ms. Guerrero?
     7               Okay. All right. All right. I think that's                7      A     As chief network architect! was-- I reported to
     8     it, Ms. Singh. We appreciate your time.                             8   David Mandujano. He was a manager and Carmella Guerrero was a
     9               MS. SINGH: Thank you.                                     9   manager. So! was-- I would say I was supporting --
    10               CHAIRMAN ELLIOTT: And we would just ask again            10      Q     To Ms. Guerrero?
    11     you don't discuss this.                                            11      A     Well, to all managers.
    12               MS. SINGE!: Okay. Thank you.                             12      Q Okay. In the chain of command was she in your
    13               CHAIRMAN ELLIOTT: Mr. Brown?                             13   direct chain of command?
    14               MR. BROWN: Are you going to grab your purse?             14      A     No, she was not in my direct chain of command.
    15               MS. SINGE!: He -- Gilbert is holding my purse.           15      Q     Did you work for her at all?
    16               MR. BROWN: Can you send Gilbert?                         16      A     No, sir.
    17               MS. SINGE!: Yes.                                         17      Q     Okay. Did you use her-S not use her. I'm sorry.
    18               MR. BROWN: I'!! call Gilbert.                            18   Did you rely on her for anything on a daily, weekly, monthly
    19               CHAIRMAN ELLIOTT: Hello. Afternoon. Morning.             19   basis?
    20               (Witness sworn).                                         20      A     As the fiscal and personnel manager, I don't know
    21                    Gilbert Sanchez,                                    21   what her official title was, we depended heavily on her for-
    22     having been sworn to tell the truth, testified as follows:         22   for fiscal guidance and for personnel guidance.
    23                DIRECT EXAMINATION BY COUNTY                            23       Q Okay. And in October 2010 when you were promoted
    24     BY MR. BROWN:                                                      24   it's your understanding Ms. Guerrero was promoted also?
    25        Q    State your name, please.                                   25      A     No, sir.


                                                                   Page 123                                                               Page 125

     1         A    Gilbert Luis Sanchez.                                      1       Q     She wasn't promoted?
     2         Q    And what is your current position?                         2       A     I don't know if she was or not, sir.
     3         A    Technical support manager.                                 3       Q     Okay. So there was no discussion in the office
     4         Q    And is that for Bexar County?                              4   about it?
     S         A    Yes, sir.                                                  5       A     No, not really. There's not a- we don't- if it
     6         Q    And who do you work under?                                 6   was a-- if it was a budgetary request, we really don't -- at
     7         A    Cathy Maras.                                               7   the level [was at, there wasn't really any discussion. We
     8         Q And how long have you had the position of technical           8   don't really know about the budgetary as far as personnel
     9      support manager?                                                   9    like.
    10         A    Since October of 2010.                                    10      Q Okay. So in your new position, what was your
    11         Q    Okay. And what was your position prior to that?           11   relation to Ms. Guerrero?
    12         A    Chief network architect,                                  12       A     I was equal.
    13         Q    Okay. And how long had you held that position?            13       Q     Okay. And did you we the interactions of
    14         A    Approximately since 2004.                                 14   Ms. Guerrero in the office environment after her demotion?
    15         Q    Okay. How long have you been with the County?             15       A     Before or after her ten year-- ten day
    16         A    Since September of 1998.                                  16   administrative leave?
    17         Q Okay. And yourjob change in October 2010, was that           17       Q     Okay. Before her ten day administrative leave.
    18      a promotion?                                                      18       A     I mean I interacted with heron a daily basis. And
    19         A    Yes, sir.                                                 19   as far as her demeanor?
    20         Q    Okay. And what were your duties prior to 2010,            20       Q What about the office's demeanor? Did you have
    21      October 2010?                                      .              21    feedback from employees? Did you know-- was there a problen
    22         A    From July to October I was interim technical support      22   with Ms. Guerrero? Did you have people come to you about her'.
    23      manager and also the chief network architect. So basically my     23       A     There -- I -- the discussions were speculation and
    24      responsibility was to keep the technical support section up       24   hearsay, but basically--
    25      and running and to also be a-- a technical resource for BCIT.     25               MR. LOPEZ: If it is speculation or hearsay, I



                                                                                                        35 (Pages 122 to 125)
                                                              Dawn Flippin, CSR                                                  rfl.n1Swr4'Ii
Electronically signed by Dawn Fllppin (401-013-461-8160)                                                         5245eeb 5-f6d b-451 5-aa8 1-28 08 520 3e4ee

                                                                        TR-0037
                                                                 Page 126                                                                 Page 128

     1     don't think he can -- he can testi' to that, Madam                   1    since she's been demoted is better at the department?
     2     Commissioner.                                                        2       A    Absolutely.
     3        Q (By Mr. Brown) Did you have an opinion as to the                3       Q And is that in a general sense or is that specific
     4     effect Ms. Guerrero had on the department in her position?           4    as to something you can point to?
     5        A    Yes. The department, since Ms. Guerrero has left,            5       A    She didn't-- if specificity means that morale is --
     6     is in a much better posilion and is -- and is viewed I think         6    is better, I would say yes just because there's not -- there's
     7     as a better department than we were before. And the                  7    not a fear of having to deal with -- for example, you know,
     8     difficulty with when Ms. Guerrero was the fiscal planning            8    since I was always -- since 1998 I was classified in a
     9     manager was that there was a lot of road blocks that were put        9    different funding code for information technology. And so
    10     up to getting things done, and so ...                               10    every year, you know, people would say hey, you know, your
    11               MR. LOPEZ: Madam Commissioner, I'm going to               11    position is going to be cut because it's information
    12     object to this line of questioning or to his answers. The           12    technology, and Carmella wasjust going to cut it from
    13     question is whether or not Ms. Guerrero did herjob. He's            13    information technology. You know, but-- and for me it was
    14     talking post demotion things that -- that have no relevance in      14    like okay, well, if it gets cut, it gets cut. It's no big
    15     this proceeding.                                                    15    deal to me. But there was a constant stress level of
    16               CHAIRMAN ELLIOTT: Okay. We'd like to hear his             16    basically having to woriy about that until the budget was
    17     opinion -- respond to the question. Go ahead.                       17    approved to know if I had a -- I had ajob or not. That's a
    18        A    Could you repeat the question?                              18    specific example I can think of.
    19        Q (By Mr. Brown) Changes that -- I guess we were                 19      Q And now since she no longer has the position over
    20     talking about changes that occurred--                               20    apparently funding for--or--
    21        A    Right.                                                      21       A    Correct.
    22        Q    -- since she was demoted in the department.                 22       Q    --the budget--
    23        A    Right.                                                      23       A    Correct.
    24        Q    And you're now pretty high up in the department?            24       Q --you're saying morale is better and this whole
    25        A    Correct.                                                    25    operation is operating better?


                                                                 Page 127                                                                 Page 129

     1       Q You said there were road blocks put up prior to her              1       A    Yes.
     2     demotion.                                                            2      Q And you feel the removal of specifically
     3        A    Right.                                                       3    Ms. Guerrero is the reason for that?
     4       Q Can youjust discuss what you mean by road blocks?                4       A    Part of it. Part of it is Cathy's leadership also.
     S     Who put them up if they did?                                         5       Q Okay. So it's a combination of-- you think Cathy's
     6        A    I guess well, for example, you know, if I needed to          6    leadership has made things better?
     7     buy something now, I basically-- I basically am responsible          7       A   Correct.
     8     for I guess not only my budget, but BCI1's budget. So if             8      Q And part of that leadership was demoting Carmella
     9     Cathy needs something purchased or one of the other executives       9    Guerrero. And you believe that demotion and her removal from
    10     needs to get purchased, it's my responsibility to find the          10    her position of power has also worked to improve BUT?
    11     funding and to basically get it ordered.                            11       A   Correct.
    12               When Carmella was the fiscal manager there was            12      Q Were those improvements vast or are we talking one
    13     difficulty trying to get a project funded if she didn't think       13    small thing such as you don't know if you have ajob next week
    14     it was either approved in the budget or appropriate to spend        14    is better since--
    15     the money, if that makes sense.                                     15       A    Well, like I said, I think -- I think if you ask
    16               For example, we have to have the line items               16    around Bexar County the elected officials or department heads,
    17     that are, let's say, it's for-- for building a road. But for        17    1 think they would say that where BCIS was before and where
    18     some reason or other the road is already built or the road is       18    BCIT is now, there's a vast difference in the quality and the
    19     no longer needed, but we need a train track. What we're going       19    responsiveness that we -- that we provide them now than what
    20     to -- now in this environment, I'm going to spend the money to      20    we did before.
    21     build a train track because it's needed. But when Carmella          21       Q And, again, that's a combination of Ms. Guerrero's
    22     was there, we would -- we couldn't build the train track            22    removal and Ms. Maras' implementation of policies?
    23     because she would say no, it wasn't funded because it was not       23       A    Correct.
    24     in the right appropriation.                                         24       Q    Correct?
    25        Q    Would you say the operations since she no longer--          25       A    Right.



                                                                                                         36 (Pages 126 to 129)
                                                               Dawn Flippin, CSR                                                210.383.2290
Electronically signed by Dawn FlippIn (401-013461-8760)                                                         5245eeb5-f6db45f5-aa87-28085203e4ee


                                                                           TR-0038
                                                           Page 130                                                             Page 132
     1         Q Did you know Ms. Maras before she got here?                 1      A     Wasn't my decision.
     2         A No, sir.                                                    2      Q Do you know whose decision it was?
     3         Q Okay. Has she promised you anything if you come in          3      A As far as! know Carmella placed Tina Singh in
     4      here and testified well?                                         4   that-- in that position.
     5         A No, sir.                                                    5      Q And throughout your tenure at the department was it
     6         Q Okay. Do you have any reason to come in here and            6   your understanding Tina Singh would assign parking spaces--
     7      make good things up about Ms. Mans and bad things about          7   I'm sony -- Carmella Guerrero would assign parking spaces?
     8      Ms. Guerrero?                                                    8      A Yes.
     9         A No, sir.                                                    9      Q And we're talking about the free spaces behind BCIT?
    10         Q Okay. Did you have a problem with Ms. Guerrero             10      A The free spaces behind BC!T from what I remember,
    11      personally prior to her demotion?                               11   because I don't know if it's -- it's more of a blend now, but
    12         A No, sir.                                                   12   the first three or four were actually assigned to O.J. And!
    13         Q In fact, she wasn't your supervisor, was she?              13   think--
    14         A No, sir.                                                   14      Q 0.1.?
    15         Q Okay. And throughout the County have people since          15      A --we had seven parking spaces to the rear. Three
    16      she's--wet!, prior to her demotion and since her demotion,      16   were assigned to David Mandujano, and then there was two or
    17      some individua!s have good things to say about her; is that     17   three that were assigned to the Fire Marshal!.
    18     just a fact -- a fact of working in a large county where some    18      Q Who is 0.J.?
    19      people might !ike her and some may not?                         19      A O.J. Lopez is now the EDC manager.
    20         A I think-- I think different personalities get along        20      Q Okay. He's a BC!T manager?
    21     with different--with similar personalities. Personally, 1        21      A Correct.
    22      never had an issue with Ms. Guerrero. You know, as a person     22      Q Okay. And it was your understanding that the
    23     or as a manager, you develop a certain management style and      23   parking issue would go through Carmella, correct?
    24      that management style may not be the same for a different       24      A Yes.
    25      person. Carmella had a specific management style that was not   25              MR. BROWN: Thaes all I have.


                                                           Page 131                                                             Page 133
     1     similar to my management style. So in that sense, there was a     1              CROSS EXAMINATION BY EMPLOYEE
     2     conflict but, you know, as an individual, I have no issues        2   BY MR. LOPEZ:
     3     with --with Ms. Guerrero.                                         3      Q You've been a tong time County employee?
     4        Q Do you think her management style caused the                 4      A Yes, sir.
     5     department to suffer when she was in a management position?       S      Q So you understand that there are certain policies
     6        A Yes,sir.                                                     6   that--
     7        Q And you think the department would suffer if she was         7      A Sure.
     8     placed back in that position?                                     8      Q -- that govern the County?
     9        A Yes,sir.                                                     9      A Sure.
    10        Q On October 4th did you have anything to do with this        10             (Employee Exhibit Number 2 marked).
    11     whole parking issue?                                             11      Q (By Mr. Lopez) I'm going to show you what's
    12        A No, other than to find out-- basically Cathy asked          12   marked -- I'm going to mark this as Employee Exhibit Number 2.
    13     me, you know, to find out who parks where. And so basically,     13   This is the County parking policy.
    14     you know, Carmella was a resource. She was always the--          14      A Okay.
    15     the --the person that we went to to find out whether parking     15      Q You understand that?
    16     spaces were available or not. And so, you know, I asked her,     16      A Yes, sir.
    17     you know, who parks where. And I think the protocol was to       17      Q And these policies are generated by the
    18     ask RaW Talamantes, because he actually has pieces of            18   Commissioners Court?
    19     paperwork where the employee has to sign for an entrance card    19      A Uh-huh.
    20     and an exit card.                                                20      Q Is that right?
    21        Q Okay. So you had nothing do with Tina Singh and             21      A Yes, sir,
    22     parking and where she parked?                                    22      Q And let me give you this copy, Mr. Sanchez. I'm
    23        A Tina Singh ended up parking in the parking space            23   going to keep the poster.
    24     that! had been provided when David Mandujano was the manager.    24      A Thank you.
    25        Q But that wasn't your decision?                              25      Q Commissioners policies, are these policies that the


                                                                                                  37 (Pages 130 to 133)
                                                        Dawn Flippin, CSR                                              210.383.2290
Electronically sIgned by Dawn FlIppin (401-013-461-8160)                                                 5245eeb5-f6db-45f5-aa87-28085203e4ee

                                                                   TR-0039
                                                               Page 134                                                                Page 136

     1     County employees are supposed to follow?                          1        A     Correct.
     2        A    Yes, sir.                                                 2        Q     The County is better without him too, right?
     3        Q Are these policies, are they intended to -- to               3        A     (No audible response).
     4     govern how parking is supposed to be done at the County if you    4      Q And Carmella, you went to -- you do know,
     5     know?                                                             5    Mr. Sanchez, that the reason Carmella got demoted is that
     6        A    It says for all assignment of parking spaces in           6    Cathy or Ms. Maras claims that -- that she was lying to her,
     7     Bexar County.                                                     7    right?
     8       Q So as far as you're concerned if there is a policy            8        A     Yes.
     9     coming from the Bexar County Commissioners Court, as a County     9      Q And you don't have any knowledge of any lies that
    10     employee, is it yourjob to follow it?                            10    Carniella may have told Cathy or Ms. Maras, right?
    11        A    Yes, sir.                                                11        A     I'm not aware of...
    12        Q And you testified that--that it was Carmella who            12        Q     You're not aware of any lie --
    13     assigned parking; is that right?                                 13        A     No.
    14        A    (No audible response).                                   14        Q     --that Carmella has ever told to you, are you?
    15       Q I want to turn your attention to section 3B on page          15        A     No.
    16     number two. [highlighted it for you. Could you read that         16       Q Has she ever been untruthfUl to you as far as you
    17     for the Commissioners?                                           17    know?
    18        A    Sure. It says the assignment of actual parking           18        A     No.
    19     spaces or location of Bexar County parking facilities will be    19       Q Has she ever -- have you ever noticed her to be
    20     made by the infrastructure services department and will follow   20    insubordinate to orders that she's gotten?
    21     the criteria established in this policy.                         21        A Uh
    22        Q So we're clear that in terms of assigning parking           22        Q You know, you testified you didn't have much
    23     for -- for County parking, it's the infrastructure service       23     interaction with her, so --
    24     department that does that, right?                                24        A     Right, not -- not insubordinate, but
    25        A    That's correct.                                          25        Q     Different management style?


                                                               Page 135                                                                Page 137

     1        Q Carmella doesn't work in the infrastructure                  1       A     Different management style and difference of
     2     department, right?                                                2    opinion. Whether that can be construed as insubordinate or
     3         A   Correct.                                                  3    not is up to the person that actually observes it.
     4         Q   Okay. You said you worked for David Mandujano and         4       Q So we have Carmella Guerrero, David Mandujano,
     5     you took his position?                                            5    Jeannette Kriewald, Gary Rose, four managers that reported to
     6         A    I was promoted into his position, yes, sir.              6    Cathy that are now gone, and that's the reason at least in
     7         Q    He left the County, right?                               7    your opinion partly why the County is doing better?
     8         A    Yes, sir.                                                8       A     Yes, sir.
     9        Q He was also a manager. Is the County doing better            9      Q Who is left for her to force out that was here
    10     without him too --or the IT department doing better without      10    when -- when she came on in September of'09 at the management
    11     him too?                                                         11    level?
    12         A    They left at the same time, sir.                        12       A     As far as at the management level?
    13         Q    Who is Jeannette Kriewald?                              13       Q Yeah. Because almost everybody is gone. She's
    14         A    She's a--                                               14    cleaned house at managers, right?
    15         Q    Another manager?                                        15       A     Right. Right, so Bryan Roberts would be the I think
    16         A    --application management.                               16    the final person.
    17         Q    Is she still with the County?                           17      Q He's the last guy of the old guard that -- that
    18         A    No, sir.                                                18    Ms. Maras hasn't forced out in your opinion?
    19         Q    She's gone too?                                         19       A     (No audible response).
    20         A    Yes, sir.                                               20      Q The --you'll agree with me that whether or not
    21         Q    County better without her?                              21    Ms. Guerrero has a different management style than-- than
    22         A    (No audible response).                                  22    what you have or Ms. Maras has, none of the things that you've
    23         Q    Okay. How about Gary Rose; who is he?                   23    told these Commissioners has anything to do about whether or
    24         A    EDC manager, prior EDC manager.                         24    not Ms. Guerrero has been untruthfUl with Ms. Mares in her--
    25         Q    He left after Cathy got here?                           25    in herjob duties, right?



                                                                                                       38 (Pages 134 to 137)
                                                             Dawn Flippin, CSR                                               210.383.2290
ElectronIcally signed by Dawn Flippin (401-013461-8760)                                                      6245eeb5-f6db-45f5-aa87-28085203e4ee


                                                                        TR-0040
                                                              Page 138                                                                 Page 140

      1        A   True.                          -                           1   find every regulation they've implemented, question whether
     2               MR. LOPEZ: Thank you, Mr. Sanchez.                       2   it's correct, and then go back to the manager and say I'm
     3                REDIRECT EXAMINATION BY COUNTY                          3   sorry, I don't think you're complying with the Commissioners
     4      BY MR. BROWN:                                                     4   rules. Or do youjust simply listen if it's reasonable and
     5        Q How long was Mr. Morgan in charge of the department,          5   not illegal and that's something you know is illegal,
     6      Dr. Morgan?                                                       6   something you just do because your second in command has said
     7        A He got there three months after I did. So                     7   that's what's going to happen?
     8      October'98, December, December, January, that time frame.         8      A   Out of respect, that's correct.
     9      And then he left in 2009.                                         9      Q And out of common sense, wouldn't -- isn't that what
    10         Q   Okay. So ten years maybe?                                 10   an employee would do if a second in command says here's what's
    11         A   Yeah, about ten years.                                    11   going to happen?
    12         Q   Ten years. And Ms. Maras came in and obviously            12      A Yes.
    13      evaluated the top people, correct?                               13      Q And if it's an issue as minor as they've said about
    14         A Correct.                                                    14   parking, wouldn't it be reasonable you didn't run to the Bexar
    15         Q And some of those people--did all those people              15   County Regulations and say oh, wait, I think Commissioners
    16      resign?                                                          16   Court meant something different?
    17         A From what F understand, yes.                                17      A Well, the regulation is ambiguous, because it says
    18         Q Okay. And as eloquently put, they resigned and              18   the infrastructure department is responsible for assigning
    19      weren't terminated. So how were they forced out oftheirjobs      19   parking, but they assigned seven parking spaces to information
    20      or did they just resign?                                         20   services not to a specific person.
    21         A From my recollection all of them resigned.                  21      Q So would-S
    22         Q Do you know if Ms. Maras told them you resign or            22      A So it was up to BCIS to determine who parked in
    23      you're fired?                                                    23   those spots.
    24         A I was not involved -- I didn't witness it directly,         24      Q So not only would it not be reasonable to run and
    25      but! do know that they --they all did resign.                    25   check every Commissioners Court rule ever issued, you think it


                                                              Page 139                                                                 Page 141

     1               CHAIRMAN ELLIOTT: What I'm going to ask at               1   was within the policy for someone at BCIT to assign those
     2      this point is we not focus on folks that are no longer here as    2   parking--
     3      far as forced out, resigned. I don't want that to prejudice       3      A Correct.
     4      us. So if we could just stick to the question.                    4      Q -- spaces? And also reasonable for an employee to
     5                MR. BROWN: Okay. I'm just flying to address             5   not question that but simply do what was being told?
     6      the implication that they have been forced to leave when in       6      A Correct.
     7      fact they haven't.                                                7      Q So it clearly wasn't improper to park somewhere
     8         A   That was--                                                 8   being told by a superior to park there?
     9              CHAIRMAN ELLIOTT: Okay. We've had an                      9      A Correct.
    10      opportunity to hear both of you-all on that, so.                 10      Q Correct? So the implication that you need to know
    11               MR. LOPEZ: Those were his words the force out           11   every regulation put out by the Bexar County Commissioners
    12      when I asked him.                                                12   isn't reasonable in a day-to-day operation of any business, is
    13               MR. BROWN: That was the agreement with your             13   it?
    14      words.                                                           14      A The bureaucracy would get in -- in the way of
    15               MR. LOPEZ: He could have changed them.                  15   progress.
    16               CHAIRMAN ELLIOTT: Okay. Let's proceed on.               16      Q    That's why you have superiors, correct?
    17              MR. BROWN: All right.                                    17      A    Correct
    18         Q (By Mr. Brown) Parking assignments. If the second           18             MR. BROWN: That's all I have.
    19      in command of a department comes and says here's what you're     19          RECROSS EXAMINATION BY EMPLOYEE
    20      going to do, is it reasonable an employee would then listen to   20   BY MR. LOPEZ:
    21      that and do that?                                                21       Q You testified that the parking policy is ambiguous.
    22         A Yes.                                                        22   It's a bureaucracy, right?
    23         Q   Okay. Is it your understanding that if a supervisor       23      A    Correct.
    24      comes and tells you something is going to happen, it's your      24      Q Where you park is        --   is, you know, has to do with
    25      obligation as an employee to go to the Commissioners Court,      25   tenure, rank, title, right?



                                                                                                     39 (Pages 138 to 141)
                                                            Dawn Flippin, CSR                                                 210,383.2290
ElectronIcally signed by Dawn FlIppin (401-013-461-8760)                                                    5245eeb5-f6db-45f5-aa87-28086203e4ee

                                                                       TR-0041
                                                          Page 142                                                           Page 144
     1        A    According to the policy, yes.                            1       Q And how long have you been at Bexar County?
     2        Q The --both infrastructure and county wide can do            2       A I've been at Bexar County since September 21st,
     3     better at -- at delineating how we should park, right?           3   2009.
     4        A Absolutely.                                                 4       Q Okay. And briefly, how did you come to be at Bexar
     5        Q And, in fact, even in BCIT it's not an easy task,           5   County?
     6     right?                                                           6       A Bexar County advertised nationally for a new CIO.
     7        A Correct.                                                    7   And I found it as -- on the internet, and I submitted an
     8        Q Where people park, if they've got in and out                8   application.
     9     privileges, right?                                               9       Q Okay. And was there a veiling process would you say
    10        A Correct.                                                   10   from the Commissioners?
    11        Q If they have to park at Heritage for a special             11       A Yes. Soon after I submitted my application, I did
    12     project, right?                                                 12   receive word that I would be one of the finalists, and I was
    13        A Correct.                                                   13   asked to come to San Antonio to interview.
    14        Q So if there is a misunderstanding about parking on a       14       Q And eventually the decision to hire you, was that a
    15     certain situation on a certain day, that's not really           15   Commissioners Court decision?
    16     unreasonable, right?                                            16       A Yes.
    17        A No.                                                        17       Q Okay. The decision was based on a vote from our
    19                MR. LOPEZ: Thank you.                                18   Commissioners?
    19                CHAIRMAN ELLIOTT: Okay. Mr. Sanchez, we thank        19       A Yes, unanimously.
    20     you--                                                           20       Q Unanimously. Okay.
    21                MR. SANCHEZ: Great.                                  21             And when did you -- do you know your official
    22                CHAIRMAN ELLIOTT: -- for your time and we            22   first day at Bexar County?
    23     again ask that you not discuss this, so.                        23       A September 21st, 2009.
    24                THE WITNESS: Okay.                                   24       Q Okay. And where did you come from in terms of
    25                CHAIRMAN ELLIOTT: Thank you.                         25   actual living?


                                                          Page 143                                                           Page 145
     1               Mr. Brown, do you rest or not?                         1      A     I was living in Washington State.
     2               MR. BROWN: No. I'm going to call Ms. Maras.            2       Q Okay. And--
     3     But do you want to go now or are you starving? Doesn't matter    3       A Originally from Chicago, F was living in Washington
     4     to me.                                                           4   State at the time.
     5               CHAIRMAN ELLIOTT: Well, Commissioners what do          5       Q Okay. So you were unfamiliar essentially with San
     6     you want to do?                                                  6   Antonio?
     7               We're okay to press on.                                7       A Yes, I've been here two or three times as a visitor
                     MR. BROWN: Okay. We call Cathy Mans.                   9   to the Ftiverwalk.
     9               MR. LOPEZ: That's the Aggie mentality there.           9       Q Okay.
    10               (Witness sworn).                                      10       A And when I interviewed. But I didn't really --
    11                     CATHY MARAS,                                    11       Q But you didn't know San Antonio?
    12     having been sworn to tell the truth, testified as follows:      12       A No, sir.
    13                DIRECT EXAMINATION BY COUNTY                         13       Q And you sure certainly didn't know Bexar County?
    14     BY MR. BROWN:                                                   14       A I did not know Bexar County.
    15          Q State your name, please.                                 15       Q In terms of government?
    16          A Cathy Maras.                                             16       A I mean yeah, I read online on the website as much as
    17          Q And your position at Bexar County?                       17   I could read, but I didn't know.
    18          A I'm the Bexar County Chief Information Officer.          18       Q Okay. And when you started were you told who your
    19          Q And is that what has been referred today as the CIO?     19   go-to person would be to kind of show you the ropes of Bexar
    20          A Yes.                                                     20   County?
    21          Q Okay. Andyouarethe -- doesthatmeanyouarein               21       A Yes.
    22     charge of the County's computer systems?                        22       Q And who was that?
    23          A I'm in charge to keep operating the -- the County's      23       A I was told it was Carmella -- Carmella Guerrero.
    24     infrastructure and the systems and the desktop systems, yes,    24       Q Okay. And do you remember who told you that?
    25     sir.                                                            25       A The non -- the committee that hired me. Hiring


                                                                                                40 (Pages 142 to 145)
                                                        Dawn Flippin, CSR                                            210.383.2290
Electronically signed by Dawn FlippIn (401-013461-8760)                                                5245eeb5-f6db-45f5-aa67-28085203e4e

                                                                 TR-0042
                                                               Page 146                                                                  Page 148

     1     committee.                                                         1      Q     Sorry. It had been his department?
     2        Q    Okay. Would that consist of Commissioners?                 2      A     Yeah, from --yes.
     3        A    Commissioners.                                             3      Q     For about ten years?
     4        Q    Okay.                                                      4      A     Yes.
     5        A    At that time I reported to the Commissioners. Now I        5      Q Did you come into an operation that was up to date,
     6     report to the County Manager.                                      6   ready to go, you just had to kind of take over and make sure
     7        Q    Okay. So initially you reported directly to the            7   it kept running?
     B     Commissioners --                                                   8      A     No, F came in a -- at a time when the op -- the
     9        A    Yes.                                                       9   total operations were about to fail.
    10        Q    -- Court?                                                 10      Q     Okay.
    11        A    Yes.                                                      11      A     The systems were about to fail and-- and court was
    12        Q    Okay. So was it your under-- based on their               12   suspect and warned. I was afraid they weren't going to
    13     telling you that she's kind of who is going to show you           13   operate for very much time      --   long, you know.
    14     around, was it your understanding that they supported Carmella    14      Q     The courts?
    15     Guerrero?                                                         15      A     The courts. The systems -- the Legacy systems that
    16        A    Yes.                                                      16   the courts used to do their everyday court processes were on
    17        Q Okay. And they had faith in her to show you the              17   such unsupported operating software that when my first meeting
    18     ropes?                                                            18   with IBM said they basically wiped their hands of it and said
    19        A    Yes.                                                      19   you're on your own. Even though you paid support, we can't
    20       Q Okay. And in turn, did you understand that                    20   help you in case they failed, because they were on 14 year old
    21     Ms. (Juerrero was someone the Commissioners had confidence ine    21   operating software. That was my first day and a half, the two
    22        A    Yes.                                                      22   days.
    23       Q Okay. When you came in to Bexar County and you met            23      Q     Okay. So you walked into a system that essentially
    24     Ms. Guerrero, how were your initial meetings, good, bad?          24   was on life support?
    25        A    Fine. In fact, when I first came in, there was a          25      A     Yes.


                                                               Page 147                                                                  Page 149

     1      little issue with where I was staying. So I had to call her       1      Q     Okay. When you came in you had to focus on saving
     2      on a Sunday afternoon, and she came right away. Very warm,        2   the system from absolute failure?
     3      friendly, nice rapport. She was going to -- as Carmella           3      A     Well, that and the -- the people -- we had very low
     4      mentioned, we had an orientation. So I had a period of            4   morale. We had high absenteeism. In fact, we never even
     5      orientation, a couple of weeks, where I went to all the           5   tracked daily absenteeism. People weren't there. I would try
     6      elected officials, department heads and just really would         6   to go to somebody. We didn't -- the weren't there. So I
     7      gather information.                                               7   started tracking it. I had Carmella have the admin staff
     8                 Because part of the -- the Commissioners Court         8   tracking who was even there.
     9      was, you know, the BCIS at the time, there was not a lot of       9              Each floor worked autonomously. We had
    10      confidence. It didn't provide the value that the                 10   enterprise data center and technical support on the first
    11      Commissioners Court realize they need as we're growing so        11   floor. I was told they never talked to anyone on the second
    12      fast. So we're at a different place than we were 18 years        12   and third floor. The second floor was where planning and
    13      ago, even 5, 10 years ago here in Bexar County, just the         13   technical support, my offices, also application support. They
    14      growth of the County and what they wanted me to accomplish       14   never talked to each other. The third floor was the new
    15      based on the hiring committee.                                   15   integrated justice system. They never talked to the others.
    16                 We were about to, you know, embark on a very          16   We had admin station each floor. They never talked to each
    17      large capital project to replace every system in Bexar County.   17   other.
    18      So there wasn't one system we weren't going to replace. So       18              So it was a-- it was a-- chaos is the word
    19      operationally is where I really had to focus on.                 19   1-- I -- when I would drive home at 8:30, 9 o'clock every
    20          Q And did you come into a system-- sony. The head            20   night. I'd get there at 7:00. 1 wouldn't even leave my
    21      of it had been David -- Dr. David Morgan, correct?               21   office. I brought lunch. And I left at 7:00, 8 o'clock every
    22         A    I never officially met him. He did interview. He         22   day. It was hard for me all this change is happening. And if
    23      was on the interviewing panel. But I never officially--          23   people were there for ten years, they -- they weren't real    -


    24         Q    And it had been--                                        24   they weren't realizing the despair and the total chaos it--
    25         A    -- knew him.                                             25   it was. But I have many years experience in government. And



                                                                                                     41 (Pages 146 to 149)
                                                             Dawn Flippin, CSR                                                  210.383.2290
ElectronIcally sIgned by Dawn Fllppin (401-013-461-8760)                                                       5245eeb5-f6db-45f5-aa87-28085203e4ee

                                                                        TR-0043
                                                                 Page 150                                                               Page 152

      1     franidy, I've never seen systems in this disrepair. Things        1    private companies and public. So I understood there was a
     2     that never got updated, no enhancements. Data-entry clerks         2    big, big (inaudible) and the morale was so low, because I was
     3     entering the same information in three, four times which           3    told my predecessor wanted to outsource everybody. So people
     4     caused errors as you were going down the -- down the system.       4    were scared to come to work. How could they function if they
     5                Every night I would get-- I would have them             5    were scared about their jobs? And I said you know what, I
      6    track what was breaking. We were getting calls for data all        6    never heard that from the hiring committee. They just told me
     7     the time. And when you have data errors so many, that means        7    to fix this broken department. And when I came in, the
     8     your systems aren't operating. So -- so basically it was the       8    department was so broken, I had to put the pieces together.
     9      infrastructure, it was the inherent code, it was all spaghetti    9               And the underpinnings of that is-- is honesty,
    10     code of Legacy systems, because people weren't working as a       10    is truth, integrity. You know, people -- you said it very
    11     team. And that was the one thing I saw was totally lacking.       11    eloquently that if we don't have that, if I can't listen to
    12                1 talked to Carmella was it-- about it was the         12    you and say tell me the straight; don't tell me well, you
    13     team work. How when I came in I not only scheduled meetings       13    didn't really ask me on that day for that specific time.
    14     with all the elected officials and department heads and got a     14    Frankly, I -- I -- I wanted the truth. I sought the truth. I
    15     whole list of you don't do anything. I mean, I could-- I          15    asked the right questions. I have been around the block. I
    16     could give you the list of what they told me. You know, if        16    had to keep this County operating. The folks that stayed
    17     you had the weak of heait you'd run. You'd run out of here.       17    wanted to stay. The people that retired and left is because
    18     But I came from county government. I believe in county            18    frank --you know, I had to assess if they could do the job.
    19     government. I know, you know, it can work. But if you don't       19    That was my job. And--
    20     work as a team and you don't pull together, its very hard to      20          Q   Did you fire any of these people?
    21     dothat.                                                           21          A   No.
    22               And when you don't listen to people -- sol had          22          Q   Okay.
    23     a very open door policy which I was told was very different       23          A   I asked them to do theirjob. tasked them this is
    24     than my predecessor. I said hi. I introduced myself to            24    your job; please do it. If you can't do it, I had to assess
    25     everyone. I learned who you were. I wanted to understand          25    if they could do it. But if-- if you had a broken department


                                                                 Page 151                                                               Page 153

     1     what you wanted to be. I had training dollars. So I was more       1    before, you can't say that these people just didn't want to do
     2     inclusive of all the people, parking. And that's, you know,        2    theirjob. I'm under the belief that people want to do a good
     3     it was a very important for me to treat everyone the same,         3    job. I -- I agree with her. You come to work, you want to do
     4     because I believe that's the only way we get out of this chaos     4    a good job. Management is there to make sure there's -- there
     5     was we worked as a team. And from the -- from the lowest           5    is, you know, the atmosphere, everyone is treated fairly.
     6     person at BCIT to the -- we all worked together.                   6    Because if you don't think words get through, you know,
     7               And I'm glad Gilbert mentioned it has changed.           7    through the County fast of Cathy didn't treat this one fair, I
     8     Through the budgets, I reduced the budget over $1 million          8    treat everyone fairly, because that's how I want to be treated
     9     dollars, 25 percent of staff. We are turning a corner. We're       9    and that's how I've been raised.
    10      being more responsive. When things get broke, we're not going    10                So I got my own lunch, no one went for lunch
    11     to lunch, We're saying hey, I'm going to -- I'm going to stay     11    for me. I made my own coffee. In fact, I brought a coffee
    12     here and fix it. It's very important for me all of these          12    pot in for everybody. I didn't want the coffee pot just in my
    13     things. It's-- it's-- it's what this County needed.               13    office. I wanted to buy coffee. So I'd buy the coffee. I
    14               1 mean, again I was airlifted in here. I                14    bought the coffee pot. I buy Thanksgiving. But, you know, I
    15     didn't know anyone. Carmella Guerrero was my trusted advisor.     15    do these things because I love people. And these people here
    16     All these other managers, I sensed that people were afraid to     16    were -- were wanting somebody because they were so
    17     talk in meetings, and I didn't know why. Again, I didn't-- I      17    discouraged. BCIS, they're a bunch of whatever, you know,
    18     told everyone what I need, what I -- what task of you is          18    louse --and I said no, they're not They're good people that
    19     eight hours of good work for Bexar County. Eight hours of         19    want to do the right thing. And that's what I attempted to
    20     good work. Come to work, come prepared to work.                   20    do.
    21               And I'm very technical. I -- I have certain             21       Q So the people that left --you came in -- you came
    22     degrees that I -- I was -- I'm able to blend. I have a            22    into a system that was essential -- as you described
    23     matters in accounting. I have IT background. I was ten years      23    completely broken. That system was run by the people that are
    24     as ClO at a major government. I have marketing. So I -- 1         24    no longer here, most of them, correct?
    25     know the business side. I was in private Amer -- you know,        25          A   Yeah.



                                                                                                       42 (Pages 150 to 153)
                                                                Dawn Flippin, CSR                                                 t.niswnxi
Electronically signed by Dawn Flippin (401-013-461-8760)                                                      5245eeb5-f6db-45f5-aa87-26085203e4ee


                                                                         TR-0044
                                                                          43 (Pages 154 to 157)
                                                      Dawn Flippin, CSR                  210.383.2290
Electronically signed by Dawn Flippin (401-013461-8760)                      5245eeb5-f6db-45f5-aa87-28085203e4ee

                                                          TR-0045
                                                           Page 158                                                            Page 160
     1        A   Yes.                                                       1   know, that's all important to me. We hem about data, we
     2         Q At that point had you had any interactions with             2   hear, you know, we hear about data loss,
     3     Ms. Guerrero that would have told you that you had to question    3             But these things just were kind of getting, you
     4     her integrity, her honesty?                                       4   know, things that weren't-- weren't adding up for me. But
     5         A I -- I saw some signs, but, you know, when you're           5   again, it was during a very tough time when we were trying to
     6     coming in and you're under such --you had to fix the              6   survive. So, you know, I was with a 14-hour day trying to
     7     operations. So the administrative side with her 18 years, 12      7   make sure things were happening operationally in the
     8     of which were in -- were in IT, I was like okay. Think of it      8   administrative side.
     9     like a mash unit. You're -- you're here in a mash unit, and       9             And all of a sudden it all started coming
    10     you have the operations of the County about to not operate,      10   together October 4th. October 4th all these little, you know,
    11     what -- what would you work on? Carmella was working in the      11   indiscretions that weren't following my directive -- even
    12     administrative side for 12 years. So bills were getting paid.    12   though I believe I'm very clear in my directives-- were
    13     1 mean at that time I didn't know that these people were still   13   happening. The reason I say that people say I'm very clear is
    14     kind of hesitant, but they were looking me -- sizing me up       14   other people were listening and following what I was saying.
    15     basically to see okay, is she her own person. So bills are       15   So I didn't know why I had to mince words with-- and they
    16     getting paid. Things are happening on the administrative         16   were called misunderstandings -- when I didn't think they were
    17     side, the budget was getting done.                               17   mis-- I was very direct about the parking.
    18                So I was worrying about keeping the operations        18      Q So at the time the promotion came around--
    19     of Legacy systems going, making sure that we could enhance the   19      A Uh-huh.
    20     systems. I had to rebuild all the server architecture. The       20      Q --you supported it. Is it because you didn't have
    21     e-mail systems would be down, cashiering was down multiple       21   a clear understanding that perhaps it wasn't something that
    22     times. Nobody could tell me why it was down. It was down         22   should happen?
    23     because we didn't set them up correctly. We, you know, we had    23      A No. [want -- I had, you know, we talked about
    24     to redo it. We were getting a lot of viruses and -- that         24   that, and I mentored her on her facial expressions. I said
    25     propagated because our network wasn't --didn't have, you         25   you want to be in -- you know, getting a promotion and making


                                                           Page 159                                                            Page 161
     1     know, it was too flat. So a lot of things that I brought with     1   more money means you're at a high level and people are, you
     2     me, my experience and my technical know-how, I was fixing, you    2   know, looking towards you to have that maturity to be
     3     know, again, keeping admin --and that's why the time. That's      3   responsible to do the things that people expect of-- of that
     4     why it took a while for me.                                       4   level. So it's not likejust getting the money and running.
     5                But at the time I did counsel her verbally with        5   It's not like operating as a business analyst anymore. You're
     6     she was running late. So she'd be late. I said, you know,         6   operating at a trusted advisor to the ClO of Bexar County.
     7     Carmella, all this starts at the top. You know, you have to       7   You're operating at a different level. And that's -- and
     8     be here. That was really a big thing for me. And some people      8   that's -- I was mentoring her, because many years they put
     9     might say boy, Cathy, you're a stickler. And I say you know       9   the -- they put the request in and she never got it. And she
    10     what, when you're rebuilding an operation, those little things   10   was very, very unhappy about that to the fact --
    11     mean a lot for a lot of people. So I wanted to set the tone.     11       Q Was it your understanding that this was actually an
    12     You know, we're in our chairs, we're working hard. So 1          12   annual request?
    13     talked to her about her, you know, coming in ninish. It was      13       A Yes.
    14     really nine -- you know. I said I'm here -- you know, not        14       Q It had been requested time--
    15     that you have to be here at seven, but you got to be here, you   15       A Multiple times, yes.
    16     know, on time if-- if-- you know. So I talked to her about       16       Q And always did not go through?
    17     that.                                                            17       A Denied. And that was part of my good faith with my
    18                There was a lady that was selling jewelry on          18   trusted advisor to set up a success pattern for her. But
    19     the first floor of our secure area where our mainframe is        19   there was -- it's a-- it's a transition. It's also the truth
    20     operating. There was a lady selling jewelry one day. Just        20   on my side is for that, I was -- I was supporting you. I have
    21     so --just by happen I didn't know. I came upon her. I said       21   to know the truth. I have to have someone that I can trust.
    22     ma'am, oh, my gosh, this is a secure area. This is where the     22       Q Okay. So inevitably or at the end of the day, you
    23     data of the County resides. And she's selling jewelry,           23   did support the promotion, correct?
    24     because it was the Spurs -- I think they were going to go to     24       A Yes.
    25     the playoffs--right there. And I'm like oh, gosh. And, you       25       Q And had you known or had you had a question about


                                                                                                  44 (Pages 158 to 161)
                                                        Dawn Flippin, CSR                                              210.3832290
Electronically signed by Dawn Flippin (401-013-461-8160)                                                 5245eeb5-f6db-46f5-aa87-28085203e4ee

                                                                  TR-0046
                                                                 Page 162                                                                     Page 164

     1      whether she was being truthful with you and had definitive            1   So it was-- it's-- it's not our duty-- it wasn't part of
     2      evidence in your mind that she was not truthful, would you            2   the contract to worry about her parking.
     3      have stopped the promotion?                                           3                Again, we were under a very tough time keeping
     4         A    Yes.                                                          4   operations going. So I -- you know, I'm -- [was raised in
     5         Q    So--                                                          5   Chicago. So I understand that parking is a premium. Many
     6         A    But she always -- she always, you know.                       6   times I parked for $20, $30 in a lot in Chicago. So I always
     7         Q    Safe to say you didn't have that information?                 7   kidded the folks here that $5 or $10, tm like try New York,
     8         A    No.                                                           8   it's $100. So --so I told her please don't let her park
     9         Q    At the time the promotion went through?                       9   there.
    10         A    Exactly I did not.                                           10      Q     This was Heritage Plaza?
    11          Q In about September, mid September is when the budget           11      A     Heritage Plaza. Why not give it to one of our
    12      is finalized, correct?                                               12   County employees as an at-a-girl or at-a-boy? Hey, you just
    13         A    No. Yes. And I did not have any information con--            13   did a great job. You just got that website up. Why don't
    14      you know, certain things, but then they all started adding up.       14   you--here, here's parking. You work for the County. You're
    15        Q You're still of the opinion that your bosses, the                15   walking under 35. Here's free parking for a while. Why
    16      Commissioners, support Carmella; is that correct?                    16   couldn't we do that? That's what     [   wanted to do as part of
    17         A    I believe so, yeah. I haven't-- I have a new boss            17   getting the morale up was give it to our employees, not to a
    10      now.                                                                 18   $tOO an hour, you know, contract employee who -- who basically
    19         Q    But at that time?                                            19   drives a Mercedes Benz.
    20         A    Uh-huh, yes.                                                 20                Secondly, she came back to me after I -- I said
    21         Q    The Commissioners--                                          21   no to Heritage Plaza. She goes well, [want to give her
    22         A    Yes.                                                         22   parking here. I said why are we worrying about Tina Singh?
    23         Q    --had said here's your guide dog?                            23   Tina Singh makes a lot of money; she could park anywhere.
    24         A    Yes. She's going to help you through the                     24   Worry about Regina Picard walking, you know. [said give it
    25      transition.                                                          25   to Regina. Regina is our webmaster. We were embarking on


                                                                 Page 163                                                                     Page 165

     1         Q So you support the promotion, the promotion goes                 1   major, major web initiatives. Regina was walking seven blocks
     2      through?                                                              2   under 35, taking her car, driving, parking her car, walking.
     3         A    Uh-huh.                                                       3   I said well, you know, I said she needs parking. Give it
     4        Q Within      -   officially October 1st. Three days later          4   to -- give it to the other managers, because only two
     5      October 4th--                                                         5   managers, David Mandujano and Carmella Guerrero's people had
     6         A    Yes.                                                          6   any --had all the parking.
     7         Q    -- comes around?                                              7                We have four other areas. We have eServices,
     8         A    Yes.                                                          8   which does all the website, has meetings all over the County.
     9         Q Can you just explain what happened on that day that              9   Application support, again, interviews, has meetings all over
    10      caused you to suddenly decide you cannot trust Carmella              10   the County. They never had any parking. They never had any
    11      Guerrero with a position you had just promoted her to?           -   11   parking. Also they have integrated justice, again, we had
    12         A    Prior to October 4th, two times Carmella came to me          12   meetings across the County. And enterprise data center. So
    13      can-- can Tina Singh get parking? First, it was at the               13   these people didn't have parking spots. I said let's broaden
    14      Heritage Plaza. She said it was free; what's the big deal,           14   the parking to be inclusive. Again, my strategy was let's
    15      Cath? It's, free. I said its not free. You know, you've              15   treat everyone the same. Let's give them parking. That's a
    16      got to understand the timing of it. We were in -- it was             16   good perk. I can't give them any bonus. We weren't getting
    17      during an election year, you know, and we -- you had to be           17   any raises. Parking was something I could say good job. Good
    18      cognizant of that we're in-- we're public figures. Giving            18   job, so --
    19      free parking -- it was part of the lease, but it still costs         19      Q When she testified that she didn't come to you twice
    20      money. It was in-- and it was imputed in the lease payment           20   and asking about parking for Ms. Singh, is that incorrect?
    21      was the cost of this free parking.                                   21      A     Yes, it is incorrect.
    22                Moreover, Tina -- and I mentioned this to                  22      Q You remember distinctly that she came twice to you
    23      Tina --you make $100 an hour. You didn't have to park at the         23   and said can I get Ms. Singh parking?
    24      old K-Mart five blocks away. There are many surface parking          24      A     Yes.
    25      lots near Heritage Plaza that you could have parked for a fee.       25      Q     And on those two occasions did you unequivocally



                                                                                                            45 (Pages 162 to 165)
                                                               Dawn Flippin, CSR                                                    210.383.2290
Electronically signed by Dawn Flippin (401-013-461-8760)                                                           5245eeb5-f6db-45f5-aa87-28086203e4ee

                                                                           TR-0047
                                                                 Page 166                                                                Page 168

     1     tell her do not give that woman parking?                          1    County. And again, I was just trying to-- I said okay, let
     2        A   Yes, yes. Even if she paid for it, it's not our dog        2    me walk that way. Well, as I walked back, I thought wow, you
     3     to fight. You know, again, it was all paper-based systems. 1      3    know, I never-- I'm like what's this --what's this area?
     4     didn't want to be, you know.                                      4    Never was told this existed, the parking spaces. I said oh,
     S       Q And was -- were you clear to her that you did not             5    we have parking? Because I knew it was such a premium, but no
     6     want Ms. Singh getting any free parking that the County had       6    one ever mentioned there was parking behind, you know, behind.
     7     access to?                                                        7                 So Isaid -- and 1-- and I saw the second -- I
     8        A   Yes.                                                       8    think the second one facing the police station. So close to
     9        Q   Okay.                                                      9    the police station who frequently has the media there had this
    10        A   I didn't-- I didn't care if she even paid. I said         10    sign called if case-- BCIS, and it had this Mercedes there.
    11     1 don't even care if she pay --you know, its not my problem      11    And I think that was my realization, because I wanted to work
    12     where my contract employee parks.                                12    for people-- and finally decided you know what? I'm really
    13       Q    So the person who later would become your second in       13    not being told the truth when I adamantly said twice not to
    14     command, did you expect her to understand when you said do not   14    provide this parking. I-- Ijust couldn't believe it. It
    15     give her any parking, that meant any?                            15    just-- it all came --all these little indiscretions built up
    16        A   Yes.                                                      16    and said you know what, this is a pattern of undermining my
    17        Q   Okay.                                                     17    authority, and it's not going to stop. And how do I create a
    18        A   1--well, I understood it to be.                           18    new BCIT when my trusted advisor doesn't really believe the
    19        Q   Okay. Were you pretty clear?                              19    new BCIT, the vision, my vision.
    20        A   Yes.                                                      20       Q       How did you know whose car that was?
    21        Q And is it -- is it your understanding that at some          21       A       Ijust -- 1-- I think maybe we were talking cars
    22     point Ms. Guerrero instead went behind your back and gave        22    once. Ijust knew that nobody in HCIS       --   Ijust, you know,
    23     Ms. Singh free parking somewhere?                                23    sized it up. No one in BCIS has a Mercedes. I don't know.
    24        A   When I saw the Mercedes, I thought I put it all           24    1-- Ijust.
    25     together.                                                        25       Q       So did you go into the building or what's the


                                                                 Page 167                                                                Page 169

     1        Q    Okay. So on October 4th, that morning where were          1     next --
     2     you going?                                                        2        A       Yeah.
     3        A    Again, we were rebuilding an entire County. Excuse        3        Q      -- thing you did?
     4     me. The Fire Marshall's office, they usually came to my           4        A       I asked Carmella. She's out smoking outside, and I
     5     office, because they-- [had meetings from 7:30 a.m. to 5          5     asked her I said, you know, who-- whose Mercedes Benz is
     6     p.m. every day eating-- including lunch. I had lunch at my        6     that? And she goes I don't know. And I said okay. And I
     7     desk. I had meetings during lunch.                                7     went up, because I knew -- and I went up the elevator alone.
     8                 At that time I said you know what, they just          8     And then I just went into Tina Singh's office. As Tina
     9     moved into a new office on Commerce Street facing Commerce.       9     mentioned it was my office, the conference room, and then
    10     Let's go there, because they wanted to show us the system and    10     Tina's. And I said, you know, Tina, is that your Mercedes
    11     we were doing a demonstration of their new system. So 1-- so     11     Benz parked in the back of the annex? And she said yes. She
    12     Carmella, I said Carmella where do I go? And she walked me       12     goes Carmella gave me that spot. And I said please you have
    13     outside the annex, and I walked through the City of San          13     to leave right away. You have to--you have to move that car
    14     Mtonio parking lot. So I walked in front of the annex. 1         14     because
    15     never walked in the back of the-- back of the annex. I           15        Q      And the way this has been --
    16     literally went from my parked car in -- in number 27 to my       16        A       IJh-huh.
    17     office for 12 hours a day. I -- I -- I didn't -- F rarely        17       Q -- trying to minimize is that you believed
    18     went to lunch, I rarely went anywhere. I worked. It-- it         18     Ms. Guerrero lied to you that you didn't -- that she didn't
    19     was that type of heath down work since I started here at Bexar   19     know whose Mercedes that was. That's not the basis for the --
    20     County.                                                          20        A      No.
    21                 Sot walked in front. We had the                      21       Q --motion, right or the discipline? You didn't care
    22     demonstration. It just so happened 1, you know, F didn't go      22     what kind of car Tina Singh drove, correct?
    23     back the same way that I came, because the door that they let    23        A       Exactly, yeah.
    24     me out of kind of dumped me out in the gang -- there was kind    24        Q       You just cared that you knew --
    25     of a back by the Geo Building, the white old jail of the         25        A       It wasn't   --




                                                                                                          46 (Pages 166 to 169)
                                                               Dawn Flippin, CSR                                               !flsfliSfl#4Ji
Electronically signed by Dawn Flippin (401-013-461-8760)                                                         5245seb5-f6db-45f5-aa87-28085203e4ee

                                                                        TR-0048
                                                            Page 170                                                                  Page 172

     1        Q -- and verified that Ms. Singh parked a car where            1      Q And throughout the day, as you said, you came to
     2     you said she was not supposed to have received any parking,       2   realize all these small things over the year had come
     3     okay?                                                             3   together?
     4        A Yes.                                                         4      A Yes.
     5        Q The lie here is not that Ms. Guerrero didn't know            S      Q What did you do to piece together the parking issue?
     6     whether she drove a Mercedes, correct?                            6       A    I started-



     7         A   Correct.                                                  7      Q     (Inaudible) parking.
     8       Q     The lie here that you found is that she had given         8      A     I, you know, Carmella was-- it was really important
     9     whatever car she drove, that parking space, correct?              9   for her to be in the room when I talked to people. And I
    10       A Correct. And that's really the misunder -- everyone          10   allowed it. And people were getting more comfortable --
    11     is like oh, that's a misunderstanding. No, when I ask you        11   comfortable with me. And they knew I was a straight shooter,
    12     parking -- you know, this nitpicking, we didn't have time for    12   they knew that they could trust me. And that was a big thing.
    13     that.                                                            13           So all of a sudden I started interviewing
    14        Q And that goes back to the sky is blue today and             14   people to understand this. And it kind of--
    15     there may be a cloud in it. Well, you didn't tell me there       15       Q   And what--
    16     was a cloud, so the sky isn't actually clear today. Are these    16       A   --all came together.
    17     the kind of little details people would come back to you--       17      Q    The results of your interviews regarding the parking
    18         A  Yes.                                                      18   culminated --
    19        Q -- and say wait, wait, wait, wait, wait, time out.          19      A Were--
    20     You weren't very, very specific. And as a manager I don't        20      Q -- in what decision?
    21     think ahead. I do precisely what you say and I never go          21      A I said who and I -- who does all the parking?
                                                                                                       -


    22     outside the box even though I'm your second in command. Is       22   Who do you go to? Carmella, Carmella. We go to -- like why
    23     that the kind of thing you were dealing with--                   23   are you asking me? So they thought I knew all this. That was
    24         A   Yes.                                                     24   another thing. You know, you might not think it's lying or
    25         Q   --in a situation like this?                              25   not telling the truth when you're not telling them initially,


                                                            Page 171                                                                  Page 173

     1        A Yes. That's how it was -- it was cherry picking.             1   but it's something I should have known.
     2     And we didn't have time for that. And that's why the              2              So, you know, you could kind of-- you could
     3     department was in such dire straits.                              3   parse it, you could say something else, but to me I should
     4        Q And you would expect your second in command when             4   have been told all this explicitly so I -- I'm prepared.
     S     told do not give her any parking wouldn't think to                S   Because what if a Commissioner called me? What if someone was
     6     themselves -- or hopefully if they're going to be your trusted    6   walking down the street and they saw this Mercedes? Think of
     7     advisor-- wouldn't say wait, I don't think she specified          7   that embarrassment if-- if Judge Wolff called me. I worked
     8     space seven, so if 1 give her that one, I'll be okay?             8   for him. Cath, whose Mercedes is that in your BUS thing?
     9         A   Exactly.                                                  9   Uh, uh, uh, oh, you know.
    10         Q   In your mind it was don't give her any parking?          10            So it was very important. The little things
    11         A   Let her pay for it.                                      11   matter. Especially when you're in government little things
    12         Q   That's very direct.                                      12   matter. So it was -- it was --at that time-- and I really
    13         A   Yes,                                                     13   believe she was undermining, waiting me to -- to really to
    14         Q   And that's it?                                           14   leave.
    15         A   Exactly.                                                 15      Q    For you to leave?
    16        Q    And so when they try to parse it down to well, the       16      A    Yes.
    17      Mercedes wasn't mentioned that day or she didn't know about     17      Q    Okay.
    18      the Mercedes, that's not the key here, is it?                   18      A    Because I -- I affected so much change. I affected
    19         A    It's not the key. It's yeah.
                                         --                                 19   so much change, because that's what the department needed, an
    20         Q    So you went to Ms. Singh and you said where did you     20   infuse of energy, an infuse of different things and ideas.
    21      get parking, and she said Ms. Guerrero gave me that space.      21   And I wanted everyone to enjoy it. My happiness now is when
    22         A    Uh-huh.                                                 22   people say BCIT is so different. It's 360 degrees different.
    23         Q And you said get out of the space.                         23   That gives me joy, because the same people who were so overtly
    24         A Yeah. I said you have to, you know, I said please          24   pounded down, I mean-- F always tell people when I walked
    25      leave the space when you go home. Don't park tomorrow.          25   into BCIS, it was like automatons would be hitting the wall.



                                                                                                    47 (Pages 170 to 173)
                                                            Dawn Flippin, CSR                                               210.383.2290
Electronically signed by Dawn Flippin (401-013461-8760)                                                      5245eeb5-f6db-45f5-aa87-28085203e4ee

                                                                       TR-0049
                                                                Page 174                                                                     Page 176

     1     They wouldn't even know there was a wall there, because they          1    upgrade was in. And I said -- and I told her that on Sunday
     2     didn't want to be seen. I really-- and I -- I-- I really              2    Em going to meet with them, and we're going to talk through
     3     didn't understand until I started. Again that's where the             3    the budget and the recommendations of the budget.
     4     time takes. I don't make rash decisions. In fact, Carmella            4               And she started yelling at me, you know,
     5     kept saying well, where's your-- where's your analysis,               5    they're going to do this again. They're      --   and, you know, and
     6     where's your analysis like it should take two weeks. I said           6    started and I -- yelling at me why didn't you, you know, stick
     7     well, I really need time to do all this. So I had to do               7    up for me? Why didn't you, you know. And I -- I said please
     8     observations and-- and validate that they were all truth.             8    don't yell at me. I am your superior. You don't yell. Oh,
     9        Q      Okay. Let's get back--                                      9    well, I'm just frustrated. I've -- this annual request I've
    10        A      Yeah.                                                      10    had in. I said don't you think I have your back? Don't you
    11        Q      -- to that day.                                            11    think I have your back? I'll talk through that with them.
    12        A      Okay.                                                      12       Q    So you counseled her that day don't address me--
    13        Q At some point during the day you discovered what you            13       A    Don't yell at me.
    14     believed in your mind she had lied to you--                          14       Q    Don't yell at me.
    15        A      Uh-huh.                                                    15               And then on this day, October 4th, as the day
    16        Q      -- when she said I don't know whose car that is?           16    went on and -- did you have conversations with her about it?
    17        A      I don't know who -- who created those signs. I             17       A    I couldn't believe that if someone walked by and saw
    18     don't know who parks there. I don't know anything. We have a         18    a Mercedes in a BCIT parking lot, the very essence of we were
    19     policy.                                                              19    trying to get a whole study done for the department looking at
    20        Q      Okay. And the policy they've brought out--                 20    pay grades. You know, that was one of my major observations
    21        A      Yes.                                                       21    is the City of San Antonio's pay grades are like starting
    22        Q      --4.6.                                                     22    salaries are 20 percent, you know, just looking on their
    23        A      Yes.                                                       23    website. So I was trying to get a whole study done from an
    24       Q The policies are only as good as the people who                  24    outside firm to come in and look at all of our pay grades so
    25     implement them, correct?                                             25    we wouldn't have these I need a raise, I --you know. 1--


                                                                Page 175                                                                     Page 177

     1        A      Yes. And I    -   and I--                                   1    have -- let's -- as part of the morale, let's look at all of
     2        Q So if Ms. Guerrero wasn't implementing the policy,               2    them together as a IT department.
     3     that's not something you would know about, correct? Polices           3              So that was --that came to my mind. I mean
     4     on the operation--                                                    4    I'm-- I'm a 30 year veteran of-- of working in management.
     5        A      Yes.                                                        5    I know when people -- when people see things -- I mean can you
     6        Q      --end of it, correct?                                       6    imagine the picture? The old adage when you're in government
     7        A      Yes.                                                        7    is you don't want something on the front page of the --you
     8        Q So she's waving a policy at you throughout the day,              8    know, don't have it. Can you imagine this picture of this
     9     correct?                                                              9    Mercedes Benz with this BCIS sign, and I'm asking for a pay            /


    10        A      Yeah, and I didn't know -- yes.                            10    study. You know. It would have -- it would have been so --
    11        Q And in the discussions you had with her that day, is            11    so terrible. And again, as-- as-- as a manager you have to
    12     she making excuses as to why she allowed her to park there, or       12    make sure that everything is correct and you're working
    13     is she trying to tell you I didn't let her park there, I don't       13    through the policy. So it'sjust -- it -- I believe in it so
    14     know -- the policy.                                                  14    much that you have to, you know.
    15        A      Yeah.                                                      15              So I told her you're making me look like a real
    16        Q      The paper should have jumped out (inaudible) car?          16    a-hole. I did say that, a-hole. I didn't--I didn't say the
    17        A      Exactly. A couple things. First of all, she yelled         17    word. I said a-hole. You're making me look like an a-hole.
    18     at me first. She was yelling at me. And this is a mul --             18    Why are you doing this to me? I'm only working so hard. I--
    19     another time. There was another verbal counseling that I --          19    I'm trying to do the best thing for Bexar County. So I didn't
    20     that I did was you can't yell at me. And the reason why she          20    understand. And then I -- I -- I finally, you know, in my
    21     yelled at me we were --were doing a -- we had a budget               21    opinion she didn't -- you know, change is hard for people.
    22     meeting and budget wanted to meet me on a Sunday. And they           22    Change is hard for people. Especially when you are the top
    23     said just you and --the budget department and you, Cathy.            23    dog. It's very hard.
    24     Don't bring anyone else. So I went-- went back to my office.         24       Q    And so what action did you take that day, anything?
    25     She came running in, because, again, this was where her              25       A    I talked -- I went to H.R. when, you know. I kind



                                                                                                         48 (Pages 174 to 177)
                                                              Dawn Flippin, CSR                                                    210.383,2290
ElectronIcally signed by Dawn Flippin (401-0134614760)                                                            5245eeb5-f6db-45f5-aa87-28085203e4ee

                                                                            TR-0050
                                                               Page 178                                                                  Page 180

     1     ofjust assessed where I was. I read the policy online. 1              1      A    Yes, because 1--that was, you know.                     -



     2     kind of, you know--                                                   2      Q   Okay. You're still under the impression that the
     3        Q    So --                                                         3   Commissioners Court, the Commissioners --
     4        A    Because I knew I couldn't -- I knew I couldn't just           4      A   tJh-huh.
     S     let this go, because it was too egregious for me. I -- I -- I         S      Q -- and the County Manager, H.R. people all had faith
     6     knew then that these other little things were going to       and      6   in Carmella?
     7     then, you know, Carmella bragged to me numerous times about,          7      A    Well, the County Manager wasn't the County Manager
     8     you know, she knew the Civil Service so well, she knew exactly        8   then. He was my peer.
     9     how to do it. And frankly, I thought that letter, she was             9      Q   Okay. So you didn't speak --
    10     teeing me up for, you know.                                          10      A    David Smith. [didn't speak to him.
    11        Q    The October--                                                11      Q   Okay. But people still had faith in Carmella.      Did
    12        A    Because--                                                    12   you have the opinion that if you suddenly issued a discipline
    13        Q    -- 6th letter?                                               13   for this person that had been told you need to trust, that it
    14        A    Yeah, the October -- her October 6th was she knew            14   would be a strange reaction from these people that maybe a
    15     Civil Service, she bragged about she had 100 percent rate            15   questioning of your authority and maybe thinking what are you
    16     during these commissions.                                            16   doing? We told you this is a person you trust, and now you're
    17               MR.   LOPEZ:    Madam Commissioner, I'm going to           17   issuing discipline?
    18     object that she answerjust the question that's being asked.          18      A   Yes. They weren't --they didn't -- they didn't
    19     She's been going on--                                                19   understand-- they didn't know the depths of how-- how dire
    20               MS. MARAS: Okay.                                           20   the IT department was with all their systems. And we also
    21               MR.   LOPEZ: --   for over and over, and I've --           21   were in a partner --you know, so I had to approach them with
    22     I've tried to bite my tongue, but--                                  22   that too. So it was-- it was hard for me to, you know, to--
    23               MS. MARAS: Okay.                                           23             MR,   LOPEZ:    Same objection, Madam Commissioner,
    24               MR.   LOPEZ: --   it's going on and on, and I feel         24   that she just answer the question that's being asked.
    25     for the record that I need to object.                                25      Q   (By Mr. Brown) So in order --


                                                               Page 179                                                                  Page 181

     1                CHAIRMAN       ELLIOTT:       Okay. Noted. Just ask it.    1      A    Yes.
     2         A    Sorry. There's a lot of time.                                2      Q    Sony.
     3         Q   (By Mr. Brown) So October--                                   3      A    That's okay.
     4         A    So--                                                         4      Q So in order to     before you issued a discipline,
                                                                                                              --


     5         Q   October 6th --                                                5   you decided to deliberate, speak with others.
     6         A    Uh-huh. I received a letter.                                 6      A    Uh-huh.
     7         Q    -- you got the -- hold on.                                   7      Q    Superiors.
     8                October 6th you got the letter. She had told               8      A    Uh-huh.
     9      you multiple times she knew how the Civil Service system             9      Q    H.R. department.
    10      worked. She had 100 percent win record at Civil Service.            10      A    Yes.
    11         A    Yes.                                                        11     Q And you contacted people. And what-- initially
    12         Q    What was your opinion that letter was meant to do?          12   what did you want to do? What was your initial discipline
    13         A    My opinion was that letter was going to be in a             13   going to be?
    14      Civil Service grievance. Because she knew that -- that! knew        14      A    Well, I was counseled that based on the policy, I
    15      that she was insubordinate and lied to me that day, was             15   could fire her on the spot. And I decided to demote her.
    16      dishonest. So she was just wanting something for the record.        16      Q    So you were told termination was appropriate?
    17         Q Okay. When you -- at some point you decided                    17      A    Yes.
    18      discipline was going to be issued. You said October 4th you         18      Q Okay. Rather than go straight to termination for
    19      knew you had to do something?                                       19   dishonesty by your second in command, after deliberation you
    20         A    Uh-huh, yes.                                                20   decided demotion, correct?
    21         Q    Okay. Rather than issue the discipline on the spot          21      A    Yes.
    22      without thought, did you speak with some people about the           22      Q    Okay. And in terms of the policy, did you read
    23      discipline that you --                                              23   Civil Service policy?
    24         A    Yes, I spoke to H.R.                                        24      A    Yes, yes.
    25         Q    Okay. And did you speak to some of your superiors?          25      Q    Was it your understanding and is it your



                                                                                                         49 (Pages 178 to 181)
                                                             Dawn Flippin, CSR                                                  210.383.2290
Electronically signed by Dawn Flippin (401-013461-8760)                                                            5245eeb5-f6db-45f5-aa87-28085203o4e

                                                                           TR-0051
                                                             Page 182                                                               Page 184

     1      understanding as we sit here that the Civil Service policy        1   demotion and discipline was appropriate?
     2      says here's the steps of progressive discipline; however, if      2      A   Yes.
     3      something is serious enough, you can jump to a more serious       3     Q    Okay. And did you understand in your mind that this
     4      level?                                                            4   was not a minor misunderstanding or a small issue about
     5         A     Yes.                                                     5   whether Ms. Singh drove a Cadillac, but an issue about honesty
     6         Q     Correct?                                                 6   and integrity?
     7         A     That's in the policy.                                    7      A Yes.
     8         Q     And as Ms. Guerrero testified, she understands that      8      Q And in your opinion did you believe the person that
     9      to be the policy also, correct?                                   9   you had literally promoted or not objected to a promotion
    10         A That's what I heard, yes.                                   10   three days prior deserved to be demoted to a position of
    11         Q Okay. And so you had been told termination was              11   non-- say, in a position where you don't have to trust them
    12      appropriate. Rather than terminate her, you decided I'm going    12   with just even a 500--one project is $5 million -- to a
    13      to demote her. And did you then, in fact, issue the demotion?    13   position where you couldn't trust her with that?
    14         A   Yes.                                                      14      A Yes, I believe.
    15        Q And the whole time are you consulting with H.R. on           15      Q And as she testified, she handled a whole lot of
    16      how the process works and that you're going to do this           16   stuff when you came in, including all the money?
    17      demotion?                                                        17      A   Yes.
    18        A Yes.                                                         18     Q Not only the money, but she said she handled H.R.
    19         Q Okay. You issued the demotion. You felt this                19   You said you came into an H.R. nightmare, correct?
    20      was -- did you feel this was the best and least step you could   20     A Yes.
    21      take for after your investigation what you had discovered had    21     Q Morale was at zero?
    22      been lying to you?                                               22     A Yes.
    23         A Yes.                                                        23      Q   Okay. People weren't communicating?
    24         Q Okay. And did you feel this was proper progressive          24      A   Yes.
    25      discipline?                                            -         25      Q   Correct? She's not only in charge of that, she's in


                                                             Page 183                                                               Page 185

     1         A     Yes.                                                     1   charge ofa $10 million budget?
     2         Q     Okay. You issued the demotion to Ms. Guerrero. You       2      A Yes.
     3      sent her a copy, correct?                                         3      Q Correct? This a person that through your
     4         A I believe she had to--                                       4   investigation you believe has lied to your face, Is this a
     5         Q Or delivered--                                               S   person you think you could trust in the second in command of a
     6         A --come in and sign it.                                       6   $10 million budget and multiple personnel issues?
     7         Q Okay. So she got a copy. Okay. She responded to              7      A No.
     8      your demotion with the letter that's in the record of November    8      Q Based on that, you made the decision to -- and
     9      10th, correct?                                                    9   rather than terminate her, you demoted her to a position where
    10         A Yes.                                                        10   she's not in charge, of money.
    11         Q Did you review this letter?                                 11      A IJh-huh.
    12         A     Yes.                                                    12      Q   She's not in charge of people?
    13         Q     Okay.                                                   13      A   Uh-huh.
    14         A     Yes.                                                    14      Q As she testified, she's not in charge of anything
    15         Q     Did you consider --                                     15   she was in charge of before, correct?
    16         A     Yes.                                                    16      A   Correct.
    17         Q     -- her defenses to the basis for your demotion?         17      Q   Do you believe she has now settled at a level that's
    18         A     Yes.                                                    18   appropriate for Ms. Guerrero's abilities?
    19         Q     Okay. So again, you -- this wasn't a rash decision.     19      A   Yes.
    20      This is something you thought through up to -- up and to the     20      Q Okay. And as we've seen through the white pages,
    21      point where she responded, you also considered what she told     21   she had considerable support throughout her 18 years or 19
    22      you, correct?                                                    22   years at the County from various superiors, correct?
    23         A Yes.                                                        23      A Yes.
    24         Q And after you read the letter, based on the facts           24      Q Okay. And from various departments have said we
    25      you knew from your investigation, did you still believe          25   support Ms. Guerrero's decisions on this project or that



                                                                                                    50 (Pages 182 to 185)
                                                           Dawn Flippin, CSR                                                  Jt,flISfl#4tIS
Electronically signed by Dawn FlIppin (401-013461-8160)                                                     5245eeb6-f6db-45f5-aa87-28085203e4ee

                                                                       TR-0052
                                                                 Page 186                                                               Page 188

     1      project and she's done a good job, correct?                         1   departments and make sure that we're delivering such as some
     2         A      Yes.                                                      2   of her accolades had, you know. She was -- she was the, you
     3         Q      Okay. Is it your understanding that somebody who          3   know, making them -- making us, IT meet all of the
     4      has been a -- probably an employee and now the head of a            4   departments' requirements.
     5      department one day and one lie can unravel a person's whole         S      Q And did she ever come to you and ask for her
     6      career?                                                             6   previous e-mails and you denied her?
     7         A When you're a trusted partner. You know, I              you    7      A       I think there's a policy, you know, I -- we had to
     8      don't-- she wasn't my admin assistant.                              8   give her a different e-mail. I don't-- I'm
     9         Q      Correct.                                                  9      Q Not an e-mail address. I'm saying did she ever
    10         A      She was my --                                            10   come -- she's got a lot of old c-mails in here that apparently
    11         Q      And that's --                                            11   the c-mails that are important to this she couldn't get ahold
    12         A      --trusted advisor.                                       12   of'?
    13         Q      That'san important distinction?                          13      A       Yeah.
    14         A      Yeah.                                                    14      Q       Did she ever come to you and say I want my old
    15         Q      Civil Service rules are doable, correct?                 15   e-mails for my hearing and you said I'm not giving you any
    16         A      Yes.                                                     16   e-mails?
    17         Q      They apply to every employee.                            17      A Oh, no, I didn't say -- no, I didn't say that.
    18         A      Yeah.                                                    18      Q Did it ever even come up that she asked you for
    19         Q      Correct?                                                 19   e-mails?
    20         A      Notevery -- someare --                                   20      A Nottome,no.
    21         Q      Well, every Civil Service--                              21      Q Okay. And had she asked you for e-mails to support
    22         A      Yes.                                                     22   this hearing, would you have given them to her?
    23         Q      -- County employee, correct?                             23      A Yes.
    24         A      Yes.                                                     24      Q As they brought up the integrity and the issue of
    25         Q      And as someone who has been a manager for a long         25   Ms. Singh when Ms. Singh testified about the Primavera


                                                                 Page 187                                                               Page 189

     1     time and had people under them, it makes sense that the exact        1   matter--
     2     same decision you might make regarding a counseling versus a         2     A    Uh-huh.
     3     demotion isn't going to be the same for an El in Bexar County        3     Q    -- are you familiar with that matter?
     4     versus an Eli, correct?                                              4     A    Yes.
     5        A Correct.                                                        5     Q    Had you assigned Ms. Guerrero to work on Primavera?
     6        Q You're not going to give a person that's not in a               6     A    No. Ms. Guentro and I--
     7     trusted position and handles a huge purse string the same            7     Q    I'm sony. Ms. Singh to work on--
     8     discipline you might give a secretary, correct?                      8     A    Ms. Singh.
     9        A   Correct.                                                      9     Q    -- Primavera?
    10        Q And those are things that common sense dictates in a           10     A    Yes, yeah, Ms. Singh.
    11     Civil Service setting, correct?                                     11     Q    My bad.
    12        A       Yes.                                                     12     A    Yeah. Okay.
    13        Q And it also makes sense that you wouldn't have                 13      Q   You assigned Ms. Singh --
    14     promoted her three days -- or not stopped her promotion three       14      A   Yes.
    15     days prior had you had a witch hunt in mind to bring her down       15     Q    --to work on Primavera.
    16     three days later, correct?                                          16     A    Yes.
    17        A       Correct.                                                 17     Q    And--
    18        Q       There was no witch hunt, was there?                      18     A    After meeting with Art Villarreal.
    19        A       No.                                                      19     Q    Okay. But it-- Art's not under you, correct?
    20        Q Was it your intention on October 1st when her                  20     A    No.
    21     promotion went through that she was going to hold that              21      Q But as far as the people under you, Ms. Singh was
    22     position as long as she held it or perhaps move up?                 22   the person you said is going to work on this project?
    23        A       The position wasn't-- wasn't even finalized yet,         23      A   Yes.
    24     and we were still working through that. A big part of it was        24      Q   Okay. At any point did you have a meeting with
    25     the support. Being the IT services to go out to the                 25   Ms. Guerrero and come to a conclusion that Ms. Singh was going



                                                                                                        51 (Pages 186 to 189)
                                                             Dawn Flippin, CSR                                                 210.383.2290
Electronically signed by Dawn Flippin (401.013461-8760)                                                         5245eeb5-f6db45f5-aa87-28085203e4ee

                                                                         TR-0053
                                                                    Page 190                                                               Page 192

     1     to be removed from that project?                                       1    realized it.
     2        A       No.                                                         2               CHAIRMAN ELLIOTT: Mr. Brown, did you have
     3        Q       Okay. At any point did you know that Ms. Guerrero           3    further questioning on the Primavera or were you?
     4     had gone behind your back and taken Ms. Singh off that                 4              MR. BROWN: I'm good with Primavera.
     5     project?                                                               5               CHAIRMAN ELLIOTT: Okay. So thank you.
     6        A       Well, when -- I was at the meetings, because it was         6      Q (By Mr. Brown) Okay. Integrity is a big issue.
     7     program managing all the 500 plus million dollars of all the           7    They brought it up, they asked Ms. Singh about it. Since
     B     flood control projects. They were having a tough time before           B    Ms. Guerrero has been demoted, have you had other instances
     9     1 came to get them all programmed so they could apply their--          9    where you've found out that you were not being told the truth
    10     their-- finish their tasks and project manage each project            10    about instances when Ms. Guerrero was your second in command?
    11     individually so they could give a status to the Commissioners         11       A    Yes.
    12     Court.                                                                12              Mt. LOPEZ: And I have the same objection, Your
    13                 So Art tried this numerous times, and I said              13    Honor. If Ms. Maras wanted to pile on and add more instances
    14     I'll help you with it. At that time he said oh, you know, he          14    of dishonesty, she should have amended her complaint, and it
    15     had certain ideas. I said well, Art, let's have a meeting             15    should have been free for us to discover. For her now to come
    16     with Critigen who was the vendor that was going to be the             16    in and completely bring up stuff that she never brought to
    17     project manager. So at the time I said I would ask-- I                17    Ms. Guerrero's attention, which never was provided in her
    18     believe I asked and I --this is what I recollect is why is            18    complaint, which is not anywhere in the Civil Service record
    19     Brian Lyssy in these meetings? Where is Tina? And I was told          19    is improper and I object.
    20     oh, Tina's -- has other meetings. ISO well, I     --   [didn't,       20              MR. BROWN: ff1 could respond?
    21     You know, I knew Brian was a, you know, a lower -- a very good        21              CHAIRMAN ELLIOTT: Is there documentation on
    22     business analyst, very good at what he does, but this was--           22    what you are asking her about?
    23                 MR. LOPEZ: Your Honor, I'm going to object to             23              MS. MARAS: There's--
    24     any more discussion about the Primavera project. It's not             24              CHAIRMAN ELLIOTT: As far as prior--
    25     included in the disciplinary action for which we're here which        25              MS. MARAS: There's County documentation


                                                                    Page 191                                                               Page 193

     1     is dated October the 27th, 2010. Had Ms. Singh -- I'm                  1    through the purchasing agent
     2     sony-- had Ms. Maras wanted to pile on and add more charges,           2               CHAIRMAN ELLIOTT: Right.
     3     our rules perfectly provide that she could have amended her            3               MS. MARAS: There's --
     4     complaint. And to the extent that they're not included and             4               CHAIRMAN ELLIOTT: As far as concerns that you
     5     they're not the subject of-- of our proceeding today, I'm              5    might have had prior. Is there --
     6     going to object to any more testimony regarding the Primavera          6                   MS. MARAS: Not prior.
     7     project.                                                               7               CHAIRMAN ELLIOTT: -- amy documentation--
     B                 CHAIRMAN ELLIOTT: L would like clarification,              8               MS. MARAS: I discovered -- it was discovered
     9     Ms. Maras. Mr. Lopez noted-- I noted your objection on it.             9    after when she was out of the job of--
    10     But can you tell us when you learned that Ms. Singh was no            10               MR. LOPEZ: I'm going to object to this--
    11     longer on the Primavera project?                                      11               CHAIRMAN ELLIOTT: Just a minute, Mr. Lopez.
    12                 MS. MARAS: It was after Carmella was demoted.             12               THE WITNESS: --of paying invoice. When
    13                 CHAIRMAN ELLIOTT: And you--                               13    she -- when she left when she was demoted [took her areas and
    14                 MS. MARAS: It was--                                       14    I put it on different people. I took all the invoicing and we
    15                 CHAIRMAN ELLIOTT: -- learned of it how?                   15    discovered, you know, things after, so.
    16                 MS. MARAS: I -- I --I said well, why are                  16               CHAIRMAN ELLIOTT: Okay.
    17     you -- what happened with Primavera? Why -- why are you               17                   MS. MARAS: I-- I didn't know.
    18     always busy when we have meetings? And that's when she told           18                   MR. LOPEZ: There's not a shred-- shred of
    19     me that Carmella came in her office, took the file, and said          19    evidence of that. It's not included in her complaint.
    20     I'm going to give it to Brian Lyssy who works for me, that it         20    There's nothing on file with the Civil Service Commission.
    21     was a political jugger --you know, political. And I didn't            21    And I'm going to object to her coming in here and, you know,
    22     understand that. So that's what she said to me.                       22    surprising and laying back trying to get the upper hand on
    23                  I said -- it was after she was already gone.             23    this.
    24     See, after Carmella was out of that managerial role, all the          24               CHAIRMAN ELLIOTT: Mr. Lopez, your objection is
    25     managers reported to me. So I would ask. That's when 1                25    noted. And I'd say we need to proceed on. And if it's not



                                                                                                             52 (Pages 190 to 193)
                                                                  Dawn Flippin, CSR                                               210.383.2290
Electronically signed by Dawn FlIppin (401-013-461-8760)                                                            5245eeb5-f6db45f5-aa87-28085203e4ee

                                                                             TR-0054
                                                                Page 194                                                                  Page 196

     1     part of our record, which I don't think it is, things that may       1    discovered after Ms. Guerrero left, is this something that is
     2     have been found after Ms. Guerrero left her position I am not        2    possible criminal in nature? Is it something that is going to
     3     going to admit.                                                      3    result in possible action against Ms. Guerrero at this point?
     4                MS. MARAS: Okay.                                          4                MR. BROWN: To my knowledge one issue was
     5                MR. BROWN: Okay. But we are going to allow                5    criminally investigated and was not pursued.
     6     any character testimony he wants and the phone book of how           6                CHAIRMAN ELLIOTT: By the County.
     7     great she is to be entered, Your Honor -- Commissioner?              7                MR. BROWN: Pardon?
     B     Although he's objected to talking about her character from           B                CHAIRMAN ELLIOTT: By the County. They
     9     this witness, he has no problem providing all of this. I             9    didn't--
    10     didn't get any of this beforehand. He has no problem                10                MR. BROWN: Yes, by the District Attorney's
    11     providing this. He's calling Chauncey Spencer, a man who            11    Office.
    12     hasn't worked for this County in 13 years, to talk about her        12                CHAIRMAN ELLIOTT: Okay. And that's been
    13     character. I think it's only fair that we get to talk about         13    resolved as far as no action?
    14     what character discoveries have been discovered by Ms. Maras        14                MR. BROWN: Yes.
    15     since she left.                                                     15                CHAIRMAN ELLIOTT: Okay. All right. Then I
    16               As I said at the beginning of this hearing, are           16    would say that, you know, we're in agreement and we'll proceed
    17     we going to go into a character assassination of Ms. Maras or       17    on. We won't go down the -- the road regarding the character.
    18     a character bolstering of Ms. Guerrero. He said I'm going to        18    We all are in agreement starting out that it's going to be
    19     call one witness to talk about character, which means he's          19    very short and very limited. We have the information
    20     going to talk about character. And if that's going to be an         20    provided. So I'm not-- I don't think we're that concerned
    21     issue that he's bringing before this Commission, I think she        21    that that's going to take a lot of that time.
    22     needs to be able to talk about what happened after that she         22                So we'd ask you to proceed, Mr. Brown.
    23     discovered that was totally improper behavior. And he says          23                MR. BROWN: Okay. Thank you.
    24     it's not in that thing, that--                                      24                My other questions were about the character
    25                MR. LOPEZ: Its --it's nowhere.                           25    witnesses they had. If we're not having them other than one,


                                                                Page 195                                                                  Page 197

     1               MR. BROWN: --we didn't-- it's somewhere.                   1    I'm finished.
     2     It's in a witness' firsthand knowledge, and that's good              2                 CHAIRMAN ELLIOTT: Mr. Lopez?
     3     evidence. And for him to say we can't talk about anything            3                 MR. LOPEZ: Madam commissioner.
     4     after the demotion because that's character assassination or         4                 CROSS EXAMINATION BY EMPLOYEE
     S     that's about her character and we don't want to talk about           5    BY MR. LOPEZ:
     6     that and it wasn't in the demotion, it wasn't in the demotion        6      Q I want to show you this. Is that the promotion
     7     because she didn't know about it at the time. And I wasn't           7    document, Ms. Mans?
     8     going to bring it up, but I brought it up at the beginning of        8       A       Yes, this is a document that Carmella prepared.
     9     this hearing of are we going to have a character conversation?       9       Q I'm not asking you who prepared it. Is that the
    10     And he said yes.                                                    10    promotion document?
    11               MR. LOPEZ: Your Honor, all we can respond to              11       A       Yes.
    12     is what's on file what she's been charged with. And to take         12       Q Okay. And on page-- page 56, is that your
    13     it outside of that, to-- to allow her to just come in here          13    signature?
    14     and wind up and to just sit here and say well afterwards, we        14       A       Yes, sir.
    15     did this audit or we did that is unfair. It can't be a moving       15       Q       Is that dated on June the 30th?
    16     target. What we -- it's only fair to us to be able to respond       16       A       Yes, sir.
    17     what she's charged with. And she went through lengths, the          17      Q I want to figure out, because I— I was a little
    18     three page letter to tell us what her charges are.                  18    unclear. Now, did you support that promotion or did you not?
    19               And now to be able to pile on, she could have             19       A       On June 30th 1 did. On October 4th I
    20     amended her claims to say, you know, hey, I should have             20       Q       Okay. So let's -- just so we're clear--
    21     terminated you because, you know, you know, we found in -- you      21       A       Uh-huh.
    22     know, I'm not sure what she was going to say. It's just not         22       Q --when on October -- whenever you submitted the--
    23     fair.                                                               23    the promotion, you were in support of it, right?
    24               CHAIRMAN ELLIOTT: Mr. Brown, the -- the                   24       A       Yes.
    25     information that you're asking Ms. Mans about that was              25       Q       And despite the fact that Carmella wanted the



                                                                                                            53 (Pages 194 to 197)
                                                                Dawn Flippin, CSR                                                 210.383.2290
Electronically sIgned by Dawn Flippin (401-0134614760)                                                            5245eb5-f6db45f5-aa87-28085203e4ee

                                                                           TR-0055
                                                           Page 198                                                            Page 200
     1     promotion and wanted a raise,.you still supported it on-- on      1       A Any County.
     2     June the 30th, right?                                             2       Q Okay. Where in that statement is there any lie on
     3        A Yes,                                                         3   behalf of Carniella?
     4        Q Okay. So it has nothing to do with, you know,                4       A She said okay. She-- she said okay, Cath. She
     5     whether or not Carmella was urging the promotion or that she      5   replied. Her reply.
     6     had been promised it. On June the 6th of two thou-- I'm           6       Q Okay. So is that the same lie or is that a
     7     sony-- June the 30th, 2010 you signed a document asking for       7   different lie?
     8     her to be promoted, right?                                        8       A Same discussion.
     9        A Yes.                                                         9       Q So--
    10        Q Okay. So we're clear that its not something, you            13       A I didn't leave the discussion until I heard her
    11     know, that you had second thoughts about or that Carmella was    11   reply as okay, I won?t.
    12     urging; you as the head of IT wanted to promote her to an P12,   12       Q Do not give Tina Singh any parking. Okay. Now
    13     correct?                                                         13   that's a lie?
    14        A Yes.                                                        14       A Tina Singh's car was in--behind the annex parked.
    15        Q Okay. I wasn't clear, and-- and-- and maybe 1               15       Q No, but I'm trying to figure out, Ms. Maras, what
    16     wasn't listening well. But I want to figure out-- let'sjust      16   did she say to you, because you guys had some heated
    17     start with the lies. You said she lied to your face, right?      17   conversations on October the 4th, right?
    18        A Uh-huh.                                                     18       A October the 4th after 1--I...
    19        Q Okay. Tell me lie number one. What is it?                   19       Q Well, you saw the Mercedes, right?
    20        A Do not give Tina Singh any park -- free -- any              20       A We talked about it.
    21     parking.                                                         21       Q You were mad, right?
    22        Q Do not give Tina   -                                        22       A I was not happy. I wasn't--
    23        A Singh, S-i-n ...                                            23       Q You were upset, right?
    24        Q S-i-n-g-h?                                                  24       A I was upset that she undermined my authority.
    25        A 0-h, uh-huh.                                                25   That's what I -- I was upset.


                                                           Page 199                                                            Page 201
     1         Q Free parking.                                               1       Q But we're talking about the same day, October 4th,
     2         A Any parking I said.                                         2   right?
     3         Q Okay. Any parking. That's lie number one?                   3       A Yes.
     4         A Uh-huh.                                                     4       Q Where is it on October the 4th that she tells you a
     5         Q How is that a lie? That's what I was confused about         5   lie that says anything about do not give Tina Singh any
     6     is --                                                             6   parking?
     7         A Tina Singh's car was in number 7 behind the annex.          7       A I told her before October 4th.
     8         Q The other day I went down to our -- to a little             8       Q Okay. And maybe I'm not being clear. What words
     9     basketball court we have in our backyard, and my 11 year old      9   came out of her mouth on October the 4th that you say are a
    10     was -- was crying. And he said -- and I said what happened?      10   lie? What came out of her mouth that you say is a lie on
    11     And he said well, you know, Max threw the baseball --threw       11   October the 4th?
    12     the basketball at my head and I couldn't move it and it hit      12       A I don't know who's in--
    13     me. And so when I went to Max and I said Max, did you -- did     13       Q So it's not this --
    14     you throw that basketball at his head, he said no. And it        14       A Who's behind the parking.
    15     just turned out that my other son was out there on the back      15       Q So it's not this one right here. Okay. So this is
    16     talking to his girlfriend on his cell phone. And he said         16   not what -- this is not the lie, right, on second thought?
    17     yeah, I saw Max throw that baseball --or that basketball at      17       A Yes, it is a lie.
    18     Alejandro. Okay. That's a lie. You say something that is         18       Q When did she tell you do not give Tina Singh any
    19     untrue.                                                          19   parking? Those are -- those --
    20               What part of that you just told the                    20       A Tina Singh said in--during in her--in her office
    21     Commissioners lie number one do not give Tina Singh free--       21   that Carmella gave me the free parking space.
    22         A No, any parking.                                           22       Q I don't know if Pm not being clear, Ms. Maras. But
    23         Q --any free parking?                                        23   I want to know what came out of Ms. Guerrero's mouth on
    24         A No, any parking.                                           24   October the 4th that you say is a lie. And this is the -- the
    25         Q Okay. Any parking?                                         25   number one lie that you said that she said.


                                                                                                 54 (Eages 198 to 201)
                                                        Dawn Flippiri, CSR                                             210383.2290
Electronically signed by Dawn Fllppin (401-013-461-8160)                                                5245eeb5-f6db-45f5-aa87-28085203e4e

                                                                  TR-0056
                                                                 Page 202                                                            Page 204

      1        A Well, the actual lie occurred before I caught her in         1    because my six year old is like that. Who hit my daughter?
      2     the lie October 4th. I'm sony I ...                               2    My son's like I didn't.
      3        Q How is that a lie? Isn't it simply --because                 3        Q    I don't mean to interrupt.
      4     there's only really a couple of alternatives. It's either,        4        A    And we knew.
     5      you know, Cathy, I'm not going to listen to that, and that may    5        Q    I don't mean to --
     6      be called insubordination, right? Or I misunderstood that,        6        A    So -- so --
     7      you know, that you gave her authorization. But how can it be      7        Q    -- interrupt you. I just want --
     8      a lie? How can the fact that she allowed Tina Singh to park       8        A  -- for an eleven year old maybe, but for a trusted
     9      there be a lie on October the 4th?                                9    advisor where I emphatically told her not to twice, that's a
    10         A Because she came to me twice prior to October 4th           10    lie.
    11      and asked me if I wanted to give Tina Singh free parking,        11       Q Okay. And you won't agree with me that that's
    12      first at Heritage Plaza and then one of our spaces. And I        12    simply not doing what you told her to do? Like for
    13      said please do not give Tina Singh any parking.                  13    instance --
    14         Q And you heard Ms. Guerrero testib' earlier that she         14       A Okay.
    15      recalls that you said that she could park there when she had     15       Q -- you need to come in on time and she doesn't, is
    16      early morning meetings. You heard that testimony, right?         16    that a lie too? How is that different?
    17         A I don't think she testified that I was in the room          17       A Coming in at 9:20, she eventually is going to get
    18      when she said that.                                              18    written up by me. I gave her a verbal. But -- and it would
    19        Q No.                                                          19    be embarrassing to her as my trusted advisor to get written
    20        A You know.                                                    20    up, but I was kind of starting down those as a verbal.
    21        Q Her testimony was, Ms. Maras, that you gave her              21              So it's -- it's two separate concepts. I
    22      permission to allow Tina Singh to park there when she had        22    don't-- I don't understand, sir--
    23      early morning meetings. You heard that testimony earlier,        23      Q Well, you--
    24      right, from Ms. Guerrero? You were here. You remember?           24       A    -- what you're asking me.
    25         A    Yes.                                                     25       Q     You testified earlier that --


                                                                 Page 203                                                            Page 205

     1         Q Okay. You also heard Ms. Singh say Ms. Guerrero              1       A    You know, I would be, you know--
     2      said that I could park here when I had early morning meetings,    2       Q    Let me finish.
     3      right?                                                            3       A    Okay.
     4         A Yes, but she didn't--                                        4       Q You came in here ready to pile on and dump on
     5         Q    Okay.                                                     5    Carmella. You know, you've had 18 months to —to get ready
     6         A    -- ask -- she -- that's -- that's the lie.                6    for today, right?                                                F
     7         Q    How is that a lie? AndI --                                7       A    Sir.
     8         A Because she -- because I told Carmella as my trusted         8       Q    You met with Tina Singh yesterday, right?
     9      advisor please do not give Tina Singh any parking. If she         9       A    To-- to deal with as to what she said, yes.
    10      wants to park closer to Heritage Plaza where her seven a.m.      10       Q    You did, right?
    11      meetings were, there's many surface-- and I -- I called them     11       A    Uh-huh.
    12      out, the surface. Do not give our parking spaces to Tina.        12       Q And you--you tried earlier to pile on with some
    13      So when -- when -- when Tina Singh said Carmella told me to      13    other things that-- that you now discovered, right?
    14      park there, Carmella went right totally against what 1           14       A It's not pile on. I wouldn't use that to
    15      directed her, Carmella to do. So that's a lie.                   15    (inaudible) --
    16         Q So how--isn't that just basically not doing what            16       Q But what I'm tiying to--to figure out is how can
    17      you told her?                                                    17    that be different? If you told car -- because in this -- in
    18         A    Well --                                                  18    your demotion letter you say nothing about Carmella being late
    19         Q    You said -- if we believe you, okay?                     19    or that you had to counsel her about being late, right?
    20         A    Okay.                                                    20        A It was -- I was -- I was told that ifit wasn't in
    21         Q    If we believe you, Ms. Maras, you said don't park--      21    writing, I couldn't include it as part of-- I was getting
    22      don't give her any parking, and she gave her parking.            22    H.R. assistance. It was only what I knew. I didn't know
    23        A Okay.                                                        23    that. That's where the timing is.
    24         Q    Isn't that just simply not doing what she was told?      24        Q I know you want to -- I know you want to say a lot
    25         A    Well, for an eleven year old your analogy was good,      25    of things, Ms. Maras, but I just want you to-- I'mjust



                                                                                                     55 (Pages 202 to 205)
                                                                 Dawn Flippin, CSR                                          210.383.2290
Electronically signed by Dawn Flippin (401-013-461-8760)                                                    5245eeb5-f6db-4515-aa87-28085203e4ee

                                                                         TR-0057
                                                               Page 206                                                            Page 208

     1      asking you did you include in your demotion letter that--        1       Q And then you issued your demotion letter on the 26th
     2         A    No.                                                      2    of 2010, right? Is that right?
     3         Q    --Carmellawas--                                          3       A   l'mnotsureif--lthink--
     4         A    It was a verbal, no.                                     4       Q   Here, I'll show it to you.
     5         Q    But you caine in today and said hey, Commissioners,      S       A   -- it was later.
     6      you know, I've had trouble with Carmella already, she'd been     6       Q   I'm sorry, October 27th.
     7      coming in late, right?                                           7       A     Yeah.
     8        A Here when I asked, yes.                                      8       Q Is that right, October 27th?
     9        Q Okay. So you told her to come in on time. And if             9       A Is it's notice of the proposed promotion. I
    10      she doesn't come in on time--                                   10    the -- the --the demotion. The note-- and Carmella had
    11         A Uh-huh.                                                    11    time to--
    12         Q -- how is that any different from her saying Tina,         12       Q But this is the letter--
    13      you can park even though you told her not to? How is there      13       A   -- see. This is a note--
    14      any difference?                                                 14       Q   --you--
    15         A The difference would be if she told mel was not            15       A   --a proposed demo --deposed -- proposed demotion.
    16      late and I knew she was late. So it -- it's -- I don't -- I'm   16       Q That's the letter you --
    17      sony, I -- I don't understand. It's -- the difference would     17       A But not the actual demotion letter.
    18      be if Carmella Guerrero would say no, Cath, I was in on time    18       Q Okay. But this is where you're giving her the
    19      even though I knew she was-- she was late. That's a lie.        19    reasons for her to be --
    20      This -- it's -- it's apples and oranges to me. L'm sony.        20       A   Yes, sir.
    21        Q Maybe we're--maybe I'm confused on what a lie is.           21       Q   And this happened on October the 10th, 2010, right?
    22      We won't get into that.                                         22       A   Yes, I believe.
    23               What is -- what is the second lie that -- that         23       Q And you had over three weeks from the date that
    24      you claim that on October the 4th Ms. Guerrero told you?        24    everything happened, right, until you issued the demo -- or
    25         A That she never knew who parked in any parking space,       25    the notice of demotion, right?


                                                               Page 207                                                            Page 209

     1      that it was totally done by Raul, that she had no idea ever,     1       A   Yes.
     2      ever whoever parked in the spaces. And! -- it was                2       Q   And so during these three weeks, you found one
     3      interesting to me when only two of them --out of the six         3    e-mail dated October the 6th -- I mean, I'm sony --August
     4      managers had the parking spaces. Four of the managers didn't     4    the 6th, right, concerning what Carmella had sent the County
     S      have any parking spaces, but only two. So -- so basically        S    infrastructure department?
     6      it's a subset of the employees that worked for those two         6       A I found one e-mail that confirmed my -- my demotion,
     7      managers.                                                        7    but I -- I had other people talking about other things
     8          Q So you're saying that lie number two that Carmella         8    regarding her.
     9      told you was she never knew who parked where, right?             9       Q   I'm talking about the e-mail.
    10          A Yeah, she -- she didn't know who parked in these--        10       A   Okay.
    11      who -- that, you know, all the spaces and who parked where.     11       Q   You're--
    12          Q Okay. So and how did that-- how did that become a         12       A   Yes.
    13      lie to you? How did you -- how did you determine that that      13       Q   And this would be different if we were a different
    14      was untruthful?                                                 14    department, but you're the head of the IT department, right?
    15        A When I was talking to the other managers, I found an        15       A Yes.
    16      e-mail where Carmella right after David Mandujano left the      16       Q You-all handle all e-mails and all computers and all
    17      County -- he resigned to go to another employer-- said she      17    software for the in county -- for the entire County, right?
    18      asked Raul Talamantes who's parking in these spots. August      18       A   Yes.
    19      6th 1 believe the e-mail.                                       19      Q And you had over three weeks to cook up your
    20         Q    And that's the August 6th e-mail that you -- that       20    demotion, right? To gather your evidence and to-- and to
    21      you -- that you claim in your -- in your demotion letter?       21    make sure that you had everything you needed to demote
    22         A    Yes, sir.                                               22    Carmella, right?
    23         Q Okay. So in terms of the August 6th, everything            23       A   Based on October 4th happenings, not the broader--
    24      happened on October the 4th, right?                             24    not the-- there was other elements. And you said yourself
    25         A    Uh-huh.                                                 25    I -- I couldn't speak to that I discovered that I couldn't --



                                                                                                   56 (Pages 206 to 209)
                                                              Dawn Flippin, CSR                                           210,383.2290
Electronically signed by Dawn Flippin (401-013-461-8760)                                                   5245eeb5-f6db-45f5-aa87-28085203e4ee


                                                                        TR-0058
                                                              Page 210                                                                   Page 212

     1     I couldn't write into the demotion letter, because [didn't        1    were the same people that at a later e-mail from Raul after
     2     •know about them before I gave her the proposed demotion.         2    she asked him -- Raul again were the same people. But I never
     3          Q But simply put, you had three weeks to come up with        3    even saw this. Wouldn't this have been inter-- great to see.
     4      all the evidence that you were going to use to demote            4    Hey, Cath, I don't know, but these are the people as the last
     5      Carmella, right?                                                 5    time I -- I asked him. I never even -- she wouldn't even
     6        A Based on the findings thati had in the demotion              6    confirm she knew anything about it.
     7      letter, yes, sir.                                                7             What she did was she gave me the policy and
     8          Q And since you-all are the computer guys, you could         8    said people just go over there and ask facilities --
     9      have gotten into every e-mail for the County that you wanted     9    infrastructure service is now called facilities-- and here it
    10      more or less, right?                                            10    is, the policy. And I said well, facilities would -- would
    11        A 1--this didn't--                                            11    want us to nominate someone or say that yes, this person
    12         Q       1--you could--                                       12    needs. Oh, no, it's all the policy, Cath. It's all the
    13         A       This did not come from Carmella's e-mail.            13    policy. Well, it wasn't policy. We knew we had these people
    14         Q       But in terms of being able to search through         14    in. David Mandujano and Camiella had all her staff in here.
    15      e-mails, as the County computer folks, you guys could have      15        Q Okay.
    16      gotten into almost any e-mail you wanted, right?                16        A It was -- it was an access issue. Nobody else had
    17         A I guess I don't understand your-- your question,           17    the ability or the access to get parking but David Mandujano
    18      sir. I--                                                        18    and Carmella Cluerrero's folks.
    19         Q       Its very simple, Ms. Maras.                          19       Q On the day in question the parking that you were
    20         A       Uh-huh.                                              20    interested in and that got you upset was Tina Singh's parking
    21         Q You had three weeks, and all you found was one             21    right?
    22      e-mail despite the fact that you could have gotten any e-mail   22       A Uh-huh.
    23      County wide that you wanted, right?                             23      Q And, in fact, it's true that on that day Carmella
    24         A But that was a critical e-mail confirming the              24    went around trying to figure out who was parking where, right?
    25      dishonesty and undermining. I had other we couldn't talk        25      A That was all af-- no, that was all after. So the


                                                              Page 211                                                                   Page 213

     1      through today, other discoveries that I found that I -- 1        1    time, it's all timing.
     2      can't talk about now.                                            2        Q    It was on -- it was on October the 4th that --
     3         Q Did you the -- did you bring that e-mail?                   3        A    Yes.
     4         A Yes.                                                        4       Q -- she was -- that you come in there and you're mad
     5        Q Is that-- is this the one your counsel is showing            5    that there's a Mercedes parking in this good spot, and you
     6     to me?                                                            6    want to know who else is parking there, right?
     7        A Yes. But that one --                                         7       A Well, I wasn't mad. I mean I don't want to -- 1 was
     8              MR. BROWN: August 6th?                                   8    like Carmella, I see a Mercedes.
     9              MR. LOPEZ: Yeah.                                         9       Q If you're using words like a-hole, do youjust use
    10         A   That one was speaking directly to the parking and        10    those kind of words when you're not mad?
    11      the knowledge. And then [found out more broadly that many       11       A That was later. So... First of all, she said many
    12      more people wanted parking but never could get it. So 1         12    more words that I -- I said a-hole to.
    13      uncovered the whole -- but I couldn't add.                      13      Q You're going to have your chance to respond.
    14         Q (By Mr. Lopez) Okay. And so this e-mail you say            14      A Okay.
    15      confirms what car --that Carmella was lying to you?             15      Q This is not a--
    16         A Yes.                                                       16        A    So--
    17         Q And-- and how do you suggest that that proves that?        17        Q    You don't have?
    18         A Okay. So I asked her multiple times, many times            18        A    So the--
    19      during the day who's in these spots, where are they? I don't    19        Q    -- to (inaudible) --
    20     know, I'm -- I'm going to have my administrative assistant go    20        A   So the timing of this was such I didn't know about
    21     there and take license plate numbers. Which she had a            21    this e-mail at the time. So I didn't know. I didn't know
    22      starting point. You know, wouldn't -- wouldn't it be nice to    22    about parking, because frankly, I was in my office day and
    23      say boy, Cath, I have a starting point. These are the--         23    night.
    24      these are all the folks that after David left-- because 100     24               So it all kind of came together like well,
    25      percent of these, sir, nothing wasdifferent. These still        25    if-- if-- if I know that she basically was dishonest about



                                                                                                    57 (Pages 210 to 213)
                                                            Dawn Flippin, CSR                                               210.393.2290
ElectronIcally signed by Dawn Flippin (401.013461-8760)                                                     5245eb5-f6db46f5-aa87-28085203e4ee

                                                                        TR-0059
                                                                Page 214                                                               Page 216

      1     Tina parking back in there, what else? The parking, I never         1    strategic direction we were going to, sir, and I had to be
      2     even heard about. I didn't know we had parking. I knew there        2    there. So it was more work for me, but I was at every
      3     was always oh, parking-- but no one ever said hey, we have          3    meeting. So I knew -- in fact, I designed the whole technical
      4     five spots here, seven spots there. This is how all the             4    architecture for that.
      S     managers slice up parking. It was all a closed -- a closed          S       Q    Let me ask you just the question that I --
      6     place. David and Carmella had all the parking. So -- so 1           6       A    Okay.
      7     kept saying well, who has this parking? I don't know. It's          7       Q    -- started off with. You didn't know that Tina
      8     all part of this policy. And frankly, I was getting tired of        8    Singh had been reassigned on the Primavera project?
      9     someone lying to me over and over like I don't know anything        9       A    I did not know.
    10      about parking, you know. And -- and --                             10       Q    Okay. And you didn't know that the County had
    11         Q What is the over? You keep on saying that, but you            11    different parking spots, right?
    12      have no proof for it. I want you to tell these                     12       A    Right.
    13      Commissioners--                                                    13       Q And these are things that you probably should have
    14         A    Okay.                                                      14    known, right?
    15         Q -- what you are talking about lies over and over              15       A    That! was supposed to be told by a--
    16      that happened on October the 4th, okay?                            16       Q    Well --
    17         A    Okay. I told Carmella Guerrero two times--                 17       A    -- trusted advisor.
    18         Q    Okay. We've already--                                      18       Q Well, you're -- you're the head, right? You're
    19         A    -- not to --                                               19    the -. the buck stops with you as the IT Cr0, right?
    20         Q    We've already gone past that one.                          20       A    And 1--and that's why! thought they were
    21         A    Okay.                                                      21    egregious and that's why I took --
    22         Q    That's--                                                   22       Q Will youjust answer my question, Ms. Maras? You're
    23         A    1--then I found that behind my back Tina Singh was         23    the CIO, right?
    24      parking in a slot. That just galvanized everything that -- I       24       A    Yes,! am the ClO.
    25      was like oh, my gosh, if she would lie to me about parking,        25       Q    You're the head of the entire department?


                                                                Page 215                                                               Page 217

     1     what else is going to happen. What else is going to be there         1       A   I am the CIO.
     2     that I won't know and then the Commissioners will come down on       2       Q That means you're in charge between networks,
     3     me. It's, you know.                                                  3    c-mails, beginning with everything that you found broken all
     4         Q It's been -- I think it's been shown today there's a           4    the way down to everything --
     5     lot of things that you didn't know?                                  5       A   Yes.
     6        A    No, it--                                                     6       Q   --   administratively, right?
     7        Q For instance, you didn't know about the Primavera               7       A   Yeah.
     8     project, right?                                                      8       Q So these are the things that you should have known,
     9        A    No.                                                          9    right?
    10        Q    Okay.                                                       10       A   I'm supposed to know everything. And I'm supposed
    11        A    F knew about the Primavera project. Brian Lyssy --          11    to be -- I was -- I was figuring them all out. The mainframe
    12        Q    The reassignment?                                           12    was 14 years, and Carmella didn't know. So she couldn't tell
    13        A    That it was reassigned to Brian Lyssy. But! was at          13    me. So there are certain things-- it's a two-way street.
    14     every meeting. In fact, I had to redesign the whole technical       14       Q   She's not a technical person though, right?
    15     architecture for them, and I did that. So I knew about the          15       A   Correct.
    16     Primavera. She didn't come forthcoming as to -- she told me         16       Q   Herjob was limited to administrative--
    17     that Tina was too busy with Lawson, and that's why we had to        17       A   Yes.
    18     send Brian. And no -- no -- that was a misunderstanding?            18       Q   --   things, right?
    19     That was just telling me I assigned it to Tina because it had       19       A   Yes.
    20     Lawson implications with the financial system.                      20       Q   Helping your team do technical things, right?
    21               1 didn't think anything of it my trusted                  21       A   Yes.
    22     advisor telling me that I had -- she had to have Brian go           22      Q Okay. And in terms of parking, you say you didn't
    23     there because Tina was at meetings. That's what! was told.          23    know but you should have known. The parking spot that we're
    24     Tina's at meetings. She can't attend any of these meetings.         24    talking about for— with Tina Singh, we're not talking one
    25     So I had to attend. I wanted Tina there because it was a            25    that's under 35, we're talking about the one that butts up



                                                                                                         58 (Pages 214 to 217)
                                                                Dawn Flippin, CSR                                             210.383.2290
ElectronIcally sIgned by Dawn FlIppIn (401-013-461-8760)                                                          5245eeb5-f6db-45f5-aa87-28085203e4ee

                                                                           TR-0060
                                                            Page 218                                                                Page 220

     1      right next to the building, right?                              1    when she was getting -- I don't know, I don't know, she just
     2         A   Yeah. And if-- if--                                      2    started yelling at me. And that's when I closed the door and
     3         Q   And in all day, your 15, 16 hour days you never--        3    said you can't yell at me. I am a man --your manager. You
     4         A   I never went back--                                      4    can't yell at me. That's what insubordination.
     5         Q   -- saw that parking spot?                                5       Q   Okay. And you also claim in your demotion letter
     6         A   I --                                                     6    that she failed to perform her job requirements?
     7        Q You never saw that parking lot?                             7       A Yes, because --
     8        A I sir, the County was in such dire straits, 1
                      --                                                    8       Q What did she fail -- what did she fail to do?
     9     wish you were with me when I could tell you. It was              9       A Not telling me the correct information at the time I
    10     totally -- the department itself was basically going to--       10    asked her.
    11     systems were going to stop functioning, and I had to keep it    11       Q We reviewed the parking policy.
    12     going. So parking, keeping courts as jail open, you be the      12             MR. LOPEZ: And is that the one that we gave
    13     judge. I chose -- I made the business decision, sir, to make    13    Mr. Sanchez?
    14      sure the operations were working.                              14            MR. BROWN: He may have made out with that one.
    15         Q So this parking stuff--                                   15    That has no highlighting on it.
    16         A   Parking came later.                                     16      Q (By Mr. Lopez) Okay. On number three, it's going
    17         Q   --you think is insignificant stuff, right?              17    to be on page two.
    18         A   No, it was all in time. It was all in due time that     18       A Uh-huh.
    19      I was figuring all this out. All in due time. And that's why   19        Q You were here when he testified the policy is pretty
    20      there's a-- there's all this time that goes by until you       20    clear on who assigned parking, right?
    21      figure out somebody. I'm not a rash person. I will give them   21       A If the request never got to infrastructure services,
    22      the benefit of the doubt.                                      22    we're not -- we didn't talk about that. If someone stopped
    23         Q Have we put up all of the lies that Carmella told         23    the request from going to infrastructure services.
    24     you on October the 4th?                                         24       Q I'm trying to -- I'm trying to streamline this as
    25        A Yes. In the--from the letter, yes.                         25    much as I can.


                                                            Page 219                                                                Page 221

     1       Q Well, we -- are there any others that were told on           1       A    Sorry, but you're asking me for
     2     October the 4th that weren't in the letter?                      2       Q    I'm just asking you to answer the question.
     3       A That she didn't know anything about parking. She             3       A    You know, I -- well
     4     kept denying that she knew anything about parking. 1 don't       4       Q    Is it-- in section 3B --
     5     know anything about parking. She couldn't even tell me from      5       A    (Inaudible). Okay.
     6     her employees who were in the parking spots, even though they    6       Q -- who does it say assigns parking?
     7     all were from only two managers. So she kept denying it          7       A Will be made by infrastructure services and will
     8     throughout the day.                                              8    follow the criteria established in this policy.
     9        Q Why would Ms. Guerrero --why would Carmella have            9       Q    Okay. So--
    10     any reason to lie to you about parking?                         10       A    Yeah.
    11        A I have no idea.                                            11       Q -- we're clear that in terms of County parking,
    12        Q It's pretty insignificant in terms of the IT               12    infrastructure is going to assign it based on that policy,
    13     department, right? You guys got bigger fish like Ms. Singh      13    right?
    14     said, like you've been testi'ing all afternoon that, you        14       A I think --
    15     know, it was broken and you needed to fix it, right? Parking    15       Q    Based on that policy?
    16     was not one of them, right?                                     16       A    -- it -- I don't
    17         A   I think it was a control issue. My opinion parking      17       Q    Well, you read it.
    18     for Ms. Guerrero was -- was a control issue, because only she   18       A    I can't--
    19     and David Mandujano had all the parking spaces. No other        19       Q    Do you not believe it to be true?
    20     manager could even ask for one. So it was control in my         20       A    Well, it's --
    21     opinion.                                                        21       Q    Or not be--
    22        Q You testified and you also included in your letter         22       A    --the person -- its the -- it's the folks. These
    23     that she was insubordinate. What is it that she did that was    23    arejust policy as Mr. Brown stated. These arejust --these
    24      insubordinate?                                                 24    are -- this isn't a person; this isn't a requesting
    25         A   Started yelling at me in my office. Because when--      25    department. This is just a policy as a guideline. But the



                                                                                                     59 (Pages 218 to 221)
                                                           Dawn Flippin, CSR                                            210.383.2290
Electronically signed by Dawn Flippin (401-013-4614760)                                                   5246eeb$-f6db45f6-aa87-28085203e4ee

                                                                       TR-0061
                                                              Page 222                                                                Page 224

     1     requesting department provides the people. And that's what         1    recommended. I -- I --
     2     these are. These are the people that Carmella said yes, these      2       Q Well --
     3     are the people, Raul, I want you to give parking to.               3       A    How could he review a name?
     4        Q But when it says in the policy       -                        4       Q    I know -- I know you want to avoid my questions.
     S         A   Uh-huh.                                                    S       A    No, I don't want to avoid.
     6        Q --the assignment of actual parking spaces or                  6       Q And I (inaudible).
     7     location will be made by infrastructure services department.       7       A I -- I don't know -- I don't know your-- if--
     8         A   Well --                                                    8       Q Okay. If you don't want to avoid it, thenjust
     9         Q   Did I read that correctly?                                 9    answer it.
    10         A   Well, if that's what's written.                           10       A    No. Okay.
    11         Q   Did I read that correctly, yes or no?                     11       Q    You sat here during Ms. Guerrero's testimony, right?
    12         A   Well, we've got to read the whole--                       12       A    Uh-huh.
    13        Q Okay. And I --                                               13       Q    And you heard her testitS' --
    14        A Will be made? You know.                                      14       A    Uh-huh.
    15        Q Okay. The assignment of actual parking spots,                15       Q    -- that she provides names--
    16     spaces or location in the Bexar County parking facilities will    16       A    Names.
    17     be made by the infrastructure --                                  17       Q    -- and that Mr. Talamantes -- and I think Mr. Brown
    16         A   Okay.                                                     18    called him the parking god -- he gets to say yes or no, right?
    19        Q --services department and will follow the criteria           19    You heard her say -- you heard that testimony, right?
    20     established in this policy. Did I read that correctly?            20       A Yes.
    21        A That was how it's read. I don't know how                     21       Q Okay. And so have you dealt with Mr. Talamantes
    22      infrastructure services knows who to assign parking to though.   22    before?
    23         Q So if Carmella tells you I don't assign parking, the        23       A    Yes.
    24     policy says that infrastructure, that's supported by our Bexar    24       Q    Before October the 4th?
    25     County policies, right?                                           25       A    Yes, I -- I --


                                                              Page 223                                                                Page 225

     1        A Flow does Raul know who to give the parking to                1       Q Okay. And so if that's the way Carmella testified,
     2     though? How did -- how did that happen?                            2    do you have any reason to doubt that it's Mr. Talamantes,
     3        Q You heard Ms. Guerrero testit' that she's been a              3    based on this policy, that's in charge of assigning parking?
     4      liaison, that she provides certain information to them, right?    4       A I think we supply names to Mr. Talamantes and he
     5         A   Okay. Yes.                                                 5    accepts them. My issue is the list wasn't conclusive. The
     6         Q   Because --                                                 6    list was only two managers. The list wasn't all six managers.
     7         A   Names.                                                     7    And that's what the control that Carinella had, who got on the
     8         Q   Because the policy has, you know, certain--                8    list.
     9         A   So these names, right?                                     9         Q Does Carmella not have some discretion in her job as
    10         Q   If I could--                                              10    all managers probably do?
    11         A   I'm sorry.                                                11        A Because I didn't know that this list occurred, I
    12         Q   I know you're excited, okay?                              12    would say that was part of our perks that we were flying to
    13         A   No, rm not I'mjust I don't know--                         13    give. So as part of-- as a manager, I would say to her let's
    14         Q   That there's different people that get to get these       14    open up the access to other people. So that -- that's what I
    15      spots, County Judge, County Commissioners. So infrastructure     15    was doing on October 4th is saying you know what, the old way
    16      has certain things that they're going to look to when they're    16    we were doing parking, I'm going to stop that. I'm going to
    17      making a decision. And Carmella or people like her in other      17    make-- I'm going to re-look at this-- all this parking.
    18      departments provide information; is that-- is that what you      16       Q So if you're going to redo parking and redo a BCIT
    19      understood?                                                      19    policy--
    20         A   Provided the names that they wanted to have in those      20       A    Uh-huh.
    21      parking spaces, yes.                                             21       Q --you know, why did this have to be such a big deal
    22         Q And you heard Ms. Guerrero testi' that--that she            22    then if you were going to redo it?
    23      provided names to them, but that it was Raul Talamantes that     23       A   It was after this -- this whole instance.
    24      got to say yes or no after he did the review, right?             24       Q Okay. Now, you heard Ms. Guerrero testi' that--
    25         A    I don't know how he could review what names we           25    that Mr. Talamantes at times, he had to review the in and out



                                                                                                      60 (Pages 222 to 225)
                                                            Dawn Flippin, CSR                                               210.383.2290
Electronically signed by Dawn Fllppin (401-013-461-8160)                                                     5245eeb5-f6db-45f5-aa87-28085203e4ee

                                                                         TR-0062
                                                             Page 226                                                              Page 228

     1      parking. I suspect that's the folks who've got to go in and       1      A   Yes.
     2      out of the office because they've got to support other places,    2      Q   Second thing is written reprimand, correct?
     3      right?                                                            3      A   Yes.
     4         A     Uh-huh.                                                  4      Q   Third one is a suspension?
     5         Q     And you heard her testi& that he sometimes said          5      A   Yes.
     6      hey, you-all said these folks are going in and out and            6      Q   Fourth is a demotion, right?
     7      they're not?                                                      7      A   Yes.
     8         A Uh-huh.                                                      8      Q In this case with Carmella you didn't do any oral
     9         Q So you would agree with me that that's evidence that         9   counseling with her as far as a disciplinary action on October
    10      Mr. Talamantes is the one who makes the decisions regarding      10   the 4th, right?
    11      the assignment of-- of parking spots, right?                     11      A Not -- not on October 4th.
    12         A Not makes the--I think validates that--                     12     Q Okay. And-- and in regards to the events on
    13         Q     Okay.                                                   13   October 4th, you didn't give her an oral counseling as her
    14         A     -- that they go in and out.                             14   discipline, right?
    15         Q     We talked about the progression where you talked        15      A I gave her a verbal counseling in my office --
    16      about with your lawyer regarding the progression of              16      Q   But--but--
    17      discipline. And this is policy 7.610. Are you familiar with      17      A   --two or three times.
    18      that policy?                                                     18      Q But when we're talking about discipline, that's oral
    19         A The one I had was 7.6.11. It's .11 that I looked            19   counseling where you say hey, you're taking your lunch breaks
    20      at. I looked at this one, but!...                                20   too long, we're writing you — you know, I've counseled that
    21          Q But are you familiar with that one?                        21   you and we put that in your file. You didn't do that, right?
    22         A     Yeah.                                                   22      A Oral counselings I do not believe go in your file.
    23         Q     And so you have seen this policy before?                23      Q   Okay. Did you--
    24         A     Yes.                                                    24      A   That's why they're or -- I mean.
    25         Q     And so you're familiar with the progression of          25      Q   Did you make any written reprimand of Ms. Carrnella


                                                             Page 227                                                              Page 229

     1      discipline here at the County?                                    1   on that day as a progressive form of punishment?
     2         A Yes.                                                         2      A   No. On what day? I'm sony. On what day?
     3         Q You understand that -- that the County has a policy          3      Q   On regarding the October 4th --
     4      of progressive discipline. Do you know what that means?           4      A   No.
     5         A     Yes.                                                     S      Q   --events.
     6         Q You know that it makes it a policy, the County does,         6            And in regards to the October 4th events you
     7      that it gives its employees the opportunity to -- to correct      7   didn't suspend Ms. Carmella as part of the policy, right, or
     8      infractions, right?                                               8   as part of her discipline, right?
     9         A Yes.                                                         9      A Not at that time.
    10         Q And you understand that policy 7.6.10 also is a             10      Q You chose to go straight to the demotion, right?
    11      policy that permits the employees that exhibit unsatisfactoty    11      A   I--I--
    12     job performance an opportunity to comply with an office,          12      Q   You bypass -- bypassed them all, right?
    13     department or requirement, right?                                 13      A   1 talked to H.R. and talked-- I mean, yes.
    14         A     Yes.                                                    14      Q   I'm correct, you bypassed them --
    15          Q    So basically this policy which is County wide which     15      A   Yes.
    16      is bind -- which is binding on your IT department, right?        16      Q --all and went straight --and you're saying that
    17         A     Yes.                                                    17   because it was a serious nature?
    18         Q Says that we know that there are going to be                18      A   Yes, sir.
    19      instances where somebody does something that they weren't        19      Q And this seriousness is that she allowed Tina to
    20      supposed to or failing in theirjob, but we're going to give      20   park there when you told her not to, right?
    21      them a chance to correct it, right?                              21      A It was the dishonest insubordination of why Tina was
    22         A Yes.                                                        22   parking back there after I told her twice not to have Tina
    23         Q Okay. And so under the policy, there is a                   23   park in any free or any free or unfree, you know
    24      progression of-- of what should be done. First thing is oral     24      Q At the beginning--
    25      counseling, correct?                                             25      A    ... parking.



                                                                                                    61 (Pages 226 to 229)
                                                           Dawn Flippin, CSR                                              raunisnn'ir
Electronically signed by Dawn Fllppin (401-013-461-8760)                                                   5245ee b 5-fSd b-4 5f 5-aa8 7-28 08 520 3e4ee

                                                                      TR-0063
                                                          Page 230                                                              Page 232
     1         Q Okay. At the beginning of our hearing Mr. Brown had         1   Civil Service Commission.
     2     alerted the Commissioners that you had abolished Carmell&s        2       A Uh-huh.
     3     position, right?                                                  3       Q So what are you talking about?
     4         A Yes, as part of the economic downturn.                      4       A The discovery I -- that I can't talk about.
     5         Q So not only did you--                                       5       Q No, but you just testified, Ms. Maras, that on
     6         A (Inaudible).                                                6   October the 4th that on that day that your trusted advisor
     7         Q Not only did you demote Carmella, you got rid of her        7   that you determined she needs to be downgraded--
     8     spot, right?                                                      8       A Yeah.
     9         A It was part of our--we had to recalibrate. The              9       Q -- and demoted because of all of the then--
    10     County is under a real severe revenue shortage and-- and real    10   indiscretions.
    11     dire straits. And we were reworking the budget, and I had to     11       A Lack ofjudgment.
    12     find over $1 million dollars of savings because the general      12       Q Okay. Now, what--
    13     fund...                                                          13       A Okay.
    14        Q And it's also a good idea to--to get rid of                 14       Q You didn't include any of those in your charge.
    15     Carmella's spot because if she was successful here, you          15       A And again --
    16     wouldn't have to put her back there; is that what you-- is       16       Q So I want to -- I want to know whether you're
    17     that what you were intending?                                    17   telling the Commissioners these indis -- you're making these
    18        A Sir, I wasn't even ...                                      18   indiscretions up just because it helps your case?
    19        Q But in your opinion you agree with--with                    19       A No. Not so.
    20     Mr. Sanchez that the -- the department is better off without     20       Q Then why didn't you include them in her letter?
    21     Carmella?                                                        21       A I couldn't because the letter had to focus on the
    22        A I think yes. I think the -- we took her -- yes.             22   parking.
    23        Q Okay. So you agree with him that, you know, getting         23       Q You testified that on October the 4th that the
    24     rid of Carmella and then getting rid of all the other folks      24   culmination on October the 4th of other indiscretions.
    25     that -- that have left, that's made the department belier,       25       A Yes.


                                                          Page 231                                                              Page 233
     1     right?                                                            1       Q What are those other --
     2         A I didn't get rid of all those other folks. They             2       A Okay.
     3     resigned or retired.                                              3        Q -- indiscretions that we -- we have no idea about
     4         Q It wasn't part of your cleaning house?                      4   and you didn't include them anywhere in your--
     5         A No. You know, I have been promoting everyone from           S       A The lack ofjudgment of letting a person sell
     6     within, and I haven't really hired a lot of people from the       6   jewelry in my secure area. There's locks on the doors for a
     7     outside.                                                          7   reason, sir. Nobody can get into the bowels of the County's
     8         Q You don't think a 20-year employee with                     8   data center. This lady was selling jewelry unescorted in a
     9     Ms. Guerrero's track record is deserving more than what you       9   highly secure area. That's a lack ofjudgment.
    10     did in demoting her?                                             10       Q [fit's so--
    11         A Sir, I came in and I was--been very fair to                11       A For atrusted advisor.
    12     Carmella Guerrero and everyone else at BUT. I didn't know        12       Q If it's so secure, how could she be selling there
    13     anyone. I told everyone we're going to work and move forward.    13    if--
    14     When this happened after other indiscretions, I had to take --   14       A Because --
    15     I had to take a management decision, a business decision for     15       Q -- people were going to be walking through there
    16     the benefit of Bexar County and for BCIT.                        16   already?
    17                So yes, she told me about her background and          17       A My employees were there. Because Ms. Guerrero
    18     all of her-- and, frankly, I pulled myself up through my boot    18   allowed her to go there unbeknownst to me.
    19     straps too. So I always cherished that about Carmella that       19       Q Why didn't you write up Ms. Guerrero about the
    20     she, you know, she worked hard and worked ...                    20   jewelry salesman-- about the jewelry set up?
    21         Q You keep on saying indiscretions. You know, you're         21       A I sent her an mail and I have it where it says do
    22     trying to paint this picture for these Commissioners that she    22   not -- do not have this happen again. I told the lady she had
    23     was not doing something that she was supposed to. You know,      23   to leave.
    24     what are you talking about? It's not in your-- it's not in       24       Q And then did -- did Ms. Guerrero ever allow -- ever
    25     your October 10th disciplinary file, it's not on file with the   25   allow her to --




                                                                                                   62 (Pages 230 to 233)
                                                        Dawn Flippin, CSR                                               flsflISfl4tIi
Electronically sIgned by Dawn Fllppin (401-0134614760)                                                   5245eeb5-f6db45f5-aa87-28085203e4ee

                                                                   TR-0064
                                                             Page 234                                                               Page 236

     1        A    No.                                                       1       A   Yes.
     2        Q    -- be there again? Okay.                                  2       Q And was that not only insubordination, but it was
     3        A    But again --                                              3    dishonest when she said I have no idea who is parking back
     4        Q So counseling Ms. Guerrero works, right? You said            4    there. I -- F-- and then she went to the office and said
     S     don't bring thejewelry salesman around again, and she             5    1 -- I had nothing to do with Tina Singh parking there. Look,
     6     stopped, right?                                                   6    4.6, 4.6.
     7        A But what was the next one going to be? [mean I --            7       A Yes.
     8      1 was busy doing a lot of things. You know, if she -- if         B       Q She knew, correct?
     9     something else happened? Oh, don't bring-- don't bring the        9       A   Yes.
    10     jewelry saleswoman down in a secure area. I didn't think 1       10       Q   Tina Singh confirmed she knew, correct?
    11     had to say that to someone who is my trusted advisor. You        11       A   Yes.
    12     know, it's like don't bring a gun to work. You know, it's        12        Q Tina Singh suffered no repercussions or benefits as
    13     like I don't, you know. I -- I -- I don't --                     13    a result of what she said to you that day or her testimony
    14        Q But in terms of--                                           14    here, correct?
    15        A I'm sony I didn't explicitly tell her that before,          15       A No.
    16     but I didn't think I had to with all her experience that we      16        Q Was it clear to you that the person you trusted had
    17     showed.                                                          17    just flat out lied to you?
    18        Q But in terms of whether or not counseling works, if         18       A    Yes.
    19     you told her stop bringing the jewelry salesman and she did,     19      Q And it had not been a one day, one incident, one
    20     that's evidence that -- that Ms. Guerrero is going to do what    20    small little minor thing. It had been building over the whole
    21     you tell her, and that the progressive disciplinary action       21    summer when you had told her twice -- that she had come to you
    22     that is required by all Bexar County policies is effective at    22    twice for this same woman and said no, don't do it?
    23     least with Ms. Guerrero, right?                                  23       A Yes.
    24        A Yes, at the time when I found out. I never was even         24       Q Okay. And it was clear to you that that had
    25     told she was down there. See--                                   25    happened, correct?


                                                             Page 235                                                               Page 237

     1        Q   But--                                                      1       A   Yes.
     2        A   -- that's the problem --                                   2       Q And thisjewelry incident, you counseled her. You
     3        Q   -- when you told her to stop, she stopped, right?          3    sent her an e-mail and you said hey, this person is in a
     4        A   I know, but when I found out. The trouble is --            4    secure area. I don't know about this. Don't do that,
     5        Q   Did she stop --                                            5    correct?
     6        A   Yes.                                                       6       A Yes.
     7        Q   -. when you told her--                                     7       Q   So she didn't do it?
     8        A   Yes.                                                       8       A   Yes.
     9        Q   -- to stop.                                                9       Q   Okay. Now, would you expect someone who was by far
    10        A   Yes, yes.                                                 10    one of the best employees this County has ever had and is now
    11        Q   Thank you.                                                11    second in command to exercise judgment so poor that you not
    12            MR. LOPEZ: I pass the witness, Madam                      12    only had to send her an e-mail about that, but that she never
    13     Commissioner.                                                    13    even told you about it beforehand and-- and asked you hey,
    14              CHAIRMAN ELLIOTT: Mr. Brown, any follow-up?             14    can I let this person down here? Instead she let's the person
    15             REDIRECT EXAMINATION BY COUNTY                           15    in a secure area. And what they ask you to do is just keep
    16     BY MR. BROWN:                                                    16    counseling her. Every time she screws up, just issue a
    17        Q     Okay. Just a couple things.                             17    counseling for God's sakes. She'll reform. She'll fix her
    18               Rather than again parsing this down to what was        18    behavior. Is that reasonable?
    19     the lie and then misrepresenting what was said, and you write    19       A No, I didn't, you know.
    20     it up there, the lie was she told you it's not-- I'm sony.       20       Q   Is that--
    21     The lie was not-- it was the dishonesty of saying I don't        21       A   At that level, no, she had to know this stuff.
    22     know who's parking there and giving Tina Singh parking. You      22       Q    Right. That might be reasonable for--
    23     said don't give her parking. She flat out ignored your order     23       A   For a E5, yeah.
    24     twice that said don't do it and went behind your back and gave   24       Q   --an El, correct?
    25     her parking, correct?                                            25       A   Yes.



                                                                                                    63 (Pages 234 to 237)
                                                            Dawn Flippin, CSR                                              210.383.2290
ElectronIcally signed by Dawn Flippin (401-0134614760)                                                       5245eob5-f6db-45f5-aa87-28085203e4ee

                                                                        TR-0065
                                                             Page 238                                                               Page 240

     1         Q    Or an E2 or an E3?                                        1      Q And your decision after consulting with superiors
     2         A     Yes.                                                     2   and with H.R. was no, correct?
     3         Q     £4, £5?                                                  3     A Correct, yes.
     4                Is that reasonable for the second in command            4     Q And they said well, you demoted her all the way
     5      to --                                                             5   down. What else could you have done? You could have fired
     6         A    No.                                                       6   her according to other people you spoke with, right?
     7         Q    -- have to keep getting counseled and counseled and       7      A Yes.
     8      counseled?                                                        8      Q So not only did you consider this serious, but
     9         A    No.                                                       9   others agreed with you --
    10          Q Is that what you'd expect of the person who now is         10      A   Yes.
    11      telling you from the day she walks in I want a raise, I want a   11      Q --that this was serious. And you, in fact, took
    12      promotion and you're going to get it for me?                     12   the least progressive discipline you thought was necessaly,
    13         A   Yes.                                                      13   correct?
    14         Q Isn't that a person who says because--inherently            14      A    Yes.
    15      because I deserve it?                                            15      Q And in the end it's worked out that Ms. Guerrero at
    16         A    Yes.                                                     16   least up to this day as she said she was going to be a stellar
    17         Q    Because I can be trusted?                                17   employee until we got to this hearing. That's what she
    18         A    Yes.                                                     18   testified to. And she's done that, correct?
    19         Q    And then she shows you as things progress that you       19      A Yeah, she's been good, yes. It is an ES process
    20      can't trust her?                                                 20   flow -- yes.
    21         A Yes.                                                        21      Q   And she's gotten a commendable, right?
    22         Q She's made bad judgments?                                   22      A   Yes.
    23         A    Yes.                                                     23      Q   And she holds that up as something exceptional to be
    24        Q And now she's asking for well, just keep counseling          24   a commendable employee at ajob, correct?
    25      me, because once you tell me what I did wrong, I fix it all.     25      A Yes.


                                                             Page 239                                                               Page 241

     1     Let's not ever move to serious discipline here. Let'sjust          1     Q And, in fact, isn't that what you'd expect from an
     2     keep counseling me, because I'm a real good listener after the     2   employee?
     3     fact. Is that reasonable?                                          3      A    Yes.
     4        A No.                                                           4      Q All right. And she's lived up to every potential
     5        Q Okay. And so on the day you made the decision,                5   you think she has at the ES level, correct?
     6     again, it wasn't a decision you took lightly, it was a             6      A    Yes.
     7     decision you thought out, and you decided. I think the fact        7     Q But she did not live up to and she was not someone
     8     you promoted her three days before shows how much you trusted      8   you thought could be an Eli anymore, correct?
     9     her.                                                               9     A Correct.
    10         A   Yes.                                                      10      Q    And that's why that decision was made?
    11        Q Until you found out you couldn't trust her. And you          11      A    Yes.
    12     then said I cannot have her handling my $10 million budget,       12      Q It wasn't because you don't like Mercedes, you don't
    13     because she-- if she'll lie to me about something this            13   like Tina Singh or the person you had promoted three days
    14     minor-- as they like to keep saying, this was a minor             14   earlier you decided it was witch hunt time. Correct? None of
    15     issue -- in your mind was it if she'll lie to me about            15   those reasons for why this happened?
    16     something this minor--                                            16      A   No, sir. I--
    17         A    Yes.                                                     17      Q Not a rash decision?
    18        Q     -- what's next?                                          18      A No. I'm a new person. I wanted to work with
    19        A     Yes. I was concerned. I was so concerned about           19   everybody.
    20     that.                                                             20     Q And you certainly didn't want to make the
    21       Q Okay. And the concern wasn't oh, my goodness                  21   Commissioners mad who you knew trusted her?
    22     someone is parking there. The concern was if I have to keep       22     A Correct.
    23     issuing corrective behavior if she's going to make bad            23      Q Okay. So for you this was kind of perilous to go
    24     judgments, can I trust her in this position?                      24   against what they believed was a person that they told you to
    25         A    Correct, yes.                                            25   trust, and all of a sudden you're bucking the Commissioners



                                                                                                    64 (Pages 238 to 241)
                                                           Dawn Flippin, CSR                                               210,383.2290
Electronically signed by Dawn Flippin (401-013461-8760)                                                    5245eeb5-f6db45t5-aa87-28085203e4ee

                                                                      TR-0066
                                                                  Page 242                                                              Page 244

      1     and you're saying wait, this is a person that either should be      1    don't know it's getting kind of (inaudible).
     2      terminated or demoted. And they agreed, correct?                    2               CHAIRMAN ELLIOTT: Okay. All right.
     3          A      Yes.                                                     3               MR. BROWN: And he should be brief although
     4          Q      And H.R. agreed?                                         4    1 can't
     5          A       Uh-huh.                                                 5               CHAIRMAN ELLIOTT: No. Well, we're going to
      6         Q      Thank you.                                               6    insure that it's brief.
     7                    MR. BROWN: That's all I have.                         7               Ms. Maras, before we dismiss you, I did have a
     8                    RECROSS EXAMINATION BY EMPLOYEE                       8    question. And you may be able to answer, so I'm not sure.
     9      BY MR. LOPEZ:                                                       9               Regarding evaluations of employees, the written
    10         Q       Ms. Mans, you worked alongside Ms. Guerrero from        10    evaluations, what time scale, is that on an annual basis?
    11      the time you started working up until you demoted her, right?      11               MS. MARAS: Yes.
    12         A       Yes.                                                    12               CHAIRMAN ELLIOTT: So would Ms. Guerrero --
    13        Q And, in fact, you had probably about ten months to             13    didn't see and I may have overlooked it -- did you ever do an
    14      work alongside of her before you promoted her to her El I          14    evaluation on her during--
    15      position, right?                                                   15               MS. MARAS: No, I did not.
    16         A       Yes, nine months. No.                                   16               CHAIRMAN ELLIOTT: Okay. And was that why?
    17         Q       September to June, whatever it is?                      17    You all were together a year.
    18         A       September 21st, yeah. Yes.                              18               MS. MARAS: Yes. We were the CEO and --it's
    19         Q       September to June, right?                               19    not a County policy. The ClO, they were getting constant
    20         A       The first three months I was going back and forth       20    evaluated by. You know, we worked as a team, we had weekly
    21      and transitioning, yes.                                            21    meetings, but I didn't do a -- ! didn't do a -- a handwritten
    22         Q       But in terms of from--                                  22    one.
    23         A       Yes.                                                    23               CHAIRMAN ELLIOTT: A written evaluation?
    24         Q And so you keep on saying that she had prior bad              24               MS. MARAS: Yeah.
    25      judgments. Well, you wouldn't have promoted her if she -- if       25               CHAIRMAN ELLIOTT: Okay. Was she due one?


                                                                  Page 243                                                              Page 245

     1     you-- if you had seen her and observed her having so many bad        1               MS. MARAS: She was not-- not-- none of the
     2     judgment calls, right?                                               2    managers received it from -- from me.
     3         A       They were --you know, when you bring them all            3               CHAIRMAN ELLIOTT: Okay.
     4     together, but I promoted her because we were recalibrating the       4               MS. MARAS: They were changing. I mean we had
     5     department and her annual request, and I promoted her because        5    a lot of upturn and-- and whatnot, but none of them received.
     6     of her work.                                                         6    Once she became a business analyst is when she received one.
     7        Q Ms. Maras, why do you answer my questions in a                  7               CHAIRMAN ELLIOTT: Okay. All right.
     8     narrative form and your lawyer's questions in a yes or no?           8               Do you all have any?
     9     Are you trying to avoid my questions?                                9               One last question. I know Ms. Guerrero's
    10         A       No, sir.                                                10    former position has been abolished. So the duties that she
    11         Q       Okay. Well, then--                                      11    carried, what-- they've been farmed out or what?
    12         A       I'm sony.                                               12               MS. MARAS: Yes, I put them under the remaining
    13       Q -- let me ask you this. Isn't it true that you                  13    managers.
    14     would never have promoted Ms. Guerrero if she had been makinl       14               CHAIRMAN ELLIOTT: Okay.
    15     all of the bad judgment calls that you say she did?                 15               MS. MARAS: Build some synergy there.
    16         A       Correct.                                                16               CHAIRMAN ELLIOTT: And about when was the--           €


    17         Q       Okay. So it could be the case that -- that you're       17    the position abolished?
    18     just making that up or piling on now after the fact, right?         18               MS. MARAS: October 1st.
    19         A       No. There were verbal counselings. But I -- you're      19               CHAIRMAN ELLIOTT: October the 1st.
    20     right, they weren't things I knew about.                            20               MS. MARAS: The beginning of the budget.
    21                   MR. LOPEZ: Madam Commissioner, nothing                21               CHAIRMAN ELLIOTT: Sure.
    22      further.                                                           22               COMMISSIONER CORTEZ: So who is in second in
    23                   CHAIRMAN ELLIOTT: Okay. Mr. Brown?                    23    command right now?
    24                   MR. BROWN: Nothing further.                           24               MS. MARAS: No -- I mean no one. It's all the
    25                   And we have -- we have one more witness so I          25    managers report to me and we have, you know, very daily basis



                                                                                                          65 (Pages 242 to 245)
                                                                 Dawn Flippin, CSR                                             •tjflJ:pflflg•
Electronically signed by Dawn FlippIn (401-013-461-8760)                                                       5245eeb5-f6db-45f5-aa87-28085203e4ee

                                                                           TR-0067
                                                               Page 246                                                               Page 248

     1     interaction.                                                        1       A    I was the manager of H.R. and H.R.I.S.
     2               COMMISSIONER CORTEZ: What level are they in               2       Q At Bexar County?
     3     the E?                                                              3       A At Bexar County, sony.
     4               MS. MARAS: Gilbert was --isa El2.                         4       Q Okay. So at that--now in October- -I'm going to
     5               COMMISSIONER CORTEZ: Okay.                                S    jump to October of 2010.
     6               MS. MARAS: That was upgraded when David                   6       A    Okay.
     7     Mandujano was in a grade. And then the remaining ones are           7       Q    What was your job?
           El Is.                                                              8       A    I was the director ofor the manager ofH.R. and
     9               CHAIRMAN ELLIOTT: Okay. Thank you, Ms. Mans.              9    H.R.I.S.
    10     We appreciate it.                                                  10      Q Okay. So you weren't under Ms. Maras at that time?
    11              At this time! know we have-- if you all are               11      A No.
    12     okay, we can either recess or we can proceed on with the one       12       Q And as skeletal as you can make it, what was your
    13     last witness that will be brief.                                   13    job description?
    14               MR. BROWN: May I have--                                  14       A    As the manager of--
    15               MR. LOPEZ: Madam Commissioner, what I would--            15       Q    H.R.
    16     what I'd like to suggest is if-- if Mr. Brown can put on his       16       A    I was the --the top H.R. person for the County. I
    17     witness, and then we could take maybe a short bathroom break       17    had classification and compensation, I had benefits, I had
    18     after that one.                                                    18    Civil Service. I also had the mail room. I also had the
    19                CHAIRMAN ELLIOTT: ThatYs fine.                          19    H.R.I.S. team, the computer people who did the payroll and
    20               I tell you what. No, I'm sorry. We're going              20    H.R. system.
    21     to recess just very briefly. Can we do five minutes and            21      Q Okay. And how long did you have that job?
    22     everybody be back?                                                 22      A About five years.
    23             MR. LOPEZ: Yes, ma'am.                                     23      Q Okay. Is it fair to say you are intimately
    24             CHAIRMAN ELLIOTT: It is now 1:55. We are at                24    knowledgeable of Civil Service?
    25     recess to return at 2 o'clock sharp, please.                       25       A    Yeah.


                                                               Page 247                                                               Page 249

     1                (Brief recess).                                          1       Q   You are --
     2               CHAIRMAN ELLIOTT: We're back in session. It's             2       A   I'm well versed I think.
     3      now 2:02.                                                          3       Q   You had five years where it was under you, correct?
     4               Mr. Brown?                                                4       A   Correct.
     5               MR. BROWN: We have called and he is here,                 5       Q   So you know Civil Service policies?
     6      Mr. Bob Hampel.                                                    6       A   Yes.
     7              (Witness sworn).                                           7       Q   Rules?
     8                    ROBERT HAMPEL,                                       8       A   Yes.
     9      having been sworn to tell the truth, testified as follows:         9       Q   And how it operates?
    10                DIRECT EXAMINATION BY COUNTY                            10       A   Yes.
    11      BY MR. BROWN:                                                     11       Q When a division head or any head is-- ofa
    12         Q    State your name, please.                                  12    department is going to make a decision regarding a
    13         A    Robert Hampel.                                            13    disciplinary action, is it common or recommended or normal for
    14         Q    And what is your current position at the County?          14    them to call H.R. for advice?
    15         A    Deputy CIO.                                               15       A It depends on the elected official, but it's not
    16         Q    Okay. So you work under or with Ms. Maras?                16    uncommon for them to do it.
    17         A    I work under Ms. Maras.                                   17       Q   Okay. So it's not out of the ordinary?
   '18        Q     Okay. And the question was asked by one of the            18       A   Correct.          -



     19     Commissioners who absorbed Ms. Guerrero's position. That          19       Q And in October did Ms. Maras contact you regarding a
    20      wasn't you, was it?                                               20    disciplinary action?
    21         A   No.                                                        21       A Shedid.
    22        Q Okay. Are you in there in a whole-- your job is a             22       Q   And who did that action involve?
    23      whole different job than hers was?                                23       A   Ms. Guerrero.
    24        A Correct.                                                      24       Q  Okay. And what was your understanding from
    25         Q    Okay. Prior to moving to BCIT, what was yourjob?          25    Ms. Maras as to the basis for the action and what the options



                                                                                                      66 (Pages 246 to 249)
                                                             Dawn Flippin, CSR                                               210.383.2290
Electronically sIgned by Dawn Fllppin (401-013-461-8760)                                                         5245eeb5-f6db-45f5-aa87-28085203e4ee

                                                                          TR-0068
                                                              Page 250                                                                    Page 252

     1     were for the action?                                                 1    that's an adverse action according to the Civil Service Rules,
     2       A I don't understand the second part of that.                      2    you have to make sure that you can defend it, because you may
     3       Q What options were available to her in the Civil                  3    end up in very much this situation. So that's what we always
     4     Service scheme?                                                      4    make sure that we talk about and and make sure that people
                                                                                                                          -



     S        A I'll tell the story and you can tell me if that                 S    understand as they go to do this. But again, I was
     6     answers the question or not.                                         6    comfortable with the decision she made, so I thought we were
     7        Q Fair enough.                                                    7    okay.
     8        A Got a phone call from Ms. Mans basically saying                 8       Q     Okay. And then at some point did you --you were
     9     that there had been an incident in her office, and she felt          9    transferred to or reassigned-- I don't know how it worked--
    10     like she needed to release Ms. Guerrero from duty. And when!        10    to BCIT, correct?
    11     asked kind of what the situation was, she told a story about        11       A   Yeah, reassigned.
    12     an incident that had happened regarding parking. And the --         12       Q Okay. And in your time since you've been there,
    13     the relevant part to me was the fact that she said I can no         13    you've gotten to know how the department works, correct?
    14     longer trust her in the role that she's in. And so that's why       14       A Yes, uh-huh.
    15     1 think she needs to go.                                            15       Q And you've gotten to know Ms. Maras?
    16               Does that? Okay.                                          16       A   Yes.
    17        Q No, go ahead.                                                  17      Q Do you find her to be a deliberative person when it
    18        A Okay. So then as -- as we talk about things, we say            18    comes to decisions?
    19     okay, well, obviously there's Civil Service implications here.      19       A     Yes.
    20     So we need to think about that. Talked about do you want to         20        Q Do you think she came to the demotion decision
    21     consider other options, do you want to take some time to think      21    irrationally or do you think she thought it through and sought
    22     about it? And I think just because of timing, you know, next        22    advice and it was a proper decision?
    23     day comes around and-- and a day, two days, I'm not sure            23       A No, I think she thought it through and came to the
    24     which -- Cathy came back to me and said, you know, I've--           24    right decision.
    25     I've thought it through, and I don't think termination is the       25       Q And as someone who has been in H.R. at least with


                                                              Page 251                                                                    Page 253

     1     way to go. I think a demotion is the way to go.                      1    the County for seven, eight years--
     2               And that kind of surprised me, because I                   2       A     Almost ten.
     3     thought she was pretty set on wanting to go the other way, and       3      Q --almost ten years in HR., you understand or can
     4     I was ready to help her do that. But because of the nature of        4    you explain why-- sorry. Let me back up.
     S     the thing and what she wanted to do, I was-- I was happy to          S              Civil Service allows forjumping steps if the
     6     support her.                                                         6    infraction is determined to be severe enough, correct?
     7        Q Okay. And at the end -- the end of the day is it                7       A Correct.
     8     the head of the department's decision?                               8       Q Okay. And that's -- that's just a straight rule,
     9        A That's right.                                                   9    right?
    10        Q Okay. So even if whether you disagree, don't agree,            10        A    Yeah, it's in the -- it's actually in the rules and
    11     you're there to facilitate the decision she's made?                 11    it's--
    12        A I--I-- if she goes-- ifl advise her and she                    12       Q     Right.
    13     chooses not to take my advice, that's her call.                     13       A     -- sort of established practice.
    14        Q    Okay. So she advised you she wasn't going                   14       Q     7.6.11, correct?
    15     termination, she was going demotion.                                15       A      Okay. Yeah, if you--
    16        A That's what she preferred to do, uh-huh.                       16         Q This wasn't an interpretive action on Ms. Maras,
    17        Q And based on what you had been told, did you feel              17    it's a rule?
    18     that was a reasonable option?                                       18       A     Yeah.
    19        A    Absolutely.                                                 19        Q Okay. And in your understanding of BCIT now HR.,
    20        Q Okay. And did you help her further after that with             20    is it reasonable that you wouldn't take the same action for an
    21     the process?                                                        21    El, 2,3,4?
    22        A    We generally refer her to Andrea to say let's make          22       A     Exactly.
    23     sure that we're doing-- because there's the certain paperwork       23       Q Okay. So you wouldn't take the same action for an
    24     that needs to be done a certain way. The --the advice that I        24    El I for a certain infraction -- let's just go with
    25     always give them is if you're -- if you're doing anything           25    dishonesty -- for dishonesty that you would with an E5, 3, 2,



                                                                                                         67 (Pages 250 to 253)
                                                             Dawn Flippin, CSR                                                   210.383.2290
Electronically signed by Dawn Flippin (401-0134614760)                                                           5245eeb5-f6db45f5-aa87-28085203e4ee

                                                                           TR-0069
                                                                   Page 254                                                            Page 256

     1      6?                                                                   1       A   Correct. I advised Ms. Maras of that.
     2         A Absolutely not. Part of the discussion that we                  2            MR. BROWN: Okay. That's all I have.
     3      always have is what's the position that we're talking about.         3              CROSS EXAMINATION BY EMPLOYEE
     4      So the same infraction for an entry level professional does          4    BY MR. LOPEZ:
     5     not have the same weight that it does for a trusted senior            5      Q How did you say your last name?
     6     manager. And that's why I think in this case the jumping, if          6      A Hampel.
     7     you will, to -- I think all the way up to termination was             7       Q    Hampel?
     8      certainly justified.                                                 8       A   Yes, sir.
     9                Ms. Mans was an executive director of a 100                9      Q    Good afternoon, Mr. l-Iampel. My name is Orlando
    10      plus people department. She had one person that she was             10    Lopez. I represent Ms. Carmella Guerrero.
    11      supposed to be confidentially relying on. That person was no        11              When Ms. Maras came to you after October 4th of
    12      longer trusted. I don't see how she can continue to function        12    2010, did you ever meet with Ms. Mans face to face on that
    13      in that role for her.                                               13    date.
    14          Q And now you've moved to BCIT and you see the                  14        A I don't know if it was on that day, but it was about
    15      specific hands-on of what ES, 6s do, the various descriptions?      15    this incident.
    16         A Uh-huh.                                                        16       Q And what was your role in terms of-- of dealing
    17         Q Do you feel Ms. Maras is in a position that's                  17    with Ms. Mans at that time?
    18      adequate to the trust a person would have in an ES as opposed       18       A As the --as the HR. manager for the County, my
    19     to an El I?                                                          19    role forher is the same as it was forall ofmy clients,
    20        A I'm not sure I followed that.                                   20    which was they -- they come to me if-- if they feel like they
    21        Q Sony. Is it makes -- does it make sense that                    21    want to talk. Some -- some departments choose not to consult
    22     Ms. Maras would trust her as an ES, whereas she may not have         22    with H.R. and they go and they do their own thing.
    23     trusted her as an El I?                                              23             She came to me and said there's this situation.
    24        A Yes, because she's doing different tasks.                       24    And, again, I don't remember all of the facts as she told them
    25           Q   And is she in a position of where she has less             25    to me that day. I remember her telling me I've lost


                                                                   Page 255                                                            Page 257

     1     ability if she does something improper to have a major effect         1    confidence in Carmella, I don't think I can trust her to be
     2     on the department and the County?                                     2    the person that I need her to be. That's what stuck in my
     3        A Control of resources is much less.                               3    head, because to me that's the defining thing.
     4        Q Okay. And as an ElI she testified she had been                   4               So we had -- we had that conversation. And
     5     strong control over about $10 million?                                5    like I said, it was a day later or it was two days later she
     6           A   I don't know what it was at the time. I was in H.R.         6    came back and said geez, I don't think I want to -- I've
     7           Q   If that was the budget.                                     7    thought this over-- I don't think I want to do the dismissal.
     8           A   Might have been. Again, I was in H.R. at the time           8    I think I want to do the demotion. And again I was a little
     9     so I don't know.                                                      9    bit surprised by that, because I really thought she was set on
    10        Q Okay. So it made sense that as an ES, she's not                 10    the one thing. And I thought it was fair that that would have
    11     going to have that kind of responsibility?                           11    been an okay thing to do.
    12        A Absolutely.                                                     12       Q Let me ask, you testified when Mr. Brown was
    13        Q Okay.                                                           13    questioning you that it's the department head who has the
    14           A   And again, if-- if there's confidential information        14    ultimate decision regarding discipline?
    15     that -- that is either planning in nature or H.R. in nature or       15        A Correct.
    16     that sort of thing, the position that she's in now doesn't           16      Q So in terms of your job in October of 2010,
    17     have access to that. This other one does. If there's no              17    Ms. Maras had the full authority to discipline Ms. Guerrero?
    18     trust, to me that's a -- that's the defining, if you will,           18       A   Correct.
    19     factor.                                                              19       Q   She didn't need to get your permission, right?
    20        Q Okay. So in your ten years in HR., five years as                20       A    Did not.
    21     the head of Civil Service, and knowing the facts as you do,          21       Q   And didn't need to get your authorization, right?
    22     knowing Ms. Maras, knowing the department, knowing everything        22       A   Correct.
    23     that this involved, you're confident that the decision that          23       Q Didn't have to prove to your liking that-- that
    24     was made was proper and should remain in place and should not        24    there was grounds for the demotion, right?
    25     be overturned by this Commission?                                    25       A    Did not.



                                                                                                         68 (Pages 254 to 257)
                                                                 Dawn Flippin, CSR                                            210.383.2290
Electronically signed by Dawn Flippin (401-013-461-8760)                                                       5245eeb5-fedb-45f5-aa87-28085203e4ee

                                                                            TR-0070
                                                              Page 258                                                               Page 260

     1        Q So when you -- when you tell the -- the Commission            1       A    Correct.
     2     that you think that -- that the demotion should stay in            2       Q Or you could do your own fact finding investigation,
     3     effect, you haven't reviewed with any -- at least in October       3    right?
     4     of 2010--at that point you hadn't reviewed any documentation       4       A Correct. If I'm asked--
     5     of the demotion, right?                                            S        Q And in this case -- in this case you didn't do
     6         A I had not been asked to conduct a fact                       6    either, right?
     7     investigation.                                                     7       A   I wasn't asked to do a fact finding investigation.
     8        Q That's --that's exactly what I'm trying to figure             8       Q She had already done all the fact finding herself,
     9     out is when you're telling the Commission you-all should           9    right?
    10     rubber stamp this, in October of 2010 you hadn't interviewed      10       A I don't know if it was all done at that point, but
    11     any witnesses, right?                                             11    she had certainly come to a tentative conclusion.
    12        A    No.                                                       12       Q But you--then why can't you agree with me that if
    13        Q    Hadn't reviewed any documents that were turned over       13    this Commission finds that there wasn't the evidence that
    14     by the other side, right?                                         14    Ms. Maras suggests that there is, that there is no reason that
    15        A    No.                                                       15    Ms. Guerrero should not be reinstated?
    16        Q You hadn't gone through and done your own                    16      A I don't know that I'm in a position to make that
    17     investigation or fact finding, right?                             17    judgment I guess is what I'm saying.
    18        A     No.                                                      18       Q So you're saying you're going to let them decide the
    19         Q So when you made or when you tell the Commission            19    facts on the facts, right?
    20     to --to keep on keeping on with the demotion, basically it's      20       A Well, they have to. They're here.
    21     all based on whatever Ms. Maras told you, right?                  21       Q   Okay. Good.
    22         A The facts as they were related to me at that time.          22            MR. LOPEZ: Nothing further.
    23         Q So your decision regarding whether it's proper or           23            CHAIRMAN ELLIOTT: Mr. Brown?
    24     within the rules or should be upheld sole-- rests solely on       24            MR. BROWN: Nothing.
    25     whatever Ms. Mans thought about what was happening and what       25              MR. HAMPEL: Any questions from him?


                                                              Page 259                                                              Page 261

     1      Ms. Guerrero had done, right?                                     1             CHAIRMAN ELLIOTT': No. Thank you.
     2         A It was based on the fact that she felt like she had          2              MR. HAMPEL: Thank you.
     3      lost trust in this person who was the number two. Didn't          3              MR. BROWN: The County has nothing further.
     4      matter to me how she got there.                                   4              MR. LOPEZ: Employee calls --
     5          Q But--                                                       S              CHAIRMAN ELLIOTT: And does--
     6          A What mattered to me was if she says I've lost trust         6              MR. LOPEZ: I'm sorry.
     7      in this person and I can't trust them anymore, then yeah, I       7             CHAIRMAN ELLIOTT: Uh-huh. Okay.
     B      think dismissal makes sense.                                      8             MR. LOPEZ: Just trying to save some time for
     9         Q And so you would agree with me though that if it's           9    you guys.
    10      found that Ms. Maras' concerns were unfounded, that there        10            Madam Commissioner, County-- I'm sony -- the
    11      hadn't been any lies or there hadn't been anything to violate    11    employee calls David Mandujano.
    12      the trust in the -- in the eyes of a reasonable person, then     12            CHAIRMAN ELLIOTT: Good afternoon.
    13      this demotion should, you know, should not go forward just       13            MR. MANDUJANO: Good afternoon.
    14      because Ms. Mans wanted it to happen, right?                     14             CHAIRMAN ELLIOTT': You been here--
    15         A No, I don't know that! agree with that.                     15              MR. MANDUJANO: The coat came off a long time
    16         Q So you're saying if Ms. Mans all of sudden comes in         16    ago.
    17      and says I can't trust you because you're wearing a khaki        17             CHAIRMAN ELLIOTT: -- all day? We appreciate
    18      suit, you know, that's enough to -- to -- to --                  18    your patience.
    19         A No, that's -- that's -- I think that's pushing it           19             MR. MANDUJANO: Sure.
    20      too far.                                                         20             (Witness sworn).
    21         Q    But -- but she's got the ultimate decision, right?       21                 DAVID MANDUJANO,
    22         A    She -- she could .- that-- absolutely she does.          22    having been sworn to tell the truth, testified as follows:
    23         Q She gets to make the decision whether you say hey,          23            DIRECT EXAMINATION BY EMPLOYEE
    24      Cathy, I think you're doing this wrong. She could still do       24    BY MR. LOPEZ:
    25      it, right?                                                       25       Q   Can you state your name for the record?



                                                                                                      69 (Pages 258 to 261)
                                                              Dawn Flippin, CSR                                            210.383.2290
Electronically signed by Dawn Flippin (401.013461.8760)                                                     5245eeb5-f6db45f5-aa87-28085203e4oe

                                                                         TR-0071
                                                             Page 262                                                             Page 264

     1         A   David Mandujano.                                           1   and give a copy to Carmella.
     2         Q   Mr. Mandujano, you are formerly a BCIT employee?           2      Q Okay. So in terms of assigning parking spots, that
     3         A   Correct.                                                   3   wasn't Ms. Guerrero's responsibility?
     4         Q   You recently left within the last year or so?              4     A No, it was myself and another manager. We had a
     5         A   Yes.                                                       5   dozen or thirteen parking spots. I don't remember the exact
     6         Q   You've been waiting all day since about nine?              6   number. I had the bulk of them, nine or ten; he had two or
     7         A    Correct.                                                  7   three. So that's how we assigned them to our employees that
     8         Q For the sake of the Commission and-- AND mostly for          8   worked for us.
     9      you, I'm going to try to make this as brief as possible, okay?    9     Q So in terms of assigning, that was done by you?
    10         A   I appreciate that.                                        10      A Correct.
    11         Q   You understand that I represent Carmella Guerrero?        11      Q And that you were a manager that was at Carmella's
    12         A   Yes.                                                      12   level?
    13        Q She was an employee alongside you with the Bexar             13      A   Correct.
    14      County IT department?                                            14      Q The organizational chart was -- was Ms. Maras and
    15         A   Yes.                                                      15   then several managers right underneath her?
    16         Q   And how many years did you work with her?                 16      A    Correct.
    17         A   Ten years.                                                17      Q And so you were one of the ones that were right on
    18          Q  Ten years. And in that time did you have any reason       18   the same level?
    19      to doubt her competence?                                         19      A Correct.
    20          A No.                                                        20      Q So despite that she had involvement in parking, she
    21        Q Did you have any reason to believe that -- that              21   wasn't the ultimate decider on who parked where in terms of
    22      Ms. Guerrero was deceitful or dishonest?                         22   the spots?
    23        A No.                                                          23      A    Correct
    24          Q Was she the type of person that would tell you lies        24            MR. LOPEZ: I pass the witness.
    25      or try to hide facts?                                            25


                                                             Page 263                                                             Page 265

     1         A   No.                                                        1             CROSS EXAMINATION BY COUNTY
     2         Q Did you believe Ms. Guerrero was a hardworking and           2   BY MR. BROWN:
     3      dedicated and loyal employee?                                     3      Q Okay. Mr. Mandujano, you said that you assigned
     4         A   Yes.                                                       4   parking that you had been assigned to you, correct?
     5        Q In fact, its true that she was almost a 20-year               5      A    Correct.
     6      employee of the County, right?                                    6      Q You're aware there's a County policy that they've
     7         A   Correct.                                                   7   brought up, and that violates that County policy. Ms. Maras
     8        Q And you understand that we're here because she got            8   was over you. How many times did she discipline you for
     9      demoted after you left, right?                                    9   violating this policy they're relying on today?
    10         A   Correct.                                                  10      A I don't think she ever knew about it.
    11        Q And the basis for that demotion is that -- that              11      Q Okay.
    12      Ms. Maras claims that Ms. Guerrero lied to her about her         12          MR. BROWN: I don't have any other questions.
    13      knowledge of parking matters, okay?                              13          MR. LOPEZ: Nothing further, Madam
    14         A   Okay.                                                     14   Commissioner.
    15         Q   Do you understand that?                                   15                CHAIRMAN ELLIOTT: Okay. This was very
    16         A   Yes, sir.                                                 16   efficient.
    17         Q And do you understand that Carmella was a liaison           17                Mr. Mandujano, we appreciate your time.
    18      for parking with the -- with the infrastructure department?      18                MR. MANDUJANO: Okay.
    19         A   Not necessarily.                                          19                MR. LOPEZ: Mr. Cortez.
    20        Q What did -- what did you understand that                     20                MR. MANDUJANO: Do I just stay around or can I
    21      Ms. Guerrero's role was with parking?                            21   leave or?
    22         A   Well, as far as parking -- so basically the way the       22                CHAIRMAN ELLIOTT: You're free to go.
    23      process worked is I was given a list of parking spots. 1         23                MR. MANDUJANO: Thank you.
    24      would assign names of my employees to those parking spots.       24                CHAIRMAN ELLIOTT: You're free to go.
    25      And I would submit that information to infrastructure services   25                MR. LOPEZ: Employee calls Chauncey Spencer,



                                                                                                      70 (Pages 262 to 265)
                                                           Dawn Flippin, CSR                                              210.383.2290
Electronically signed by Dawn FlIppin (401-013-461-8760)                                                    5245eob5-f6db-45f5-aa87-28085203e4e

                                                                       TR-0072
                                                              Page 266                                                              Page 268

     1     Madam Commissioner.                                                 1             T tell you one of her strong suits was that of
     2            MR. SPENCER: Good afternoon.                                 2    finding-- if she didn't know the answer, to find it. But I
     3            CHAIRMAN ELLIOTT: Hello, Mr. Spencer. Thank                  3    think even a stronger suit that I found was to my benefit was
     4     you for your patience.                                              4    that in my 40 years of management that included 20 years of
     S              MR. SPENCER: You're welcome.                               5    military and numerous otherjobs to include running a
     6              CHAIRMAN ELLIOT!': We appreciate that.                     6    nonprofit organization, having someone on your staff that's
     7               (Witness swom).                                           7    totally dedicated to what you are doing and trying to insure
     8                   CHAUNCEY SPENCER,                                     8    that she always had your back was one of the things that I
     9     having been sworn to tell the truth, testified as follows:          9    took advantage of.
    10              DIRECT EXAMINATION BY EMPLOYEE                            10             And I took advantage of it in such that it was
    11     BY MR. LOPEZ:                                                      11    just me running the jail. I realty had no assistant. And now
    12        Q    Can you state your name for the record, please?            12    there are two assistant chiefs that replaced myself and one.
    13        A    Chauncey Spencer.                                          13    And that's how big the job is. It's probably 95 percent of
    14       Q     Mr. Spencer, you've been waiting since early this          14    the Sheriffs Office, because theres over a 1,000 employees.
    15     morning here?                                                      15    At the time it was well over 1,100 employees in thejail
    16        A    Yes.                                                       16    versus 3 or 400 in the rest of the Sheriffs Office.
    17        Q    I apologize and I'm going to--                             17               So it was not an easy job. But she kept me out
    16        A    All right.                                                 18    of a lot of trouble, because I tended to rely on herjudgment.
    19        Q The reason I ask is because we're going to try to             19    And if she messed up, she would be the first one coming to
    20     make this as-- as short and simple as possible.                    20    tell you and say Chief, I messed up. And -- and I had no -- I
    21              You had the occasion to supervise Ms. Guerrero            21    had no qualms about leaving the place in her care, I mean
    22     as an employee of the County, right?                               22    because I knew that she wouldn't do things that-- she
    23        A  I did.                                                       23    wouldn't do things that would cause me grief the next day. So
    24        Q Can you tell the Commission what your experience was          24    that's my story.
    25     and how you came to supervise Ms. Guerrero?                        25       Q   Mr. Spencer, you found -- you'd agree with me that


                                                              Page 267                                                              Page 269

     1       A I was a jail administrator for Bexar County for the             1    Carmella was hardworking?
     2     Sheriffs Office of Bexar County. I ran the County jail. And         2       A   Absolutely.
     3     Carmella and I'm going to call her Carmella because that's          3       Q   Dedicated and loyal?
     4     really all -- howl know her. She worked for me as the jail          4       A   Yes.
     5     support manager. She didn't initially start out that way.           S       Q And you understand she's had about a 20 year career
     6     She worked initially in the programs department.                    6    here with the County?
     7                And I had -- I had occasion to be in conflict            7       A   Yes.
     8     with the Commissioners Court on the Sheriffs behalf and the         8      Q Did you ever have occasion to have a situation where
     9     privatization ofthejail. And we looked for and found staff          9    Ms. Guerrero was-- was deceitfUl or dishonest with you?
    10     members who could assist us in puffing together our strategy       10       A   No.
    11     for combating the privatization issue. And Carmella ended up       11       Q Would it surprise you that the reason were here is
    12     leading that charge. In fact, she learned more about it than       12    that Ms. Maras contends that Ms. Guerrero lied to her?
    13     I did in a shorter period of time. And one of her strong           13       A More than surprises me, because I -- I find that
    14     suits that-- of Carmella is that if you ask her something          14    hard to believe.
    15     today and she doesn't know it, tomorrow you ask her the same       15       Q   It's different than what your experience with --
    16     question and she can give you all the details of it, because       16       A   Yes.
    17     she would go and look for it.                                      17       Q   --Ms. Guerrero was?
    18               I -- I -- when (first took over the jail, the            18       A   Absolutely.
    19     position ofjail support manager or executive to the jail           19             MR. LOPEZ: Nothing further.
    20     administrator was held by another individual whom I found out      20              CROSS EXAMINATION BY COUNTY
    21     in short-- short -- very short period of time he was over his      21    BY MR. BROWN:
    22     head and I was under the gun. So I had to make the change.         22      Q Good afternoon.
    23     And over a period of about three or four months we moved, with     23       A   Hi.
    24     the Sheriffs concurrence, Carmella into that position and          24       Q   When did you leave the County?
    25     never looked back.                                                 25       A   I don't know. I was so glad. Two thousand --2002,



                                                                                                     71 (Pages 266 to 269)
                                                            Dawn Flippin, CSR                                              210.383.2290
ElectronIcally signed by Dawn Fllppin (401-0134614160)                                                      5246eeb5-f6db-45f5-aa87-28085203e4ee

                                                                          TR-0073
                                                                   Page 270                                                          Page 272

      1     somewhere along in there.                                          1              MR. BROWN: That's all I have. I'm sony you
     2         Q And did Ms. Guerrero work for you at that time?               2   had to wait so long, but thank you for coming.
     3         A No. In fact, I was instrumental in her getting the            3              MR. SPENCER: Okay.
     4      job with the -- with the information services. Is that what        4              MR. LOPEZ: Nothing thrther, Madam
     5      it's called? I was instrumental in her getting thisjob here.       5   Commissioner.
     6      1 went to both Marcus ...                                          6              CHAIRMAN ELLIOTT: Okay. Mr. Spencer, thank
     7         Q Jones?                                                        7   you.
     8         A ... Johns and I forget the gentleman's name now.              8              MR. SPENCER: Okay.
     9      It's been a while. But he -- I couldn't promote her any            9              MR. BROWN: Thank you.
    10      further where -- where I was. There was not another position      10            MR. SPENCER: Thank you.
    11      upwards from where she was. I couldn't get it approved            11            MR. LOPEZ: Madam Commissioner, the employee
    12      through -- through the County to --to up her position. So         12   would like to recall Carmella Guerrero to the stand.
    13      she came and worked for information services. And they sang       13              CHAIRMAN ELLIOTT: This will be
    14      her praise from almost the time she came aboard until -- I've     14              MR. LOPEZ: Two minutes.
    15      been following her career, and she's done I think quite well.     15               CARMELLA GUERRERO,
    16      She like single-handedly I believe took the County through        16   having been previously sworn to tell the truth, testified as
    17      that Y2K -- Y2K situation back in, what was it, 2000?             17   follows:
    is         Q 2000.                                                        18          REBUTTAL EXAMINATION BY EMPLOYEE
    19         A Yes, And-- and when she worked with me one of the            19   BY MR. LOPEZ:
    20      things that we in order to fend off the privatization thing       20     Q Do you remember you're still under oath,
    21      went out of state to get prisoners for thejail to -- to           21   Ms. Guerrero?
    22      increase the revenue of the-- ofthejail. We increased the         22     A Yes, sir.
    23      revenue by over $t million by going out of state getting          23     Q You sat here during the testimony of Ms. Mans?
    24      Colorado state prisoners and bringing them back and housing       24     A Yes, I did.
    25      them in ourjail. And Carmella with a couple other captains        25      Q   And you heard her tell the Commissioners that she


                                                                   Page 271                                                          Page 273

     1      and some sergeants, she led the team, went to Colorado and         1   told you on two occasions that Tina Singh was not to have any
     2      individually screened every inmate we brought back.                2   parking?
     3               So she's been very hard working in the County             3      A Yes, sir, I heard her testi& to that.
     4      here. She was interim for a number of years here while her         4      Q   Do you agree with that?
     5      and her replacements were coming aboard and/or had not been        S      A   I do not.
     6      hired.                                                             6      Q   Tell the Commissioner how -- why?
     7                So it's difficult to --to believe that I'm               7      A   The first time I asked and the first time Ms. Maras
     8      sitting here defending her really.                                 8   and I myself ever discussed parking for Tina Singh was when I
     9         Q Okay. Do you remember the last day you supervised             9   asked her if Tina Singh could park in the spot behind the
    10      her, the last year maybe?                                         10   building that was vacated by another manager for early morning
    11         A No.                                                          11   meetings, because it was still dark outside. Ms. Maras agreed
    12         Q    Was it in the nineties?                                   12   to that. There was nothing in writing. It was just a
    13         A    Maybe.                                                    13   conversation between her and I.
    14         Q    Did she --                                                14             So I believe that Ms. Maras understood at the
    15         A    Well, whenever she came here, she came from thejail       15   time that I was letting Tina Singh park there in the morning,
    16      directly to here. I don't know when that was.                     16   I -- I don't think that she had agreed to any like pennanent
    17         Q    Okay. So over at least 12 years ago?                      17   parking for her or anything. But no, I did not get that
    18         A    Yes. Oh, yes, yes.                                        18   directive from her.
    19         Q    Okay.                                                     19      Q Ms. Guerrero, I'm going to show you what was marked
    20         A    I don't keep up with this. I'm retired. I'm pretty        20   earlier as an exhibit is an e-mail that I believe is dated
    21      old for this stuff.                                               21   October the 6th of 2010. And--
    22         Q Okay. 1 understand. I was just shocked we had to             22      A   August 6th.
    23      bring in inmates, but okay.                                       23      Q   I'm sorry. October the 6th of 2010, right?
    24         A    Wedid.                                                    24      A   August6th.
    25         Q    We've got plenty of criminals now.                        25      Q   August 6th. Okay.



                                                                                                     72 (Pages 270 to 273)
                                                              Dawn Flippin, CSR                                             210.383.2290
Electronically sIgned by Dawn FlIppIn (401-013-461-8760)                                                    5245eeb5-f6db-45f5-aa87-28085203e4ee

                                                                         TR-0074
                                                                Page 274                                                                 Page 276

      1        A     Okay.                                                       1    what number we are. I think that it's
      2        Q And that's the e-mail that Ms. Maras claims proves              2             MR. BROWN: Three.
      3     that you're a liar; do you remember that?                            3             MR. LOPEZ. ... Number 3?
      4        A     Yes, I do.                                                  4             (Employee Exhibit Number 3 marked).
      5        Q     Explain the significance of this e-mail and why you         5       Q (By Mr. Lopez) Is that an e-mail that you sent or
      6     do not believe that that's any evidence that you said anything       6    an e-mail string that originated on October the 4th between
      7     that's not true?                                                     7    you and Ms. Maras?
      8        A     This e-mail is because after David Mandujano left           8       A   Yes.
      9     who was in charge of assigning parking spaces for his                9       Q   Explain to the Commissioners why it's important and
    10      employees-- also Ms. Maras did say that only two managers,          10    why this proves that you were being-- that you weren't lying
    11      myself and Mr. Mandujano assigned spaces. There were three          11    to Ms. Maras?
    12      managers. The other one is the EDC manager that Gilbert             12       A   After the incident where Ms. Maras noticed that Tina
    13      mentioned.                                                          13    Singh was parking in the back, she sent an e-mail to all the
    14                 So after Mr. Mandujano and Joe Eberg, his                14    managers asking who has the five parking spaces or who has the
    15      second in charge, both left, I wanted to make sure that I had       15    five parking spaces in the parking garage. So basically I was
    16      a current list of employees that had been assigned parking          16    responding to find out that I was working on an official list
    17      spaces. So this e-mail was an e-mail to Robert-- I mean Raul        17    by license plate sol could make sure --Gilbert Sanchez who
    18      Talamantes in infrastructure services asking for a current          18    took over the position did not know who was authorized to park
    19      list of all the employees that were parking in the garage.          19    and who was parking in those spaces either.
    20                 When he gave me this list back I wanted to make          20             So as you're reading by these are early -- some
    21      sure that all these people still quaIi' by that policy they         21    of these are earlier e-mails between Gilbert Sanchez and
    22      have to go in and out of the parking garage three to five           22    myself where he says hey, we have a parking issue. Some
    23      times a week, because they're using their County vehicle -- I       23    people are parking in spaces they're not supposed to be. So
    24      mean their personal vehicle for County business. So I sent          24    I'm explaining to Ms. Maras early that morning oh, yes, this
    25      this e-mail to Gilbert asking if these people still qualify.        25    is why Gilbert and I were going to meet to try to get this


                                                                Page 275                                 .                              Page 277

     1     in other words, are they still in the positions that they were        1    list all worked out. And-- and that I was trying to get the
     2     in when David left? Are they still going in and out? That's           2    information from infrastructure as to who was approved and who
     3     what this e-mail is that you're looking at.                           3    was not approved and-- I mean not not approved, but who was
     4         Q So that e-mail doesn't show that--that you were                 4    approved and who's in a like just going in and out or who's--
     5     trying to tell Ms. Ms. Maras that you didn't have any--
                               --                                                5    who's approved and they actually have a designated spot. So
     6     you didn't have any knowledge of who was parking anywhere,            6    that was what I needed to find out.
     7     right?                                                                7             And that's what I think these e-mails show that
     8        A     No. As a matter of fact, my understanding from               8    I was trying to respond to Ms. Maras all day long regarding
     9     Ms. Maras on October 4th was that she wanted an up-to-date            9    her request to find out who was parking in those assigned
    10     list of who was parking where. And so this was August 6th.           10    spots and who had free parking. It was two different
    11     In October she wants an up-to-date list that I need to get for       11    questions for me. So just providing her a list of people who
    12     her, because I don't assign parking and didn't have knowledge        12    had parking did not to me suffice to give her what she wanted.
    13     as to who was parking where, which is why I was running around       13    So I continued to look all day long into who is parking for
    14     the parking garage taking license plate numbers so that I            14    free, who goes in and out for free, who's parking in a
    15     could give her that information.                                     15    designated spot, and where are they designated to park.
    16       Q So if you knew where everybody was parking, you                  16       Q   Sounds like it was somewhat of a mess?
    17     wouldn't have had to have gone to the Sheriffs Department,           17       A   Yeah, it was.
    18     right?                                                               18       Q   With all due respect.
    19        A     No, I would not.                                            19       A   Yes, sir.
    20        Q     To get license plates?                                      20       Q The-- you have Talamantes in infrastructure
    21        A     No, I would not.                                            21    assigning the spots?
    22        Q     You had to go parking lot to parking lot?                   22       A   Yes.
    23        A     No.                                                         23       Q   According to Gilbert, he's -- he's also saying so--
    24        Q     I'm going to show you Exhibit--                             24    such and such folks are supposed to be parking here, right?
    25                MR. LOPEZ: Madam Commissioner, I'm not sure               25       A   Yes.



                                                                                                             73 (Pages 274 to 277)
                                                                Dawn Flippin, CSR                                              210.383.2290
Electronically signed by Dawn FlippIn (401-013-461-8760)                                                        5245eeb5-f6db-45f5-aa87-28085203e4ee


                                                                            TR-0075
                                                                 Page 278                                                                 Page 280

     1           Q     And then we had Tina parking next to the building--     1              MR. BROWN: Or I don't mean cut and paste. I
     2     -     A     Yes.                                                    2    mean it's a chain. So we did have the one we presented. I've
     3           Q     -- because you authorized that through Ms. Maras?       3    never seen the beginning of this chain. I'm sony. Let me go
     4           A     Yes.                                                    4    backwards. I've never seen the end of this chain.
     5        Q I want you to be clear. This is the last time you              5              CHAIRMAN ELLIOTT: Ms. Maras, were these
     6     get to talk to the Commissioners. Did you lie to Ms. Maras          6    brought up at all, these e-mails? Did you
     7     about your parking responsibilities?                                7              MS. MARAS: They were-- let me see. I never
     8           A     No, I did not.                                          8    saw this. So this is after I found the car. So this all --
     9        Q Or your knowledge of who exactly parked here and who           9    this all snowballed after I saw the -- the car. I want to
    10     parked there and what exactly was going on with each parking       10    start saying! better-- I have to look at all this. So even
    11     spot?                                                              11    parking -- even with my other--I had -- yes,! never--
    12           A     I did not lie to Ms. Maras that day or any other       12    this -- this all snowballed after I saw Tina's car.
    13     day. And I've never lied to another supervisor that I can          13              CHAIRMAN ELLIOTT: Okay. It was just a
    14     ever think of                                                      14    question about part--
    15           Q     And you respect Ms. Maras, right?                      15              MS. MARAS: The timing of it, yeah.
    16           A     Yes, I do.                                             16              CHAIRMAN ELLIOTT: --of one and not the whole
    17           Q     You respect the chain of command?                      17    string at the time. Okay.
    18           A     Yes.                                                   18              All right. So both-- thank you, Ms. Maras.
    19         Q That the people that work for you, you expect them           19              MS. MARAS: Uh-huh.
    20     to -- to do what you tell them?                                    20              CHAIRMAN ELLIOTT: Ms. Guerrero, thank you.
    21           A     Yes, I do.                                             21              MS. GUERRERO: Thank you.
    22        Q Likewise, you expect-- you're expected to do what             22              CHAIRMAN ELLIOTT: So are we-- both sides are
    23     your superiors tell you, right?                                    23    resting then?
    24           A     Yes.                                                   24              MR. LOPEZ: Yes, ma'am.
    25           Q     And on October the 4th at any time leading up to it    25              CHAIRMAN ELLIOTT: Okay. I'm going to ask that


                                                                 Page 279                                                                 Page 281

     1     was there a time when Ms. Maras told you to do something that       1    you-all limit your closing statements to five minutes each,
     2     you did not do?                                                     2    please, if you could do that.
     3            A    No, there is not.                                       3              Mr. Brown?
     4             Q For instance, Ms. Maras is calling it a lie, but          4              MR. BROWN: Okay. Thank you.
     5         it's not. I don't know why she is. But she told you do not      5              As we started this was going to be a discussion
     6         let Tina park; do you remember that?                            6    of a minor issue on their side of the table, a major issue for
     7            A    Yes.                                                    7    Ms. Maras on this side of the table. And they've done a good
     8            Q    And that's different than how it went down, right?      S    job of breaking this down to a parking space and dislike of a
     9            A    Yes, sir.                                               9    Mercedes. That's not what it's about.
    10            Q    You had had permission for her to park?                10              It comes down to Ms. Mans was quite clear that
    11            A    Yes.                                                   11    she told her second in command do not provide parking to this
    12            Q    On days that she had 7 o'clock meetings, right?        12    person. But obviously she did. We heard the testimony of
    13            A    Yes.                                                   13    Ms. Singh who had no interest in this outcome. Quite frankly,
    14                   MR. LOPEZ: I'll pass the witness.                    14    she hesitated to answer any questions and I don't think she
    15                   MR. BROWN: I don't have any.                         15    wanted to be here.
    16                   MR. LOPEZ: Employee rests, Your Honor.               16              As Ms. Singh said, there were no limits placed
    17                   CHAIRMAN ELLIOTT: All right. Just a question         17    on when she could park in there. She was simply told here's a
    18         1 had. Mr. Brown, did you all have this string of e-mails as   18    parking space you can have. Granted, it was temporary, but
    19         well?                                                          19    she was given parking to whatever time the new manager was
    20                   MR. BROWN: Pardon me?                                20    going to need that space. That clearly went against-- in the
    21                   CHAIRMAN ELLIOTT: Yeah, did you -- until now         21    words of Ms. Singh, not of Ms. Maras --that clearly went
    22         did you have this as well?                                     22    against what Ms. Guerrero had been told.
    23                   MR. BROWN: I know that within here is some           23              On that day Ms. --Ms. Maras discovered this,
    24         that's cut and paste from the August 6th.                      24    Discovered whose car it was. And these excuses started coming
    25                   CHAIRMAN ELLIOTT: Right. I saw that.                 25    out about the policy dictates who parks there. You need to



                                                                                                         74 (Pages 278 to 281)
                                                               Dawn Flippin, CSR                                               210.383.2290
Electronically signed by Dawn FlIppIn (401-013461-8160)                                                         5245eeb5-f6db-45f5-aa87-28085203e4ee

                                                                          TR-0076
                                                                          75 (Pages 282 to 285)
                                                      Dawn Flippin, CSR                 210.383.2290
Electronically signed by Dawn Flippin (401-013-4614760)                      5245eeb6-fdb-45f5-aa87-26085203e4ee

                                                          TR-0077
                                                             Page 286                                                                  Page 288

     1     that's supported by Ms. Singh, not Ms. Mans. If you want to       1    opposite happened. Ms. Mans never told Ms. Guerrero that
     2     discount the two parties in this case and go with an outside      2    Tina was to have no parking. Instead it was a situation where
     3     witness, Ms. Singh made it clear that she never was told that     3    on these morning meetings you can have parking. And Ms. Singh
     4     parking is limited. She said she asked Maras a couple times       4    said hey, I came in, I had to walk five blocks, it was seven
     5     over the summer. That corroborate that this was more than one     5    in the morning, sometimes dark, and 1 wanted to be closer to
     6     occasion. Ms. Guerrero says it was one time she asked her and     6    the building.
     7     that was it. That's completely contradicted by Ms. Singh who      7              The -- I have seen no evidence and there has
     8     said she asked Ms. Guerrero on more than one occasion.            8    been none -- no evidence submitted by the County that
     9               And the c-mails relate to I couldn't get you            9    Ms. Guerrero was a liar or dishonest. When I tried to get her
    10     parking here, that's one try. I'm trying again. I got you        10    to explain what a lie was she said well, it was a lie because
    11     parking at Heritage. That shows that this was more than          11    I told her not to do that. That's not a lie. A lie is saying
    12     one --one time and completely contradicts her testimony that     12    the sky is blue when it's, you know, red. There was no lying.
    13     this was a one time thing, she had never been told not to do     13              She's also claiming that Ms. Guerrero lied to
    14     this, and that supports Ms. Maras' decision that she had lost    14    her about not knowing, you know, who was parking where.
    15     faith in this person.                                            15    Carmella was a liaison. She had certain duties in regards to
    16               And I think that with the County policy 7.6.11,        16    parking, but to be able to tell you who parked where on every
    17     she made a proper decision to skip the earlier minor steps of    17    single spot, she didn't know. And, in fact, on October the
    18     progressive discipline and jump to a demotion. Rather than a     18    4th she went through great lengths to find out. If she knew,
    19     termination, she took the least discipline action that she       19    she could have just gone to her computer, sent her an e-mail,
    20     felt would properly address the situation. She kept              20    pulled up an excel spreadsheet and given it to her. But that
    21     Ms. Guerrero in her position at the County, moved her down to    21    wasn't the case. She went to the County. She was like a
    22     an E5 which saved her from being terminated. And I think this    22    private eye, you know, looking for license plates trying to
    23     reaction was correct.                                            23    figure out who was parking in the garage, who was parking by
    24               I think the facts have shown through the               24    the annex, who was parking at Heritage. And the e-mails that
    25     independent witness that Ms. Guerrero was dishonest and          25    we last admitted say that.


                                                             Page 287                                                                  Page 289

     1      Mrs. Mans has legitimately lost faith. And we would ask the      1              Even Gilbert Sanchez who came in here and
     2      demotion be upheld and that Ms. Guerrero stay as an ES, and      2    wanted to trumpet hey, the County is doing better or the IT
     3      Ms. Maras be allowed to return to BCIT and keep fixing a         3    department is doing better without Camiella, even he says in
     4      problem that was major when she got there and apparently is      4    those c-mails, you know, parking is a mess. I need more
     S      turning around.                                                  S    parking here, because I want to assign them for here, here and
     6               And so that is what the department and the              6    here. The fact is is that the parking -- it may be County
     7      County would ask. Thank you.                                     7    wide-- but at least at the IT department was a little bit
     8               CHAIRMAN ELLIOTT: Thank you.                            8    disorganized. You know, there were some spots here, some
     9               Mr. Lopez?                                              9    spots there, it's wherever you could find a spot. But it
    10               MR. LOPEZ: Commissioners, I'd like to start            10    wasn't the case that Ms. Guerrero was lying about what she was
    11      off with what Mr. Brown just said. And I'd like for you guys    11    doing, what her authority was regarding parking and how-- how
    12      to understand and -- and question who in the world would do     12    she was able to assign it.
    13      what Carmella did under the circumstances that we have? If      13              She's a 20-year employee who deserves better
    14      you're to believe Ms. Mans that hey, I told you I don't want    14    than Ms. Maras going off the handle. And by her own
    15      Ms. Singh to have any parking, she said I don't want her to     15    admission, you know, on October the 4th she's calling Robert
    16      have any free parking. I don't want her to have any parking     16    Hampel saying I'm going to fire her. And then in a couple
    17      at all. She makes 100 bucks an hour. Then why would she--       17    days it gets, you know, gets downgraded to a demotion. If she
    18      why would Carmella ever send c-mails to anybody about Tina      18    overreacted the first time, it's more than likely she
    19      Singh or Tina Singh parking? It just makes no sense.            19    overreacted with the demotion.
    20               Carmella works in the IT department. She is            20              The Commission is here for a purpose. And she
    21      going to violate the Chief Information Officer's directives?    21    can only go to that point on the progression of demotion -- to
    22      She knows she can pull her c-mails. Ms. Maras pulled her        22    a demotion if there couldn't have been any other means to
    23      c-mails after she demoted her. So who in their right mind       23    address the situation. And she testified when I told her
    24      would send c-mails trying to get Tina Singh parking if          24    about the salesman, she stopped. Ms. Carmella, you don't
    25      Ms. Maras had already told her not to? Because the exact        25    climb up the ladder and the bureaucracy like the County by not



                                                                                                     76 (Pages 286 to 289)
                                                           Dawn Flippiri, CSR                                                4tiflI*fl#4I
Electronically signed by Dawn Fllppin (401-013461-8760)                                                        5245eeb5-f6db-45f5-aa87-28085203e4ee

                                                                        TR-0078
                                                              Page 290                                                                   Page 292

     1     doing what you're told or being a liar or being deceitful.          1    2011. Ms. Guerrero will remain in her current position of
     2     You've got the records in front of you. She's a great               2    technology business analyst at her current salary.
     3     employee with a model record. It's not the person-- she             3              CHAIRMAN ELLIOTT: Do we have a second?
     4     knows and I think any kindergartner would know that you're not      4              COMMISSIONER CORTEZ: Second.
     5     going to lie and be able to advance your career.                    5              CHAIRMAN ELLIOTT: All those in favor, we vote
     6               We, you know, in terms of-- of the position               6    by saying aye.
     7     being abolished, we think it's-- it's very coincidental that        7              COMMISSIONER GIMBLET: Aye.
     8     it would happen. And we think it's further evidence that--          8              COMMISSIONER CORTEZ: Aye.
     9     that there was, you know, a system in place to try to               9              CHAIRMAN ELLIOTT: Aye.
    10     completely eliminate Carmella after she was demoted and after      10              Time now is 3:35. And we would dismiss.
    11     Ms. Mains flew off the handle.                                     11              Is there a question?
    12               The Civil Service procedure 7.6.14 although              12              MS. GUERRERO: I'd like to have an
    13     addresses whatever issue you may have in terms of-- of             13    understanding. It was overturned and then I missed
    14     whether this abolishment of the position should play any role      14              CHAIRMAN ELLIOTT: The-- the decision was that
    15     in your decision. And that is if an employee is to receive         15    your demo -- there is no position to put you. The Eli
    16     back pay by the order of the Commission, the employee shall        16    position that you were in is abolished.
    17     receive full compensation at the rate of pay that was provided     17              MS. GUERRERO: Yes, ma'am.
    18     for their position at the time of the appeal or the amount of      18              CHAIRMAN ELLIOTT: So we are saying that you
    19     compensation considered fair by the Commission. Should the         19    will stay in your current position, but we will award back pay
    20     office or department refuse to reinstate the employee -- for       20    up until when that position -- your former position was
    21     instance if their position has been abolished -- then the          21    abolished, which is approximately a year.
    22     employee shall be entitled to their full salary as though she      22              MS. GIJERRERO: So but he said I stay a business
    23     had been reinstated. And so even if the position has been --       23    analyst at a business analyst-- analysfs salary?
    24     been revoked or been abolished, she's still entitled to            24              CHAIRMAN ELLIOTT: At an ES at the current
    25     reinstatement to her El I and any back pay.                        25    pay -- pay scale, yes.


                                                              Page 291                                                                   Page 293

     1               More important than any back pay is Ms. Maras             1               All right. We would like to thank you all.
     2     has now marred the record of a 20-year employee. If you             2    It's been a long hearing, but we appreciate you all invoking
     3     decide that to follow what Ms. Mains has done, you will have        3    this process and just thank you for your time.
     4     given her the authority to go out and so that Carmella has to       4               MR. LOPEZ: May we be excused, ma'am?
     5     tell everybody I got demoted because I'm a liar each and every      5               CHAIRMAN ELLIOTT: You're excused.
     6     job that she went to. And that's not what happened here. At         6               END OF PROCEEDINGS.
     7     worst it was a misunderstanding. At best Carmella didn't do         7
     8     one single thing wrong. And she does not deserve to be              8
     9     demoted and she deserves to be reinstated with full back pay.       9
    10               CHAIRMAN ELLIOTT: Okay. Thank you all. It is             10
    11     now 2:55. We are going at this time into executive session         11
    12     pursuant to Chapter 551 of the Texas Government Code. And we       12
    13     will be back officially.                                           13
    14               (Brief recess).                                          14
    15               CHAIRMAN ELLIOTT: Okay. Thank you all for                15
    16     your patience. The time now is 3:35. We are returning from         16
    17     executive section. At this time we are about to call a motion      17
    18     for the appeal hearing Case Number 10-BCCS-022, Carmella           18
    19     Guerrero versus the Information Technology Department.             19
    20               At this time do we have a motion?                        20
    21               COMMISSIONER GIMBLET: My motion is that the              21
    22     demotion of Carmella Guerrero should be overturned, and that       22
    23     Ms. Guerrero should be granted back pay and benefits for the       23
    24     difference in pay at the rate of pay when she was demoted          24
    25     until the position was eliminated in the budget on October 1st     25



                                                                                                      77 (Pages 290 to 293)
                                                              Dawn Flippin, CSR                                               210. 383 - 2290
ElectronIcally sIgned by Dawn FlIppIn (401-013-461-8760)                                                      5245eeb5-f6db-45f5-aa87-28085203e4ee


                                                                          TR-0079
                                                                                                    Page 294
     1                                                     NO. 10-ECCS-002
     2 CARMELLA GUERRERO,
                Employee
     3                                                                  BEXAR COUNTY
                                                                        CIVIL SERVICE COMMISSION
     4       vs.
                                                                        BEXAR COUNTY, TEXAS
     S INFORMATION TECHNOLOGY
         DEPARTMENT,
     6   BEXAR COUNTY, TEXAS,
                 Department.
     7
                                                      REPORTER'S CERTIFICATE
     9 STATE OF TEXAS
   10 COUNTY OF BEXAR
   11             I, DAWN FLIPPIN, Certified Shorthand Reporter in and for
             the State of Texas, do hereby certify that the above and
   12        foregoing transcript contains a true and correct transcription
             of a Bexar County Civil Service Commission hearing held on
   13        April 26, 2012 in Case Number 10-BCCS-022, which recording was
             transcribed by me by stenographic means to typewritten form to
   14        the best of my ability.
   15             I further certify that I am neither counsel for, related
             to, nor employed by any of the parties or attorneys in the
   16        action in which this proceeding was taken, and further ShatI
             am not financially or otherwise interested in the out€        I
   17        the action.
   18                  Sworn to by me this 2nd day of Octob r,                   2013.
   19                                                                                          .4
   20

   21                                                        DAWN FLIPPIN, CSR #4045
                                                             Expiration Date:  12-31-13
   22
                                                             DAWN FLIPPIN, CSR
   23                                                        200 Alcalde Moreno
                                                             San Antonio, Texas 78232
   24                                                        210.383.2290
                                                             df-fiorinol046@att.net
   25


                                                      Dawn Flippin, CSR                     210.383.2290
Electronically signed by Dawn FlIppIn (401-013-461.8760)                         5245eeb5-f6db45f5-aa87-28085203e4ee

                                                             TR-0080
                                                 0
                                               BEXAR COUNTY
                                    CIVIL SERVICE COMMISSION
                                              211 S. FLORES STREET
                                       SAN ANTONIO, TEXAS 78204-1012
                                HR MAIN #: (210) 335-2545 Web Site: www.bexar.ora




STATE OF TEXAS

COUNTY OF BEXAR

       I, Andrea San Miguel, Director of the Bexar County Civil Service Commission, do hereby

certify that the foregoing is a true and correct copy of the original record, now in my lawful

custody and possession, as appears of record filed in my office on December 10, 2010, Case

#1 0-BCCS-022 Carmella Guerrero vs Information Technology Department.

                                                    Signed this 8th day of October, 2013.


            LrL   -ttrtnr   -
                                                                   a
    Aa MaEASAISMIGUaJ                               Andra San Miguel, Civil Service Dirc&tor
                                                    Bexar County Civil Service Commission

   '4W
   nfl
             STATE OF TEXAS
             Canrisdon Exp. 05.21-2014
             wr
                                                    Notary Public in and for Bexar County, Texas

                                                    My Commission expires May 21, 2014.




                                                  TR-0081
                                                        moen           00
                                                     m ULI1d           0
                                                                       N
                                                     ). cnNw
                                                     _Nto  m           0
                                                     -SN         en     1
                                                     u N         N     1.4
                                                        in in in

     0000000000000
     a o 0 0. 0 0 0 0 0 0• q 0.
ca                                                                     (5
     0 000000 UlU) LI) UI LI) U)                                       aj
     U) U) LI)UI U) U) Ill LI) U) LI) UI-LI) N
-S                                           tO                        >-
 o
u    in in   in   in in in in in in in V)in in                         U,


 G&0000000000 ,                              0          LDOto
   qo• qo• c• o• c• qo• q.                                             &'
   0000000UILI)LI)                           U)
 • U)U)UIU1U)LI)U)LI)U)U)                    H       OHHen
                                             U)       C0U)rr
S                                                                C)
                                                                 I-I

     in in in in in in in in in in • .       in         in in in
     0 H H H H H H H H H H H
     H H H H H H H H H H H i-i
     0000000000 00
£NNNNNNNNNNrN                                               do
 C000000000000
  N H N (Y) U) to N 00 0) 0H                            mm
     H000000000HH                                       11)0.


  H0000b0000000000000000 0 0                                                       rn    -
 WN      UI         U)LIULILI)•                                                    HJ   en
     Ot0LOtoLD¼DtototDDtototDtOtDtototototototototoU)                                   U,
•oC)enenenmmmmenmmmenenenenenenenenmmmmo                                                en
                                                                                        N
o                                        .                                  •...        N
U)   in in in in in in in in in in in in in in in in in in in in in in in in in         in

     H0000000.0000000 0000011)                                                          to
- 0 tO       to to to to to to toto to to to to to to to to to N
                                    ID                                                  to
C     en en en en en en en en    en en en en CV) en en in in en en
                                    en                                                  H
  LI) 0) 0) 0) 0) 0) 0) 0) (n 0) a C) C) 0) C) 0) 0) 0) 0) 0) 't                        00
                                                                                        00
E                                                                                       H
 00 to 0)  00 H 00 0 00 00 en 0          00  00 LI), 0 - 00 en 0
m0• Hor4oNoNNo1oHr4oNorenNoNrn
   N IN H H N N en en  LI) LI) to to N N 00 00 0) 0) 0) 0 H H H
UJHH0000000000000000000HHHH
     0 0 0 H H H          H   H H H H H H H H H H H H H H H H H H
     000000000000000 0000000000
   CNNNNNrN                         NrN                 NNN
>00) NO U) C) NC) U) H LI).0) U) 0) H LI) C) U) 0).to 0 U) 0) '
(5rn0NN0N0NHNoroNNoHoNHeor
   HNNHHNNenen             U,U)tO-toNN0000C)C)00HH
UI H H H 0 0 0 0 0 0 0 0 0 0 0 0 0 0 00 0 0 H H H H
- OOHHHHHHHHHHHHH HHHHHr4HH HH
  H H H H H H H H 0 H H H H H H H H H H H H H H H H
°000000000000000 0000000000
   NNNNNNNNNNNNNNNNNNC%JNN
O LI) 0 q H U) 03 LI) H 4 0) en H U) 0 LI) 0) U) H U) 0 4 H U) 0 U)
> HenHCflHNr1rnH• NHenHenHN• HeflHHHflH
(5 N N H H N CS en en        U) U) to to N N 00 00 C) C) 0 0 H H N
0. H H 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 H H H H H
0.   HNenLI)toN00C)oHNenLrtaNO3C)oHNm
>                            H H H H H H H H H H N N N N N
0.




                                                  TR-0082
                                        NO. 1 O-BCCS-022


IN THE MATTER OF CARMELLA                               BEXAR COUNTY CIVIL SERVICE

GUERRERO RELATIVE                       TO              COMMISSION, BEXAR cOuNTY; TEXAS

EMPLOYMENT IN THE BEXAR COUNTY

INFORMATION TECHNOLOGY

DEPARTMENT, BEXAR COUNTY, TEXAS




                                              ORDER

       On the 26th day of April, 2012, came onto be heard the case of Carmella Guerrero vs Bexar

County Information Technology Department (1 0-BCCS-022) before the Bexar County Civil Service

Commission. Chairman Gina M. Elliott presided. Commissioner Ruben L. Cortez and

Commissioner Joe Gimblet were also in attendance. Carmella Guerrero attended in person and

was represented by her attorney Orlando Lopez: The Bexar County Information Technology

Department appeared through Catherine Maras, Chief Information Officer, and was represented by

Clark Brown, Assistant Criminal District Attorney, Civil Sectipn. Also present were: Tina Singh,

Contract Employee, Bexar County Information Technology Department; Gilbert Louis Sanchez,

Technical Support Manager, Bexar County Information Technology Department; Robert Hampel,

Deputy Chief Information Officer, Bexar County Information Technology Department; David

Mandujano, Former Technical Support Manager, Bexar County Information Technology Department;

Chauncey Spencer, Former Jail Administrator, Bexar County Sheriffs Office; Andrea San Miguel,

Director for the Commission; and Nelda Tanaka, Office Assistant III, Bexar County Civil Service

Commission.

       After listening to testimony and reviewing the evidence submitted by both parties in this case,

and after deliberating, the Commission, by unanimous decision, has determined that the demotion

of Carmella Guerrero should be overturned and that Ms. Guerrero should be granted back pay and




                                             TR-0083
CASE #10-BCCS-022 CARMELLA GUERRERO VS BEXAR COUNTY INFORMATION
TECHNOLOGY DEPARTMENT


benefits for the difference in pay at the rate of pay when she was demoted until the position was

eliminated in the budget on October 1, 2011. Ms. Guerrero will remain in her current position of

Technology Business Analyst at her current salary.

         IT IS HEREBY ORDERED that the demotion of Carmella Guerrero is overturned and that

Ms. Guerrero will be granted back pay and benefits for the difference in pay at the rate of pay when

she was demoted until the position was eliminated in the budget on October 1, 2011.

         IT IS FURTHER ORDERED that Ms. Guerrero will remain in her current position of

Technology Business Analyst at her current salary.

         IT IS FURTHER ORDERED that pursuant to Local Government Code, Chapter 158,

Subchapter A., County Civil Service System, Section 158.0123 (a) the Commission shall require a

party who appeals a final decision to pay one-half of the cost of preparation of the original or a

certified copy of the record of the Commission proceeding that is required to be sent to the reviewing

court.

         SIGNED AND ENTERED this the 26th day of April, 2012.

                                               THE BEXAR COUNTY
                                               CIVIL SERVICE COMMISSION




                                              LINA . ELLIOTT, CHAIRMAN




                                               RUBEN L. CORZ, COMMISSI9NR




                                             TR-0084
  CASE #10BCCS022 CARMELLA GIJERRERO VS BEXAR COUNTY INFORMATION
  TECHNOLOGY DEPARTMENT


  benefits for the difference in pay at the rate of pay when she was demoted until the position was

  eliminated in the budget on October 1, 2011. Ms. Guerrero will remain in her current position of

  Technology Business Analyst at her current salary.

           IT IS HEREBY ORDERED that the demotion of Carmella Guerrero is overturned and that

  Ms. Guerrero will be granted back pay and benefits for the difference in pay at the rate of pay when

  she was demoted until the position was eliminated in the budget on October 1, 2011.

           IT IS FURTHER ORDERED that Ms. Guerrero will remain in her current position of

  Technology Business Analyst at her current salary.

           IT IS FURTHER ORDERED that pursuant to Local Government Code, Chapter 158,

  Subchapter A., County Civil Service System, Section 158.0123 (a) the Commission shall require a

  party who appeals a final decision to pay one-half of the cost 'of preparation of the original or a

  certified copy of the record of the Commission proceeding that is required to be sent to the reviewing

  court.

           SIGNED AND ENTERED this the 26th day of April, 2012.

                                                 THE BEXAR COUNTY
                                                 CIVIL SERVICE COMMISSION




                                                4INA      . ELLIOTT, CHAIRMAN



                                                 Z'
                                                 RUBEN L. CORtEZ, COMMlSSlyiyR




ACKNOWLEDGED RECEIPT:
DATE:

                                             TR-0085
•   --                                 -
                                     ---- -
                                              -----
                                                     - :        -                           -.
                                                                                                     'a   K
                                                                                                              •Lflç
                                                                                                               0 24

                                     -- - - -
                                                                                                     0)   I
                                                                                                               (iD
                                                                        -                            -J


                                                                                      -
         - F.            --      -   ---   - -       -                      -             -- -       -               I
                                                                                                                     r                                   ko
                                                                                                                                                                            C

                                                                                                                                                                            TC
                                     --H-                                                        -                                           —S          to                 NJ
                                                                                                                                              ' S.       o                  NJ
                                                                                                                                                                            (.0



                                                                                                     I
                                                                                                                                                         o
                                                                                                                                                                       ne
                                                                                                                                                              uj
                                                                                                                                                              z

                                                                                                                                    i.e                  r
                                                                                                                                                              Iclo o
                                                                                                                                                              in Li] LL il
                                                                                                                                                                   :
                                                                                                                                                              Ok-.IQ
                                                                                                                              C      L                       -J
                                                                                                                                                              Z U 1J
                                                                                                                                                           c
                                                                                                                                                         NM
                                                                                                                                                           F- ct
                                                                                                                                                         NLU Zr4

                                                                                                                                                                            C
                                                                                                                                                                            N
                                                                                                                                                                            03
                                                                                                                                                         Ui                 N,
                                                                                                                                                         H
                                                                                                                C                                        H
                                                                0:              :><                                                                      z
                                                                    -
                                                                    -o I-                                       C
                                                                C): 0:                                                                       ct-CC
                                                                                                                                                4,
                                                                                I 0
                                                                                                                LI,
                                                                                                                C
                                                                                                                                                                                  N
                                                                                 C
                                                               (.D (t            0                              ru
                     S                                            I 5..          4J                             a                                                                 02
-                                                                                C                              C                              -OC                                -
                C)                                                                                            JI-                             ør_CU
                0)0
                                           nil             I
                                                                nil fli C

                                                                                                                                                                                  .1--I   N   -
                u,LL.                                                                                                                                                             1-
                                                 q                                                                                                                                tO
                                                                                                                         z
                                                 H                                                                       0
                                                 n             I9EL:A                                                    Co                                                       U) •            •. -
                                                                                                                                       0
                                                                                                                                       U-I                             e
                              5921 9EL1 t000 OTSO 200k                                                                                 I-            At,
                                                                                                                              NW
                                                                                                                         LU
                                                                                                                         2             CY
                                                                                                                         >             uJ



                                                                                                                              to

                                                                                                                                                     —          -o
                                                                                                                         ao                                  cQ¼ :;z
                                                                                                                                                                 cc5
                                                                                                                                    to LU            C
                                                                                                                                  NCO                            Lu


                                                                                                                                                                              Z3"H


                                                                                             TR-0086
C




                                                                                                                                 Provided)




                                                                                                                              ::ii
                                                          -E
                                                                          -       Postage     $
                                                          F'-                                 -
                                                                              Certified Fee
        •       -             1.                      - .-q         Return Receipt Fee -
                                   .                      a     (Endorsement Required)
    •
            •                          .                         Restricted Delivery Fee -
                                                                               Required)
                                                                (Endorsement
                                                          a
                                                                 TotS Postage&Feee
                    .............                     _lU,                                    -
                           - •.                                 Sent To
                                                  .   -           Mr. Orlando
                                                          Ill   Street Apt No
                                                          C     orPOBoxNo.           719
                                                                    S4
                                                                                     San!
                                                                lrJatzma:f.I.ecrnAyaS




                                             I'

                              • Completeitemsl,2,and3.Alsocompiete                                                                       I                    C Agent
                      -;.
                                 item 4 If Restricted Delivery Is desired.
                              • Rint your name and address on the reverse                                       x                 WV                          C Addressee'
                                 sothatwecanretumthecaizltoyou.                                                                                             DatsofDelwery
                              • Attachthlscazdtothebackofthemailplece,                                                 IL.                      .
                                 oronthefrontifspacepenWts.                                                            I     I
                                                                                                                D Is doltveiy address different fran, kern 1? D 'Yes
                              I            M-tic4e Addressed to                                                                                               C No
                                                                                                                   if YES enter dellvesy address below.

                              Mr. Orlando Lopez
                              Attorney-at-Law
                              719 S. Flores Street, Suite 100
                              San Antonio, TX 78204                                                             3
                                                                                                                    lib Certified MaJI       CExpressMafl
                              Case #10-BCCS-002 Carmella                                                            E3 Registwed             DReturnRecetptforMsethwidlesj
                              Guerrero vs Bexar County                                                              QlnswedMsfl              OCOD
                              Information Technology Departrnenl                                                4 ResttictedDeiiveryll'ExtmFos)               Dyes
                             2
                                                                ntsS                700           0510 0001 1736 6272
                             PS Form 3811 • February 2004                                         Domestic Return Receipt                                   102596.024&1540




                                                                                                        TR-0087
                        Bexar County Civil Service Commission Hearing
                                      Case #10-BCCS-022
             Carmella Guerrero vs Bexar County Information Technology Department
                                    Thursday, April 26, 2012


OfficeiDepartment Exhibits
                                                                                         Appellant!
  Exhibit                                                                      Exhibit
                                          Exhibit                                         Grievant
  Number                                                                      Admitted
                                                                                         Objection
              e-mail 7/23/10 from Carmefla Guerrero to Tina Singh regarding
     D-i      parking                                                           Yes         No
              Letter to Cathy Maras dated October 6,2010 regarding Incident
     0-2      on October 4, 2010 from Carmella Guerrero                         Yes         No
              e-mail 9/1/10 from Carmella Guerrero to Gilbert Sanchez
     D-3      regarding parking                                                 Yes          No




AppellantiGrievant Exhibits
                                                                                         Office!
   Exhibit                                                                     Exhibit
                                          Exhibit                                      Department
   Number                                                                     Admitted
                                                                                        Objection
              Carmella Guerrero's Performance Reviews, Chacter References,
              Commending Emails, Commendations, Pre-Demotion, Post-
     A-i      Demotion, Promotion, and Resume and Certificates                  Yes          No




                                               TR-0088
From: Guerrero, Carmella
Sent: Wednesday, September 01, 2010 4:23 PM
To: Sanchez, Gilbert
Subject: FW: In & Out Parking

Do all of these people still qualify?

Carmella T. Guerrero
Planning & Technical Services Manager
Bexar County Information Services
(210)335-0225


From: Talamantes, Raul
Sent Friday, August 06, 2010 3:43 PM
To: Guerrero, Camiella
Subject: RE: In & Out Parking

Toby Ullevig
Monty Breaux
Pete Martinez
Raul Sanchez
Eric Rodriguez
Hediin Rico
Pat Ayala
Carl Buckert
Joseph Sound
Palmer Walker
Dan Gonzalez
Jose Fernandez

From: Guerrero, Carrnella
Sent: Friday, August 06, 2010 3:24 PM
To: Talamantes, Raul
Subject: In & Out Parking

David Mandujano and Joe Yebra are both gone and I do not have a curren
parking in the Garage. Can you provide one?

Carmella T Guerrero
Planning & Technical Services Manager
Bexar County Information Services
(210)335-0225




                                                                         7*3


                                               TR-0089
                          BEXAR COUNTY INFORMATION TECHNOLOGY
                                     203W. Nueva, Suite 200
                                 San Antonio, Texas 78207-4507
                                        (210)335-0200

                                              October 6, 2010


TO: Cathy Maras, CEO

SUBJ: Incident on October 4, 2010

        I am writing this letter regarding the incident that occurred in your office on Monday, 10/41 10. 1
went .back and forth as to whether putting this in writing was the best way to go, however 1 was concerned
that another discussion would result in another altercation.

        It is important to me that you know my feelings on this matter. Beginning early Monday morning,
you inquired about parking at the annex and directed me to do several things including asking Tina Singh
to find parking elsewhere and to pay for said parking. I immediately came upstairs to notify Ms. Singh
and you were already telling her. Your tone towards me.was rude and accusatory in front of Ms. Singh.
Throughout the day while we were working out the issues on BCIT parking, you were abrupt with me and
in my opinion accusatory that David and I were utilizing the parking situation to our advantage. One
example was the "wink-wink" you gave me in the meeting with 03 1 Lulu and Linda and your reference to
the fact that only David and I had these privileges. This is not true. I have been following County policy
regarding parking since the policy inception in 1999.

After, spending a good majority of my day trying to fulfill your directive to find out who was parking in
what spaces, I felt that you were growing angrier and angrier. At the end of the day, I went to provide
you a copy of the policy for review and discussion at managers meeting. Again, you raised your voice,
slapping the policy in your hand and accusing me of wrong doing and notifying me that you were taking
me out of the loop. I turned to leave your office and made this comment: "I was just giving you a copy of
the policy, I don't understand why you have been ugly to mell day". You raised your voice at me,
jumped out of your chair, got up in my face, pointed your finger six times yelling "sit down", proceeded
to the door and slammed it shut You continued to yell at me saying that you are the CO and it was your
right to act like this. You yelled several times that I had a bad attitude and inappropriate mannerisms and
that you were not going to stand for it. You directed to "fix" it. You also shouted that I was making you
look like an "a-hole".

The majority of the employees on the 2 Id floor heard this outburst and were very concerned. When I was
in your office, I was afraid of you. In thirty years of my professional career, I have never been treated like
this. I feel embarrassed and degraded in front of the employees of BCIT. Since this occurred, I have been
approached by several staff asking if! was ok.




                                                 TR-0090
Whether or not employees like me, I feel that they respect me and you have damaged that respect, at least
in my eyes. I have worked in BCIT for the passed 12 years and in the County for 18 years and have never
been in trouble with any employer for any reason nor have I been treated the way you treated me.
I believe that we have to work together and for the most part, I feel we are a good team. You become
stressed as do I and you have a different way of handling that than I do. However, mutual respect for
each other as human beings is imperative for me to move forward.

I want to go on record saying that I will work on my body language, faces, and mannerisms as you have
asked me to do. I believe my attitude at work is good and my working relationships with co-workers,
business partners and employees have never been challenged to date.

I also feel that in order to move forward, you owe me an apology for the yelling and screaming and
slamming the door that catsed intimidation, humiliation and embarrassment to me.

I am certain that we can move passed this if you agree. I did not want to leave on my vacation until we
resolved the matter. I am available until 12:00 noon today if you want to discuss it with me.



                                             Cannella Guerrero
                                             IT Services Manager




                                               TR-0091
I


    Singh, Tina

    From:                             Guerrero, Carrnella
    Sent:                             Friday, July 23, 2010 3:23 PM
    To:                               Singh, Tina
    Subject:                          RE: Parking

    Follow Up Flag:                   Follow up
    Flag Status:                      CompletS


    awesome news .... come see me when you have a chance

    Carmella T. (Juerrero
    Planning & Technical Services Manager
    Bexar County Information Services
    (210)335-0225



           From: Singh, Tina
           Sent: Thursday, July 22, 2010 3:35 PM
           To: Guerrero, Carmella
           Subject: RE: Parking

               Hi Carmelia,
                          Thank you for email, I appreciate your efforts.

               Note- I received a blank call from you at 2.48, I could hear background sounds only, is it something you need
               from me.

               Thanks
               Tina

               'flint Sing!;
               IkcJnucaL Virc'ctor
               Fi;;n,zci,zI Syste;;z 1nipk'riw; tatw;t
               &xar County !;ifon;mtto;; Services
               210-335-0243 (0); (210) 382-3349 (Ge!!)

               From: Guerrero, carniella
               Sent: Thursday, July 22, 2010 1:08 PM                           /
               To: Singh, Tina
               Subject: RE: Parking

               How about if I ask if you can park at Heritage in one of their spots? I was not successful getting you parking here
               as you are not a County employee and the waiting list for County employees is 3 years long.

               Carmella T. Guerrëro
               Planning & Technical Services Manager
               Bexar County Information Services
               (210)335-0225


                                                                      1            atCd%4.O            £7cKW 1

                                                                 TR-0092
Singh, Tina

From:                          Singh, Tina
Sent:                          Tuesday, July 27, 2010 1:40 PM
To:                            Sanchez, Gilbert
Cc:                            Guerrero, Carmella
Subject:                       RE: Hi


Hi Gilbert,
              Thanks for the information,
Tina

Tiia Singh
Tcchukal Director
Finrqjc'jnl Systeiu Iris plesnesitativil
Bc tar Cost n h (sift yl;jjI( son Services
210-335-0243 (0); (210) 382-3349 (cell)


From: Sanchez, Gilbert
Sent: Tuesday, July 27, 2010 12:59 PM
To: Singh, Tina
Cc: Guerrero, Carmella
Subject: RE: Hi

I believe the spot number is 7

From: Singh, Tlna
Sent: Tuesday, July 27, 2010 12:37 PM
To: Sanchez, Gilbert
Cc: Guerrero, Carmella
Subject: HI

Hi Gilbert,
              I have been trying to contact you, please send me the number of spot you currently park in.
Thanks
Tina

1111(1Sing/s
1 ec/usica! 1)/rector
Financial Syst':n hsiplenscntation
Dex ar County 111JiwinaHosi Services
2 I0-3350243 (0); (210) 382-3349 (Cell)




                                                                1


                                                          TR-0093
San Miguel, Andrea

From:                       San Miguel, Andrea
Sent                        Monday, April 23, 2012 4:40 PM
To:                         Orlando Lopez
Cc:                         Natalie Bell
Subject:                    Case #10-BCCS-022 Carmella Guerrero vs Information Technology
Attachments:                loCGuerreroAdmin Leave.022.pdf, lOCGuerreroLetter Regarding Incident.022.pdf;
                            lOCGuérreroResporise.022.pdf; 10CGuerreroAppeal.022.pdf; 10CGuerrero.022.pdf;
                            10CGuerreroDeptRespForm.022.pdf

Importance:                 High



Mr. Lopez,

Attached are the documents that were filed in Case #1 O-BCCS-022 Carmella Guerrero vs Information
Technology.

If you have any questions, you may contact me at (210) 335-2688.

Andrea San Mlgu!l
Civil Service Director
Bexar County Civil Service Commission
211 S. Flores Street
San Antonio, TX 78204-1 012
(210) 335-2688 Phone
(210) 335-2686 Fax
(210) 335-6333 Job Line
asanmipuelbexar.org




                                               TR-0094
San Miguel, Andrea

From:                        San Miguel, Andrea
Sent                         Friday, April 20, 2012 12:33 PM
To:                          Brown, Clark
Cc:                          Gina M. Elliott; Ruben Cortez; Joe Gimblet; Tanaka, Nelda
Subject:                     Witness List for Case #10-BCCS-022 Carmella Guerrero vs Information Technology
                             Department
Attachments:                 lOCGuerreroWitnessList.022.pdf

Importance:                  High


Clark,

Attached is the witness list that I received from Orlando Lopez, Ms. Guerrerô's attorney, for Case
#10-BCCS-022 Carmella Guerrero vslnformation Technology Department for her hearing on
Thursday, April26, 2012 at 9:00 a.m.

Andrea San Miguel
Civil Service Director
Bexar County Civil Service Commission
211 S. Flores Street
San Antonio, TX 78204-1012
(210) 335-2688 Phone
(210) 335-2686 Fax
(210) 335-6333 Job Line
asa nm ig ue l bexa r. org




                                                 TR-0095
To: Andrea San Miguel @210-335-2686 From: Orlando Lopez                                   139 1/104/19/1210:03310

                                                                                                                      RECEIVED
                                                                                                                           APR 192012
                                            THE LOPEZ LAW FIRM                   BEXARCOUP4TY
                                              )NA PROFESSIONAL CORPORATION
                                                                           CIVIL SERVICE COMMISSIO
           Send to:             Andrea San Miguel                                    From:          Orlando R. Lopez
                                Bexar County Civil Service
                                Commission
                                Carmella Guerrero v. Betar County                    Office
                                Information Technology Department;                   location:
                                Before the Benr County Civil Services
                                Commission;_Case No,_10-BCCS-022
           Office location:                                                          Date:          4.19.12

           Fax number:          210.335.2686                                         Phone
                                                                                     number:        210.472.2100


          0 URGENT                  RRPLYASAP                PLEASE COMMENT          0 PLEASE REVIEW             0 FOR YOUR INFORMATION
                                                                   1
          TOTAL PAGES, INCLUDING COVER:

             MESSAGE:

             Ms. San Miguel

                      I represent Carmefla Guerrero in the referenced matter. I write to request a copy of (1) Ms.
             Guerrero's complete personnel file with Bexar County, and ( a complete copy of all documents
             filed in this cause with the Bexar County Civil Service Commission. If you will provide me the cost
             for the copies, we will have the copy charges paid as soon as possible. If you have any questions,
             please do not hesitate to contact me. Thanks.




             The information transmitted with this sheet is private and confidential arid may be protected by various legal privileges.
             The information transmitted with this sheet is intended solely for the individual or entity designated above. If the
             recipient of this information is not the intended fePen; or the employee or agent of the intended recipient responsible
             for delivering it to such person, you are hereby notified that any disdosure, copying, distribution, or the taking of any
             action in reliance on the contents of the information contained herein is strictly prohibited. The transmission of any
             information contained herein should in no way be considered to he a waiver of any legal privilege unless expressly stated.
             If you have received this fax in error, please notify us immediately by telephone and mail the contents to us at our
             letterhead address above.



                                             719 S. PLORItç Sunit 100' SAN ANToNIO, TEXAS 79204'
                                              210.472.2100 TnLnPrroNri '210.472.2101 TTtLTtCOPIER




                                                         4
                                                                  TR-0096
U: Andrea 5am MIguel 0 210-335-2688 From: Orlando Lopez                 Pg V 3 04/19/12 4:22 pm



                                                                                             RECEIVED
                                                                                                    APR 192012
                                     BEFORE THE BEXAR COUNTY CIVIL SERVICE COMMISSION           BEXAR COUNTY
                                                                                          CIVIL SERVICE COMMISSION
               CARMELLA GU.ERRERO                                                          ¼1. ?
                                                                §
                                                                §
               V.                                               §     CASE NO. 10-BCcS-022
                                                                §
               BEXAR COUNTY INFORMAIJON                         §
               TECHNOLOGY DEPARTMENT                            §
                                                EMPLOYEE'S WITNESS UST
               TO THE HONORABLE COMMISSION:
                       Employee, Carniella Guerrero, attaches as Exhibit "As a list of the witnesses she
               may call at the hearing on. her appeni in conmection with the. above styled and
               xuj.u,bered. cause.
                                                                      Respectfully submitted,
                                                                      Tiit LOPEZ LAW FrnM, P.C.
                                                                      7195. Notes, SuIte 100
                                                                      San Antonio, Texas 78204
                                                                      TeJephone 210.472.2100
                                                                      Telecopiet 210.472.2101.

                                                                       O14 ,q
                                                                      ORI.ANDOR.I.C)
                                                                      STATE BAR No. 24010196

                                                                      ATTORNEYS POREMPLOYtE




                                                                                                   Pane 1012




                                                          TR-0097
    fl: Andrea San Miguel @ 210-335-2686 From: Orlando Lopez                 Pg 3/ 3 04/19/12 4:22 pm

p




                           I certify that a copy of this document has been forwarded to the following
                   counsel of record via 1acsImie on this 1911 day of April, 2012:

                           Clarksort F. Btciwn
                           Bexar County District Attorney Civil Section
                           300 Dolorosa, Suite 5059
                           Sm Antonio, Toxns 78204

                                                                            oa40
                                                                           ORLANDO K. LVVEZ



                   1,      Curmelia Cuerrero
                           4707 Traflwood
                           Egn Antonio, Texas 78228
                           Raxanne Arellano
                           807 Antler Post
                           San Antonio, Tens 78245
                           David Mandujano
                           86120 Taylor Walk
                           San Antonib, Texas 78023
                           Jacque Callenan
                           203 W. Nueva, Suite 300
                           San Antonio, Texas 78207
                           Chauncey Spencer
                           13831 Sienna Court
                           San Antonio, Texas 749




                                                                                                        Pup 2 of 2




                                                               TR-0098
1W: Rndrea San Miguel @ 210-335-2686 From: Orlando Lopez                                   Pg 1/ 3 04/19/12 4:22 pm

                                                                                                                       RECEIVED
                                                                                                                             APR 192012
                                            THE LOPEZ LAW FIRM                                                           BEXAR COUNTY
                                                        A PROFESSIONAL CoRPoRATION                                 CIVIL SERVICE COMMISSION
                                                                                                                        4:fl.o-.. a,k_
           Send to:             Andrea San Miguel                .                    From:          Orlando it Lopez
                                Benz County Civil Service
                                Commission
           Ru:                  Carmefla Guerrero v. Benz County                      Office
                                Informadon technology Deparftnent                     location:
                                Before the Bexar County Civil Services
                                Commission; Case No, 10-BCCS-022
           Office locadon:                                                            Date:          4.19.12

           Fax numbers          210335.2686                                           Phone
                                                                                      number:        210.472.2100


          0 URGENT             0 REPLY AMP              0      .E COMIaNt [JPLEASEREVIEW
                                                                                                                 0 POE YOUR DJPORMAFION
          TOTAL PAGES, INCLUDING COVE1t



              MESSAGE:




             The Information transmitted with this shcetis private and confidential and may he protected by va4ous legal privileges.
             The information transmitted with this sheet is intended solely for the Individual or entity designated above. If the
             recipient of this information is not the intended recipient, or the employee or agent of the intended recipient responsible
             for delivering It to such penon, you are hereby notified that any disclosure, copying, distribution, or the thing of any
             action in reliance on the contents of the information contained herein Is.stxicdy prohibited. The transnthslon of any
             infi,rmadon contained herein should in no way he considered to be a waiver of any legal privilege unless expressly stated.
             If you have received this fax In cnn; please notify us immediately by tqlephone and mall the contents to us at our
             letterhead address above.




                                             719 S. Ronn; Strrn IOU' SAX ANIONiC, TnXAS 79204'
                                              210.472.2100 ThLTIPJIONE • 210.472.2101 TELItCOPIER'




                                                                     TR-0099
                                                   C
                                                       $tE Ofr




                                                 BEXAR QOUNTY
                                           HUMAN RESOURCES
                                                2115. FLORES STREET
                                          SAN ANTONIO, TEXAS 78204-1012
                                  HR MAIN #: (210) 335-2545 - Web Site: www.bexar.org


                                                           April 12, 2012

 Ms. Carmella Guerrero
 4707 Traiiwood
 San Antonio, TX 78228

 Dear Ms. Guerrero:

                                                           RE: Hearing - Case #10-BCCS-022 Carmella
                                                                 Guerrero vs Information Technology
                                                                 Department


The appeal in the aforementioned cause has been scheduled for Thursday, April 26,2012, at 9:00 a.m., in
the Bexar County Civil Service Commission Conference Room, 211 S. Flores Street, San Antonio, TX
78204.

It is requested by the Civil Service Commissioners that you bring any and all witnesses you believe are
necessary to the hearing that can substantiate your statements. You are advised that you have the right to
have counsel.

It is most imperative that you be present at the hearing. If an emergency arises and you are unable to
attend, you must submit a written request for postponement to me no later than one week prior to the
hearing stating the reasons for the requested postponement. If you do not submit this written request prior
to one week, you will have to appear and request the postponement at that time before the Civil Service
Commissioners and show just cause for the postponement and the reasons for failing to give notice less
than one week prior to the scheduled hearing. The Commission will determine whether the postponement
will be granted at that time. Failure to appear at the appointed time will result in outright dismissal of your
grievance for failure to prosecute.


                                                          Sincerely,



                                                          Andrea San Miguel
                                                          Civil Service Director

ASMInt

cc:      Bexar County Civil Service Commissioners
         Ms. Catherine Maras, Chief Information Officer of Bexar County Information Technology
         Mr. Clark Brown, Assistant Criminal District Attorney, Civil Section
         Mr. Orlando Lopez, Attorney-at-Law

CERTIFIED MAIL




                                                   TR-0100
                                               d   01
                                                         100
                                                         or.'l

                                                   L•)

                                                   e- a:                                             0

                                               !                                      o
                                                                                      ,1
                                                         Nr
                                                                                      ('7


                                                                                      q             0 -

                                                                                       •    IE IZ    I   -
                                                                                            iii C   (I) —:
                                                                                            0 3     a
                                                                                        UQO N
                                                                                        0km.


                                                                                     a zu -—:
                                                                                      t3 Z
                                                                                        OHO              =

                                                            Er           0
                                                                          )
                                                                         i_
                                                                               co
                                                                               (N


                                               ____ o       C
                                                                         II)
                                                                         Dx
                                                                             ("I
                                                                             F-      N DDO N
                                                                                            az_I

                                                                                     F- Id g 0 =
                                                                                                    .1



                                                                                                    , —:
                                                                                                    oloo
                                                                                            tr
                                                                         CD



                                                                                                         =
                                                            LI
                                                            rq

                                       LClCW                                   Co    14             (1
                                                                                                    U
                                                            C
                                                            N


    g   Lili..             :••
                                0'


                           Eo
                           co
                                                                                                         0

         LL
                                                            0            C
                                                                         we4


        ll'1'uicatI
                                                                   0            —fl
I


    ESE9 9691, h000 OETE 200L
                                                            x
                                                            -'
                                                                    w>
                                                                    I– —
                                                                         . I
                                                                                     0(3
                                                                                     0 LU



                                                                 CN CY



                                                                                    -'i:
                                               ø:d!
                                                EZ z LL2
                                                     c 8uwnr zjni
                                                   o a<
                                                H

                                     TR-0101
                 U.S. Postal ServiceTM
                 CERTIFIED MAILM RECEIPT
                 (Domestic Mall Only; No Insurance Coverage !
                 For delivery informnflnn ujeit   ......




              PS Førm 3800, June 2002
                                                            See Reverse br Instructions




SENDEIR: COMPLETE THIS SECTION




                                                           TR-0102
                                                       .j$E 0,




                                                 BEXAR COUNTY
                                           HUMAN RESOURCES
                                                2115. FLORES STREET
                                          SAN ANTONIO, TEXAS 78204-1012
                                  HR MAIN #: (210) 335-2545_ Web Site: www.bexar.org


                                                           April 12, 2012


Ms. Catherine Maras
Chief Information Officer
Bexar County Information Technology
200 W. Nueva, Suite 200
San Antonio, TX 78207-4507

Dear Ms. Maras:

                                                          RE: Hearing - Case #1 0-BCCS-022 Carmella
                                                                Guerrero vs Information Technology
                                                                Department

The appeal in the aforementioned cause has been scheduled forThursday, April 26,2012, at 9:00 a.m., in
the Bexar County Civil Service Commission Conference Room, 211 S. Flores Street, San Antonio, TX
78204.

It is requested by the Civil Service Commissioners that you bring any and all witnesses you believe are
necessary to the hearing that can substantiate your statements. You are advised that you have the right to
have counSel.

It is most imperative that you be present at the hearing. If an emergency arises and you are unable to
attend, you must submit a written request for postponement to me no later than one week prior to the
hearing stating the reasons for the requested postponement. If you do not submit this written request prior
to one week, you will have to appear and request the postponement at that time before the Civil Service
Commissioners and show just cause for the postponement and the reasons for failing to give notice less
than one week prior to the scheduled hearing. The Commission will determine whether the postponement
will be granted at that time. Failure to appear at the appointed time will result in outright dismissal of your
grievance for failure to prosecute.

                                                          Sincerely,


                                                                              a3j
                                                          Andrea San Miguel
                                                          Civil Service Director

ASM/nt

cc:      Bexar County Civil Service Commissioners
         Ms. Carrnella Guerrero
         Mr. Clark Brown, Assistant Criminal District Attorney, Civil Section
         Mr. Orlando Lopez, Attorney-at-Law


HAND DELIVERED


                                                   TR-0103
                        BEXARCOUNTY CML SERVICE COMMISSION
                                                                               RECEVED
                            DEPARTMENT RESPONSE FORM
                                                                                 JAN 4 2011
                                                                                BEXAR COUNTY
      BACKGROUND DATA                 .                                   CIVIL SERVICE COMMISSION

CASE NUMBER 10-BCCS-022 Carmella Guerrero vs Information Technoloqy Department
APPELLANT: Carmella GüerrerO
TITLEIPOSITION: Technology Business Analyst E05_____________________________________
DEPARTMENT: Bexar County information Technology_________________________________
DMSION: .
IMMEDIATE SUPERVISOR Sherry Ascolese_____________________________________
DEPARTMENT SUPERVISOR Linda E. Perez____________________________________
DIVISION. SUPERVISOR Catherine. Mans._____________________________________
GRIEVANCE SYSTEM PRÔCEDURES COMPLETED? YES: X NO:
GRIEVANCE SYSTEM DECISION:           Demotion

     OFFENSE
                   Ben! COunty Civil Service Rules and Regulations Policy Number 1.6.09 b, a, &j

1.   SPECIFIC RULE/POLICY VIOLATED
                 Bexar County Civil Service Commission Rules and Regulations Disciplinary
                 Actions




     DISCIPUNARY ACTION

                   Demotion


     FACT SUMMARY (Allegedactionthatcaused theneedfordlsclpline).(Be.spoclflcandlnclude
     names of persons, witnesses, dates, places, results of any investigations and other relevant
     Information.)

     See attached Notice of Proposed Disciplinary Action dated Oct 21, 2010.



4.   COMPLAINING WITNESSES (if any)




                                               CaFLc fl4ae&>
                                               Catherine Mans

                            (USE ATTACHMENT IF NECESSARY)




                                          TR-0104
SanMiauel. Andrea
From:                  Perez, Linda
Sent:                  Tuesday, January 04, 2011 7:47 AM
To:                    SanMiguel, Andrea
Cc:                    Maras, Catherine; Perez, Linda
Subject:               BCCSC Department Response Forms
Attachments:           Carmella Guerrero Department Response Form (2).pdf; MH Department Response Form.pdf



      Andrea,

      Please find attached the Department Response forms due for Carmella
      Guerrero and Mike Harris. Please let me know if there is anything
      else due for these cases.

      What are our next steps?

      Thanks AndreA. . lep .




      Linda E. Perez
      2splications Development Manager
      Sear County Information Services
      Office (210) 335-0213
      FAX (310) 335-0299
      lperez@bexar.org




                                                   1


                                               TR-0105
SanMiauel. Andrea
From:                    SanMiguel, Andrea
Sent:                    Tuesday, December 21, 2010 11:35 PM
To:                      Maras, Catherine
Cc:                      Schweninger, Edward; Cortez, Frances; Tanaka, Nelda
Subject:                 Department Response Form for Case #1 0-BCCS-022 Carmella Guerrero vs Information
                         Technology Department
Attachments:             1 OCGuerrero.022.pdf; 1 OCGuerreroAppeal.022.pdf; 1 OcGuerreroResponse.022.pdf;
                         loCGuerreroAdmin Leave.022.pdf; lOCGuerreroLetter Regarding lncident.022.pdf; 7.6.14
                         Suspension Demotion Termination -- Appeal and Hearing.pdf; BCCSDeptResponseForm.doc

lmortance:               High


           Ms. Maras,

           Attached is a copy of an appeal filed by Carmella Guerrero requesting a hearing before the
           Bexar County Civil Service Commission for her demotion. A copy was also provided to the
           Civil Section of the District Attorhey's Office, The Bexar County Civil Service Commission
           Rules and Regulations, Policy 7.6.14 Suspension, Demotion or Termination - Appeal and
           Hearing and the Department Response Form are also attached. Please complete the
           Department Response Form and return it to me within ten (10) business days from the date
           of receipt.      .•




           After receipt of the Department Response Form, a hearing will be.scheduled. If you have
           any questions, you may contact me at 335-2688.

           Andrea San MIguel
           CMI Service Direótor
           Boxer County Civil Service Commission
           Heritage Plaza Building
           400 S. Main
           San Antonio, TX 78204-1114
           (210) 335-2688 Phone
           (210) 335-2686 Fax
           (210) 335-6333 Job Line
           pspnmipuel@bexar.org




                                                 TR-0106
                                        BEXAR COUNTY
                           CIVIL SERVICE bOMMISSION
                                    HERITAGE PLAZA BUILDING
                                            400 S. MAIN
                                 SAN ANTONIO, TEXAS 78204-1114
                         Job Line: (210) 3354333 ,Web Site: www.bexar.org




TO:         Ms. Catherine Maras
            Chief Information Officer

FROM:       Andrea San Miguel iJ.o'
            Civil Service Director

DATE:       December 21, 2010

SUBJECT: Department Response Form for Case #1 0-BCCS-022 Carmella Guerrero vs
           Information Technology Department


           Attached is a copy of an appeal filed by Carmella Guerrero requesting a hearing
           before the Bexar County Civil Service Commission for her demotion. A copy was
           also provided to the Civil Section of the District Attorneys Office. The Bexar County
           Civil Service Commission Rules and RegulationS, Policy 7.6.14 Suspension,
           Demotion or Termination - Appeal and Hearing and the Department Response Form
           are also attached. Please complete the Department Response Form and return it to
           me within ten (10) business days from the date of receipt.

           After receipt of the Department Response Form, a hearing will be scheduled. If you
           have any questions, you may contact me at 335-2688.


           nw;
           cc:     Mr. Ed Schweninger, Civil Section Chief

           Attachments




                                          TR-0107
                               BEXAR COUNTY CIVIL SERVICE COMI
                                      EMPLOYEE'S APPEAL FORM


NAME OF EMPLOYEE: Carmella Guerrero JOB TITLE: Technology Business Analyst
ADDRESS: 4707 Trailwood.                       DEPARTMENT: information Technology
CITY/STATEIZIP CODE: San Antonio, TX 78228     DIVISION: Planning & Technical Services
HOME PHONE:210435-2879                                              WORK PHONE: 210-335-0229
E-MAIL ADDRESS:    carmeIIaguerSrobexar.org                         CELL PHONE: 210-633-7529
IMMEDIATE SUPERVISOR: Sherry Asèolese                        PHONE NUMBER:          335-0239
DEPARTMENT SUPERVISOR: CatherineMass                         PHONE NUMBER:          335-0207
DIVISION SUPERVISOR:      LindaPerez _                       PHONE NUMBER:          335-0213
GRIEVANCE SYSTEM PROCEDURES COMPLETED? YES:                  XNO:
GRIEVANCE SYSTEM DEC!SION:        Demotion fromGradeE-11to GradeE-5

EXPLAIN NATURE OF APPEAL (INCLUDING NAME OF PERSONS(S), DATE(S), PLACE(S) INVOLVED AND
LIST WITNESS(ES):

ACTION APPEALED: Demotlo

DATE OF INCIDENT: October 4._2010

PLACE OF INCIDENT: Office of CatherineMaras.CIO _BCIT

INCIDENT (FACTUAL STATEMENT):

On Monday October 4, 2010, Catherine Maras, the ChIef Information Officer, questioned me concerning the
county's parking policies and privileges and my involvoment on behalf of the department in connectIon with
parking. I answered the questions to the best of my knowledge and emailed Ms. Maras additional
information regarding parking. At approximately 4:00 P.M., I went to Ms. Mans' office to talk about my
email response and provide her with a copy of the Bexar County Parking Policy. Ms. Maras yelIed at me
and slammed the door shut. I did not raise my voice during this visit to her office.

On October 13,2010, Ms. Mans called me and asked me to report to her office. I reported immediately. Ms.
Mans handed me a letter placing me on administrative leave for ten business days. Ms. Mans informed me
that an Investigation was pending regarding the October 4, 2010 IncIdent. Ms. Mans demanded that I
relinquish my badge, my keys, my cellular phone, and my laptop.

On October 27, 2010, Ms. Maras asked me to report to her office. Ms. Mans served me with a proposed
demotion to a Technology Business Analyst position at a Grade EMS. I provided my response to her
proposed demotion on November 10, 2010. Ms. Maras served me with her decision to demote me to a
Technology Business Analyst Grade EMS on November 29, 2010 and directed me to report to work on
November 30, 2010 at 9:00 A.M.

WITNESSES:

Witness names will be provided.

SPECIFIC RULE YOU WERE CHARGED WITH VIOLATING;

Insubordlnation-7.6.09(b)
Dlshonesty 7 7.6.09(c)
Failure to perform Job responsibilities-7.6.09(i)




                                                    TR-0108
REASON YOU ARE APPEALING:

I have been a recognized and valued employee of Bexar County since 1993. I have worked my way up the
system with a tireless work ethic, loyalty and professionalism. My work record with Bexar County is
spotless and I have receIved numerous commendations,, raises, and promotions due to my
accomplishments over the last seventeen and a half years. I have established an excellent rapport with my
employees, co-workers, supervisors, business partners Including elected officials and department heads.
My performance evaluations have been exceptional to date.

Until the incident at issue, I have never been admonished or disciplined as a Bexar County employee. I
believe there is no basis for the proposed sli-grade demotion and the $21,000 pay cut, because there are no
grounds for disciplining me In this matter. While an employee of Bexar County, I have never been accused
of insubordInation, dishonesty and/or failure to perform my Job responsibilities. In fact, Ms. Mares just
promoted me to an IT Services Manageron Octoberi, 2010.

I am appealing the proposed demotion, and am seeking a reinstatement of my former position and back
pay. I have attached to this appeal the following:

               Proposed Demotion Letter Dated October 27, 2010;
               Employee Response Letter Dated November 10, 2010;
               Final Demotion Letter Dated November 29, 2010;
               Employee EvaluatIons;
               Employee Resume;
               Employee Character References.




SIGNATURE OF EMPLOYEE                                        DATE OF APPEAL

RECEIVED BY:


                                                            TIME:

REPRESENTED BY:

(Please include name, address, phone number and e-mail address)




                                                TR-0109
                                                                                                   LRECEVED
                                                                                                       nEC 10 2010
                                                      ;4 e'
                                                                                                     BEXAR COUNTY
                                                                                                CV[L SERVICj C JaMI3;pj
                                                                                                 3:Stpfl

                                        BEXAR COUNTY INFORMATION TECHNOLOGY
                                               203W. NUEVA, SU!TE 200
                                            SAN ANTONIO, TEXAS 78207-4507
                                               (210) 335-0200

                                                   October 27, 2010

Carmella Guerrero
Bexar County Information Technology

Reference:         Notice of Proposed Disciplinary Action

Ms. Guerrero:

         Under the provisions of Bexar County Civil Service Commission Rules and Regulations, Policy Number
7.6.11, DIsciplinary Actions, you are hereby advised that the action proposed is demotion to Technology Business
Analyst Grade E-05 at an annual salary of $58,140. A demotion is applicable when the office or department
determines that a violation of a rule or policy is serious enough to warrant a demotion without prior use of less
severe discipline.

The reasons for this proposed action are due to violations of the Bexar County Civil Service Rules and Regulations,
as listed in Policy Number 7.6.09, Reasons for Discipline:

   Insubordination - unwilling to follow orders of a supervIsor or higher level of authorIty;
   Dishonesty-characterized by lack of trust, honesty or truthfulness;
J. Failure to perform Job requirements as directed by manager.

The specific reasons for this action:

On Monday, October 4, 2010 as I walked back from the Fire Marshal's office after a meeting, I noticed a black
Mercedes 300 (Mercedes) automobile parked In a Bexar County Information Technology (BCIT) designated space
located in back of our Annex building along with other vehicles. This was the first time that I walked In back of the
Annex and discovered the BCIT parking signs; therefore, I was not aware of the seven designated parking spaces in
back of the Annex building for BCIT employees. As I approached the entrance of our building, I noticed that you
were outside smoking a cigarette so I inquired about the Mercedes and who posted the BCIT parking signs. You
stated that Infrastructure Services must have posted the parking signs, and you did not know who owned the
Mercedes. I surmised that the owner of the vehicle was Tina Singh (Ms. Slngh), our Lawson Technical Director,
who is an outside contractor since you approached me a few months ago about providing her a free parking space.
When you asked me about providing a free parking space for Ms. Singh, I replied no. You then retorted that Ms.
Slngh wanted to pay for the parking spot, but I informed you If we have available parking we need to provide this
convenience to BCIT employees who have scheduled meetings across the county on a daily basis. I further relayed
to you that It was not our duty or part of our contract with Ms. Singh to provide her free parking.




                                                      TR-0110
Since you denied any knowledge about the owner of the Mercedes,! entered the building in order to ask Ms. Singh
if she owned the Mercedes. Ms. Singh stated that she was the owner of the vehicle, and that you provided her
with the authorization to park in the BCIT designated spot In back of our building. In addition, you approached
Gilbert Sanchez, the interim Technical Support Manager, (Mr. Sanchez) about a week after David Mandujano
resigned in early August, and requested that he park In the County garage, because you wanted Ms. Singh to park
in his old spot in back of our building. You then provided him with a parking garage card key in order to park In the
County garage the next day. Mr. Sanchez told me that he obeyed your directive, because he stated that you have
been handling employee parking for many years and the practice has been to coordinate all parking issues with
you. Moreover, you designed a placard for BCIT vendors to use at County facilities. The placard reads: If you have
any questions, please call Carmella Guerrero at 335-0225. Therefore, the practice within BCIT was to follow your
orders, even though you informed memany times on October 4, 2010 that infrastructure Services handles parking
and you told me about Administrative PolIcy 4.6. and that you were never in charge of employee parking.

Accordingly, on October 4, 2010, you stated multiple times throughout the day that you were working with
Infrastructure Services to determine the names of the BçIT employees parking either behind the Annex building or
in the County garage. You told me that you were not in charge of parking and at about 4pm you came
unannounced to my office and provided me with the Administrative Policy No. 4.6 document. I again asked you
the same question: how many designated parking spots does BCIT have in addition to the in and out ones? At that
time, you became very frustrated, and you began to raise your voice to me about why do I keep asking me about
parking. I am not in charge of parking-Infrastructure Services handles it, and you stated that you did reach out to
Infrastructure Services on Monday, October 4, 2010 on my behalf trying to fulfill my directive. However, you sent
an e-mail to Infrastructure Services on Friday, AuEust 6, 2010 requestIng a current list of employees using the in
and out parking privileges in the County garage after both David Mandujano and Joe Yebra resigned. You reached
out to Infrastructure Services over two months ago to validate the list of employees who possess parking
privileges.

Later in the day, you also stated that I provided authorization for Ms. Singh to park in a spot behind our building
until you could work out providing Ms. Singh free parking with Susan Yeatts, the County Auditor located at
Heritage Plaza. I never provided you with the authorization. I Informed you that Ms. Singh should pay for parking
at Heritage Plaza, but you countered that parking is free, because the County receives five parking spaces as part
of the rental agreement. I stated that the County is indirectly paying for those parking spaces through the rental
agreement, and, thus, the parking spaces are not free.

It Is incumbent upon you to provide me with truthful and concise answers to questions that I ask you, even when
you do not agree with my approach.

It is important that you understand that this is a proposed action and'that you have a right to reply, either orally or
In writing, and to submit any evidence which supports your position. Any such oral or written statements will be
duly considered before a final decision is reached.



Any reply you wish to make will be addressed to: Catherine Maras, Chief Information Officer, Bexar County
Information Services Department, 203 W. Nueva, Suite 200, San Antonio,Texas 78207-4507.

You must reply to this letter within ten (10) business days from the date of receipt, and you will remain on
Administrative Leave until a final decision is made. The day of receipt of the Notice of Proposed Disciplinary Action
does not count against the ten (10) business day deadline.




                                                      TR-0111
You are ftirther advised that a final decision will be made regarding this proposed action within ten (10) business
days from receipt of your response, unless the parties agree to extend the ten (10) business day deadline. You will
be notified promptly of this decision no later than the time the action will be made effective.




                                                       4a /a
                                                     Catherine Maras
                                                     Chief information Officer

I acknowledge receipt of this document:




Carmeila Guerrero                                                                Date



Cc:     BCIT Personnel File                                                                                  V
        Clark Brown, District Attorney's Office
        Andrea San Miguel, Civil Service Office




                                                    TR-0112
                                                                                       RECEVED
                        THE LOPEZ LAW FIRM
                                                                                        DEC 102010
                                   A PROFESSIONAL CORPORATION                            BEXAR COUNTY
                                                                                   CIVIL SEF(VIC.E C DM7ISS!uN
                                                                                       a:58r_




                                       November 10, 2010
VIA HAND DEL WERY
Catherine Maras
Chief Information Officer
Bexar County Information Technology
203 W. Nueva, Suite 200
San Antonio, Texas 78207-4507
RE: Employee Policy No. 7.6.11 Response
Dear Ms. Ma±as:
       This law firm represents Carmella Guerrero. On or about October 27, 2010, you
provided Ms. Guerrero a Notice of Proposed Disciplinary Action purporting to demote
Ms. Guerrero to a Technology Business Analyst Grade E-05. In accordance with Policy
No. 7.6.11, Ms. Guerrero provides this response to your proposed disciplinary action.
                                   Record of Achievement
       Ms. Guerrero has been a valued employee with Bexar County since 1993. Ms.
Guerrero began her career with Bexar County as an administrator in the Bexar County
Sheriff's Department. Ms. Guerrero held several positions with the sheriff's department
and was ceremoniously promoted in the department until she became the Jail Support
Services Manager in 1997. In 1998, Ms. Guerrero transferred to the Bexar County
Information Services Department, and served as a contract coordinator. While an
employee of the information services department, Ms. Guerrero was promoted three
times until she finally was promoted to second in cothmand of the information services
department where she served as the department's IT Services Department Manager.
       Ms. Guerrero has had a distinguished career with Bexar County, and has worked
her way up the system with her tireless work ethic, loyalty, and professionalism. Ms.
Guerrero's work record with Bexar County is spotless, and she has received numerous
raises and promotions due to her accomplishments. Ms. Guerrero has been a proven
leader, an ideal employee, and exceptional colleague to her many coworkers within
Bexar County for almost two decades. Until your recent proposed disciplinary action,
Ms. Guerrero has never been admonished or disciplined as a Bexar County employee.

       • PIRSTNATIONAL BANK TOWER • 6243 J. H. lOWEST, SUITE 205 • SAN ANTONIO, TEXAS 78201•
                         210.472.2100TiEPuoNE• 210.472.2101 TEI.ECOPIER•




                                              TR-0113
In fad, you promoted Ms. Guerrero to her current pàsition after you took over the
department in 2009.
                          Specific Reply to Grounds for Demotion
       It is apparent from the record that your decision to demote Ms. Guerrero is based
on simple miscommunication and personality differences. There is no evidence,
however, that Ms. Guerrero was insubordinate, was dishonest, or failed in carrying out
the requirements of her job. Your reasons for Ms. Guerrero's proposed demotion seem
to be that (1) Ms. Guerrero misled you about her authority to direct parking for the
department, and (2) Ms. Guerrero disregarded your directive that Tina Singh pay for
parking. We do not believe the facts support these reasons for the proposed demotion.
1.     Ms. Cuerrero did not mislead you about her authority to assian parking.
        Bexar County Administrative Policy No. 4.6, the relevant parking policy for the
county, is clear that the Parking Garage Division of Infrastructure Services Department
is responsible for administering the county's parking faci1ities. Additionally, the
Infrastructure Services Department ("ISD") is responsible for the assignment of parking
privileges within the county's parking facilities. The plain language of the policy is
clear that ISD is responsible for the assignment of parking privileges; and, not Ms.
Guerrero.
        Of course, over time, Ms. Guerrero has assisted your department in coordinating
with ISD to determine which employees qualified for certain parking privileges, and
even corresponded with ISD to track certain parking assignments. Ms. Guerrero's work
in this regard, however, did not rise to the level of making Ms. Guerrero ultimately
responsible for overseeing all of the parking in your department. As you know, Ms.
Guerrero has many more pressing and important responsibilities in connection with the
county's IT department. Instead, the person r?sponsible for assigning parking spaces
for ISD was David Mandujuano, whom Ms. Guerrero communicated with after you
instructed Ms. Guerrero to obtain a list of who had privileges to park in the designated
spaces at issue. In fact, Ms. GuerrerO had to email ISD to determine the hierarchy for
the parking spaces at issue because Ms. Guerrero was not responsible for making those
assignments.
       Simply put, it seems that you intend to demote Ms. Guerrero because she told
you that she was not in charge of parking when you believe the practice is the
department was for Ms. Guerrero to assist in some ,of those tasks. Ms. Guerrero by
virtue of her position within your department does not have any authority to assign
parking. Ms. Guerrero was clear with you that she did not have the authority you claim
she did have. To the extent that either you or persons within your department believed
that Ms. Guerrero was responsible for making parking assignments, such belief is
misplaced and most likely a result of miscommunication. Ms. Guerrero has always
been honest with you about her job and her job responsibilities, and she would have no
reason to mislead you about what she can and canrot do in regards to parking.
Moreover Administrative Policy No. 4.6 is clear as to who is responsible for assigning
parking spaces—ISD. Ms. Guerrero was equally dear with you that it was ISD that
assigned parking and not her.

        • FIRST NATIoNAl. BANK TOWER • 62431. H. 10 WEsT, Suim 205 • SAN ANTONIO, TEXAS 78201•
                            210.472.2I00TEI.EPH0NE • 210.472.2101 TEIk:COl'IER'




                                             TR-0114
2.     Ms. Guerrero followed your directive regarding Ms. Singh's parking.
       Ms. Singh is a contract vendor for the county, and sometimes must attend early
morning meetings at Heritage Plaza. Ms. Guerrero was under the belief that you
authorized Ms. Singh to utilize the designated space at issue on mornings that Ms.
Singh had early meetings; otherwise, you instructed Ms. Singh that she would make
arrangements to pay for her parking. To that end, Ms. Guerrero informed Ms. Singh by
email that she could only park in the designated space for the early morning meetings,
and that Ms. Singh would need to coordinate with ISD for a permanent parking space
and that she would be required to pay for the parking. Ms. Singh confirmed the
parking instructions with Ms. Guerrero and Ms. Singh was referred to ISD. Since
October 4, 2010, Ms. Singh has related to Ms. Guerrero that she should not have been
parking in the space at issue.
       We believe the record is dear that Ms. Guerrero followed the instructions you
gave her regarding Ms. Singh's parking. We believe it was Ms. Singh's responsibility to
cooiclinate with ISD and! or the auditor's office and make arrangements to pay for her
parking privileges. Ms. Guerrero did what was asked of her in this regard, and to the
extent Ms. Singh was parking in the space at issue, it was an oversight on Ms. Singh's
part because Ms. Guerrero was clear with Ms. Singh about the requirement that Ms.
Singh coordinate and pay for her own parking with ISD. Miscommunication may have
played a role in this situation as well.
                                            Conclusion
       Ms. Maras, Ms. Guerrero has been a valued employee for Bexar County for
almost two decades. Her dedication to the county, her job, and to your department is
unquestioned. You have worked with Ms. Guerrero for over twelve months, and you
should know that Ms. Guerrero is not the type of person that will skirt her
responsibilities; and certainly, you should know that Ms. Guerrero would not he to you
or be dishonest, as you have suggested.
       Ms. Guerrero is not responsible for the parking assignments as she attempted to
inform you. She was not trying to mislead you or hide from any of her responsibilities.
Additionally, Ms. Guerrero did her part to inform Ms. Singh that Ms. Singh had only
limited parking privileges at the designated parking space and that she would need to
make arrangements to pay for her parking as you instructed Ms. Guerrero. It does not
seem fair to punish Ms. Guerrero if Ms. Singh did not follow those instructions.
        Finally, Ms. Guerrero is an important part of our team and Bexar County, and
she very much wishes to continue in her current position. If there was an exchange for
words that caused this matter to escalate unnecessarily, we are certain measures can be
taken, such as counseling, to avoid such exchanges in the future. Under Administrative
Policy No. 7.6.11, we also do not believe Ms. Guerrero's alleged conduct was serious
enough to warrant your proposed demotion without prior use of less severe discipline.
We understand that did you did not even attempt to impose any type of less severe
discipline.



        • FIRST NATIONAl. BANK TOWER • 62431. H. 10 WEST, SuITE 205 • SAN ANTONIO, TIxAS 78201•
                           210.472.2100Tm.EpI•I0NE • 210.472.2101 TELECOPIER•



                                              TR-0115
      Accordingly, we believe your proposed demotion is unreasonable under these
circumstances, and respectfully request that you not proceed with the proposed
demotion.
      Thank you for your time and attention.
                                                    Very truly yours,

                                                                    /C
                                                    Orlando R. Lopez
cc:   Carmella Cuerrero




        FIRST NATIONAl. BANK TOWER • 62431. H. 10 WEST, Sum 205 • SAN ANTONIO, TExAS 78201
                         210.472.210orELEPHONE • 210.4722101 TEm.Ec0PIER•




                                           TR-0116
                                                                                                   RECEIVED
                                                                                                    nrc 102010
                                                                                                    I3EXAR COUNTY
                                                     I:..Lç4Sfl t:i
                                                                                              C[V!L SERVICE CTh2MIssk)N



                                    BEXAR COUNTY INFORMATION TEOINOLOGY
                                            203W. NUEVA, SUITE 200
                                        SAN ANTON IO,TEX.AS 782074507
                                                   (210) 335-0200

                                                  November 29, 2010

Carmella Guerrero
Bexar County Information Technology

Reference:         Notice of Disciplinary Action Decision

Ms. Guerrero:

Reference is made to the letter of October 27, 2010 to you concerning the proposed disciplinary action and your
response received November 10, 2010.

         Under the provisions of Bexar County Civil Service Commission Rules and Regulations, Policy Number
7.6.11, DIsciplinary Actions, you are hereby advised of your demotion to Technology Business Analyst Grade E-05
at an annual salary of $58,140, effective November 30, 2010. You are to report to work on November 30, 2010 at
9am. Attached is a copy of the job description for this position.

The reasons for this action are due to violations of the Bexar County Civil Service Rules and Regulations, as listed in
Policy Number 7.6.09, Reasons for Discipline:

    Insubordination - unwilling to follow orders of a supervisor or higher level of authoritç
   Dishonesty-characterized by lack of tmst, honesty ortruthfulness;
J. Failure to perform job requirements as directed by manager.

The specific reasons for this action:

On Monday, October 4, 2010 as 1 walked back from the Fire Marshal's office after a meeting, I noticed a black
Mercedes 300 (Mercedes) automobile parked in a Bexar County Information Technology (BUt) designated space
located In back of our Annex building along with other vehicles. Thiswas the first time that I walked in back of the
Annex and discovered the BCIT parking signs; therefore, I was not aware of the seven designated parking spaces in
back of the Annex building for BCIT employees. As I approached the entrance of our building, I noticed that you
were outside smoking a cigarette so I inquired about the Mercedes and who posted the BCIT parking signs. You
stated that Infrastructure Services must have posted the parking signs, and you did not know who owned the
Mercedes. I surmised that the owner of the vehicle was Tina Singh (Ms. Singh), our Lawson Technical Director,
who is an outside contractor since you approached me a few months ago about providing her a free parking space.
When you asked me about providing a free parking space for Ms. Singh, I replied no. You then retorted that Ms.
Singh wanted to pay for the parking spot, but I informed you if we have available parking we need to provide this
convenience to BCIT employees who have scheduled meetings aaoss the county on a daily basis. I further relayed
to you that it was not our duty or part of our contract with Ms. Singh to provide her free parking.

                                                            1



                                                     TR-0117
Since you denied any knowledge about the owner of the Mercedes, I entered the building in order to ask Ms. Singh
if she owned the Mercedes. Ms. Singh stated that she was the owner of the vehicle, and that you provided her
with the authorization to park in the SCIT designated spot in back of our building. In addition, you approached
Gilbert Sanchez, the interim Technical Support Manager, and (Mr. Sanchez) about a week after David Mandujano
resigned in early August, and requested that he park in the County garage, because you wanted Ms. Singh to park •
in his old spot in back of our building. You then provided him with a parking garage card key in order to park in the
County garage the next day. Mr. Sanchez told me that he obeyed your directive, because he stated that you have
been handling employee parking for many years and the practice has been to coordinate all parking issues with
you. Moreover, you designed a placard for BCIT vendors to use at County facilities. The placard reads: If you have
any questions, please call Carme!la Guerrero at 335-0225. Therefore, the practice within BCIT was to follow your
orders, even though you informed me many times on October 4, 2010 that Infrastructure Services handles parking
and you told me about Administrative Policy 4.6. and that you were never in charge of employee parking.

Accordingly, on October 4, 2010, you stated multiple times throughout the day that you were working with
Infrastructure Services to determine the names of the BCIT employees parking either behind the Annex building or
in the County garage. You told me that you were not in charge of parking and at about 4pm you came
unannounced to my office and provided me with the Administrative Polièy No. 4.6 document I again asked you
the same question; how many designated parking spots does BCIT have in addition to the in and out ones? At that
time, you became very frustrated, and you began to raise your voice to me about why do I keep asking me about
parking. I am not in charge of parking-Infrastructure Services handles it, and you stated that you did reach out to
Infrastructure Services onMonday, October 4, 2010 on my behalf trying to fulfill my directive. However, you sent
an e-mail to Infrastructure Services on Friday, August 6, 2010 requesting a current list of employees using the in
and out parking privileges in the County garage after both David Mandujano and Joe Yebra resigned. You reached
out to Infrastructure Services over two months ago to validate the list of çrnployees who possess parking
privileges.

Later in the day, you also stated that I provided authorization for Ms. Singh to park in a spot behind our building
until you could work out providing Ms. Singh free parking with Susan Yeatts, the County Auditor located at
Heritage Plaza. I never provided you with the authorization. I informed you that Ms. Singh should pay for parking
at Heritage Plaza, but you countered that parkIng is free, because the County receives five parking spaces as part
of the rental agreement I stated that the County is indirectly paying for those parking spaces through the rental
agreement, and, thus, the parking spaces are not free.

It is incumbent upon you to provide me with truthful and concise answers to questions that I ask you, even when
you do not agree with my approach.

You have the right to appeal this disciplinary action. Any appeal by you must be made directly with Andrea San
Miguel, Civil Service Director, Bexar County Civil Service Commission Office, Heritage Plaza Building, 400 S. Main,
San Antonio, Texas, 78204, within ten (10) business days from the date of this letter. The day of receipt of the
Notice of Disciplinary Action does not count against the ten (10) business day deadline. You may obtain additional
information concerning your appeal rights from the Civil Service Commission Office if you so desire.




                                                         OL : tJ
                                                       Catherine Maras
                                                       Chief Information Officer



                                                           2



                                                    TR-0118
I acknowledge receipt of this document:



                                                  /1- zQ-/o
Carnnella Guerrero.                                  Date




Cc:     BCIT Personnel File
        Clark Brown, District Attorney's Office
        Andrea San Mjguel, Civil Service Office




                                           TR-0119
                                                                                                            RECEVED.
                                                                                                                PFfl 102010
                                                        CONFIDENTIAL                                        BEXAR COUNTY
                                                      COUNTY OF BEXAR                                  CIVIL SERVICEDMMl5SIoN
                                               EMPLOYEE PERFORMANCE APPRAISAL                            3;ç3pn.. ?4

NAME:                Carmella Guerrero                                        JOB TITLEPlanning & Technical Services Manager
DEPARTMENT          Information Services                                      APPRAISAL DATE:          November21, 2007
DIVISION:       Planning&TechnicalServices                                    LAST APPRAISAL DATE:        .December8,2006
EMPLOYMENT/ PROMOTION DAT]        October. 2005                               APPRAISAL PERIOD FROM:Oct-06. TO:           Oct-07

REASON FOR APPRAISAL:                                  tZkNNUAL                          o END OF PROBATION
                                                       06 MONTH                          Dolt

EMPLOYEE'S OVERALL RATING:
      2] Distinguished         4.51-5.00                                  0 Needs Improvement           .    1.51 -2.59
      0     Commendable        3.51 -4.50                                 0 Unacceptable                     1.50 or below
- -.  0     Meets Expectations 2.60-3.50

o   This emj,loyee hal been involved in a disciplinary action during this evaluation period, the significance of which is not
evident in the appraisal dimensions (disciplinary action documentation is available in the employee's personnel file.
DOther                     .
                                                                              WEIGET                     SCORE                  RATING
                   APPLICATION OF JOB KNOWLEDGE                                       0.20        X                  4.75           0.95
                   PUBLIC CONTACT                                                     0.10        X                  4.75           0.48
                   EMPLOYEE RELATIONS                                                 0.05        X                  4.75           0.24
                   INTflATIYE                                                         0.15        X                   4.75          0.71
                   QUALITY OF WORK                                                    0.10        X                  4.75           0.48
                   QUANTITY OF WORK                                                   0.05        X                  4.75           0.24
                   COMMUNICATION SKILLS                                               0.05        X                  4.75           0.24
                   AITENDANCE & PUNCTUALITY                                           0.00        X                   0.00          0.00 -,
                   OPERATION & CARE OF EQUIPMENT                                      0.00        X               .   0.00          0.00
                   CONCERN FOR SAFETY                                                 0.00        X                   0.00          0.00
                   BUDGETING                                                          0.00                            0.00          0.00

                  SUPERVISORY DIMENSIONS:
                  I.EADERSHIP SKILLS                                                  0.10       X                   4.75            0.48
                  HUMAN RESOURCE MANAGEMENT                           .               0.10       X                   5.00            0.50
                  FISCALMANAGEMENT                                                    0.10       X                   5.00            0.50

                                                                                       1.00

                                                                              OVEMLL PERFORMANCE RATING TOTAL:                        4.80

Whenever a score in the range a of 5, 2 or 1 is given, supporting details must be provided. Attach additional paper if needed.

DIMENSION                 COJ.flsIENTS
                          Please see the attached Performance Plan




                                                                  TR-0120
GOAL EVALUATION AND GOAL SETTING:

Progress achieved in attaining goals set in previous appraisal period:

1.) Please see the attached Performance Plan for Accomplishments




Goals and Objectives for next appraisal period: (Developed jointly by the Evaluator and Employee)
               the attached Perforniane Plan for Goals




Evaluator Comments;
                                                                V
                                                                    c- 4S ner ot
                £r4eL-' 4ii'1ad

Evahiatofs Signature:                                                                                              Date:



 am excited about the opportunities this past rating period to get involved in Communications/telephony, CMAG coordination and
 :ity/County Radio project I have learned a tremendous amount of information and have been able to utilize this information to assist
 ounty users. I take my responsibilities seriously and continually look for opportunities of improvement. I appreciate the support I get from
 'r. Morgan and the other managers. However, I give most of the credit to my sixteen emplolyees, who sfrive every day to to make the
 Lannini & Technical Services Division excel.




 certify that this performance appraisal has been discussed with me.
 agree [7J         I disagree 0      with the scores on this evaluation.
 wish            I do not wish       to appeal this appraisal rating and will submit my written appeal in
                                   ,accordance with the office or department guidelines.

                                                                                                           Date:



Administrative Review.                                                                                             Date:




                                                                    TR-0121
                                                                                                                                  RECEVED
                                                                                                                                    EC 10 2010
                                                       CONFiDENTIAL                                                                BEXAR COUNTY
                                                     COUNTY OFBEXAR
                                                                                                                               CML SERVICE C31M!SSIOfl
                                              EMPLOYEE PERFORMANCE APPRAISAL                                                         flQ           f4-
NAME:                 Canndlla Guerrero                                     JOB TiTLE   Planning & Technical Services Manager
DEPARTMENT:Bexar County Information Services                                APPRAISAL DATE:            December 8, 2006
DIVISION:      Fiscal & Administrative Services                             LAST APPRAISAL DATE:          October 23, 2003
EMPLOYMENT DATE;         November 23, 1998                                  APPRAISAL PERIOD FROM:Oct-03         TO:       Oct-06

REASON FOR APPRAISAL:                               2] ANNUAL                         0 END OF PROBATION
                                                    06 MONTH                          2] OTHER        Skipped a year due to new responsibilities

EMPLOYEE'S OVERALL RATING:
      2]    Distinguished  4.51 -5.00                                 0    Needs Improvement               1.51 -2.59
          o Commendable    3.51 -4.50                                 0    Unacceptable                    1.50 or below
          o Competent      2.60-3.50

Q   This employee has been involved in a disciplinary action during this evaluation period, the significance of which is not
evident in the appraisal dimensions (disciplinary action documentation is available in the employee's personnel file.
DOther
                                                                            WEIGHT                     SCORE                      RATING
                    APPLICATION OF JOB KNOWLEDGE                                     0.20      X                   4.75               0.95
                    PUBLIC CONTACT                                                   0.10      X                   4.75               0.48
                    EMPLOYEE RELATIONS                                               0.05      X                   4.75               0.24
                    INITIATIVE                                                       0.15      X                   4.99               0.75
                    QUALITY OF WORK                                                  0.10      X                   4.75               0.48
                    QUANTITY OF WORK                                                 0.05      X                   4.75               0.24
                    COMMUNICATION SKILLS                                             0.05      X                   4.50               0.23
                    ATTENDANCE & PUNCTUALITY                                         0.00      X                   0.00               0.00
                    OPERATION & CARE OF EQUIPMENT                                    0.00      X                   0.00               0.00
                    CONCERN FOR SAFETY                                               0.00      X                   0.00               0.00
                    BUDGETING                            -                           0.00                          0.00               0.00

                   SUPERVISORY DIMENSIONS:
                   LEADERSHIP SKILLS                                                0.10      X                    4.75                  0.48
                   HUMAN RESOURCE MANAGEMENT                                        0.10      X                    4.75                  0.48
                   FISCAL MANAGEMENT                                                0.10      X                    4.99                  0.50

                                                                                    1.00

                                                                           OVERALL PERFORMANCE RATING TOTAL:                             4.80

Whenever a score of 5, 2 or 1 Is given, supporting details must be provided. Attach additional paper If needed.

DIMENSION-                  COMMENTS
#4                          Please see attached Performance Plan

#14                         Please see attached Performance Plan




                                                                            TR-0122
COMMENTS:

Over the last two years! have had the opportunity to gain additional responsibilities and have been challenged to expand my knowledge in
the technical field. I have Rained the responsibility of county-wide communications, city-count radio project issues and technical training.




COMMENTS:




Evaluator's Signature:                                                                                              Date: it/L2/2004


Department Authority or Designee's Signature:                                                                       Date:

                                         employee is appealing

 certifr that this performance appraisal has been discussed with me and I agree        0 disagree                   o with the scores.
 wish to appeal this appraisal and I will submit a written request for appropriate action.

              Signature:                                                                                    Date:

kxar County Civil Service Rules Temporary Chapter )C, Personal Grievances.
For Employees Covered Under Bent County Civil Service Rules)
have been provided a copy of the rules                   (Employee's initials)

 acknowledge the employee will pursue the appropriate appeal process.

             Signature:                                                                                     Date:


GOAL EVALUATION AND GOAL SEflING:

Progress achieved in attaining goals set in previous appraisal period:

Please see attached Performance flan and StrateRic Plan Worksheet




Goals and Objectives for next appraisal peiioth (Developed jointly by the Evaluator and Employee)

Plese see attached Performance Plan and Strategic Plan Worksheet




                                                                              TR-0123
                                                                                                               RECEVED
                                                                                                                    DEC 102010
                                                       CONFIDENTIAL                                              BEXAR COUNTY
                                                     COUNTY OFBEXAR                                         CiVIL SERVICE COISSIQN
                                                                                                                 5 g' jj-
                                              EMPLOYEE PERFORMANCE APPRAISAL

NAME:                 Carmella Guerrero                                     JOB TITLEFiscal and Administrative Services Manager
DEPARTMENT:   Bear County Information Services                              APPRAISAL DATE:              October 23,2003
DIVISION:      Fiscal & Administrative Services                             LAST APPRAISAL DATE:            October 30, 2002
EMPLOYMENT DATE:         November 23,1998                                   APPRAISAL PERIOD FROM: Oct-02 TO:                Oct-03

REASON FOR APPRAISAL:                               EANNUAL                           o END OF PROBATION
                                                    D 6 MONTH                         Q OTHER

EMPLOYEE'S OVERALL RATING:
            Distinguished  4.51-5.00                                   Q Needs Improvement                 1.51 -2.59
          o Commendable    3.51 -4.50                                  o  Unacceptable                     1.50 orbelow
          o Competent      2.60-3.50.

o   This employee has been involved in a disciplinary action during this evaluation period, the significance of which is not
evident in the appraisal dimensions (disciplinary action documentation is available in the employee's personnel file.
0 Other
                                                                           WEIGHT                      SCORE                   RATING
                   APPLICATION OF JOB KNOWLEDGE                                      0.20      X                   4.75            0.95
                    PUBLIC CONTACT                                                   0.10      X                   4.75            0.48
                   EMPLOYEE RELATIONS                                                0.05      X                   4.75            0.24
                   INITIATIVE                                                        0.15      X                    5.00           0.75
                    QUALITY OF WORK                                                  0.10      X                   4.75            0.48
                   QUANTITY OF WORK                                                  0.05      X                   4.50            0.23
                   COMMUNICATION SKILLS                                              0.05      X                   4.50            0.23
                   ATTENDANCE & PUNCTUALITY                                          0.00      X                    0.00           0.00
                   OPERATION & CARE OF EQUIPMENT                                     000       X                    0.00           0.00
                   CONCERN FOR SAFETY                                                0.00      X                   0.00            0.00
                   BUDGETING                                                         0.00                          0.00            0.00

                   SUPERVISORY DIMENSIONS:
                   LEADERSHIP SKILLS                                                0.10       X                   4.75            0.48
                   HUMAN RESOURCE MANAGEMENT                                        0.10       X                   5.00            0.50
                   FISCALMANAGEMENT                                                 0.10       X                   4.75            0.48

                                                                                    1.00

                                                                            OVERALL PERFORMANCE RATING TOTAL:                      4.79

Whenever a score of 5, 2 or 1 is given, supporting details must be provided. Attach additional paper if needed.

DIMENSION                   COMMENTS
#4                          Please see attached Performance Plan
#11                         Please see attached Performance Plan
#13                         Please see attached Perthnnance Plan




                                                                 TR-0124
COMMENTS:
This fiscal year has been challenging in all aspects. I believe the creation of the Chief Operating Officer was a very positive move for BCIS.
In addition, we were successful at cutting          posed budget by the required 5% and reorganizing management I believe that I was
instrumental in the sucess of the latter tvy6 chan es 1within ECIS and will continue to strive towards future improvements within the


Employee's Signature:                                                                                               Date:

COMMENTS:
                                       L




Evaluator's Signature:                                                                                              Date:


Department Authority or Designee's Signature:                                                                       Date:(/ W4
                                      if employee Is appealing this

  certify that this performance appraisal has been discussed with me and I agree         Q disagree                 o with the scores.
  wish to appeal this appraisal and I will submit a written request for appropriate action.

              Signature:                                                                                    Date:

 lexar County Civil Service Rules, Temporary Chapterx, Personal Grievances.
 For Employees Covered Under Bexar County Civil Service Rules)
 have been provided a copy of the rules                   (Employee's initials)

 acknowledge the employee will pursue the appropriate appeal process.

              Signature:                                                                                    Date:


GOAL EVALUATION AND GOAL SEllING:

Progress achieved in attaining goals set in previous appraisal period:

Please see attached Performance Plan and Strategic Plan Worksheet




Goals and Objectives for next appraisal period: (Developed jointly by the Evaluator and Employee)

Pleae set attached Perthnnance Plan and Strategic Plan Worksheet




                                                                 TR-0125
                                                                                                                        RECEVED
                                                                                                                           Ad1- 0 2010
                                                                                                                         nc"
                                                        CONFIDENTIAL
                                                     COUNTY OF BEXAR                                                       BEXAR COUNTY
                                              EMPLOYEE PERFORMANCE APPRAISAL                                       CJLERVI2? CDMYUSSION

NAME                                                                            JOB TITLE Fiscal & Administrative Services Manaaer

DEPARTMENT Information Services                                                 APPRAISAL DATE               10/30/02

DIVISION Fiscal & Administrative Services DMsion                                LAST APPRAISAL DATE 7/19/01

EMPLOYMENT DATE 11/23/98                                                        APPRAISAL PERIOD FROM 7/01                          TO 7102

REASON FOR APPRAISAL: [X] Annual                                                    End of Probation
                       f)6 Month                                                I lOther
EMPLOYEE'S OVERALL RATING:

        IX] Distinguished             4.51 -5.00                                  3 Needs Improvement              ..     1.51 -2.59
        [3 Commendable                3.51 -4.50                                [1 Unacceptable                           1.50 or below
           Competent                  2.60 -3.50

  3    This employee has been involved In a disciplinary action during this evaluation period, the significance of which is not evident in the appraisal
       dimensions (disciplinanj action documentation is available In the employee's personnel file).

[3     Other.

                                                                                WEIGHT               SCORE                          RATING
       APPLICATION OF JOB KNOWLEDGE                                               .20         x        4.50                           .90
       PUBLIC CONtACT                                                             .10         x        4.75                           .48
       EMPLOYEE RELATIONS                                                         ;05         X        4.50                           .23
       INItIATIVE       .                                                         .15         x        4.90                           .74
       QUALITY OF WORK                                                            .10         x        4.75                           .48
       QUANTITY OF WORK'        .                                                 .05         x        4.90                           .25
       COMMUNICATION SKILLS                                                       .05         x        4.50                           .23
       ATTENDANCE & PUNCTUALITY                                                   NA          x         NA                            N/A
       OPERATION & CARE OF EQUIPMENT                                              NA          x         NA                            NA
       CONCERN FOR SAFETY                                                         NA          x         NA                            NA
       BUDGETING                                                                  NA          x         NA                            NA

SUPERVISORY DIMENSIONS:

       LEADERSHIP SKILLS                                                           .10        x          4.75                           .46
       HUMAN RESOURCE MANAGEMENT                                                   .10        x          4.50                           .45
       FISCAL MANAGEMENT                                                           .10        x          4.75                           .48
                                                                                  1.00

                                                                     OVERALL PERFORMANCE RATING TOTAL                                   472

Whenever a score of 5, 2 or I Is given, supporting details must provIded. Attach additIonal paper If needed.

DIMENSION COMMENTS

A FIscal & AdmInistrative Services Performance Plan inclusIve of achievements for this rating period as well as
goals for the next rating period is attached as part of this evaluation.




                                                                  TR-0126
Comments:



Employee's Signature:                                                         Date:


Comments:




Evaluator's Signature:                                                        Date:    11/1,16

Comments:




Department Authority or Designee's Signature:                                          Date:      /1/i/o   2-


APPEAL SECTION (used only If employee Is appealing this performance appraIsal)

I certify that this performance appraisal has been discussed with me and I agree _____ disagree      with the scores.
I wish to appeal this appraisal and I will submit a written requestfor appropriate action.

Employee's Signature:                                                          Date:

Bexar County Civil Service Rules, Temporary Chapter X, Personal Grievances.
(For Employees Covered Under Bexar County Clvii Service Rules.)
I have been provided a copy of the rules                 (Employee's initials)

I acknowledge the employee will pursue the appropriate appeal process.

Evaluators Signature:                                                         Date:


GOAL EVALUATION AND GOAL SETTING: (if additional space is needed, please use separate sheet)
Pro9ress achieved in attaining goals set in previous appraisal period:




Goals and Objectives for next appraisal period: (Developed jointly by the Evaluator and Employee)




                                                      TR-0127
                                                                                                                        RECEVED
                                                                                                                             nEC 102010
                                                      CONFIDENTIAL                                                         -
                                                    COUNTY OF BEXAR                                                       BEXPLR COUNTY
                                             EMPLOYEE PERFORMANCE APPRAISAL                                         C[VQ S flRVICE C3Mt'ilSSl3J

NAMECarmella Guerrero                                                          JOB TITLE          Business Services Manager

DEPARTMENT          Information Services                                       APPRAISAL DATE              7/19/01

DIVISION       Business Services Division                                      LAST APPRAISAL DATE                   02128/01

EMPLOYMENT DATE_ ,j,5J23/98                                                    APPRAISAL PERIOD FROM2/00                           TO      7/01

REASON FOR APPRAISAL:                  X] Annual                               [J End of Probation
                                        )6Month                                ( Other

EMPLOYEE'S OVERALL RATING:

       EX] Distinguihed               4.51 -5.00                                  ) Needs Improvement                    1.51 -2.59
       [1 Commendable                 3.51 -4.50                               1] Unacceptable                           1.50 or below
       []Competent                    2.60 -3.50

       This employS has been Involved in a disciplinary action during this evaluation period, the significance of which is not evident in the appraisal
       dimensions (disciplinary action documentation Is available In the employee's personnel file).

()     Other

                                                                               WEIGHT               SCORE                          RATING
       APPLICATION OF JOB KNOWLEDGE                                              .20         x        4.50                           .90
       PUBLIC CONTACT                                                            .10         x        4.50                           .45
       EMPLOYEE RELATIONS                                                        .05         x        4.50                           .23
       INITIATIVE                                                                .15         x        4.90                           .74
       QUALITY OF WORK                                                           .10         x        4.75                           .48
       QUANTITY OF WORK                                                          .05         x        4.90                           .25
       COMMUNICATION SKILLS                                                      .05         x        4.50                           .23
       ATTENDANCE & PUNCTUALITY                                                  NA          x         NA                            N/A
       OPERATIONS CAR.E OF EQUIPMENT                                             NA          x         NA                            NA
       CONCERN FOR SAFETY                                                        NA          x         NA                            NA
       BUDGETING                                                                 NA          x         NA                            NA

SUPERVISORY DIMENSIONS:

       LEADERSHIP SKILLS                                                           .10        x         4.75                            .48
       HUMAN RESOURCE MANAGEMENT                                                   .10        x         4.50                            .45
       FISCAL MANAGEMENT                                                           .10        x         4.50                            .45
                                                                                  1.00,

                                                                     OVERALL PERFORMANCE RATING TOTAL                                   4.66

Whenever a score of 5, 2 or I is given, supporting details must provided. Attach additional paper If needed.

DIMENSION COMMENTS

A Business Services Performance Plan inclusive of achievements for this rating period as well as goals for the
next rating period is attached as part of this evaluation.




                                                                  TR-0128
 Comments:




 Comments:




 Evaluator's Signature:                                                             Date:      7-z4-2-00I




Department Authority or Designee's Signature:                                                  Date:

APPEAL SECTION (used only If employee Is appealing this performance appraisal)

I certify that this performance appraisal has been discussed with me and I agree               disagree   with the scores.
I wish to appeal this appraisal and I will submit a written request for appropriate action.

Employee's Signature:                                                                  Date:

Bexar County Civil Service Rules, Temporary Chapter X, Personal Grievances.
(For Employees Covered Under Bexar County Civil ServIce Rules,)
I have been provided a copy of the rules                       (Employee's initials)

I acknowledge the employee will pursue the appropriate appeal process.

Evaluators Signature:                                                               Date:


GOAL EVALUATION AND GOAL SETTING: (If additional space is needed, please use separate sheet)
Progress achieved in attaining goals set in previous appraisal period:

   Please see attached Performance Plan. February. 2001




Goals and Objectives for next appraisal period: (Developed jointly by the Evaluator and Employee)

   Please see attached Performance Plan, July, 2001



                                                          TR-0129
                                                        CONFIDENTIAL
                                                      COUNTYOF BEXAR
                                               EMPLOYEE PERFORMANCE APPRAISAL
                                                                                                                E C El" crc'    '
                                                                                                                                    ''




NAME _Carrriella Guerrero                                            JOB TITLE        Business Services MdWeR              0 2010
DEPARTMENT          Information Services                         -   APPRAISAL DATE            2128101CIV1L CCRVlCEUSI0N
DIVISION     Business Services Division                              AST APPRAISAL DATE                01131/00

EMPLOYMENT DATE_1 1                                                   'PRAISAL PERIOD FROM_1/00                       TO        2.01

REASON FOR APPR\                                                       Thd of Probation
                                                                        2ther    Special for Merit
                          \        o,   4Y-\
EMPLOYEE'S OVERALL

        [Xl Distinguished                                ,)
                                                                             s Improvement                 1.51 -2.59
            Commendable ,                                                    leptable                      1.50 or below
            Competent                                          \.\

       This employee has been id                                               \ the significance of which is not evident in the appraisal
       dimensions (disciplinary acts                                               file).

H      Other____________

                                                                     WEIGHT             SCORE                         RATING
       APPLICATION OF JOB 14 _.-cE15GE                                 .20     x          4.50                          .90
       PUBLIC CONTACT                                                  .10     x          4.75                          .48
       EMPLOYEE RELATIONS                                              .05     x          4.50                          .23
       INITIATIVE                                                      .15     x          4.75                          .71
       QUALITY OF WORK                                                 .10     x          4.75                          .48
       QUANTITY OF WORK                                                .05     x          5.00                          .25
       COMMUNICATION SKILLS                                            .05     x          4.50                          .23
       ATTENDANCE & PUNCTUALITY                                        NA      x           NA                           N/A
       OPERATION & CARE OF EQUIPMENT                                   NA      x           NA                           NA
       CONCERN FOR SAFETY                                              NA      x           NA                           NA
       BUDGETING                                                       NA      x           NA                           NA



       LEADERSHIP SKILLS                                               .10     x            4.75                          .48
       HUMAN RESOURCE MANAGEMENT                                       .10     x            5.00                          .50
       FISCAL MANAGEMENT                                               .10     x            4,50                          .45
                                                                      1.00

                                                              OVERALL PERFORMANCE RATING TOTAL                           4.72

Whenever a score of 5, 2 or        us given, supporting details must provIded. Attach additional paper if needed.
DIMENSION COMMENTS.

A Business Services Performance Plan Inclusive of achievements for this rating period as well as goals for the
next rating period is attached as part of this evaluation.




                                                         TR-0130
 Employee's Signature:


 Comments:




 Evaluators Signature:                                                          Date:


 Comments:                                          I




 Department Authority or Designee's Signature:                                              Date:


APPEAL SECTION (used only if employee is                   this performance appraisal)

 I certify that this performance appraisal has been discussed with me and I agree _____ disagree    with the scores.
 I wish to appeal this appraisal and I will submit a written request for appropriate action.

 Employee's Signature:                                                              Date:

Bexar County Civil Service Rules, Temporary Chapter X, Personal Grievances.
(For Employees Covered Under Bexar County Civil Service Rules.)
I have been provided a copy of the rules                    (Employee's initials)

I acknowledge the employee will pursue the appropriate appeal process.

Evaluators Signature:                                                           Date:


GOAL EVALUATION AND GOAL SETTING: (If additional space is needed, please use separate sheet)
Progress achieved in attaining goals set in prevIous appraisal period:




Goals and Objectives for next appraisal period: (Developed jointly by the Evaluator and Employee)



1
01



CKII
                                                        TR-0131
Cqmments:                ji1'/tt    £%L -4-z4            -A    i2J4..ai1i        c(si.      Ak, a
                                                                                      çk             &zi




Employee's Signature:     £IZ444c14?                   M.€AA4.AcP                            Date:     f,J3/i/
                                                                                                             CO


Comments:




Evaluator's Signature:                                                                      Date:
                                                                                                       / zi    coo

Comments:




Department Authority or Designee's Signature:                                               Date:


I certify that this performance appraisal has been discussed with me and I agree            disagree      with the scores.
I wish to appeal this appraisal and will submit a written request for appropriate action.
Employee's Signature:                                                                        Date:
Bexar County Civil Service Rules, Temporary Chapter X, Personal Grievances.
I have been pëovided a copy of the rules                        (Employee Initials)
(For Employees Covered Under Bexar County Civil Service Rules.)
I acknowledge the employee will pursue the appropriate appeal process.
Evaluator's Signature:                                                                       Date:

GOAL EVALUATION AND GOAL SETTING; (If additional space is needed, please use separate sheet)
Progress achieved in attaining goals set in previous appraisal period:

  Successful completion of '(2K project goals. COMPLETED

  Enhance Computer literacy skills   & IS business processes & practices. CONTINUAL LEARNING PROCESS


Goals and Objectives for next appraisal period; (Developed jointly by the Evaluator and Employee)




                                                         TR-0132
                                                                                                             NUISSIWI'lOO 301AN38 hAlO
                                                                                                                  AJ.NOOD Mal
                                                      CONFIDENTIAL
                                                    COUNTY OF BEXAR                                                  OIOZ 01 330
                                             EMPLOYEE PERFORMANCE APPRAISAL
                                                                                                                   3AI333
NAME _Carmella Guerrero                                              JOB TITLE _Year 2000 Contract Coordinator__________

DEPARTMENTInformation Services                                       APPRAISAL DATE               May 27. 1999

DIVISION Year 200p Prolect Office                                    LAST APPRAISAL DATE              n/a

EMPLOYMENT DATE _1 1/23/1998                                         APPRAISAL PERIOD FROM_I 111998_ TO _05/1 999_


REASON FOR APPRAISAL: Annual                                        End of Probation
                      6 Month                     X                 Other

EMPLOYEE'S OVERALL RATING:
       Distinguished                4.51 - 5.00                                 Needs Improvement 1.51 -2.59
       Commendable                  3.51 - 4.50                                 Unacceptable       1.50 or below
       Competent                    2.60 - 3.50
 This employee has been Involved in a disciplinary action during this evaluation period, the significance of which Is not evident In
 the appraisal dimensions (disciplinary action documentation Is available In the employee's personnel file).               -
  Other.


PERFORMANCE DIMENSIONS:                                           WEIGHT                  SCORE                   RATING
 1.    APPLICATION OF JOB KNOWLEDGE                                  25._          x       4                     _1.00
 2.    PUBLiC CONTACT                                               .05            x       4                     _.20_ —
 3.    EMPLOYEE RELATIONS                                         ....flL_.        x      _4_._
 4.    INITIATiVE                                                   .15            x
 5.    QUALITY OF WORK                                            ..45 t..         x      _5____
 6.    QUANTITY OF WORK                                           ..45 _.          x      _5____
 7.    COMMUNICATION SKILLS                                       _.10             x      _4                     _.40_
 8.    ATTENDANCE & PUNCTUALITY                                     QL_            x      _5____
 9.    OPERATION & CARE OF EQUIPMENT                              j_               x       nla                   _nIa_
 10.   CONCERN FOR SAFETY                                                          x       n/a
 11.   BUDGETING                                                  _Q&.__           x        5    *               .._25.

 SUPERViSORY DIMENSIONS:
 12. LEADERSHIP SKILLS                                             nla             x      _n(a                    n/a
 13. HUMAN RESOURCE MANAGEMENT                                    ....nLt....      x        i/a                   n/a
 14. FISCAL MANAGEMENT                                            .Jilt_.          X       fl/s                  _nla
                                                                  1.00

                                                  OVERALL PERFORMANCE RATING TOTAL                               - 455_


Whenever a score of 5, 2 or      us given, supporting details must be provided. Attach additional paper if needed.
DIMENSION




                                                                TR-0133
7117/9?

   omments           II    L19it}.uA    lii d4     çwtw          9111 2,ke thot ,Jgtd ic/al             -
                 bfl 94bV272U/




pme
  Employee's Signature:        jflífl//a 43'?YTM/t_2't0                                         Date:




                             j
                                                  r4                                         Ynt
 Evaluators Signature:           LW-i       F                                                   Date:            ____
                                                  4
  ommens:.        j4, Ibcç'ro i,                                 vaq
          1   '4I 741€- Eo&w'                          ç' 'c Wtflq                           s          o


 )epadment Authority or Designee's Signature:                                                 Date:         12 It'll ¶

  certI, that this performance appraisal has been discussed with me and I agree              disagree         with the scores.




I
    ish to appeal this appraisal and will submit a written request for appropriate action.
    ployee's Signature:                                                                      Date:
    xar County Civil Service Rules, Temporary Chapter X, Personal Grievances.
   ave been provided a copy of the rules               (Employee Initials)
   or Employees Covered Under Bexar County Civil ServIce Rules.)
  a cknowledge the employee will pursue the appropriate appeal process.
    aluator's Signature:                                                                      Date: _____________________




                                                            TR-0134
                                                                                           RECEIVED
                                                                                                DEC 10 2010
                                                                                              BEXAR COUNTY
                                                                                        CIVIL SERVICE COMMISSIO]
                                                                                           3:ç$8 -
             CARMELLA GUERRERO
      YEAR 2000 CONTRACT COORDINATOR
      EMPLOYEE PERFORMANCE APPRAISAL
                                            TuNE 1, 1999

                     FOR THE PERIOD NOVEMBER 1998 - MAY 1999

                  PERFORMANCE DIMENSIONS: SUPPORTING DETAILS

                                            4. INITIATIVE

    Ms. Guerrero's initiative in all aspects of her job performance is superb. She serves as a role
model for others who work with and around her. Ms. GuelTero's participation in Greater San
Antonio Year 2000 Coalition activities brings praise to her personally, and is a very positive reflection
on the County. Carmelia is known as a person who gets things don; and that has earned her the
respect of her peers both within and outside the County.
    Ms. GuelTero also has an aptitude for detail wo& which serves herwell in her duties as a Year
2000 Contracts Coordinator. Over the course of her projects, She frequently recognizes minute
traces of probleths and is keen to examine the trail of e idence seeking a full understanding and an
effective and timely solution. For example, Ms. Guerrero has been fully involved in various projects
associated with Year 2000 and the County's radio systems. She identified potential problems (not
directly related to the Year 2000) and worked to inform the affected offices and departments.
     In the execution of her primary duties as a Y2K Contract Coordinator, Ms. Guerrero recognized
the need for timely progress on the Embedded Systems inventory efforts. In order to expedite the
process, Ms. Guen-ero took the initiative to form a Year 2000 Task Force, and tasked the task force
members with the preliminary inventory. This effort conserved the Year 2000 project's valuable
resources in avoiding the cost of a contractor-staffed preliminary inventory. In addition with the
preliminary inventory essentially complete, the County was in a better positiSn to negotiate the
Embedded Systems assessment and remediation contract. The original estimates ranged to $1 Million
dollars. The preliminary, contract cost was estimated at $750,000. The final negotiated contact cost is
$667,000. These cost management efforts were due in large part to the information Ms. Guerrero
quickly and accurately compiled through the effective use of the Task Porte.

                                      5. QUALITY OP WORK

     Ms. Guerrero has a keen eye for detail in her work product, and an aggressive attitude towards
completing any projects to which she assign&L Her productivity in tents of the volume of work
produced is easily matched by the quality of those work products. Mi Guen-ero is a good listener; a
wonderful asset in avoiding simple mistakes. However, she also brings her own style to a projct arid
isn't afraid to ask questions or to offer suggestions if something about the assignment seems unclear.
These attributes enable Ms. Guerrem to "get it right the first time" almost every time.




                                                TR-0135
    Ms. Guerrero's work is professional and timely, with relatively few errors of any kind. Her work
products are seen by many outside the County, and their cpnsistently high quality serve to enhance
the County's overall public image. Ms. Guerrero's oral presentations are also well done, and have the
same effect of enhancing the County's public profile, as well as her own.
    Since her arrival in the Year 2000 Project Office, Ms. Guerrero has enhanced many of the
essential skills and abilities she needs to exceL Her proficiency in use of the computer; her specific
knowledge in the area of Year 2000 and embedded systems, and; her general knowledge of County
government operations and processes have all increased. These serve to increase the overall quality of
her work output.

                                     6. QUANTITY OP WORK

    It is difficult to communicate the volume of Ms. Guerrero work using only words, because so
many other work products are intangible. Ms. Guerrero is a leader in defining the processes and
procedures that help direct the Year 2000 project The final results are visible in the timelines and
inventory spreadsheets she uses to track and manage her projects. What is less visible is the amount
of work saved through the efficiency and effectiveness of Ms. Guerrero's work habits.
     The key to the quantity of work Ms. Guerrero produces is this: she is always prepared for the
next day's work She doesn't lose time because her part of a project remains to be done. On the
contrary, most of her peers and co-workers know they had better get on board, or risk missing the
train. While many workers can appear to be very busy while producing very little, Ms. Guerrero is a
consistent producer of high quality work. She mnnges her time very well, balancing her mandatory
work duties with other work-related responsibilities she seeks and accepts. Her participation in Year
2000 projects for the Greater San Antonio Y2K Coalition, as well as at the State level further indicate
the workload Ms. Guerrero is capable of handling. Yet, each of these projects receives her full
attention with no reduction in the quality of the work produced. One way Ms. Guedero handles the
tremendous workload she shoulders is byworking longer hours than required. She frequently takes a
briefcase full of work home to complez and rarely misses a day of work All of these things
combine to make Ms. Guerrero a consistently high producer. The attached list of accomplishments
documents her efforts.

                            8. ATTENDANCE AND PUNCTUALITY

    Ms. Guerrero is a very punctual and reliable employee. She consistently avoids missing workdays,
regardless of the cause. Ms. Guerrero sets a standard in her personal accountability, and it is very
evident that she takes her attendance andpunctuality very seriously.
     Ms. Guerrero is prompt in returning telephone ca]s and pages. This is not only an example of
her professional courtesy, but of the high regard in which she holds punctuality. Her promptness and
attitude hold for non-Couny events and meetings as well, serving as a very positive reflection on the
County.




                                                   2
                                             TR-0136
                                          11. BUDGETING

    The development and preparation of the Department's FY 1999-2000 budget was complicated
by the numerous proposed changes initiated as a part of the departmental reorganization. Aithough
not directly a part of her job duties, Ms. Guerrero was instrumental in negotiating the niad
requirements necessazy for submitting the proposed changes. She successfully mediated between
opposing perspectives hel4 by the Department's managers. Ms. Guerrero guided and coached the
budget and development work to avoid unnecessaxy work, and to make the submission as concise
and clear as possible. Department managcrs - staff alike have come to rely on her budget process

    Ms. Guentro is also a careful steward of the Year 2000 Project budget category for which she is
responsibk embedded systems. As previously mentioned, she "stretched the dollars" through a
more efficient and equally effective prelinin y inventory process using County employees and staff.
This effort caine about because of her budget anas and projections indicating the embedded
systems funding category would require a tight fist and careful execution to avoid potential ovemins.
    Even in executing the Year 2000 Project Office's internal budget, Ms. Guentro carefully
monitors expenditures to ensure a sufficient cash flow throughout the budget y ear She
recommended several changes to the original office equipment requests, and even coordinated with
the County's Jail Industries program to ref,zrbish existing desks, avoiding the cost of purchasing new
ones. This is indicative of Ms. Guerrero's careful, conservative and skilled approach to budget
development and execution.




                                              TR-0137
Carmolla Guorrero
                                                4707 Trailwood
                                                San Antonio, TX 78228                                       AT
SUMMARY OF IJUALIRCA'HONS                                                                   DEC 10 2010
                                                                                           BEXARCOUNTV
                       I Over 20 years management experience                        CIVIL SERV!CE COMMISSION
                       I Over.l7yearsinBexarCountyGovernment                                        2bJ..
                       I Pros'S experience in business administration, budget development/oversight,
                          resource management and inventory control
                       I Proven experience in contract negotiations, development and oversight
                       I Proven leadership skills, team building, and strategic planning experience
                       I Proven customer service and public relations skills

WORK HISTORY

Oct 2010 to Present        iT Services Manager - Bexar County Information Services

       Reclassification to this position occurred in October of this year. The position description was
       drafted and not fully implemented to present.                                     r

Aug2006— Sept 2010        Planning & Technical Services Manage - Bexar County Information Services

       Manages and oversees information technology strategic planning goals and objectives for
       technology business analysis, communications, technology training and audio/video
       communications; acts as the representative to County Offices and Departments, Elected Officials,
       Commissioners Court and outside agencies; manages the development and maintenance of the
       BCIT departmental budget; estimates funding for staft equipment, materials and supplies and
       directs the monitoring and approval of expenditures; oversees execution of the procurement
       process for internal BCIT funds and the Countywide Technology Fund; responsible for the
       County voice and video network infrastructure; oversees vendor services/products for cellular,
       voice, data, and video equipment; coordinates with the Sheriff's Office for all City/County Radio
       Project issues; manages the negotiation, processing and preparation of external service contracts,
       RFP's and maintenance agreements; oversees all personnel functions including high level
       personnel issues involving management; oversees supervision, Iraining and evaluation of Senior
       Technology Business Analysts, Video Teleconference Manager, Office/Contracts.Supervisor,
       Communications Coordinator and Senior Training & Support Specialists.
Oct2001 - Aug2006 Fiscal & Administrative Services Manager - Bexar County Information Services

       Supervised, trained and evaluated professional and administrative stafi managed department
       budget development and execution of all budget processes. Managed and coordinated
       negotiation, processing and preparation of internal and external service contracts, RFP's, and
       service/maintenance agreements; responsible for EEC) plan to maintain workforce utilization;
       managed all personnel functions; developed and maintained all departmental policies and
       procedures including activity based costing, billing processes and management activities;
       represented BUT on task forces, internal and external committees and Countywide meetings;
       oversight of all Commissioners Court items; managed department assets; managed accounts
       payable and receivable for BCIT.
July 1999-Sept 2001 Business Services Manager - Bexar County Information Services




                                              TR-0138
        Managed all administrative and business functions in SCIT; supervised, trained and evaluated
        administrative and clerical staff, managed all vendor and client service contracts; developed and
        monitored overall department budget; managed departmental business functions and coordinated
        all special projects; responsible for personnel administration; managed BCJT facility assets.

Nov 1998-July 1999          Year 2000 Contract Coordinator - Bexar County Information Services

        Planned, organized and developed strategies and milestones for new computer systems; identified
        remediation requirements; planned, organized and developed strategies for projects; acquired
        contractor services and monitored such services; coordinated specification compliance and
        achievement of milestones; provided technical assistance to County users; drafted system
        documentation; developed Y2K Task Force; developed and staffed RFP processes; and
        developed embedded systems inventory and remediation plan for the entire County.

Jan 1997-Nov 1998           Jail Support Services Manager -Bern, County Sherj[fs Office

        Managed jail support operations in the Adult Detention Division, inclusive of Human Services,
        Clothing/Property, Laundry, Inmate Grievance and Jail Industries; supervised professional and
        adnilnistrative stafi investigated support operational problems; analyzed data; recommended
        solutions; monitored outside contra ts such as the food sçrvices contract and the inmate phone
        system for the Adult Detention System; developed and monitored the annual budget for the Adult
        Detention Division; received, researched and prepared responses for the Sheriff and Jail
        Administrator on issues of citizen complaints; assisted the Jail Administrator with special projects
        such as development of programs and services and preparation of Commissioners Court items;
        coordinated and participated in various problem solving meetings and committees related with the
        Adult Detention Center.

RElEVANT EXPER!ENCE
June 1995-Jan1997 Special Assistant to the Jail Administrator, Bexar County Sher(fl's Office

Nov 1994-June 1995 Program Manager Human Services, Bexar County Sheriff's Office

Oct 1993-Nov 1994 MATCH/PATCH Coordinator Assistant, Bexar County Sheriff's Office

Dec 1992-April 1993     Administrative Assistant, New Mexico Children, Youth & Families

May 1991-Oct 1992       Psychological Technician Supervisor, New Mexico Department ofHealth

May 1991-Oct 1992       StaffDevelopment Specialiit, New Mexico Department ofHealth

Sept 1990-May 1991      Psychological Technician H, New Mexico Department ofHealth

June 1998-Sept 1990     Job Development/Placement Specialist, Albuquerque Job Corps Center

May 1985-May 1990       HospitalAdvocate and Speaker, Albuquerque Rape Crisis Center

EDUCATION

124 hours towards Bachelor of Science/Criminal Justice
Associate of Arts - Police Science
University of Albuquerque, Albuquerque, New Mexico




                                               TR-0139
                                                                                   RECEIVED
                                                                                      DEC 10 2010
                                                                                      BEXAR COUNTY
                                                                                CIVIL SERVIC



                                        December 10, 2010



     To Whom It May Concern:

            I am writing this letter of recommendation for Ms. Carmella Guerrero whom I
     have known and worked with throughout my years as District Clerk.

              Camiella has demonstrated an amazing ability to keep up with a myriad of job
      responsibilities while providing support to a diverse group of people. She conducts
      herself in a positive, earnest and professional manner. Her consideration for others has
      made her an indispensable part of BCIT and the County.

              Carmella has always led by example. Her strong work ethic, her loyalty to the
      County and ECIT and her staunch support of her staff is admired by all who have been
      fortunate enough to work with her.

             She is a well respected professional who has been recognized for her dedication
      and leadership on many occasions.




                                          Margaret 0. Montemayor
                                          Bexar County District Clerk

      mgm/ea




BEXAR COUNTY COURTHOUSE * 100 DOLOROSA * SAN ANTONIO, TEXAS 78205-3002 * (210) 335-2113
                                           TR-0140
                                                                                               i*I*IYI*a
                                                                                                 DEC
                                                                                                          I'll



                                     BEXAR COUNTY ELECTIONS DEPARTMENT




            To Whom It May Concern:

            It is with great pleasure that I write this lçtter of reference for Ms. Carmella Guerrero
            whom I have had the privilege of knowing for many years.

            Ms. Guerrero has worked for me in the capacity of a Regional Sending Site Manager for
            many years. Her dedication and work ethic have earned her the trust and respect of the
            Elections Judges and my Elections staff. The Regional Sending Site is a critical
            component of the election process. Ms. Guerrero' s exceptional skills and attention to
            detail with regard to her work have made every election she has worked a success. She
            always maintains composure in difficult and stressful situations and works eagerly to
            resolve any situation which may arise. Her site is always managed well as evidenced by
            her "no error" rate for each election.

            My department is a customer to the Information Technology Department. All my
            dealings with Ms. Guerrero in the many positions she has held in the IT Department have
            been positive. I believe her years of experience in the County have equipped her with the
            skills to work effectively with a diverse group of people. She has proven he±self to be a
            capable leader and is an asset to this County.

            Ms Guerrero has been invaluable in assisting me in the workings of the Civil Service
            issues from this department. I have relied on her expertise in understanding the process.

            Finally, Ms. Guerrero is always willing to offer assistance whether it is volunteering for
            an election or helping to resolve technical issue. She has always followed through to
            ensure that any issues are resolved in a professional and timely manner.




        '   )quelyn F. Callanen
            Bexar County Elections Administrator




- - -           --       - .   - -- -     . .   .   --
                                                      TR-0141       en   ,r,en.,,r,yrn'r    (neon' In..... (fllA\   )C (Y)11
                                                                                                    RECEIVED
                                                                                                          DEC 10 2010
                                                                                                      BEXAR COUNTY
                                                                                                CIVIL SERVICE COMMISSIYJ
                                                                                                   3:578 ..fl
                                                BEXAR COUNTY
                                       PURCHASING DEPARTMENT
                          Vista Verde Plaza   233 N. Pecos. Suite 320 * San Antonio. Texas * 78207-3178


DANIEL R. GARZA
County Purchasing Agent




December 9, 2010


RE: Character Statement on Ms. Cannella Guerrero

To whom it may concern:

I had the privilege of working with Ms. Carmella Guerrero on several procurement projects. Ms. Guerrero
has always conducted herself in the utmost professional manner. An example is a project we worked on
that called for an annual forec st procurement of Dell computers for County staff. This procurement was
conducted through a Cooperative Agreement through Department of Information Resources (DiR)
exceeding one million dollars. Considering the dollar threshold, Purchasing collaborated with Ms.
Guerrero to prepare a Commissioners Court Agenda Item, which was subsequently approved. This step
was used as a model for all Cooperative Procurements involving thresholds and Commissioners Court
approval.

Ms. Guerrero has also been instrumental in the employment process for the Purchasing Department's
management staff. Ms. Guerrero was on the interview panel for one of the Assistant Purchasing Agent
positions to include involvement in the interview process for the County Purchasing Agent position.

I personally obtained managerial advice from Ms. Guerrero on staff disciplinary issues. Ms. Guerrero
provided me with disciplinary process letter templates, which were approved by Civil Service.

Ms. Guerrero has been a great colleague and confidant throughout my career with the County.

Please feel free contacting me for further information.



Best regards,



Daniel R. Garza
County Purchasing Agent




                                                      TR-0142
                                                                                   RECEIVED
                                                                                    DEC 102010
                                                                                     BEXARCouTy
                                                                                JVILSERVICEC MMISSJON

                    CRIMINAL DISTRICT COURT ADMINISTRATION
                             CADENA-REEVES JUSTICE CENTER TOWER
                                   300 DOLOROSA, SUITE 301
                                  SAN ANTONIO, TEXAS 78205
                                         (210) 335-2544
                                      FAX: (210) 335-2252
                                  MELISSA BARLOW FESCRER
                              GENERAL ADMINISTRATIVE COUNSEL


                                               December 8, 2010

RE: CARMELLA GUERRERO

To Whom it May Concern:

         I am happy to act as a character reference for Carmella Guerrero, and I do so without
hesitation. I have known Carmella for almost 12 yeais, working with her on various projects
through the years starting with the county's plan to be ready for Y2K in 1999. I would see her at
least a couple of times a month, sometimes more, in committee meetings concerning issues of
importance to our county and county employees. She was usually there representing BCIT, and I
was there representing the Criminal District Courts.
        Early on I came to recognize her value to these committees. She always had thoughtful
insight and I appreciated her ability to express her ideas and opinions in a respectful, professional
manner. You can always count on Carmella to tell you what she thinks, and even if you may
disagree on occasion, you will understand the logic behind her thoughts. She is very intelligent,
charming, friendly, and I have thoroughly enjoyed working with her these past 12 years.
        I highly recommend Carmella for any position she is applying for, and will stand as a
character reference for her whenever necessary. I am available at (210) 335-3474 or on my cell
at (210) 215-0479 to answer any questions. Please do not hesitate to call.




                                              Meli a Barlow Fischer




                                              TR-0143
                         THE DISTRICT COURTS OF BEXAR COUNTY                      RECEIVED,
                                                                                      DEC 10 2010
                                                                                      BEXAR COUNTY
                                                                                CIVIL SERVICE COMMISSliXI
                                     BEXAR COUNTY COURTHOUSE
                                            IOU DOLOROSA
                                      SAN ANTONIO, TEXAS 78205

                                          December 9,2010



        TO WHOM IT MAY CONCERN:

                      Re: Carmella Guerrero

                I serve as General Administrative Counsel for Civil District Courts
        Administration that provides legal, administrative and liaison support to the 14 Civil
        District Courts, 2 Child Support Associate Judges and '2 Children's Court Associate
        Judges.

              During my nine and one-half years as General Counsel, I have had the pleasure of
       working with Ms. Carmella Guenero in her former capacity in the Information
       Technology Department. Ms. Guerrero has always provided excellent support to our
       Department. She presents herself in a professional manner. Her knowledge of BCIT
       procedures and procurement processes has been an asset to me and the Judges I serve.

               Over the past few years, Ms. Guerrero and her staff supported technology
       improvements in the area of audio/visual and video teleconferencing in the 37 0 ', 131s,
       150th, 285th and 407th District Courts, as well at the Child Support Court and the
       Children's Court. She worked diligently to assure that finding was in place and that her
       staff had the support to complete the work.

              It is obvious that Ms. Guenero takes pride in her work. Her responsiveness, to
       the County's technology needs, is commendable.



                                           Sincerely,




                                           Gary W. Hutton
                                           General Administrative Counsel
                                           Bexar County Civil District Courts




OFFICE OF CIVIL DISTRICT COURTS ADMINISTRATION • ROOM 302 • PHONE (210) 335-2300 FAX (210) 335-2843
                                              TR-0144
                                                                                  RECEIVED
                                                                                      REC 10 2010
                            BEXAR                                                    BEXAR COUNTY
                                                                               CIVIL SERVICE COMMISSLO?!

                            MARGARET G. MONTEMAYOR
                                         DISTRICT CLERK



                                          December 10, 2010



      To Whom It May Concern:

             I had the pleasure of meeting Carmella Guerrero eight (8) years ago. She has
      always shown great professionalism in whatever endeavor she sets her mind to
      accomplish. Carrnella has always been the go to person; whenever you have a problem,
      she always manages to resolve whatever issue you bring to her.

            Carmella always interacts well with the public. She can always be counted on to
      work with others in a pleasant matter.

              Carmella is extremely cooperative and professional with anyone that she comes in
      contact with.

                                                   Sincerely,




                                                    lva Abundis-Esparza
                                                   Chief Deputy, District Clerk's Office




Rfl AR rot INTY rot rRTgohJsv * 100
                                            TR-0145
                                      DOLOROSA * SAN ANTONIO. TEXAS 78205-3002 * (2I0) 335-2113
                                                                            RECEIVED
                                                                                flEC 102010
                                                                               BEXAR COUNTY
                                                                         CIVIL S RVICE coMMlsslo:i
JUSTICE COURT, PRECINCT 3                                          TELEPHONE: (210) 335-4700
8918 TESORO DRIVE, SUITE 300                                        FACSIMILE: (210) 335-4705
SAN ANTONIO, TEXAS 78217-6238
                                     KEITH BAKER
                                  JUSTICE OF THE PEACE




   December 8, 2010




   To Whom It May Concern:

   Please accept this letter as a formal character reference for Ms. Carmella Guerrero,
   formerly the IT Services Manager for Bexar County Information Services. I have
   had the pleasure of knowing Ms. Guerrero in her professional capacity in the IT
   department for many years. My experiepces with Ms. Guerrero have been
   pleasant and professional. As Court Manager for Justice of the Peace, Precinct 3, 1
   have called on Ms. Guerrero many times for assistance with technology purchases
   and IT services. She is responsive, professional and always gets the job done in
   record time,

   Ms. Guerrero, on several occasions, has had to coordinate between five Court
   Administrators with different Elected Judges and always seems to get consensus to
   assure our projects are brought to fruition.

   I have also had the pleasure of serving with Ms. Guerrero on County-wide
   committees. The knowledge on County-wide issues she brings to the table has
   always amazed me. She is an asset to her Department and to the County as a
   whole.




   Janet Miller
   Justice Court Manager, Pd. 3
   (210) 335-4707




                                        TR-0146
                                                                                        RECEUVED
                                                                                            DEC 102010
                                                                                          BEXAR COUNTY
                                                   December 9, 2010                 CIVIL SERVICEOMMISSIC-
To Whom It May Concern:

I am happy to provide this brief letter attesting to the many talents of .Ms Caimella Guerrero. I
had the good fortune of having her as part of my staff while serving as the Jail Administrator of
the Bexar County Jail. My first major crisis as Jail Administrator was a scheduled jail inspection
by the jai standards commission. Ms Guerrero volunteered to assist in preparing the jail and all its
mand$ory programming into compliance and was recognized by the inspectors. We eventually
promoted her to Jail Support Services Manager.

I had the upmost respect and confidence in her abilities because I knew the she would do the due
diligence necessary to provide me with the best options. During the time that she was on my staff
there was never an issue that a questionable course of action was taken that she didn't come to me
and say "Chief, I blew it".

Ms. Guerrero was/is a hard worker dedicated to the mission assigned not just to he, but to all
members of the unit. Equally impressive is her dogged determiiation to the best in the job she is
responsible for. If there were projects or other functions assigned to her that were not her forte
she would pick your brain, research the topic and in no time one would not know this was all new
to her.

One such project that demonstrates how well she was respected was the assemblage of a team
sent to Colorado to review hard core criminals in selecting those we could bring back to Bexar
County to help fill our jail and delay the privatization of our jail operations-and at the same time
put money into the County coffers. Ms. Guerrero headed up that delegation without one single
glitch. Ms. Guerrero, as I'm sure she does now, coordinated the entire operation and assisted in
screening the prisoner's records.

I was the one who recommended Ms. Guerrero to Dr. David Morgan, the previous CIO, when he
took the County job. Feedback from him was nothing but laudatory. Within months Ms. Guerrero
was David's go to girl, passing more and more duties and responsibilities to her. From my many
visits to the court or operations within the jail --- Ms. Guerrero was the go to person in the
department. She was the ideal employee. She came to work on time and stayed as late as needed
to get the project done.

A good manager should want employees who are strong in their beliefs and are allowed to
provide their input. Ms. Guerrero will argue her point but when you say "no-this is the way I
want it done --- she becomes your strongest advocate". They ,don't come much better than her.




Z             2ist!!t?
                     orB!C.S.O.




                                             TR-0147
                       THE LOPEZ LAW FIRM
                                  A PROFESSIONAL CORPORATION




                                                                           RECEIVED
                                                                               NOV 16 2010
                                                                              BEXAR COUNTY
                                      November 10, 2010                 CIVIL SERVICE COMMISSION
                                                                             :30 fr(r%. a.,a,.,
VIA HAND DEL WERY
Catherine Maras
Chief Information Officer
Bexar County Information Technology
203 W. Nueva, Suite 200
San Antonio, Texas 78207-4507
RE: Employee Policy No. 7.6.11 Response
Dear Ms. Maras:
       This law firm represents Carmella Guerrero. On or about October 27, 2010, you
provided Ms. Guerrero a Notice of Proposed Disciplinary Action purporting to demote
Ms. Guerrero to a Technology Business Analyst Grade E-05. In accordance with Policy
No. 7.6.11, Ms. Guerrero provides this response to your proposed disciplinary action.
                                  Record of Achievement
       Ms. Guerrero has been a valued employee with Bexar County since 1993. Ms.
Guerrero began her career with Bexar County as an administrator in the Bexar County
Sheriff's Department. Ms. Guerrero held several positions with the sheriffs department
and was ceremoniously promoted in the department until she became the Jail Support
Services Manager in 1997. In 1998, Ms. Cuerrero transferred to the IBexar County
Information Services Department, and served as a contract coordinator. While an
employee of the information services department Ms. Guerrero was promoted three
times until she finally was promoted to second in cothmand of the information services
department where she served as the department's IT Services Department Manager.
       Ms. Guextero has had a distinguished career with Bexar County, and has worked
her way up the system with her tireless work ethic, loyalty, and professionalism. Ms.
Guerrero's work record with Bexar County is spoil ess, and she has received numerous
raises and promotions due to her accomplishments. Ms. Guerrero has been a proven
leader, an ideal employee, and exceptional colleague to her many coworkers within
Bexar County for almost two decades. Until your recent proposed disciplinary action,
Ms. Guerrero has never been admonished or disciplined as a Bexar County employee.

       • FIRST NATIONAL BANK TowER • 6243 LR lOWEsT, SUTFE 205 • SAN ANTONIO, TEXAS 78201•
                         210.472.2100 TaEvHo    210.472.2101 TELECOPIER'


                                           TR-0148
In fact, you promoted Ms. Guerrero to her current position after you took over the
department in 2009.

                        Specific Reply to Grounds for Demotion

       It is apparent from the record that your decision to demote Ms. Guerrero is based
on simple miscommurdcation and personality differences. There is no evidence,
however, that Ms. Guerrero was insubordinate, was dishonest, or failed in carrying out
the requirements of her job. Your reasons for Ms. Guerrero's proposed demotion seem
to be that (1) Ms. Guerrero misled you about her authority to direct parking for the
department, and (2) Ms. Guerrero disregarded your directive that Tina Singh pay for
parking. We do not believe the facts support these reasons for the proposed demotion.

1.    Ms. Guerrero did not mislead you about her authority to assign parking.

       Bexar County Administrative Policy No. 4.6, the relevant parking policy for the
county, is dear that the Parking Garage Division of Infrastructure Services Department
is responsible for administering the county's parking facilities. Additionally, the
Infrastructure Services Department ("ISD") is responsible for the assignment of parking
privileges within the county's parking facilities. The plain language of the policy is
dear that ISD is responsible for the assignment of parking privileges; and, not Ms.
Guerrero.

        Of course, over time, Ms. Guerrero has assisted your department in coordinating
with ISO to determine which employees qualified for certain parking privileges, and
even corresponded with ISO to track certain parking assignments. Ms. Guerrero's work
in this regard, however, did not rise to the level of making Ms. Guerrero ultimately
responsible for overseeing all of the parking in your department. As you know, Ms.
Guerrero has many more pressing and important responsibilities in connection with the
county's IT department. Instead, the person responsible for assigning parking spaces
for ISO was David Mandujuano, whom Ms. Guerrero communicated with after you
instructed Ms. Guerrero to obtain a list of who had privileges to park in the designated
   aces at issue. In fact, Ms. Guerrero had to email ISO to determine the hierarchy for
T   parking spaces at issue because Ms. Guerrero was not responsible for making those
assignments.

       Simply put, it seems that you intend to demote Ms. Guerrero because she told
you that she was not in charge of parking when you believe the practice is the
department was for Ms. Guerrero to assist in some of those tasks. Ms. Guerrero by
virtue of her position within your department does' not have any authority to assign
parking. Ms. Guerrero was dear with you that she did not have the authority you daim
she did have. To the extent that either you or persons within your department believed
that Ms. Guerrero was responsible for making parking assignments, such belief is
misplaced and most likely a result of misconimunication. Ms. Guerrero has always
been honest with you about her job and her job responsibilities, and she would have no
reason to mislead you about what she can and cannot do in regards to parking.
Moreover Administrative Policy No. 4.6 is dear as to who is responsible for assigning
parking spaces—IS]). Ms. Guerrero was equally dear with you that it was ISO that
assigned parking and not her.

         FIRST NATIONAL BANiC TowER • 62431. H. 10 WEST, Suim 205 -SAN ANtoNIo, TEXAS 78201•
                        •210.472.2100 TELEPHONE 210 472 2101 TELECOPIER'


                                              TR-0149
2.     Ms. Guerrero followed your directive regarding Ms. Singh's parking.

       Ms. Singh is a contract vendor for the county, and sometimes must attend early
morning meetings at Heritage Plaza. Ms. Guerrero was under the belief that you
authorized Ms. Singh to utilize the designated space at issue on mornings that Ms.
Singh had early meetings; otherwise, you instructed Ms. Singh that she would make
arrangements to pay for her parking. To that end, Ms. Guerrero informed Ms. Singh by
email that she could only park in the designated space for the early morning meetings,
and that Ms. Singh would need to coordinate with 3D for a permanent parking space
and that she would be required to pay for the parking. Ms. Singh confirmed the
parking instructions with Ms. Guerrero and Ms. Singh was referred to IS]). Since
October 4, 2010, Ms. Singh has related to Ms. Guerrero that she should not have been
parking in the space at issue.

       We believe the record is dear that Ms. Guerrero followed the instructions you
gave her regarding Ms. Singh's parking. We believe it was Ms. Singh's responsibility to
coordinate with IS]) and/or the auditor's office and make arrangements to pay for her
parking privileges. Ms. Guerrero did what was asked of her in this regard, and to the
extent Ms. Singh was parking in the space at issue, it Was an oversight on Ms. Singh's
part because Ms. Guerrero was dear with Ms. Singh about the requirement that Ms.
Singh coordinate and pay for her own parking with IS]). Miscommunication may have
played a role in this situation as well.

                                            Conclusion

       Ms. Maras, Ms. Guerrero has been a valued employee for Bexar County for
almost two decades. Her dedication to the county, her job, and to your department is
unquestioned. You have worked with Ms. Guerrero for over twelve months, and you
should know that Ms. Guerrero is not the type of person that will skirt her
responsibilities; and certainly, you should know that Ms. Guerrero would not he to you
or be dishonest, as you have suggested.

       Ms. Guerrero is not responsible for the parking assignments as she attempted to
inform you. She was not trying to mislead you or hide from any of her responsibilities.
Additionally, Ms. Guerrero did her part to inform Ms. Singh that Ms. Singh had only
limited parking privileges at the designated parking space and that she would need to
make arrangements to pay for her parking as you instructed Ms. Guerrero. It does not
seem fair to punish Ms. Guerrero if Ms. Singh did not follow those instructions.

       Finally, Ms. Guerrero is an important part of our team and Bexar County, and
she very much wishes to continue in her current position. If there was an exchange for
words that caused this matter to escalate unnecessarily, we are certain measures can be
taken, such as counseling, to avoid such exchanges in the future. Under Administrative
Policy No. 7.6.11, we also do not believe Ms. Guerrero's alleged conduct was serious
enough to warrant your proposed demotion without prior use of less severe discipline.
We understand that did you did not even attempt tompose any type of less severe
discipline.



        • FIRST NATIONAL BANK TOWER • 62431. H. 10 WEsT, SuITE 205 • SAN ANTONIO, TEXAS   78201
                          •210.472.2100 TELEPHONE • 210.472.2101 TnsconER'


                                             TR-0150
      Accordingly, we believe your proposed demotion is unreasonable under these
circumstances, and respectfully request that you not proceed with the proposed
demotion.

      Thank you for your time and attention.

                                                      Very truly yours,

                                                       o1-S4 XLycc
                                                      Orlando R. Lopez

cc:   Carmella Guerrero




       • FIRST NATIONAL BANIC ToWER• 62431. H. 10 WEsT, Sun-s 205 • SAN ANToNIO, TExAs 78201
                         •210.472.2100 TELEPHONE • 210.472.2101 TELECOPIER•


                                            TR-0151
                           BEXAR COUNTY INFORMATION TECHNOLOGY
                                     203W. Nueva, Suite 200
                                  San Antonio, Texas 78207-4507
                                         (210) 335-0200                              RECEIVED
                                               October 6, 2010                          OCT 15 2010
                                                                                       BEXAR COUNTY
                                                                                 CIVIL SERVICE COMMISSION
TO: Cathy Maras, CR)

51183: Incident on October 4, 2010

        I am writing this letter regarding the incident that occurred in your office on Monday, 10/4/10. I
went back and forth as to whether putting this in writing was the best way to go, however I was concerned
that another discussion would result in another altercation.

        It is important to me that you know my feelings on this matter. Beginning early Monday morning,
you inquired about parking at the annex and directed me to do sôveial things including asking Tina Singh
to find parking elsewhere and to pay for said parking. I immediately came upstairs to notii Ms. Singh
and you were thready telling her. Your tone towards me was rude and accusatory in front of Ms. Singh.
Throughout the day while we were working out the issues on BC1T parking, you were abrupt with me and
in my opinion accusatory that David and I were utilizing the parking situation to our advantage. One
example was the "wink-wink" you gave me in the meeting with OS, Lulu and Linda and your reference to
the fhct that only David and I had these privileges. This is not true. I have been following County policy
regarding parking since the policy inception in 1999.

After, spending a good majority of my day trying to fidflll your directive to find out who was parking in
what spaces,! felt that you were growing angrier and angrier. At the end of the day, I went to provide
you a copy of the policy for review and discussion at managers meeting. Again, you raised yout voice,
slapping the policy in your hand and accusing me of wrong doing and noti'ing me that you were taking
me out of the 1oop.i turned to leave your office and made this comment "I was just giving you a copy of
the policy, I don't undentand why you have been ugly to me 01 day". You raised your voice atm;
jumped out of your chair, got up in my face, pointed your finger six times yelling "sit down", proceeded
to the door and slammed it shut. You continued to yell at me saying that you are the dO and it was your
right to act like this. You yelled several times that I had a bad attitude and inappropriate mannerisms and
that you were not going to stand for it. You directed to "fix" it You also shouted that I was making you
look like an "a-hole".

The majority of the employees on the 2nd floor heard this outburst and were very concerned. When I was
in your office, I was afraid of you. In thirty years of my professional career, I have never been treated like
this. I feel embarrassed and degraded in front of the employees of BCIT. Since this occurred, I have been
appmached by several staff asking if! was ot




                                                 TR-0152
Whether or not employees like me, I feel that they respect me and you have damaged that respect, at least
in my eyes. I have worke4 in BCIT for the passed 12 years and in the County for 18 years and have never
been in trouble with any employer for any reason nor have I been treated the way you treated me.
r believe that we have to work together and for the most part, I feel we are a good team. You become
stressed as do I and you have a different way of handling that than I do. However, mutual respect for
each other as human beings is imperative for me to move forward.

I want to go on record saying that I will work on my body language, faces; and mannerisms as you have
asked me to do. I believe my attitude at work is good and my working relationships with co-workers,
business partners and employees have never been challenged to date.

I also feel that in order to move forward, you owe me an apology for the yelling and screaming and
slamming the door that caused intimidation, humiliation and embarrassment to me.

I am certain that we can move passed this if you agree. I did not want to leave on my vacation until we
resolved the matter. I am available until 12:00 noon today if you want to discuss it with me.



                                             Carmella Guerrero
                                             IT Services Manager




                                               TR-0153
October 13, 2010



Ms. Carmella Guerrero                                         RECEIVED
4707 Trailwood
San Antonio, Texas 78228                                          OCT 13 2010
                                                                BEXAR COUNTY
                                                          CIVIL SERVICE COMMISSION
Dear Ms. Guerrero:                                         12:55-,,,,
SUBJECT: Order of Administrative Leave


Effective October 13, 2010, you are being placed on Administrative
Leave with pay for a period often business days pursuant to Bexar
County Human Resources Policy 7.4.04 AdmInistrative Leave.

During the period you are on Administrative Leave, you are asked to limit
your communication, during working hours, to either me or county
Human Resources. In addition, you must be available torepoft, In
person, to me if necessary during your Leave.


Sincerely,

(44L4t       m-
Catherine Mans




CC: Bexar County Civil Service Commission


                             document         I,              -




Employee Signature                                     Date




                                 TR-0154
FILED
9/24/2014 12:37:01 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Consuelo Gomez

                                           CAUSE&NO.&2012-CI-8758&
                                                       &
             CARMELLA&GUERRERO& &            &      &      §&    &      IN&THE&DISTRICT&COURT&
                  &      &       &     &     &      &      §&
                  &      &       &     &     &      &      §&
             VS.& &      &       &     &     &      &      §&    &      225TH&JUDICIAL&DISTRICT&
             &    &      &       &     &     &      &      §&
             &    &      &       &     &     &      &      §&
             BEXAR&COUNTY&CIVIL&SERVICE&            &      §&
             COMMISSION&         &     &     &      &      §&    &      BEXAR&COUNTY,&TEXAS&
             &    &      &       &     &     &      &      &     &
                                NOTICE'OF'FILING'OF'THE'BEXAR'COUNTY'
                                   CIVIL'SERVICE'COMMISSION'RECORD'
                                                       '
             & &    Plaintiff,&Carmella&Guerrero,&provides&her&Notice&of&Filing&of&the&Bexar&County&

             Civil&Service&Commission&Record.&&In&support,&Plaintiff&shows&as&follows:&

             &&   &       On& or& about& August& 21,& 2014,& the& Bexar& County& Civil& Service& Commission&

             conducted& a& hearing& in& the& referenced& matter.& & Plaintiff& attaches& as& Exhibit& “A”& the&

             record& of& such& proceeding& in& accordance& with& the& Texas& Rules& of& Civil& Procedure& and&

             the&Texas&Local&Government&Code.&&

                                                                        Respectfully&submitted,&

             &        &        &      &      &     &      &      &      LOPEZ&SCOTT,&L.L.C.&&      &
             &        &        &      &      &     &      &      &      719&S.&Flores,&Suite&100&
             &        &        &      &      &     &      &      &      San&Antonio,&Texas&78215&
             &        &        &      &      &     &      &      &      Telephone:& 210.472.2100&
             &        &        &      &      &     &      &      &      Telecopier:& 210.472.2101&
             &
             &
             &        &        &      &      &     &      &      &      /s/&Orlando&R.&Lopez&
             &        &        &      &      &     &      &      &      _____________________________&
             &        &        &      &      &     &      &      &      ORLANDO&R.&LOPEZ&
             &        &        &      &      &     &      &      &      State&Bar&No.&24010196&
             &
                                                                        ATTORNEYS&FOR&PLAINTIFF&&
                                                                        &




                                                                                                     Page 1 of 2



                                                        TR-0155
                               CERTIFICATE'OF'SERVICE&

       I& certify& that& a& copy& of& this& document& has& been& forwarded& to& the& following&

counsel&of&record&via&electronic&mail&on&this&&24th&day&of&September,&2014:&

       Clarkson&F.&Brown&
       Bexar&County&District&Attorney&Civil&Section&
       300&Dolorosa,&Suite&5059&
       San&Antonio,&Texas&78204&
       &
       &     &      &       &    &      &      &         /s/&Orlando&R.&Lopez&
       &     &      &       &    &      &      &         __________________________&
                                                         ORLANDO&R.&LOPEZ&
&




                                                                                      Page 2 of 2



                                         TR-0156
                                                                       1


 1                        CAUSE NO. 2012-CI-08758

 2   CARMELLA GUERRERO,                 )   IN THE DISTRICT COURT
             Plaintiff                  )
 3                                      )
                                        )   225th JUDICIAL DISTRICT
 4   vs.                                )
                                        )
 5   INFORMATION TECHNOLOGY             )
     DEPARTMENT,                        )
 6   BEXAR COUNTY, TEXAS,               )
             Defendant                  )   BEXAR COUNTY, TEXAS
 7
                           * * * * * * * * * * *
 8                            NO. 10-BCCS-002

 9   CARMELLA GUERRERO,                 )
             Employee                   )
10                                      )   BEXAR COUNTY
                                        )   CIVIL SERVICE COMMISSION
11   vs.                                )
                                        )   BEXAR COUNTY, TEXAS
12   INFORMATION TECHNOLOGY             )
     DEPARTMENT,                        )
13   BEXAR COUNTY, TEXAS,               )
             Department.                )
14

15              TRANSCRIPT OF AUDIO RECORDED PROCEEDINGS

16              EVIDENTIARY HEARING OF CARMELLA GUERRERO
                             AUGUST 21, 2014
17                             HELD BEFORE
               THE BEXAR COUNTY CIVIL SERVICE COMMISSION
18                CHAIRMAN GINA M. ELLIOTT, PRESIDING

19

20

21

22

23

24                            DAWN FLIPPIN, CSR
                             200 Alcalde Moreno
25                        San Antonio, Texas 78232




                              TR-0157
                                                                2


 1                              APPEARANCES

 2   FOR THE PLAINTIFF:

 3   Mr. Orlando R. Lopez
     The Lopez Law Firm
 4   719 S. Flores, Suite 100
     San Antonio, TX 78215
 5   210-472-2100

 6
     FOR THE DEFENDANT:
 7
     Mr. Clark Brown
 8   Bexar County District Attorney's Office - Civil Division
     300 Dolorosa Street, Suite 5049
 9   San Antonio, Texas 78205
     (210) 335-3918
10

11
     ALSO PRESENT:
12
     Commissioner Elliott
13   Commissioner Gimblet
     Commissioner Arriaga
14   Ms. Carmella Guerrero, Employee
     Bob Hampel, County Representative
15

16

17

18

19

20

21

22

23

24

25




                           TR-0158
                                                              3


 1                                  INDEX
                                                       Page
 2
     County Opening Statement                            8
 3
     Employee Opening Statement                         17
 4
                                **************
 5
                         WITNESS:     HENRY REYES
 6
     Direct Examination By Mr. Lopez                    25
 7
     Cross Examination By Mr. Brown                     42
 8
     Redirect Examination by Mr. Lopez                  49
 9
                         WITNESS:     ELVA ABUNDIS
10
     Direct Examination By Mr. Lopez                    50
11
     Cross Examination By Mr. Brown                     56
12
     Redirect Examination by Mr. Lopez                  65
13
     Recross Examination by Mr. Brown                   66
14
                      WITNESS:    ANDREA SAN MIGUEL
15
     Direct Examination By Mr. Lopez                    67
16
     Cross Examination By Mr. Brown                     78
17
     Redirect Examination by Mr. Lopez                  84
18
     Recross Examination by Mr. Brown                   86
19
                      WITNESS:     CARMELLA GUERRERO
20
     Direct Examination By Mr. Lopez                    88
21
     Cross Examination By Mr. Brown                    105
22

23

24

25




                           TR-0159
                                              4


 1   INDEX
                                       Page
 2
     Plaintiff Closing Statement       107
 3
     Defendant Closing Statement       114
 4
     Commission's Decision             121
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                             TR-0160
                                                                         5


 1                   PROCEEDINGS:

 2                   CHAIRPERSON ELLIOTT:     Good morning.   Today is

 3   August 21st.   It is now 9:02.

 4                   Call to order the Bexar County Civil Service

 5   Commission meeting.   Present are Commissioners Gloria Arriaga,

 6   Joe Gimblet and myself, Gina Elliott.

 7                   MALE VOICE:     Item number 3 is going to be

 8   evidentiary hearing concerning Case Number 20-BCCS-022,

 9   Carmella Guerrero versus Information Technology Department

10   pursuant to the 225th Judicial District Court of Bexar County,

11   Texas, Cause Number 2012-CI-08758.

12                   We received a notice from Ms. Guerrero's

13   attorney, Mr. Orlando Lopez, indicating that a court order was

14   issued regarding Case Number 10-BCCS-022 to -- as an

15   evidentiary hearing to introduce additional evidence.      This is

16   an open hearing and all parties are present.

17                   If we can go ahead and get everyone sworn in

18   for the remaining cases of the day.     Anyone that is going to

19   be testifying today as a witness we'd ask that you go ahead

20   and stand and raise your right hand to be sworn in.

21                   (Witnesses sworn).

22                   CHAIRPERSON ELLIOTT:     Thank you.

23                   MS. BOWEN:     Commissioners, if I may, my name is

24   Susan Bowen.   I'm with the Bexar County District Attorney's

25   Office.   I'm here for the second two cases that are going to




                            TR-0161
                                                                          6


 1   be heard.    May we just step out into one of the conference

 2   rooms while you're having Ms. Guerrero's hearing?

 3                    CHAIRPERSON ELLIOTT:    Yes.

 4                    MS. BOWEN:    Thank you very much.

 5                    CHAIRPERSON ELLIOTT:    Okay.     We want to go

 6   ahead and get started if you all wanted to make an opening

 7   statement.

 8                    MR. LOPEZ:    Certainly.

 9                    MR. BROWN:    Are you going to invoke the Rule?

10                    MR. LOPEZ:    I wasn't planning on it.

11                    MR. BROWN:    The County would.

12                    CHAIRPERSON ELLIOTT:    Like to invoke the Rule?

13                    At this time we have a request by the County to

14   invoke the Rule.    What that means is that only those who are

15   testifying at the moment will be present in this room during

16   the hearing.    So we would ask -- it also requires that anyone

17   that is going to testify not have a discussion outside of this

18   hearing room.

19                    So we will ask -- I don't know who's coming

20   first.

21                    MR. LOPEZ:    Yes, ma'am.   We'd ask Henry Reyes,

22   Elva Abundis and Andrea San Miguel to -- to be excused.

23                    CHAIRPERSON ELLIOTT:    Okay.     All right.

24                    MALE VOICE:    Appellant, witnesses will be in

25   the training room right across the hall.        Amy Reyes will be




                             TR-0162
                                                                           7


 1   right outside the hallway here escorting the officers to the

 2   site.

 3                    CHAIRPERSON ELLIOTT:   Thank you.

 4                    MR. BROWN:   One other matter.     Are you going to

 5   flash up the affidavit in this hearing?

 6                    MR. LOPEZ:   He's going here -- he's going to be

 7   here to adopt it.    I'm not going to flash it up until he

 8   adopts it.

 9                    MR. BROWN:   Okay.

10                    CHAIRPERSON ELLIOTT:   Okay.     Are you ready?

11                    MR. LOPEZ:   Yes, ma'am.

12                    I represent Carmella Guerrero.      As Mr. Gimblet

13   and you know, we were here on April the 26th of 2012, and we

14   had a full-day evidentiary hearing.     Ms. Arriaga, I am going

15   to do my best to make a special presentation since you are new

16   to the Commission and you were not part of the proceeding and

17   the decision that was made on April 26th of 2012.

18                    Ms. Guerrero is a long-time Bexar County

19   employee.    Over 20 years.   She started off as a file clerk and

20   she moved her way up all the way to an E11 where she was the

21   IT Services manager for the Bexar County Information

22   Technology Department.    She had at that time when she was at

23   her E11 position, she was being paid at approximately

24   $80,000.00 a year.

25                    She was selected for that position by the Chief




                              TR-0163
                                                                       8


 1   Information Officer.     Catherine Mares promoted her to that

 2   position.     Thought so much about her when she came to take

 3   over the IT Department that she placed her in one of the top,

 4   if not the top, nontechnical packing positions within the

 5   Information Technology Department.

 6                     In 2010 in the fall, Ms. Mares and Ms. Guerrero

 7   became involved in a dispute regarding some trivial parking

 8   issues.     And Ms. Mares, based on the dispute concerning the

 9   parking, demoted Ms. Guerrero from an E11 all the way down to

10   an E5.     She was an E11, answered only to the Chief Information

11   Officer, had her own office, had responsibilities galore for

12   the Information Technology Department.     Because of a dispute

13   over parking that was trivial, she demoted her six grades,

14   downgraded her salary from approximately $80,000.00 to the mid

15   fifties.     She lost responsibilities, she lost rank.

16                     Ms. Guerrero filed an appeal with the Bexar

17   County Civil Service Commission because she believed that she

18   was unlawfully demoted.     So on or about November 29th, 2010,

19   Ms. Guerrero is demoted.     On April 26th, 2012 the Bexar County

20   Civil Service Commission heard Ms. Guerrero's appeal.

21                     Basically, this parking issue, Ms. Arriaga,

22   Mr. Gimblet, Ms. Elliott was a he said/she said.     Ms. Mares

23   accused Ms. Guerrero of being a liar, being dishonest, being

24   insubordinate.     We had an all-day trial before this

25   Commission.     At the conclusion of this Commission, Ms.




                              TR-0164
                                                                        9


 1   Arriaga, these Commissioners unanimously determined that her

 2   demotion should be overturned.

 3                    Had we stopped there, we wouldn't be here

 4   today, Ms. Arriaga, because what had happened is -- and I'll

 5   go back for this time line -- that Ms. Guerrero was demoted in

 6   November of 2010.    In 2011 in October, BCIT, the department

 7   and the County eliminated her position.     Basically just wiped

 8   it from the books and said we're no longer going to have an IT

 9   services manager.    So when the Commissioners overturned her

10   demotion, they said by their own words that there was no

11   evidence that she had -- that she should have been demoted.

12   Instead she was a great employee, had worked hard, and there

13   was no basis in law and fact for her to have been demoted.

14                    The Commissioners were attempting to right a

15   wrong that had been done to Ms. Guerrero by Ms. Mares.     The

16   situation that they were in was that they believed that they

17   could not reinstate her to a position that had been deleted.

18   And so what they did was they overturned it, saying this

19   employee should not have been demoted, but they kept her in

20   her E5 position.

21                    So Ms. Guerrero gets her day in court on April

22   26th, 2012.    She's vindicated.   She's able to put on evidence

23   that has been accepted by this Commission that she's not a

24   liar, that she's not insubordinate and that she's not

25   dishonest.    All she did was just clear her name, because since




                             TR-0165
                                                                       10


 1   that date, she has still been doing her E5 work and she's

 2   still been getting paid in the mid fifty range as opposed to

 3   the eighty or nine-some-odd thousand that we believe she's

 4   entitled to had the County not eliminated her position.

 5                   After the hearing, Ms. Guerrero was

 6   dissatisfied with still being at her demoted position.     So we

 7   filed a lawsuit in District Court.   And we alleged that the

 8   Commission made a mistake in terms of leaving her in her

 9   demoted position.   The County took the position in District

10   Court that there's nothing that the County could do for

11   Ms. Guerrero.   Sure, she was overturned, sure, she was

12   vindicated, but there's no position to reinstate her to.     We

13   can't put her in a position that no longer exists.

14                   Mr. Clark has advanced that argument before

15   this Commission, many hearings in front of the trial court,

16   and, in fact, he made that argument to Judge Littlejohn.

17   Judge Littlejohn initially dismissed Ms. Guerrero's lawsuit

18   saying there wasn't any jurisdiction for this case.   We

19   appealed the case to the Fourth Court, and the Fourth Court

20   reversed Judge Littlejohn's decision, and said Ms. Guerrero

21   has a right to sue the County in District Court because she

22   was still demoted after her hearing here.

23                   The Fourth Court in rendering their opinion

24   that the dismissal should not have been made, pointed out

25   exactly the reason we are here, and why it is -- why it is




                            TR-0166
                                                                         11


 1   that it is unfair that Ms. Guerrero was still in her demoted

 2   position.   Because we argued to them.    We said that just

 3   smacks of unfairness, it smacks of not being equitable with

 4   your employees.    And the Fourth Court in their holding when

 5   they decided that her lawsuit could go forward made this

 6   holding in their last statement.     They said:   Allowing a

 7   County employee -- allowing Carmella Guerrero to pursue her

 8   right to judicial review unaffected by subsequent budgetary

 9   actions is a just and reasonable result.

10                     That's what the Fourth Court said about

11   Ms. Guerrero's case.    The County told the Fourth Court we

12   eliminated your position through a normal budget action.       We

13   were doing a reduction in force, we wanted to make our budget,

14   we wanted to make our employee force smaller so that we could

15   change with the times; that's why we deleted your position.

16   And we disagree.    We believe that the position was deleted

17   intentionally because BCIT and the County did not want

18   Ms. Guerrero back at her position.

19                     We get back to the trial court before Judge

20   Sakai.   We asked Judge Sakai for the opportunity to come to

21   you to give you additional evidence of why she should be

22   reinstated to her E11 position and why she should get her full

23   back pay and her former E11 position with any raises that she

24   would have been entitled to.    And here's the rule we had to --

25   we had to accommodate for when we were before Judge Sakai.          It




                              TR-0167
                                                                        12


 1   says:   A party -- that's Ms. Guerrero -- may apply to the

 2   Court to present additional evidence.    What we had to do is we

 3   had to -- the second part of that rule says:      If the Court is

 4   satisfied that additional evidence is material and there's

 5   good causes for reason of the failure to present, the Court

 6   may order that the additional evidence be taken before the

 7   Commission.    What's real important in this part of the rule is

 8   material.

 9                    Now, we believe that there are at least three

10   reasons why you have the authority and you must reinstate her

11   to her E11 position and give her her back pay and give her her

12   full benefits.

13                    Reason number one, we believe that the County

14   intentionally -- and you're going to hear from our

15   witnesses -- intentionally deleted that position so that

16   Carmella would not be able to get her position back if she was

17   successful and prevailed here.    We think it was a pretext, we

18   think it was underhanded, we think it was some form of some

19   type of cahoots or conspiracy to oust Ms. Guerrero if she won

20   here before the Civil Service Commission.

21                    Number two, when the County -- and you'll hear

22   Mr. Brown.    There is nothing we can do for you.     We eliminated

23   your position.    You know, our hands are tied.     We'd love to

24   help you, but, you know, your job is gone and that's tough.

25   That's just not true.    The County has a multibillion dollar




                             TR-0168
                                                                       13


 1   budget with almost 4,000 employees.     You're going to hear from

 2   our witnesses that are going to testify that many employees

 3   just like Carmella, just like Ms. Guerrero, have been treated

 4   differently.     Employees whose position has been deleted have

 5   been moved around.     Employees who have been disgruntled at

 6   their jobs have either come to the Commission and been moved

 7   to different sections; we have employees that were ousted by

 8   elected officials and demoted to like an E1 and still getting

 9   paid as an E11.

10                     So we believe the evidence is going to show

11   that when the County says we can't do anything, it's flat

12   wrong.   They're being untruthful.    Because they're the County.

13   They got a multibillion dollar budget.     They have 4,000

14   employees.     If you've got that many employees, you're going to

15   have situations where an accommodation can be made and should

16   be made for Ms. Guerrero.

17                     Number three -- and we're going to get to the

18   policy -- your own policies of Human Resources in the Civil

19   Service Commission say that if you reinstate her and she goes

20   back to try to get her job and Ms. Mares says no, your own

21   policies dictate that she should still receive her E11 salary.

22                     So those are the three reasons and that's the

23   evidence that we suggested to Peter Sakai.     We said they

24   intentionally deleted her position, we know they treated

25   employees differently, and we know that the County's policies




                              TR-0169
                                                                       14


 1   allow for her to get her salary at worst if they decide not to

 2   take her back into her position.

 3                     So what we had to convince Judge Sakai is is

 4   that evidence material, okay?      Otherwise, we wouldn't be able

 5   to come to you.    And so under this rule it says that the

 6   Commission -- that's you three -- may change their findings by

 7   reason of the additional evidence and shall file the

 8   additional evidence with the Court.      So under this rule, we're

 9   here to give you some additional evidence, material evidence.

10   And why that's important is what Judge Sakai was saying with

11   his order was what is material?      Judge Sakai is telling us,

12   telling you, telling the record that something is material if

13   it is of real importance or consequence, being such would

14   affect or taken into consideration by a reasonable person in

15   acting or making a decision.

16                     Here is the rule that Judge Sakai was being

17   guided by.    And he said, Mr. Lopez, what is your additional

18   evidence?    And I said well, we know they deleted her position

19   intentionally, we know they've treated other employees

20   differently, and we know that their own policies allow for

21   reinstatement even under these circumstances.      Judge Sakai

22   heard that argument, he looked at the rule and said that's

23   important, that's material; the Commission needs to hear that

24   evidence.

25                     And Judge Sakai -- and here's the policy that




                              TR-0170
                                                                          15


 1   we're talking about.     Policy 7.6.14 says that in number 17 --

 2   and it's in your evidence packet as Number 5.      It says:

 3   Should the office or department refuse to reinstate the

 4   employee as ordered by the Commission, the employee shall be

 5   entitled to their full salary just as though they had been

 6   reinstated as before.     Those are your rules.   Those are your

 7   policies.

 8                   So Judge Sakai said I'm looking at this rule,

 9   Mr. Lopez has suggested and proven to me that he has important

10   material evidence to show the Commission and including this

11   policy that says you could put her back even if they deleted

12   her position.   And that's what -- as Mr. Leos said -- that's

13   what Judge Sakai said in a written order on the record that is

14   governing this case that as referenced by Mr. Leos that says

15   Ms. Guerrero and only Ms. Guerrero is entitled to present to

16   you additional evidence, and that you have the power, you have

17   the authority under Judge Sakai's Order that says you may

18   change your findings.

19                   So we're here today and you're going to hear

20   from witnesses that are going to prove three things.        Number

21   one, that the County intentionally deleted her position while

22   she was on appeal.     Number two, that the County treats

23   employees differently and has done that in the past.        And that

24   based on those situations, you have the power to make it right

25   for Ms. Guerrero.    And then number three, if you don't believe




                              TR-0171
                                                                       16


 1   anything else, your policies say if they don't want to

 2   reinstate her, at least give her her money back.

 3                    And you will hear from our witnesses, and we

 4   believe after the conclusion of this evidence and this hearing

 5   that you will have ample evidence to change your finding,

 6   reinstate her to her E11 position, give her her back pay, and

 7   give her all her full benefits and salary raises and cost of

 8   living allowances that she should have been entitled to had

 9   she not wrongfully been demoted back in 2010.

10                    Thank you.

11                    CHAIRPERSON ELLIOTT:    Thank you, Mr. Lopez.

12                    Mr. Brown?

13                    MR. BROWN:   Yes.   Thank you.   Good morning.

14                    CHAIRPERSON ELLIOTT:    Good morning.

15                    MR. BROWN:   I have a brief.

16                    We know where the case was and where it is now.

17   We're back here because Judge Sakai punted a decision that he

18   didn't want to make back to you all.     And that's essentially

19   what happened.

20                    The procedural history of this issue, you

21   issued your order, you explicitly overturned the discipline

22   and you put her in the only thing you could, the position that

23   she held, because you cannot create or put a person in a

24   position that doesn't exist.    That is solely the County

25   Commissioners.   The court can't do it and you can't do it.




                             TR-0172
                                                                      17


 1                   Unsatisfied with that decision, Ms. Guerrero

 2   appealed.   The appeal went.   The District Court where we filed

 3   a motion before Judge Littlejohn saying we don't feel you have

 4   jurisdiction because we feel the Commissioners gave all the

 5   relief they could, she didn't rule one way or the other on

 6   what relief she could grant.    She just simply said I agree I

 7   don't have jurisdiction and dismissed the case.

 8                   They then appealed it to the Fourth Court.

 9   Again, the Fourth Court looked at it and said she's an

10   employee, she at least gets to go to court and make her

11   argument that you all might have the power to reinstate

12   someone to an eliminated position.    They made no ruling, they

13   made nothing to say yes, you can do that.    No court has yet

14   said you can do that.   They simply said she gets her chance to

15   go argue that in front of the District Court.     So they sent it

16   back down to the District Court.

17                   It got back down to the District Court, and one

18   thing Ms. Lopez left out was that Ms. Guerrero then filed a

19   Motion for Summary Judgment asking Judge Sakai for all the

20   relief he's asking you to provide.    Judge Sakai, reading all

21   the arguments they made, including 7.6.14, including the

22   argument that you had the power to reinstate her, and they

23   asked the judge to do what you didn't do.    Judge Sakai

24   explicitly denied all that relief.    He did not find that he

25   could put her in a position that the County Commissioners




                             TR-0173
                                                                       18


 1   hadn't created.    He didn't find you could do it.   He found

 2   that your ruling would stand, because he's not going to go

 3   with what she wants.    And he had it stamped.

 4                     Again, they weren't satisfied because again

 5   nobody had said you can do anything to help her to pur her in

 6   a position, because only County Commissioners can do that.

 7                     Unsatisfied with that, they went back to Judge

 8   Sakai and said give us one more bite at the apple, please.

 9   Here's our last resort.    Our last remedy is we can find this

10   obscure provision, and we can tell you we have material

11   evidence, and let us go back to Commissioners Court.     Well,

12   being a judge, he didn't judge.    He said all right, I'll just

13   send you back and you all can just keep doing this and don't

14   make me decide.    You all go decide and have the Commissioners

15   hear some more evidence.    And if they're convinced that they

16   can do what many, many courts have said they can't do, and

17   that's create a position that only County Commissioners can

18   create, let them find evidence they can do that, find support

19   in the law.   And if they feel they need to change their

20   original order -- which every court that's looked at it has

21   said your original order was fine -- then we're going to give

22   them one more chance to do that.    And he didn't indicate

23   either way whether you should or you shouldn't; he just said

24   you-all go back and talk to them and see what they say.

25                     So when he sends you back under the rule that




                              TR-0174
                                                                        19


 1   was on the wall, which is the one that has the rehearing, and

 2   it states that you may change your decision, you may have

 3   additional evidence; it likewise means that you don't have to

 4   do anything.     You don't have to change your ruling.   You can

 5   stand by your ruling.

 6                     And the rest of this brief talks about why you

 7   can't order her into a position that the Commissioners Court

 8   eliminated, and in case after case after case citing how only

 9   the Commissioners Court can create or eliminate positions.

10   And you can't do it, and a court can't do it.     Only the

11   five -- four Commissioners and County Judge Nelson Wolff can

12   do it.   And they have the full prerogative to do it in any

13   budget year they want, and that's what they did in this year.

14                     There were six -- fifteen or sixteen frozen

15   positions.     The only one -- none of them were filled at the

16   time they were eliminated.     The whole County was going through

17   a recession.     Every department where a position was empty

18   became frozen.     And that frozen position was then eliminated

19   if possible because the County needed to save money.      It was

20   during the worst time in this County in many years.      This was

21   one of the positions they eliminated.     Had she been in the

22   position, they simply would have eliminated it and she

23   wouldn't have been there.     She would have just had no job.

24   Instead she has a job at the County because of your decision

25   to keep her in that position.




                              TR-0175
                                                                          20


 1                     So even if she goes back to her old job and you

 2   order it created and we get down the road in a couple of years

 3   and some court finally says yes, all this law from all these

 4   years way, way back is wrong, and Civil Service can override

 5   County Commissioners and you can order her back to that

 6   position, the next day the County Commissioners could say that

 7   we don't need that position.        We haven't needed it for all

 8   these years.     It's eliminated.     We don't need it in the County

 9   Budget.

10                     And that's why the County controls the budget.

11   They need to make those decisions as to how many bodies we

12   need, how much money we have, and what we're going to do with

13   it.   And that's what this case law says throughout the end of

14   this brief.     That's the only people that can make that

15   decision.     So no matter what is put on here, it shouldn't

16   change your decision in the end that you provided all the

17   relief that you had the authority to provide.

18                     If she want to get to a court and some court

19   says you're wrong, I'm wrong, and 100 years of cases are

20   wrong, then let's do that.     But I still find no authority and

21   they cannot present to you any authority that you have the

22   authority to do anything more than you did in your original

23   hearing.

24                     And the fact that we're back here doesn't mean

25   any judge thought your original order was wrong.        If a judge




                              TR-0176
                                                                       21


 1   did, he could have ruled himself.    They don't have to send it

 2   back here.   Judge Sakai could have ruled on their Summary

 3   Judgment and given them all the relief they asked there that

 4   they now ask here.    He looked at it and he said no, I'm not

 5   giving you that relief.    All I'm giving you is another bite at

 6   the apple to go back to the Civil Service.

 7                   So we feel that no matter what evidence is

 8   presented in good faith, bad faith, it doesn't change the fact

 9   that you can't order the Commissioners to create a position

10   out of their budget, and your original order should stand.

11   And then this matter will go back to court and we'll see where

12   it goes from there.

13                   But I think it would be strange for this

14   Commission to all of a sudden start changing budgets around.

15   Because each year the Commissioners Court would then be

16   forced, knowing that if you eliminate positions, then every

17   Civil Service employee that doesn't like what we've done is

18   going to run over here you say you did it in one case; just

19   order them to put me back to work.    You have the authority.

20   You now control the County manning powers.     And you've taken

21   that position from the County Commissioners.     We're going to

22   end all up in a big fight over your authority and their

23   authority, and there has been plenty of case law that says you

24   don't have that authority and no District Court has that

25   authority.




                             TR-0177
                                                                        22


 1                     And I think you understood your restraints on

 2   that in the first place.       I know Ms. Carmella understood that;

 3   she testified to it.     And so we would ask at the end of the

 4   day, no matter what testimony you hear, to uphold your

 5   original finding.     And we'll send the finding back to the

 6   District Court.     And if the District Court wants to change the

 7   law, let them do it.     But I don't think we should start

 8   changing law at a Civil Service level.       We would ask that you

 9   uphold your original hearing and that you should make no

10   changes to your original order.

11                     CHAIRPERSON ELLIOTT:    Thank you, Mr. Brown.

12                     Now, did you want to -- do you have any

13   witnesses?   Does the County have any that they wanted to ...

14                     MR. BROWN:    I think the way this has to work is

15   they go first, because they've come back as the plaintiff to

16   put on more evidence.

17                     CHAIRPERSON ELLIOTT:    Okay.

18                     MR. BROWN:    Because I think you have the burden

19   on it, and now that we're back here, it's not an original

20   hearing.

21                     MR. LOPEZ:    I was not -- I was not anticipating

22   that the County would be calling their own witnesses, but.

23                     MR. BROWN:    We'd only call witnesses to rebut.

24                     CHAIRPERSON ELLIOTT:    That rebuttal.

25                     MR. LOPEZ:    I want to make a quick rebuttal,




                              TR-0178
                                                                          23


 1   because what Mr. Brown is doing -- and he's tried to do this

 2   at every hearing -- he's trying to suggest that you are

 3   ordering the creation of a job.     That's not what you're doing,

 4   and that's not what we're asking you to do.     We're not asking

 5   you to create a new job in the budget for Ms. Guerrero.        All

 6   we're asking you to do is to follow your own rules that say

 7   should the office or department refuse to reinstate the

 8   employee, under that rule if you reinstated her, she goes

 9   back, she gets her briefcase, she goes up to Ms. Mares and

10   says Ms. Mares, the Commissioners at Civil Service Commission

11   gave me my job back so I'm here to start working.     Ms. Mares

12   is going to say your job is deleted, and she can refuse to put

13   her back in her job because it has been deleted.     But even if

14   she does, she's still entitled to her full salary just as she

15   had never been demoted.

16                  So we're not asking you to play Judge Wolff or

17   County Commissioner Wolff and, you know, create a budget, make

18   a budget, make a job, any of the things that Mr. Brown said.

19   We're not asking you to do anything like that.     All we're

20   saying is look at the evidence.     Was she entitled to

21   reinstatement, not counting -- it doesn't matter about the

22   deletion of a position -- was she entitled to be reinstated?

23                  You already said that.     You said yes.   Because

24   you said that she was not -- she was not warranted a demotion.

25   She should not have been demoted.     So you've said already on




                           TR-0179
                                                                              24


 1   your own words she should be reinstated.           And if she can't be

 2   reinstated because her job has been deleted, she still gets

 3   her money.    That's your rule.         That's what you-all are here to

 4   do.   But we're not asking you to go up there and make a

 5   multimillion dollar budget and, you know, do all the things

 6   that Mr. Brown says about creating a job.             We're not asking

 7   for any of that.

 8                        Madam Elliott, we call Hank Flores -- Henry

 9   Flores -- Henry Reyes.         I'm sorry.

10                        CHAIRPERSON ELLIOTT:     Okay.    Mr. Reyes?

11                        Hello.   Good morning.

12                        MR. REYES:   Good morning.

13                        MR. LOPEZ:   May I proceed?

14                        CHAIRPERSON ELLIOTT:     Yes, please.

15                                  HENRY FLORES,

16   having been sworn to tell the truth, testified as follows:

17                        DIRECT EXAMINATION BY PLAINTIFF

18   BY MR. LOPEZ:

19         Q      Can you please state your name for the record, sir?

20         A      For the record my name is Hank Reyes.

21         Q      And you're also known as Henry Reyes?

22         A      I am.

23         Q      Can you tell the Commissioners what your job is now?

24         A      I am the director of finance with the Fiesta

25   Commission.




                                   TR-0180
                                                                     25


 1          Q    And before you were the director of finance for the

 2   Fiesta Commission, what was your job?

 3          A    I was the budget director for Bexar County.

 4          Q    Can you explain to the Commissioners, Mr. Reyes,

 5   what your job responsibilities and duties were as the budget

 6   director for the County?

 7          A    In a nutshell, it was putting together a $1.6

 8   billion budget for the entire County.    It was looking at

 9   program changes, doing analyses, projecting how much that we

10   anticipate spending for current fiscal years and projecting

11   forward fiscal years, not only for operating budgets but as

12   debt service as well.

13          Q    And how would you go about putting together a

14   budget?

15          A    It was a bottom up process to an extent.   But we

16   would get feedback from all of the offices and departments.

17   We would ask them what their needs were, and we do evaluations

18   on those.

19          Q    And would that entail meeting with department heads

20   and personnel?

21          A    Extensively, yes.

22          Q    And what portions of the budget were you responsible

23   for?

24          A    All of them.

25          Q    The entire budget?




                                TR-0181
                                                                     26


 1         A    Yes.

 2         Q    And so you would have been responsible for compiling

 3   and formulating the budget for the IT Department?

 4         A    Yes.

 5         Q    Which we have referred in this hearing as BCIT,

 6   Bexar County Information --

 7         A    That's correct.

 8         Q    And did you have discussions -- who did you discuss

 9   the budget while you were working as the budget director with

10   IT?

11         A    Primarily I would have discussions not only with the

12   executive director for BCIT, with any of their managers, as

13   well as with my budget analysts and ultimately with the County

14   Manager.

15         Q    Now, you're the budget director or you were the

16   budget director.   Did you have a staff of your own?

17         A    Yes.

18         Q    And how many staffers did you have?

19         A    Approximately six budget analysts.

20         Q    And your team was responsible for doing the entire

21   budget, right?

22         A    Correct.

23         Q    And who did you answer to at the County?

24         A    The County Manager.

25         Q    And who is that?




                            TR-0182
                                                                     27


 1       A    David Smith.

 2       Q     So while you were with the County, you answered to

 3   David Smith which was the County Manager?

 4        A    Yes.

 5        Q    Okay.    I want to take you to a time during the 2011

 6   budget period.    Do you remember that time?

 7        A    Yes.

 8        Q    Okay.    Do you remember giving my office a statement,

 9   Mr. Reyes, which I've identified as Exhibit Number 7?

10        A    I do.

11        Q    And is that your signature --

12        A    It is.

13        Q    -- on page two?

14        A    It is.

15        Q    And it's a notarized affidavit?

16        A    It is.

17        Q    And in your affidavit -- well, tell the

18   Commissioners, in the affidavit you just testified to exactly

19   your responsibilities that you did in your affidavit, right?

20        A    That's correct.

21        Q    And you also have -- in paragraph number four you

22   have described the 2011 budget process?

23        A    Yes, I have.

24        Q    Okay.    And then in paragraphs five, six and seven

25   you discuss certain portions of the facts that happened during




                              TR-0183
                                                                             28


 1   that time as related to IT and Ms. Guerrero, right?

 2          A    That is correct.

 3          Q    Okay.    Tell the Commission --

 4                       MR. BROWN:    Commissioners, at this point I'm

 5   going to object to that affidavit.           The way I read it -- and

 6   he can correct me if I'm wrong -- he wasn't involved in the

 7   conversations he referred to in the affidavit.           It was relayed

 8   to him by someone else.      What you have is hearsay, which is

 9   inadmissible in these hearings.           He has no firsthand knowledge

10   of what he's purportedly telling you there.

11                       CHAIRPERSON ELLIOTT:      How do you respond to

12   that, Mr. Lopez?

13                       MR. LOPEZ:    I would respond, if you will allow

14   me just a few more questions, he does have personal knowledge

15   and it is not hearsay.      And I can clear that up if it is a

16   question.

17                       CHAIRPERSON ELLIOTT:      We'll allow it for right

18   now.

19                       MR. LOPEZ:    Okay.

20                       CHAIRPERSON ELLIOTT:      See if it's hearsay or

21   not.

22          Q    (By Mr. Lopez)       Mr. Reyes, tell the Commissioners

23   the communications that you had concerning the IT Department

24   in 2011 as it relates to Ms. Guerrero's E11 position.

25          A    It came specifically from David Smith where he's




                                TR-0184
                                                                     29


 1   declared that he had discussions with Ms. Mares about this

 2   issue of whether he was in error in what he was telling me.     I

 3   don't feel that it's -- it's relevant, because I was given

 4   directions regarding Ms. Guerrero's position.

 5        Q    Let's be a little more specific, Mr. Reyes.    Tell

 6   the Commissioners what Mr. Smith told you about her position

 7   and how he went about doing it.

 8        A    It had become an issue with the County and with BCIT

 9   specifically.   And one of the easiest ways to rectify the

10   issue was to eliminate the position.

11        Q    And by issue, you mean that Mr. Smith told you that

12   there was a problem at BCIT with Ms. Guerrero and Ms. Mares?

13        A    Correct.

14        Q    Now, you heard Mr. Brown testify that you did --

15   that this is hearsay.   You met with Mr. Smith, right?

16        A    That's right.

17        Q    In his office?

18        A    That's correct.

19        Q    And during that meeting while you were putting the

20   budget together, he told you we've got a problem with

21   Ms. Guerrero?

22        A    That's his direction.

23        Q    And that he told you to do what?

24        A    Eliminate the position.

25        Q    Now, did he tell you to eliminate Ms. Guerrero's




                             TR-0185
                                                                     30


 1   position because he thought that Ms. Guerrero wasn't doing a

 2   good job?

 3        A      No.

 4        Q      Did he give you any reason that that position should

 5   be eliminated?

 6        A      Other than it had become an issue for BCIT.

 7        Q      But in terms of did he say hey, we need to save some

 8   money, so that's why we need to get rid of it?    Was there

 9   anything budgetary about his meeting and discussions with you?

10        A      It affected the County Budget.

11        Q      Okay.   But in terms of, you know, he didn't give you

12   any other legitimate reasons of why he should have that

13   position eliminated, right?

14        A      If you're asking whether it was an efficiency issue,

15   whether it was a cost saving issue, no.

16        Q      It was simply because she had become a problem?

17        A      Yes.

18        Q      And did you understand that problem to be because

19   she had her appeal ongoing here?

20        A      I understood that problem to be because she and

21   Ms. Mares had a falling out.

22        Q      And at the time when you gave this affidavit and at

23   the time in 2011, you were fully aware that she was appealing

24   her demotion, right?

25        A      Yes.




                              TR-0186
                                                                    31


 1       Q     And that based on orders that you got, you helped

 2   the County eliminate her position, right?

 3        A    Yes.

 4        Q    With no questions asked, you did that, right?

 5        A    Yes.

 6        Q    And in your affidavit where you say that

 7   Ms. Guerrero had become a problem and they wanted to get rid

 8   of it, that's the exact testimony that you're giving the

 9   Commission?

10        A    Yes, it is.

11        Q    Based on a conversation with David Smith, your boss,

12   right?

13        A    Yes.

14        Q    Who was the County Manager at the time, right?

15        A    Yes.

16        Q    And oversaw the entire County, correct?

17        A    Yes.    Well ...

18        Q    Pardon me?

19        A    He oversaw the departments under the purview of

20   Commissioners Court.

21        Q    Okay.    Mr. Reyes, one of the things that the County

22   has been trying to say is we eliminated Ms. Guerrero's

23   position and we eliminated a bunch of other positions too.     We

24   weren't singling out Ms. Guerrero.   We've had that discussion,

25   right?




                             TR-0187
                                                                            32


 1        A       Yes, sir.

 2        Q       That we were getting rid of 16 or 17 other

 3   positions, right?

 4        A       Correct.

 5        Q       I'm going to show you what we've marked as Exhibit

 6   Number 8.    Do you recognize Exhibit Number 8?

 7        A       Yes, I do.

 8        Q       What is Exhibit Number 8?

 9        A       It is the information technology section of the

10   effective budget.

11        Q       Is that your handiwork?

12        A       Yes, it is.

13        Q       That's the documents that you would put together to

14   form the budget?

15        A       Yes, it is.

16        Q       And, in fact, can you tell the Commissioners whether

17   that's a true and correct copy of the IT budget for budget

18   year 2011?

19        A       It is.

20        Q       Okay.

21                        MR. LOPEZ:    I move for the introduction of

22   Number 8 so that I can show it on the screen.

23        Q       (By Mr. Lopez)       So this is the IT budget, correct?

24        A       It is.

25        Q       Okay.     Now, we've got some mission statements and




                                 TR-0188
                                                                    33


 1   things that don't relate to numbers, right?

 2        A    Correct.

 3        Q    Okay.   But if we go down to the bottom of the second

 4   page -- I'm sorry, the bottom of the fourth page, what is --

 5   for the Commissioners -- what is program change number three?

 6   What are we doing here?

 7        A    We are eliminating positions.

 8        Q    Okay.   So when the County says hey, we eliminated

 9   Ms. Guerrero's position with a bunch of others, right, this is

10   the part -- the portion of the budget that they're talking

11   about, right?

12        A    Yes, it is.

13        Q    And it goes for two pages here?

14        A    Yes, it does.

15        Q    Okay.   Now, for the Commission's sake here, tell us

16   here what these numbers mean.     Like it says here the deletion

17   of 16 positions for a total general fund savings of 559,043

18   bucks, right?

19        A    Yes.

20        Q    Okay.   Now, there's a list of all the positions that

21   were deleted, right?

22        A    Correct.

23        Q    Now, the County has suggested that a bunch of other

24   people had lost their job just like Ms. Guerrero, that 15

25   other positions and jobs were lost with hers.     Because




                             TR-0189
                                                                     34


 1   that's -- that's what it says, right, 16 positions are

 2   deleted, right?

 3        A    16 positions are deleted.

 4        Q    So if I read that, I'm thinking that could be 16

 5   people that are out of a job, right?   That's one way of

 6   looking at it, right?

 7        A    Yes.

 8        Q    That's not true though, right?

 9        A    No.

10        Q    It's not true because tell us what the number under

11   the position means?

12        A    Each position within the Bexar County system is

13   issued a number.   Each position is unique with that specific

14   number so that we can identify whether a position is

15   eligible -- eligible to be filled.

16        Q    And then we have a position title that just tells us

17   what that person does, right?

18        A    Yes.

19        Q    Now, most important, tell us what these numbers are

20   here in the budget, FRO 0511.

21        A    Those indicate that those positions were vacant and

22   frozen, not eligible to be filled but not yet eliminated.

23        Q    So just to be real simple, was there a living body

24   in any position that says frozen?

25        A    No.




                             TR-0190
                                                                  35


 1       Q     So if there is a designation that says frozen, there

 2   was nobody there, right?

 3       A     Correct.

 4       Q     So Analyst Programmer One, nobody in it, right?

 5        A    No.

 6        Q    Nobody in Analyst Programmer Two, right?

 7        A    No.

 8        Q    If I just went straight down every one of these,

 9   there was not a person in the job, right?

10        A    Frozen positions are vacant.

11        Q    Let's look at the very top one up here, IT services

12   manager; who is that -- who was that?

13        A    It was Ms. Guerrero.

14        Q    Okay.   So her job gets eliminated through this

15   budget action, right?

16        A    Correct.

17        Q    She was the only one that had any rights in that

18   job, right?

19        A    Yes.

20        Q    Because she had filed an appeal, correct?

21        A    Yes.

22        Q    And she was waiting to get before the Commissioners

23   to give her the evi -- give them the evidence, right?

24        A    Correct.

25        Q    And so would you agree with me that it is untrue




                             TR-0191
                                                                    36


 1   that her job was eliminated as a regular course in regular

 2   reduction in force, right?

 3        A     That's true.

 4        Q     That with your help with David Smith, you-all

 5   eliminated a problem for BCIT by getting rid of her because

 6   they didn't want her back because of her appeal here, right?

 7        A     That's correct.

 8        Q     Now, Mr. Reyes, how long were you in the budget

 9   office?

10        A     I was in the budget office over 15 years.

11        Q     And so how long were you the budget director?

12        A     I was the budget director for at least seven of

13   those years.

14        Q     Now, would you agree with me that the County has had

15   situations like Ms. Guerrero's in the past, right?

16        A     Yes.

17        Q     Where the County has moved employees or transferred

18   them, right?

19        A     Yes.

20        Q     For being disgruntled or being demoted or being

21   promoted, right?

22        A     Yes.

23        Q     That with 4,000 employees at the County, these

24   things happen and the County has the power to make it right,

25   correct?   Yes or no.




                               TR-0192
                                                                     37


 1        A     Yes.

 2        Q     Okay.   In your -- in your job as the budget

 3   director, have you seen instances where somebody in

 4   Ms. Guerrero's position, you know, has been afforded an

 5   accommodation, you know, even when positions have been

 6   deleted, right?

 7        A     Correct.

 8        Q     And how is that handled at the County?

 9        A     The first stroke of a pen.   It is under Mr. Smith's

10   purview to create positions.

11        Q     For instance, do you know who Elva Abundis is?

12        A     I do.

13        Q     She used to work for the Bexar County District

14   Clerk, right?

15        A     Correct.

16        Q     And when Mrs. Montemayor was no longer in office and

17   the new District Clerk came in, can you tell the Commissioners

18   what happened?

19        A     She was demoted.

20        Q     Okay.   But she had Civil Service rights, correct?

21        A     Correct.

22        Q     And so in the budget office there was an

23   accommodation made, correct?

24        A     The accommodation for her was to allow her to keep

25   her pay.




                             TR-0193
                                                                      38


 1        Q      So you're saying that with Ms. Abundis' case, she

 2   was an E11 before she got demoted by the new District Clerk,

 3   right?

 4        A      Correct.

 5        Q      So they demoted her down to an E1, right?

 6        A      I believe so.

 7        Q      Was she paid as an E1?

 8        A      No.

 9        Q      She was paid at her E11 position, right?

10        A      Correct.

11        Q      Okay.   Are there any other situations like

12   Ms. Abundis' and Ms. Guerrero's that you remember the

13   County --

14        A      I -- I do know of several instances where the

15   executive director or the powers that be no longer got along

16   with certain employees, so they were moved and afforded

17   another position.

18        Q      Now, when Mr. Brown suggested to the Commission that

19   jobs just can't be created, that the Commissioners Court are

20   the only ones that can do that; is that true?

21        A      Mr. Smith can create positions.   It is up to

22   Commissioners Court to approve those positions.

23        Q      Okay.   So it's not really the Commissioners Court

24   that's creating this job; it's --

25        A      Correct.




                              TR-0194
                                                                      39


 1        Q      There's a structure by which these jobs can be made,

 2   right?

 3        A      Yes.

 4        Q      And that allowances be made for their salaries,

 5   right?

 6        A      Correct.

 7        Q      And the transfers that we're talking about, right?

 8        A      Yes.

 9        Q      Does the name Brian Menges come to -- ring a bell?

10        A      Yes.

11        Q      Tell the Commissioners what happened to him.

12        A      He was in pretrial services.   There was an issue

13   that he fell into in pretrial services.    So he was allowed to

14   retire from the County.    However, a position was created by

15   the County in resource management for him the position.

16        Q        So he was in a similar spot; they treated him

17   differently than they treated Ms. Guerrero, right?

18           A   Correct.

19           Q   What about Bob Hampel; is that one that rings a

20   bell?

21           A   Yes.

22           Q   Tell the Commissioners what happened to him.

23           A   He was moved to BCIT.

24           Q   Why?

25           A   There was an issue between him and Mr. Smith.




                             TR-0195
                                                                     40


 1        Q    And so he was just moved in the -- in the BCIT

 2   under -- under maybe even an accommodation that we're asking

 3   for for Ms. Guerrero, right?

 4        A    Yes, sir.

 5        Q    Who is Seth Mitchell?

 6        A    He formerly worked for the County Judge in Civil.

 7        Q    What happened to him?

 8        A    There was an issue in Commissioners Court, so he was

 9   moved.

10        Q    Just with the stroke of a pen like you're talking

11   about?

12        A    Yes, sir.

13        Q    So you're telling these Commissioners that they have

14   the power, the County has the power to be able to reinstate

15   her to her former salary, correct?

16        A    Yes.

17        Q    That all they have to do is reinstate her and the

18   County has the ability to do it even without the Commissioners

19   Court making a new job, right?

20        A    Correct.

21        Q    I'm going to go back to our policy here, Mr. Reyes.

22   Under number 17 it says:   Should the office or department

23   refuse to reinstate the employee as ordered by the Commission,

24   the employee shall be entitled to their full salary just as if

25   they had been reinstated as ordered, right?   Did I read that




                           TR-0196
                                                                         41


 1   correctly?

 2        A       (No audible response).

 3        Q       Now, that's the -- that's the basis of some of the

 4   testimony that you've been providing the Commissioners, right?

 5        A       That is an adopted policy, yes.

 6        Q       That says that if they don't take her back for any

 7   reason, if the position has been deleted, she still gets the

 8   money that she should have been making, right?

 9        A       Right.

10        Q       And that's precisely what we're talking about in

11   number 17, right?

12        A       It is.

13        Q       And that's a County policy while you were with the

14   County, right?

15        A       It is.

16        Q       One that you had to use in the budget to accommodate

17   for these types of situations, right?

18        A       It is.

19                     MR. LOPEZ:     Madam Elliott, I pass the witness.

20                     CHAIRPERSON ELLIOTT:     Mr. Brown, do you have

21   questions?

22                         CROSS EXAMINATION BY DEFENDANT

23   BY MR. BROWN:

24        Q       In regards to the positions being frozen, the

25   implication is that Ms. Guerrero was in the position when it




                                 TR-0197
                                                                    42


 1   was frozen and then eliminated.     She wasn't in that position,

 2   was she?

 3        A     She was not.

 4        Q     So no one was in that position when it was --

 5        A     (Inaudible).

 6        Q     May I finish?

 7        A     Please.

 8        Q     No one was in that position when it was eliminated,

 9   correct?

10        A     Correct.

11        Q     So along with the others, it was eliminated the

12   exact same way the other 15 or 16 were eliminated, an empty

13   position was eliminated in the budget process, correct?

14        A     According to the budget book, yes.

15        Q     And you stated that the Commissioners have the final

16   say on approving or disapproving a position, creation of a

17   position, right, or the elimination?

18        A     Correct.

19        Q     So David Smith can do whatever he wants --

20        A     Yes.

21        Q     -- come up with a plan and bring it to the

22   Commissioners, and they have to say yes or no, correct?

23        A     They do.

24        Q     So in the end it is only the Commissioners that can

25   create or delete a position?




                               TR-0198
                                                                        43


 1       A        Ultimately.

 2       Q        Right.   David Smith only makes suggestions, correct?

 3       A        Yes.

 4       Q        And in Elva's position do you know the facts behind

 5   why she was -- a deal was given to Elva after she was demoted?

 6        A       No, I do not know -- do not know specifically why

 7   she was demoted.      I was just given my walking orders to make

 8   it happen.

 9        Q       Do you know if the Civil Service ordered that she be

10   put back in --

11        A       I do not know.

12        Q       -- in the other position?

13        A       I do not know.

14        Q       So do you know if the Civil Service in that case had

15   the power or felt they had the power to order the

16   Commissioners to do something and ordered it?

17        A       That would be speculation.

18        Q       So you don't know that?

19        A       I don't.

20        Q       So you don't know if her position is at all similar

21   to Carmella Guerrero's situation?

22        A       I do know that I was given orders just as in the

23   case of Carmella to make this happen.

24        Q       And as far as you know or don't know, the

25   Commissioners may have been the ones to approve that, correct?




                                TR-0199
                                                                    44


 1       A      I don't know.

 2        Q     Not David Smith?

 3        A     From discussions with him, it would sound like it's

 4   his idea, but again --

 5        Q     But eventually approved by the Commissioners?

 6        A     Yes.

 7        Q     So, again, it has to be the Commissioners that make

 8   the final decision?

 9        A     It would.

10        Q     Now, as far as Brian Menges, do you know his

11   situation why he left the County?

12        A     Yes.

13        Q     What were those?

14        A     He had a falling out with trial services.

15        Q     What was the falling out?

16        A     He was showing favoritism to a specific employee.

17        Q     And had there been any allegations against him?

18        A     No, sir.

19        Q     No allegations?

20        A     It was taken care of.

21        Q     What does that mean?

22        A     Just as in this situation, he was promptly moved --

23   removed from that situation and another position was created

24   for him.

25        Q     And did he -- does he, in fact, work for the County




                              TR-0200
                                                                       45


 1   full time now?

 2        A      I do not know.   I have not been with the County for

 3   over a year.

 4        Q      So you don't know that he's a temp or a part-time

 5   employee?

 6        A      I don't know.

 7        Q      Do you know if the Civil Service ordered him back to

 8   the position that he had left?

 9        A      I do not know that.

10        Q      All right.   Seth Mitchell; what was his situation?

11        A      There was an issue with him and one of the

12   Commissioners.

13        Q      Was he Civil Service protected?

14        A      No.

15        Q      So Civil Service had nothing to do with his

16   reinstatement, correct?

17        A      Not him.

18        Q      So they didn't order the Commissioners Court to

19   create a position for him then, correct?

20        A      No.   That would have been David Smith.

21        Q      So at the end of the day, all these people, none of

22   them came through Commissioners Court to have this done.

23   So in your experience, do you have anybody you can point to

24   where this Commissioners Court ordered a position created to

25   put someone in --




                              TR-0201
                                                                     46


 1        A    Where this Commissioners Court?

 2        Q    I'm sorry.    The Civil Service ordered the

 3   Commissioners Court to put a position in a position [sic] and

 4   the Commissioners Court created it based on an order of the

 5   Civil Service?

 6        A    Not from the Civil Service, no.

 7        Q    Correct.     Only Commissioners Court can do that?

 8        A    With the recommendation of David Smith.

 9        Q    Sure.    They take recommendations from staff and they

10   say yea or nay, right?

11        A    Correct.

12        Q    Okay.    And why did you leave the County?

13        A    I was -- I no longer agreed with the direction that

14   the County was going in.

15        Q    And did you have disagreements that had to do with

16   David Smith?

17        A    Face to face, no.

18        Q    Are they back to back?

19        A    Back to back.     He's not (inaudible).

20        Q    You said face to face.     I don't know, any way -- did

21   you have some kind of --

22        A    He never told me that I -- there was an issue with

23   my position.     I never told him that there was an issue.

24        Q       So you just had an issue with how the County was

25   being run?




                              TR-0202
                                                                          47


 1        A       Correct.

 2        Q       Nothing specific?

 3        A       Specifically the way he ran the County.

 4        Q       Okay.    So you didn't like the way David Smith ran

 5   the County?

 6        A       It wasn't the way that he ran the County; it was a

 7   lot of these deals that were going on.

 8        Q       You didn't feel were on the up and up or what?

 9        A       No.

10        Q       Okay.    So you disapproved of David Smith's handling

11   of County matters?

12        A       In certain circumstances, yes.

13        Q       Okay.    So you're not here as a big supporter of

14   David Smith, are you?

15        A       I don't think that's of any relevance.

16        Q       Relevant to your motives to testify today.

17                        MR. BROWN:   I don't have anything else.

18                        MR. LOPEZ:   I'll object to the side bar.

19                        MR. BROWN:   It wasn't a side bar.   It was a

20   statement.

21                        MR. LOPEZ:   It wasn't a question.

22                        MR. BROWN:   Whatever you say.

23                        MR. LOPEZ:   I'll put my objection on the

24   record, Your Honor.

25                        CHAIRPERSON ELLIOTT:   Objection noted.




                                 TR-0203
                                                                       48


 1                    MR. LOPEZ:   I've just got a couple more.

 2                    CHAIRPERSON ELLIOTT:    Any others, Mr. Brown?

 3                    MR. BROWN:   No.

 4                    REDIRECT EXAMINATION BY PLAINTIFF

 5   BY MR. LOPEZ:

 6        Q     Are you being honest today with the Commissioners?

 7        A     Absolutely.

 8        Q     So any disagreement you had with the direction of

 9   the way the County was going, that's not affecting your --

10        A     It totally has nothing to do with why I'm here.

11        Q     You're telling the truth --

12        A     I am currently the director of finance for the

13   Fiesta Commission.    It's a really nice job.   I have no

14   problems there or looking back on my past career, no issues.

15        Q     Mr. Reyes, Mr. Clark asked you some questions about

16   these individual employees that we were talking about.       You're

17   not suggesting to the Commission -- Commissioners that you

18   know everything about what their situation was, right?

19        A     No.

20        Q     You're basically just saying as the budget officer,

21   you had to make accommodations for them, right?

22        A     I was given my marching orders and I followed

23   through.

24        Q     Find a new spot, find money, get this person in

25   another job, right?




                              TR-0204
                                                                           49


 1        A       That's right.

 2                       MR. LOPEZ:     I pass the witness, Your Honor.

 3                       CHAIRPERSON ELLIOTT:    Anything further,

 4   Mr. Brown?

 5                       MR. BROWN:     Nothing here.

 6                       CHAIRPERSON ELLIOTT:    Okay.   Mr. Reyes, you are

 7   excused.     Thank you.

 8                       MR. LOPEZ:     Ms. Guerrero calls Elva Abundis.

 9                       CHAIRPERSON ELLIOTT:    Good morning.

10                       MS. ABUNDIS:    Good morning.

11                                ELVA ABUNDIS,

12   having been sworn to tell the truth, testified as follows:

13                       DIRECT EXAMINATION BY PLAINTIFF

14   BY MR. LOPEZ:

15        Q       Can you state your name for the record, ma'am?

16        A       Elva Abundis Esparza.

17        Q       Can I call you Ms. Abundis?

18        A       Yes.

19        Q       Ms. Abundis, can you tell the Commissioners how

20   you're employed?

21        A       I'm employed with the City of San Antonio for City

22   Councilwoman Shirley Gonzales, District 5.

23        Q       At some point before you went to work with

24   Councilwoman Gonzales, did you work for the County?

25        A       Yes.




                                TR-0205
                                                                      50


 1        Q      How long did you work for the County?

 2        A      11 years.

 3        Q      And what was your -- what were your jobs with the

 4   County?

 5        A      In 2003 when I came to the County, I was an aid to

 6   the District Clerk.     And then from there, I moved up to Chief

 7   of Administration Public Information, and then to Chief

 8   Deputy.

 9        Q      So you were the Chief Deputy for the District

10   Clerk's Office?

11        A      For Margaret Montemayor.   Former District Clerk,

12   Margaret Montemayor.

13        Q      And so she was -- do you remember from what years

14   she was the --

15           A   From two thou -- January of 2003 to December 31st of

16   2010.

17           Q   So from '03 to 2010 you worked for the District

18   Clerk's Office?

19           A   Former District Clerk, Margaret Montemayor.

20           Q   Okay.   And for the last period of your time you were

21   the Chief Deputy?

22           A   Aid to the District Clerk, and then Chief of

23   Administration, and then the Chief Deputy.     In 2006 I think I

24   was promoted to Chief Deputy.

25           Q   Chief Deputy, that's sounds real important.




                              TR-0206
                                                                      51


 1         A     It's the second in command to head up the

 2   department.

 3         Q     So you were the highest ranking nonelected official

 4   person in the District Clerk's Office?

 5         A     Yes.

 6         Q     So you answered only to Ms. Montemayor?

 7         A     Yes.

 8         Q     What happened in 2010?

 9         A     In November 2010 Ms. Montemayor lost her reelection.

10   And so in November of -- I think it was maybe at the end of

11   November, I didn't know if I was going to have a job or

12   anything.   I had interviewed with the new District Clerk,

13   Donna Kay McKinney, and she said that she didn't know if she

14   was going to keep me.     I did mention to her well, I'm

15   grandfathered in, so -- Civil Service protected grandfathered

16   in.   And she says I know that, but I don't know if I'm going

17   to keep you.

18                      And so I just went ahead and just started

19   making phone calls.     Within just one day out of the blue --

20   and I remember it was right before Christmas, I get a call

21   from Bob Hooper who was the Human Resources employee

22   representative.     And he says Elva, I've known you for quite

23   some time, I have a working relationship with you, and I just

24   want to let you know what's going on.     And I said what's going

25   on?   And he said the Human Resources is trying to say that




                               TR-0207
                                                                           52


 1   because they don't have an open position comparable to where

 2   you're grandfathered in, they don't have to keep you.          He says

 3   I suggest that you get a lawyer.       And I said why?     He goes

 4   because they're going to let you go.       He goes I've already

 5   told them that they can't do that to you, that your Civil

 6   Service protected and they have to find a job comparable to

 7   your position.       And I said oh, wow.

 8                       So I went out and got a lawyer right away.       And

 9   he was able to save my job by talking to Ms. McKinney;

10   although, Ms. McKinney then took it upon herself and demoted

11   me to a 1.       Although I was able to keep my salary, which was

12   my Civil Service protected salary of $61,500.00, she still

13   demoted me to a 1.       And then she started me off as a Criminal

14   Court Clerk for nine months.       And I did my job, I loved my

15   job.       I came to work every day, never missed a day.

16                       And then nine months after that, she moved me

17   to records department, and I was scanning files for a year and

18   a half.       And I didn't mind doing that, because I loved my job

19   and I needed a job, and I was still getting paid the

20   $61,500.00.

21                       And then January 7th of 2013 she moved me to

22   the warehouse.       And I was climbing ladders, taking files down,

23   standing --

24          Q       Let me interrupt you for a quick second,

25   Ms. Abundis.




                                TR-0208
                                                                         53


 1       A     Uh-huh.

 2       Q     So that we're clear, you're saying that when you

 3   were the Chief Deputy, what was your rank?

 4        A    I believe it was a --

 5        Q    E11?

 6        A    -- E11 I believe.     I'm not really sure.    Yeah.

 7        Q    And you were making approximately what?

 8        A    $81,000.00.

 9        Q    And so you're telling the Commissioners that when

10   the new District Clerk came in, she said she didn't want to

11   keep you at this E11 anymore, right?

12        A    Well, she didn't have to, because that -- that

13   position, it's mandatory.     But -- it's mandated.    I'm sorry.

14   But I was still supposed to stay, because I was grandfathered

15   in in my previous position as an E10.

16        Q    Okay.     So you're telling the Commissioners that you

17   were making $81,000.00 as an E11, second in command of the

18   entire District Clerk's Office, right?

19        A    Yes.

20        Q    And that as a result of your protections in your

21   Civil Service, they demoted you to a what?

22        A    An E10.

23        Q    I'm sorry.

24        A    Oh, a nonexempt 1.

25        Q    Okay.     So you were doing E11 jobs, right?    Or job




                              TR-0209
                                                                     54


 1   responsibilities for --

 2        A     Uh-huh.

 3        Q     -- Ms. Montemayor?

 4        A     Uh-huh.

 5        Q     And then for the new District Clerk she bumped you

 6   all the way down to responsibilities of an E1, right?

 7        A     Right.

 8        Q     So that's what you're saying to the Commissioners

 9   that you were scanning, you were climbing ladders, you were

10   doing --

11        A     Uh-huh.

12        Q     -- you know, E1 work as opposed to E11 work, right?

13        A     Right.    Right.

14        Q     The County, were they paying you under E1 money?

15        A     No.    They were paying me under E10 which was

16   $61,500.

17        Q     So they paid -- even though you were doing E1 work,

18   you were getting E10 money, right?

19        A     Yes.

20        Q     And basically just like this policy that we're

21   talking about today, you were -- you were able to be paid just

22   as if you were still in your old job, right?

23        A     Uh-huh.

24        Q     Okay.

25        A     My -- the -- not my old job, but the job that I was




                              TR-0210
                                                                        55


 1   Civil Service protected.

 2        Q     So regardless in your situation with the County, you

 3   were doing an E1 -- and not to slight an E1 job.      You were

 4   doing E1 work and being paid --

 5        A     I was doing non -- nonexempt 1 work.

 6        Q     And so the County made that accommodation for you,

 7   right?

 8        A     Yes.

 9        Q     Kept you at your promoted position even though you

10   were doing E1 work, right?

11        A     Yes.

12                      MR. LOPEZ:   Madam Commissioner, I pass the

13   witness.

14                       CROSS EXAMINATION BY DEFENDANT

15   BY MR. BROWN:

16        Q     Elva.

17        A     Yes.

18        Q     May I call you Elva?

19        A     Yes.

20        Q     I've never called you anything else.

21                      So you were -- at the time you were demoted,

22   you were working for a newly elected official.

23        A     Yes.

24        Q     Correct?     And that elected official controls their

25   office, correct?




                               TR-0211
                                                                       56


 1        A       Yes.

 2        Q       So this doesn't come under David Smith's purview to

 3   control that office?

 4        A       I -- not that I know.

 5        Q       I mean Ms. Montemayor controlled her office, her

 6   personnel?

 7        A       Yes.

 8        Q       David Smith couldn't come in and say no, Margaret,

 9   you're not doing that; you're doing this?

10        A       Well, he could if he wanted to.   It was up to

11   Mrs. Montemayor if she'd do it.

12        Q       Right.    She had the final say then?

13        A       Yes.

14        Q       Not David Smith?

15        A       No.

16        Q       And when you were --

17        A       She had the final say on her positions, her exempt

18   positions, but not her nonexempt positions.

19        Q       Correct.    And you were an exempt position?

20        A       Uh-huh.

21        Q       And so when you -- when a newly elected official

22   comes in, as commonly happens, they bring in a new Chief

23   Deputy and their higher staff, correct?

24        A       Uh-huh.

25        Q       Higher level.    And that's what happened?




                                TR-0212
                                                                          57


 1       A         Uh-huh.

 2       Q         And you learned they were going to try to terminate

 3   you; is that correct?

 4        A         Uh-huh.

 5        Q         And so you fought that.   And how -- did you fight

 6   that through Civil Service?

 7           A      I -- well, what happened was, yes, I did file a

 8   grievance with Civil Service.        But when Bob Hooper called me

 9   and told me that for me to get an attorney because H.R. was

10   saying that -- not Civil Service.        Civil Service was saying

11   that they had to keep me because I was grandfathered in.         But

12   H.R. was saying that they didn't have to keep me, because

13   there was not a position comparable to my Civil Service

14   protected position of the E10.        And so since they didn't have

15   one, that they were going to let me go.

16                       And he suggested I get an attorney.   And I said

17   okay.       And so that's when I went and I -- I talked to my son

18   who was an attorney.       And my son got me an attorney here in

19   San Antonio who's an attorney in Houston.        And so they got me

20   an attorney, but the attorney, all he did was come and talk to

21   Ms. McKinney.       And Ms. McKinney's reaction to that was oh, I

22   don't know what she's crying about.        I have to keep her

23   anyway, because she's Civil Service protected.

24                       But I never received the letters at all that

25   were saying that they were going to keep me.        It wasn't until




                                TR-0213
                                                                        58


 1   one day at Commissioners Court that Commissioner Rodriguez

 2   comes out and asks -- and I believe you were there

 3   Mr. Hampel -- he comes out and he asks Ms. McKinney because

 4   Ms. McKinney was there doing a presentation.     And when she

 5   turned around he says oh, by the way, Ms. McKinney, I'd like

 6   to know what's going to happen with Elva Abundis.     And she

 7   goes well, I don't know.    It's -- it's up to H.R.   Ask Bob

 8   Hampel.    And Mr. Hampel got up and he said well, I've been

 9   trying to, you know, talk to you, Ms. McKinney, but you won't

10   talk to me.

11                    Well, then Commissioner Rodriguez tells them I

12   want a letter sent to Elva by Friday letting her know her pay

13   and that -- what is she going to be doing.     And so I received

14   my letter that I was going to be earning $61,500.00.        They

15   didn't tell me what I was going to be doing.     And then

16   Ms. McKinney, the following week, places me in the courts.

17   And -- and which that was an actual E4, but I had a position

18   number of an E1.

19                    And I didn't mind.   I had a job and I enjoyed

20   my job.    And I enjoyed when they put me scanning.   I enjoyed

21   when they sent me to the warehouse to work with all the men.

22   I was the only woman there.    I had a job.

23                    And on the day that I was fired, the minute

24   they left, I called Commissioner Rodriguez, and I said I was

25   fired.    And he said yes, I was trying to get ahold of you, but




                             TR-0214
                                                                          59


 1   I couldn't reach you because there's no phones.        And when it

 2   happened was on January 7 when I was placed in that position

 3   at the warehouse.     Ms. McKinney's staff came in and took all

 4   the phones.     No one was allowed to have a phone out there,

 5   because they didn't want to have me having interaction with

 6   anybody at the courthouse.

 7                      So we didn't have phones.    So Commissioner

 8   Rodriguez was not able to reach me to let -- to let me know

 9   that I was being let go.     And then he said I wanted to call

10   you and tell you that you were going to be let go, because

11   Commissioner Wolff -- I ran into Commissioner Wolff, yes, last

12   night, and he said they're going to let go of Elva, because

13   Ms. McKinney says Elva is campaigning against her, which was

14   not true.     I would still be working there under her, and I

15   would have been loyal to her just like I was loyal to

16   Ms. Montemayor for eight years.     Whether she had me as a 1, a

17   2, a 3, a 3, I was doing my job.        I loved my job, and ...

18        Q      You hadn't decided to run against her at this --

19        A      No.    I --

20        Q      -- point?

21        A      No.    At that point, no.    I would have never run

22   against her.      And I had even told Ms. McKinney I don't want

23   you to feel that I'm going to run against you.        I'll never run

24   against you.      I love my job.

25        Q      So did the Commission, Civil Service Commission ever




                               TR-0215
                                                                       60


 1   get involved in your case and order anything?

 2        A     No, never.     Because I filed my grievance which till

 3   today hasn't been heard.

 4        Q     Okay.     But your original.   Not -- your grievance

 5   about getting terminated; is that what you're talking about?

 6        A     Uh-huh.

 7        Q     Okay.     The original position of moving you out of

 8   your Chief Deputy position to a clerk position, that never

 9   came through Civil Service, right?

10        A     No, because --

11        Q     Civil Service never ordered the Commissioners to do

12   anything on your behalf?

13        A     No, because it was resolved in Commissioners Court

14   by Commissioner Rodriguez.

15        Q     By one Commissioner?

16        A     Uh-huh.

17        Q     Correct?

18        A     Uh-huh.

19        Q     Not by a vote of all five Commissioners?

20        A     Huh-uh.

21        Q     And when you were let go, your position was

22   eliminated, correct?

23        A     Right.

24        Q     So you were let go because your position was

25   deleted?




                               TR-0216
                                                                          61


 1        A      Well, okay.     Well, and you got to remember I was the

 2   Chief Deputy, so I know the -- the ropes around.       And when I

 3   was placed in that position, Ms. McKinney eliminated all the

 4   civil assignment clerks positions which were E1s.       They kept

 5   one open, one position open.      And they stuck me in their one

 6   position.   So I knew eventually I was going to be let go.

 7   Because there was -- out of those 11 civil assignment clerk

 8   positions that we had, they only kept one open, because they

 9   needed a position number to stick me in, and they stick me in

10   that position number.      Even though I didn't work as a civil

11   assignment clerk; I worked as a Criminal Court Clerk, I worked

12   as a scanning clerk, they moved me around.

13                       And like I said I didn't care.   I loved my job.

14   I had a paycheck.

15        Q      Okay.     Technically, you lost your job due to the

16   elimination --

17        A      Right.

18        Q      -- of the position, correct?

19        A      Exactly.     Because they eliminated that position

20   years before.       They eliminated it in 2011.   But in 2013 they

21   chose to now eliminate the last position number 1.

22        Q      And was that through the budget process?

23        A      No.

24        Q      How was that done?

25        A      I -- it was just done on March 15th, because she got




                                TR-0217
                                                                           62


 1   wind that I was campaigning against her.      That's -- that's the

 2   excuse she used.      She -- she told Kevin Wolff, Commissioner

 3   Kevin Wolff that they were going to let me go because I was

 4   campaigning against her.      And which was not true.   I would

 5   have never run against her.      I would have -- I loved my job.

 6   And I respected her.

 7                       Every time she moved me, I never complained.       I

 8   did my work, I came to work on time, and I even excelled.         I

 9   was the employee that was always getting certificates for best

10   scanner, best everything.

11        Q       And in your job as Chief Deputy when the budget

12   would come up, you would submit creations or eliminations of

13   positions to the County, correct?

14        A       In the eight years that I was there at the District

15   Clerk's Office, we only eliminated one position the entire

16   eight years.     And that was the administrative aid only because

17   Ms. Montemayor had promoted me to Chief of Administration.            In

18   the eight years that I was there, we never fired other than

19   for cause.     And I can honestly tell you the eight years we

20   might have filed maybe -- fired maybe five -- five, six

21   employees, and it was for good cause.

22        Q       And if you needed to create a position or delete a

23   position, whether you did or not, your knowledge would be that

24   you would submit that in the budget process, correct?

25        A       Yes.




                                TR-0218
                                                                      63


 1       Q     And the Commissioners would decide whether to

 2   approve that?

 3        A    Yes.    But mine was never -- because my position --

 4        Q    I know.    Not your --

 5        A    -- was done --

 6        Q    -- position.

 7        A    -- in the middle of -- of a budget.       And when I

 8   called over here to Civil Service, Andrea San Miguel told me

 9   they can't -- when I told her that they had let me go -- she

10   said they can't do that.    We're -- we're not in the budget.    I

11   said well, they did it.

12        Q    Okay.     Now, your situation was different than

13   Ms. Guerrero's?

14        A    I don't know Mrs. Guerrero's situation.       I just -- I

15   know a little bit of it.     But I -- I can't say that hers is no

16   different than mine.     We were both terminated.

17        Q    Technically she's never been terminated.

18        A    Okay.     Well, I --

19        Q    You were ter -- you were eliminated --

20        A    Eliminated.

21        Q    -- during the budget process?

22        A    Because of a budget process of which of a position

23   that had been eliminated since 2011, but they only kept one

24   position open, because they needed that position number to

25   stick me into.    So I knew when I saw the budget -- because the




                              TR-0219
                                                                     64


 1   budget is public information -- and I saw that I was the only

 2   one civil criminal assignment clerk, I knew one day I was

 3   going to be fired.    And the day came March 15, 2013.

 4        Q    Okay.

 5                     MR. BROWN:   That's all I have.

 6                     MR. LOPEZ:   Just a couple quick questions,

 7   Ms. Elliott.

 8                    REDIRECT EXAMINATION BY PLAINTIFF

 9   BY MR. LOPEZ:

10        Q    Mr. Clark asked you about your situation versus

11   Ms. Guerrero's situation.      All we're trying to figure out for

12   the Commissioners is that there was a time you were making

13   $81,000.00 as the Chief Deputy, right?

14        A    Yes.

15        Q    And that you were going to get demoted or your job

16   may have been in jeopardy, correct?

17        A    Right.

18        Q    But then they put you in an E1 job, right?

19        A    An E1.

20        Q    And E1.     And then they -- even though you were doing

21   reduced activities at that lower level, you were still getting

22   the E11 money, right?

23        A    The E10.

24        Q    The E10 money, right?

25        A    $61,500.00.




                              TR-0220
                                                                        65


 1        Q    You were getting much more than what an E1 was --

 2        A    Oh, yeah.

 3        Q    -- was getting, right?

 4        A    An E1, yes.

 5                   MR. LOPEZ:   Nothing further.

 6                   RECROSS EXAMINATION BY DEFENDANT

 7   BY MR. BROWN:

 8        Q    Now, you were not paid pursuant to an order of the

 9   Civil Service, correct?

10        A    No.

11        Q    You were paid under a Human Resources rule or a

12   Civil Service rule, correct?

13        A    A Civil Service rule.

14        Q    Not this rule?

15        A    I don't know about that rule.

16        Q    This rule relates to when they order something.

17   They never ordered anything on your behalf, correct?

18        A    No, I -- I never ...

19        Q    So the payment you got wasn't as a result of a

20   ruling under this provision by this Civil Service, right?

21        A    No.

22                   MR. BROWN:     Thank you.

23                   MR. LOPEZ:     Nothing further.

24                   CHAIRPERSON ELLIOTT:        Ms. Abundis, Thank you --

25                   MS. ABUNDIS:     You're welcome.




                             TR-0221
                                                                          66


 1                      CHAIRPERSON ELLIOTT:   -- very much.

 2                      At this time it is 10:13.      We will recess.

 3   Let's come back right at 10:30.      Okay.    Thank you.

 4                      (Brief recess).

 5                      CHAIRPERSON ELLIOTT:   Okay.     The time is 10:30

 6   and the Commission meeting is reconvened.

 7                      Mr. Lopez?

 8                      MR. LOPEZ:   Yes, ma'am.    Ms. Guerrero calls

 9   Andrea San Miguel.

10                             ANDREA SAN MIGUEL,

11   having been sworn to tell the truth, testified as follows:

12                      DIRECT EXAMINATION BY PLAINTIFF

13   BY MR. LOPEZ:

14        Q      Can you state your name for the record?

15        A      Andrea San Miguel.

16        Q      Ms. San Miguel, is this place familiar to you?

17        A      Yes.    It sure is.

18        Q      Can you tell the Commissioners why?

19        A      Because I was the -- I'm the retired Civil Service

20   Director.   I worked here for 39 years and 3 months.        I just

21   retired at the end of January of this year.

22        Q      Ms. San Miguel, my mother would kill me if she heard

23   me trying to age you at all, but you've been here almost since

24   the Civil Service Commission was created, right?

25        A      A little bit after it started.        It started in 1971,




                               TR-0222
                                                                     67


 1   and I started October 14th, 1974.

 2        Q    So almost through the entire life of the Bexar

 3   County Civil Service Commission you've been work -- you worked

 4   at the Commission up until now, right?

 5        A    Yes.

 6        Q    And what were your job responsibilities?

 7        A    I started as the secretary.    And then I moved up to

 8   what they called Chief Clerk, and then they changed the title

 9   to Civil Service Director.   And it was handling all the Civil

10   Service appeals and grievances for the Bexar County Civil

11   Service and also the Sheriff's Civil Service.   I also did

12   recruitment, and I assisted employees and the departments on

13   the procedures for Civil Service hearings.

14        Q    Now, Ms. San Miguel, other than the Commissioners,

15   with your last position were you the highest ranking official

16   at the Civil Service Commission?

17        A    In the section -- in the section, yes.    But there

18   was the H.R. Director and the H.R. Manager over the whole H.R.

19   department.

20        Q    But for lack of better words, you ran the Civil

21   Service Commission, right?

22        A    Yes.

23        Q    As its Director?

24        A    Yes.

25        Q    You were responsible for handling or administrating




                           TR-0223
                                                                      68


 1   hearings and grievances?

 2        A      That's correct.

 3        Q      And in that job did you become familiar with the

 4   Commission's policies?

 5           A   Yes.

 6           Q   I'm going to show you what we've marked as Exhibit

 7   Number 5.     Can you tell the Commissioners what Exhibit Number

 8   5 is?

 9           A   This is the Bexar County Civil Service Commission

10   Rules and Regulations, Policy 7.6.14, suspension, demotion or

11   termination appeal and hearing.     And this was effective March

12   16th, 2007.     These are the current rules on the -- the

13   Commission's policy on that.

14           Q   Ms. San Miguel, you were the Director of the

15   Commission when Ms. Guerrero began her appeal here, right?

16           A   That's correct.

17           Q   And, in fact, you were the Director back on April

18   26th, 2012 when we had the hearing and trial where her

19   demotion was overturned, correct?

20           A   Yes.

21           Q   And Policy 7.6.14 is the policy that would be

22   applied and is binding on the Commissioners as well as

23   Ms. Guerrero, right?

24           A   Yes.

25           Q   Okay.   And you're familiar with this policy, right?




                              TR-0224
                                                                      69


 1        A    Yes.

 2        Q    Now, am I correct in saying that this policy governs

 3   the entire process by which someone can appeal their demotion,

 4   right?

 5        A    Yes.

 6        Q    Now, if we look at number 16, it tells us that if an

 7   executive session is held, the Commission shall reconvene an

 8   open session and make a decision.   Did I read that correctly?

 9        A    Yes.

10        Q    That means that after the Commissioners hear the

11   evidence, they have the opportunity to go into executive

12   session and make a decision on this case, right?

13        A    That's correct.

14        Q    And the Commission or the Commissioners, they are --

15   they're limited on the three things they can do, right?    And

16   that's spelled out in the policy, right?

17        A    Yes.

18        Q    They can choose to deny the appeal, right?

19        A    That's correct.

20        Q    And so if they chose to deny the appeal, basically

21   they would be saying in Ms. Guerrero's case that the demotion

22   was warranted and that she should have been demoted, right?

23        A    That's correct.

24        Q    That's one of the things the Commissioners could

25   have done on April 26th.    They didn't do that, right?




                           TR-0225
                                                                      70


 1        A      No.

 2        Q      They decided that the appeal of the demotion or the

 3   department's decision on the demotion, what Ms. Mares did to

 4   her, they didn't uphold that, right?

 5        A      That's correct.

 6        Q      Okay.   The second thing they can do is they can

 7   impose a lesser penalty, right?

 8        A      Yes.

 9        Q      That means, you know -- well, you're the former

10   Director.    Tell them what that means.

11        A      That means if -- if a person -- in this case if a

12   person is terminated, they can reduce that to a suspension or

13   demotion or reprimand or counseling.      Anything lower than the

14   penalty that was imposed.

15        Q      They didn't do that in Ms. Guerrero's case either,

16   right?

17        A      No.

18        Q      So the only other thing that the Commissioners could

19   do is to -- let's go to the next page here -- is to reverse

20   the discipline, right?

21        A      They can overturn the disciplinary action, yes.

22        Q      I'm calling it reverse, but overturn, right?

23        A      Uh-huh.

24        Q      And that's what they did in this case, right?

25        A      That's correct.




                              TR-0226
                                                                     71


 1       Q      They -- they decided that the demotion was not

 2   warranted, so they overturned her demotion, right?

 3        A     Yes.

 4        Q     Okay.   Now, if we go to number 17, this policy

 5   says -- and I've highlighted it -- it says:    Should the office

 6   or department refuse to reinstate the employee as ordered by

 7   the Commission, the employee shall be entitled to their full

 8   salary just as though they had been reinstated as ordered.

 9   Did I read that correctly?

10        A     Yes.

11        Q     You're familiar with paragraph number 17, right?

12        A     Yes.

13        Q     Can you tell the Commissioners how it came to be

14   that number 17 became a part of Policy 7.6.14?

15        A     This had been back from the seventies where we had

16   some of the elected officials at times when the Commission

17   would reinstate an employee and they refused to take the

18   employee back.     And so the Commission adopted a policy, and it

19   was probably -- it also was from the previous Civil Service

20   Rules -- that if the elected official or department head

21   refused to take the employee back and the Commission had

22   ordered them reinstated, that they would have to pay that

23   employee even though they weren't -- they didn't want them at

24   the job.

25        Q     Okay.    So you're telling the Commissioners that




                              TR-0227
                                                                      72


 1   number 17 was a safety provision for employees, right?

 2        A      Yes.

 3        Q      That it was a safety provision for these

 4   Commissioners, right?

 5        A      Yes.

 6        Q      Basically you're telling the Commissioners that you

 7   were a part of the process that put this rule into place.   And

 8   that the reason it was put into place was because

 9   Commissioners like these respectful folks were issuing orders

10   of reinstatement, and elected officials, County Commissioners,

11   whomever they are, were saying we don't have to listen to you;

12   we're not going to reinstate them.    Is that what you're

13   telling them?

14        A      Yes.

15        Q      So this rule was put in place so that these people

16   could have some power to govern over these types of

17   proceedings, right?

18           A   Yes.

19           Q   And so you're telling us if in Ms. Guerrero's case,

20   if they reinstated her and they issued her an order of

21   reinstatement, they signed it, said that she gets her back pay

22   and she gets reinstated, and Ms. Guerrero takes that to

23   Ms. Mares and Ms. Mares says I'm not going to take you back

24   because we deleted the position, what would happen under this

25   rule?




                             TR-0228
                                                                      73


 1          A   What the Commission ordered, they ordered her

 2   reinstated, but they only ordered the reinstatement up through

 3   when the position was deleted.

 4          Q   Let me rephrase my question, because I don't think I

 5   asked it very well.

 6                   Under this policy, if the Commissioners

 7   today -- today, not back in 2012 -- if today they issued an

 8   order of reinstatement and that order was refused by BCIT,

 9   what would happen under Policy 7.6.14?

10          A   If it was refused, she would continue to get her

11   pay.

12          Q   At her former position number before she was

13   demoted, correct?

14          A   Right.

15          Q   So based on this policy, the Commissioners have the

16   power to reinstate her, correct?

17          A   (No audible response).

18          Q   Or under Policy 7.6.14, they have the power to

19   reinstate her, right?

20          A   Yes, they do.

21          Q   And if that reinstatement is refused by Ms. Mares

22   because the position is deleted, she would still be entitled

23   to her back pay and her former salary even as if she was

24   ordered to be re -- or they took her back, right?

25          A   This -- it's different.   This is the first time in




                             TR-0229
                                                                      74


 1   any of the cases that I had where we had a position being --

 2   that was deleted before while there was an appeal pending.       So

 3   I'm not sure how to answer that, because I don't know -- I

 4   mean as far as --

 5          Q    All we -- all we can do is look at the policy,

 6   right?

 7          A    Yeah.   I mean if she -- if the position was there

 8   and she was -- and they refused to take her back, she gets her

 9   pay.

10          Q    That's not what the policy says though, right?   The

11   policy says if she's refused reinstatement.

12          A    If she's refused reinstatement, then she's entitled

13   to the full salary as though it had been reinstated as ordered

14   by the Commission.

15          Q    Okay.   Now, you said, Ms. San Miguel, that in all of

16   your years at the County that you've never seen a situation

17   like Ms. Guerrero's, right?

18          A    Not where the position was eliminated while there

19   was an appeal pending.

20           Q   Do you think that's unfair to have been done?

21           A   I think they should have waited until the appeal was

22   done.

23           Q   Otherwise, what is the importance of your office as

24   a Director or these Commissioners, right?

25           A   It affects their decision, yes.




                              TR-0230
                                                                     75


 1        Q      These Commissioners were appointed to make sure that

 2   the County ran their business fairly and treated their

 3   employees fairly, correct?

 4        A      Yes.

 5        Q      And that's why we have rules of why Ms. Guerrero

 6   gets the opportunity to come here and give her side of the

 7   case, right?

 8        A      Right.

 9        Q      And you would agree with me that it is extremely

10   unfair to have deleted her position before she got her day in

11   court here, right?

12        A      Yes, because it does have an impact on her -- on her

13   position.

14        Q      Because it --

15        A      Or her appeal.

16        Q      Because it could be said that we were going to --

17   we're going to get rid of Ms. Guerrero either by demoting her

18   because we think we've got cause; and even if we don't, we're

19   going to, you know, do an end run and delete her position even

20   while it's on appeal, right?

21        A      Yes.

22        Q      If they could do that all the time, what would we

23   need these Commissioners for, right?

24        A      That's correct.

25        Q      Why would we need to file things up here, right?




                             TR-0231
                                                                    76


 1       A     Yes.

 2       Q     What would these policies be -- you know, why would

 3   we need these policies, right?

 4        A    That's correct.

 5        Q    You spent 40 years in this office, right?

 6        A    39.

 7        Q    I'm sorry.

 8        A    And three months.

 9        Q    You tell me that their work is important, right?

10        A    It is --

11        Q    To make --

12        A    -- very.

13        Q    To make sure that the County is run fairly, right?

14        A    That's correct.

15        Q    So that employees shouldn't be demoted just because

16   somebody, you know, gets upset, right?

17        A    They have the right to challenge anything that's --

18   any action that's taken against them.

19        Q    Under these Commission's policies she has some

20   rights, correct?

21        A    Yes.

22        Q    And they have the power to be able to reinstate her

23   under these policies, right?

24        A    Yes.

25                    MR. LOPEZ:   Nothing further.




                             TR-0232
                                                                        77


 1                      CROSS EXAMINATION BY DEFENDANT

 2   BY MR. BROWN:

 3        Q      Andrea, hi.

 4        A      Hi.

 5        Q      You and I have talked about this situation numerous

 6   times.   And your advice to me has always been in my agreement

 7   they cannot reinstate someone to a budgeted eliminated

 8   position.

 9        A      The Civil Service policies state that the Commission

10   has no authority over budgetary matters.

11        Q      And creation and elimination of positions --

12        A      Correct.

13        Q      -- are budgetary matters; is that correct?

14        A      That's up to Commissioners Court.

15        Q      And solely Commissioners Court, correct?

16        A      For creating positions, yes.

17        Q      And eliminating positions, right?

18        A      Yes.     The Commission doesn't eliminate positions.

19        Q      Right.     And they can't create them via order either,

20   correct?

21        A      They don't create the positions, no.

22        Q      So if a position has been eliminated by the

23   budget -- and this is the exact same situation we have here

24   that you and I discussed -- when an elimination has occurred

25   prior to the hearing being resolved, if the position is no




                                TR-0233
                                                                      78


 1   longer in existence, the most the Commissioners can do is

 2   reinstate that person to the position they had up until the

 3   time it was eliminated, award them back pay up until the time

 4   it was eliminated, and then make other findings as they see

 5   fit within the positions that are available; is that correct?

 6           A   When a position is eliminated -- if a position is

 7   eliminated, the employee doesn't have any appeal rights to

 8   that.

 9           Q   To that position?

10           A   To that -- to file an appeal.   If it's -- if it's

11   eliminated by the court, the employees cannot appeal that

12   position.

13           Q   Right.   And in a situation where it's eliminated

14   during the pendency of an appeal --

15           A   This is the only time that's happened.

16           Q   Correct.   So Mr. Lopez stating that this would just

17   ruin the County, we wouldn't need Civil Service, this would go

18   on all the time, that's not the fact, right?     It was never

19   used this way before, was it?

20           A   Not until this case.

21           Q   For one case.   So it's not that the Civil Service

22   isn't needed because this is rampant around the County,

23   correct?    It's only happened once?

24           A   It's only happened once.   And --

25           Q   And your --




                               TR-0234
                                                                      79


 1        A      -- this is the only time.

 2        Q      -- opinion at the time was that you expressed to me

 3   that the most they could do when a position is eliminated is

 4   exactly what they did, give her back pay up until the time the

 5   position was eliminated and reverse the demotion.     But they

 6   couldn't say she also gets put in a non -- in a position that

 7   doesn't exist?

 8        A       They can't -- they cannot create a position.

 9        Q       Okay.   So do you feel as you felt back then that

10   they gave her the most relief they could?

11        A       Based on what -- based on what they had and what

12   I've been told as far as positions being created, the

13   Commission -- I was told the Commission cannot create

14   positions.     So if they can't create positions and they

15   eliminate it, the Commission ruled that she gets her back pay

16   up through that point.

17        Q       And they can't order her into a position that

18   doesn't exist, correct?

19           A    They -- not on -- not based on this rule.   But based

20   on the County Policy that they can't create positions, they

21   can't put her -- they can't create something that they don't

22   have.

23           Q    So this rule never comes into play.   If the

24   Commission can't order her into a position that doesn't exist,

25   the department could never refuse to reinstate her, because




                               TR-0235
                                                                            80


 1   they cannot in the first place order her into an exempt -- or

 2   an eliminated position, correct?         Because to order her into an

 3   eliminated position would require the creation of that

 4   position.

 5        A      They can't create anything.

 6        Q      But the fact of --

 7        A      As --

 8        Q      If they say you're ordered --

 9                       MR. LOPEZ:     I'd ask that she be allowed to

10   finish her question.

11        A      They can't create a position.       They cannot create a

12   position.    This rule says they get their pay whether

13   they're -- they're -- if they're refused reinstated.          Again,

14   this is the first time we've ever had this.

15                       The reason the Commission ruled that way is

16   because the position was no longer in place or they felt okay,

17   we can't create a position and we're going to give her the

18   back pay up through when it was eliminated.

19        Q      (By Mr. Brown)       Because at the time it was

20   eliminated, if she had been in the position, she simply

21   wouldn't have had a job, right?

22        A      Right.     If she --

23        Q      Because she had no appellate rights?

24        A      If she was in the position and they eliminate it,

25   then she has no appeal rights.




                                TR-0236
                                                                        81


 1        Q      And certainly by coming to Civil Service, she can't

 2   have greater rights now than she would have had the

 3   position -- had she never been demoted; does that make sense?

 4        A      In other words, she can't -- she can't challenge

 5   anything over that amount is what you're saying?

 6           Q   She can't -- had the position been eliminated by

 7   Commissioners Court as it was in the budget and she was in

 8   it --

 9           A   She would -- if she was in it and the position was

10   eliminated, she has no appeal rights at that time.

11           Q   Right.    So it doesn't make sense that she could come

12   in, pull one sentence out of the rules and say that this

13   somehow allows the Commissioners to recreate the position that

14   was eliminated, put her back in it, thus put her in a better

15   position than she had been in had she never been demoted.

16   That can't be what this rule was meant to be, right?

17           A   This was when the department refused to reinstate

18   them.

19           Q   Into an existing position?

20           A   And the elected official refused to pay them, they

21   were going to get paid whether they worked or not.

22           Q    Right.   But that's under the assumption again that

23   the position still existed?

24           A    That this never had -- we never had this case

25   before.     We've never had anything like this where they




                               TR-0237
                                                                         82


 1   eliminated it prior to the -- while an appeal was pending.

 2        Q      Well, Mr. Lopez asked you about the mean -- why this

 3   was put into place.      When it was put into place, it wasn't put

 4   into place so that Civil Service now had the power to order

 5   positions be recreated, right?

 6        A      It was -- it was on current positions that they were

 7   placing them back in.      Like I said, this had never -- they had

 8   never eliminated a position prior to that time.       Prior --

 9   while an appeal was pending.

10        Q      Correct.    And nothing says they can't, correct?

11        A      No.   Usually they're done during the budget year in

12   the past.    Commission -- the Commissioners Court would

13   eliminate budgets -- positions during budget year.       This was

14   when the person had an appeal at any time of the year and they

15   didn't take them back, they would put them back in place.

16        Q      But there's nothing precluding Commissioners from

17   eliminating positions while an appeal is pending, correct?

18        A      There is nothing in the Civil Service Rules.     I

19   don't know what the pol -- if there is anything in the

20   Commissioners Court, what their policy is, I don't know.

21        Q      But you're not aware of any policy or rule?

22        A      Not in the Civil Service.

23        Q      Okay.

24                       MR. BROWN:   That's all I have.

25




                                TR-0238
                                                                          83


 1                        REDIRECT EXAMINATION BY PLAINTIFF

 2   BY MR. LOPEZ:

 3           Q      Ms. San Miguel, we're looking at number 17 here.      It

 4   says:       Should the office or department refuse to reinstate the

 5   employee as ordered by the Commission, the employee shall be

 6   entitled to their full salary just as though they had been

 7   reinstated as ordered.        Is there anything in that sentence

 8   that says anything about creating a job?

 9           A      No.

10           Q      Okay.   So when he's asking you questions about

11   whether the Commissioners are creating a job, this rule talks

12   nothing about creating jobs, right?

13           A      No, because the Commission doesn't have authority to

14   create.

15           Q      We're talking just about money, right?    We're not

16   talking about eliminated positions or current positions; we're

17   just talking about money under number 17, right?

18           A      It's just talking about, yeah, reinstating them to a

19   position.

20           Q      And so if we go back to why the rule was put into

21   place, a Commissioner would say I'm not taking Orlando back.

22   I don't care what the Commission says; I'm not taking him

23   back.       This rule was put into place so that if I wasn't taken

24   back, then I'd still get the money that I was entitled to,

25   right?




                                  TR-0239
                                                                    84


 1       A     Right.

 2        Q    And so the Commissioners could tell me or the

 3   elected official could tell me for any reason they're not

 4   taking me back, right?    They could say -- they could say,

 5   isn't it true, that yes, Commissioners, you said that

 6   Mr. Lopez should be reinstated, but County -- Judge Wolff

 7   could say I'm not taking back Mr. Lopez, right?

 8        A    Right.

 9        Q     And he could give me any reason why he doesn't want

10   to take me back, right?

11        A     Right.

12        Q     Too short, too ugly, too dumb, whatever it is,

13   right?   The rule doesn't talk about having to give a reason of

14   why they're not reinstated, right?

15        A     No, it doesn't say.

16        Q     It just says if you don't reinstate them, they still

17   get their money, right?

18        A     Yes.

19        Q     That's how the policy was written, right?

20        A     Yes.

21        Q     To protect employees such as Ms. Guerrero, right?

22        A     Yes.

23                     MR. LOPEZ:   Nothing further.

24

25




                              TR-0240
                                                                    85


 1                   RECROSS EXAMINATION BY DEFENDANT

 2   BY MR. BROWN:

 3        Q    Andrea, go with me on this one or listen

 4   (inaudible).

 5        A    Okay.

 6        Q    This can only come into place as written if the

 7   elected official refuses to put the person back in to the

 8   position they had, but that has to assume the position still

 9   exists, correct?

10        A    If they were reinstated, then they're supposed to

11   get the back pay.

12        Q    Right.    But they can only be reinstated to existing

13   positions, correct?

14        A    Again, that's something that -- this is the only

15   time we've had that, so it didn't address that because we've

16   never had an issue where they abolished them.      This was

17   usually where the positions were available; they refused, and

18   they put them back.

19        Q    Right.

20        A    We've never address -- we've never had anything like

21   this where they abolished it while the appeal was pending.

22        Q    So there has never been a ruling or a decision that

23   this one sentence allows this Commission to order the County

24   Commissioners to recreate an abolished position so that they

25   can then put them in that position and receive that back pay?




                             TR-0241
                                                                         86


 1        A      It doesn't talk about recreation; it just says

 2   ordered as reinstated by the Commission, but it doesn't say --

 3        Q       But you would agree that --

 4        A       -- anything about re-creation or abolishment.

 5        Q       You would agree that if a position had been

 6   eliminated, only the Commissioners can recreate that position,

 7   correct?

 8        A       Only the Commissioners can recreate it.

 9        Q       Okay.

10                        MR. BROWN:   Thank you.

11                FURTHER REDIRECT EXAMINATION BY PLAINTIFF

12   MR. LOPEZ:

13        Q       Ms. San Miguel, we're looking at the policy.    The

14   people who put this policy together, they could have fixed

15   that real easy, right?       Because they -- it says right now:

16   Should the office or department refuse to reinstate the

17   employee.

18                        Now, what's missing here where I've got this

19   red dot, what's missing, would you agree with me, that refuses

20   to reinstate the employee to a current or existing position.

21   It doesn't say that, right?

22        A       No, it doesn't say that.

23        Q       It could have been included, right?

24        A       Probably could have been included, yes.

25        Q       But it wasn't, right?




                                 TR-0242
                                                                       87


 1       A      No.

 2       Q      So we just have this rule, right?

 3        A      This is the only rule we have.

 4        Q      And it doesn't say anything that you can only be

 5   reinstated with money to a current or existing position,

 6   right?    It doesn't say that, right?

 7        A      No.   It just says refuse to reinstate the employee

 8   as ordered by the Commission.

 9                     MR. LOPEZ:   Thank you, Ms. San Miguel.

10                     CHAIRPERSON ELLIOTT:   Thank you.

11                     MR. LOPEZ:   The employee calls Carmella

12   Guerrero, Madam Elliott.

13                     CHAIRPERSON ELLIOTT:   All right.

14                            CARMELLA GUERRERO,

15   having been sworn to tell the truth, testified as follows:

16                         EXAMINATION BY PLAINTIFF

17   BY MR. LOPEZ:

18        Q      Ms. Guerrero, for the benefit of Madam Arriaga, can

19   you tell her how long you've been with the County?

20        A      I'm going on 21 years.   Just short a couple of

21   months.

22        Q      How did you start with the County?

23        A      I was hired by the Bexar County Sheriff's Office way

24   back when, working in the mothers and their children and

25   fathers and their children program.      Very kind of low level




                              TR-0243
                                                                     88


 1   technician type person.     At that time it was a brand new

 2   program.

 3        Q      And you worked your way all the way up to the ...

 4        A      Yes.   When I left the jail when I left the Sheriff's

 5   Office, I was the jail program's manager.     So I was

 6   responsible for all jail programs.     Had 52 employees under me,

 7   officers and civilians.     We ran all GED classes, laundry

 8   services, food services, all those types of programs within

 9   the jail.

10        Q      Ms. Guerrero, at some point you came to work for

11   BCIT, and you were promoted all the way to an E11, right?

12        A      Yes.

13        Q      By Mares, right?

14        A      Yes.

15        Q      And then there was a dispute that arose over some

16   parking?

17        A      Yes.

18        Q      And Ms. Mares demoted you from an E11 to E5?

19        A      Yes.

20        Q      And isn't it true, Ms. Guerrero, that Ms. Mares

21   cited some pretty nasty reasons of why you should be demoted,

22   right?

23        A      Yes, she did.

24        Q      She called you a liar?

25        A      Yes.




                              TR-0244
                                                                    89


 1       Q    Said you were dishonest?

 2       A    Yes.

 3       Q    Said that you were insubordinate?

 4       A    Yes.

 5       Q    Basically that you don't do what you're told, what

 6   you're supposed to, right?

 7        A    Yes, ma'am.   I mean sir.   Yes, sir.

 8        Q    That doesn't seem to make sense, does it?

 9        A    No.

10        Q    How you get promoted over 21 years with the County,

11   that doesn't make sense, right?

12        A    No.

13        Q    Do you -- would you agree with me and to the

14   Commissioners that, you know, liars and dishonest people and

15   the people that don't do the things they're supposed to don't

16   get promoted all the way to E11s, right?

17        A    No, I do not believe they do.

18        Q    We had your day in court on April 26th.    You got to

19   take the stand, we presented evidence.    And this fine

20   Commission overturned your demotion, right?

21        A    Yes, they did.

22        Q    They did leave you in your E5 spot, right?

23        A    Yes.

24        Q    And so for another two years have you been doing E11

25   work or E5 work?




                             TR-0245
                                                                     90


 1        A     E5 work.    Well, a little bit of your -- no, just

 2   kidding.   E5 work.

 3        Q     So after April 26th, you walked back into your

 4   office, you know, and you were able to hold your head high

 5   because you were able to tell your employ -- your fellow

 6   employees that you're not a liar or dishonest or don't do what

 7   you're supposed to, right?

 8        A     Yes.

 9        Q     And it's been over two years since that date, right?

10        A     Yes.

11        Q     And you're still doing E5 work, right?

12        A     Yes.

13        Q     You've kept your head up and done the exact work

14   that you've been paid to do?

15        A     Yes, sir.

16        Q     However, you've still been advancing the argument

17   that you think that you're entitled to additional relief,

18   right?

19        A     Yes.

20        Q     Why is it that -- why would somebody who was called

21   a liar, dishonest, doesn't do what they're supposed to, you

22   know, it would occur to me that most people wouldn't do that.

23   Most people once they were vindicated, I wouldn't suspect that

24   they'd go back to doing the lowly job that they were demoted

25   for unfairly.     Why do you do it?




                              TR-0246
                                                                           91


 1          A       I love my job.   And I knew eventually -- I thought

 2   eventually this would work itself out.          I -- when I went back,

 3   it was very humbling when I went back the day that I was

 4   demoted, because the employees that worked for me I now worked

 5   for.       One of my employees was now my new supervisor.

 6                       That was difficult for me, but I also felt that

 7   there was something wrong with the way the policy was written.

 8   There was something wrong with the way the County was doing

 9   business if they could eliminate my position in the pendency

10   of appeal so that I could not get the relief that I felt I was

11   entitled to after 20 years of excellent service, what I

12   believe is excellent service.          And so I feel like I've held

13   on.    I went to work, I held my head high for my fellow

14   employees and I think for all Bexar County employees.

15                       Since I've been back which is over -- well,

16   it's been three and a half years since the actual demotion --

17   I've received several commendations.          Ms. Mares and Mr. Hampel

18   have given me big projects.       I think they have a lot of

19   confidence in me.       I haven't let anybody down.     I don't get in

20   trouble.       I really love my job.     I plan to be here another 10

21   years.       And I don't think that I need to be, you know,

22   reinstated to a position that was eliminated being Ms. Mares'

23   right-hand man.       I feel I'm just as valuable in any other

24   position they put me in.

25                       However, I also feel that it took me 21 years




                                TR-0247
                                                                      92


 1   to get where I was, and, you know, just in one day, you know,

 2   I lost $22,000.00 in salary, and it's been very difficult for

 3   me to try to catch up.    And so I continue to do a good job and

 4   I go to work every day, but I still feel like somehow the

 5   policy needs to be rewritten for other employees that this

 6   might happen to.   And I also feel that I should be compensated

 7   at the level that I was at, because I was vindicated because

 8   they said I didn't do anything wrong.    But I didn't get what

 9   I -- took me 21 years to earn back.

10        Q    And basically you're saying you just want this

11   policy enforced and applied to you, right?

12        A    Yes.

13        Q    That if Ms. Mares doesn't take you back because she

14   deleted your position, you're still entitled to your former

15   salary, right?

16        A    Yes.

17        Q    And you think that was approximately $22,000.00 a

18   year that you've lost?

19        A    Yes.

20        Q    Do you have a family?

21        A    Yes.

22        Q    Do you have kids?

23        A    Yes.

24        Q    Has that demotion of salary, has it affected you?

25        A    Very much.




                              TR-0248
                                                                         93


 1        Q    And so all you're saying is if Ms. Mares can't put

 2   you back into a deleted position when they order you

 3   reinstated, that you just want to get paid the way that you

 4   should have been, right?

 5        A    Yes, sir.

 6        Q    Ms. Guerrero, have you done an analysis of how much

 7   you think that you're entitled to as a salary today?

 8        A    Yes, I did.

 9        Q    Okay.    And did you prepare something?

10        A    Yes, I did.

11        Q    Okay.    And is that what we have marked in the

12   exhibit packet as Number 9?

13        A    Yes.

14        Q    Can you explain to the Commission what Exhibit

15   Number 9 is?

16        A    Basically the first part of the chart talks about

17   the -- I was -- you may or may not remember and Ms. Arriaga, I

18   know you were not here -- but I had been promoted.       I was an

19   E10 manager when Ms. Mares came in.    I spent about a year

20   working with her, training her, catching her up to speed on

21   County business.    Right before the budget process, she

22   promoted me to an E11.    So I went from the salary of

23   $79,224.00 to $80,616.00.    I only held that salary for a month

24   when Ms. Mares demoted me.    So basically I was demoted six

25   grade levels to a 5 -- to an E5 at $58,140.00.




                              TR-0249
                                                                       94


 1                     The second part of the chart -- and I believe

 2   it's County rules, so I'm not testifying that I know what all

 3   the rules are for H.R.     But when an employee gets demoted that

 4   much, they have to keep them at the maximum of the salary.

 5   They can't -- they can't, you know -- they have to, when you

 6   get demoted that much, there's some kind of range of

 7   penetration that says you're paid the max.     So I am at the max

 8   of the grade 5.    So I can never get any other raises in the

 9   position I'm in no matter how well I do.     If the County gets a

10   raise, I get a one-time check.     I don't -- there's nothing

11   ever added to my salary.     I will make that much until I go

12   somewhere else.

13                     So the second part of the chart basically takes

14   the raises that the County got and that were awarded by

15   Commissioners Court and that are in the County Budget approved

16   by Commissioners Court, and it takes me -- the actual salary

17   that I have when the County got the first raise of two

18   percent, which is a cost of living increase.     And I got a

19   one-time check of $1,162.00.     If I had been making $80,616.00,

20   I would have received a two percent cost of living increase on

21   that, which would have taken my salary to $82,228.00.

22                     That same fiscal year all of the BCIT managers

23   received an eight percent increase in pay.     Because I had just

24   recently been demoted, I was not afforded that eight percent

25   increase, but all the rest of the managers did get it.     That




                              TR-0250
                                                                       95


 1   is also published in the -- in the budget book.     So at the

 2   $82,000.00 if I apply an eight percent increase on that, my

 3   salary would have gone up to $88,806.00.

 4                   That next fiscal year Commissioners Court

 5   approved a three percent cost of living increase.     I got a

 6   one-time check of $1,700.00.   My salary still remained

 7   $58,140.00, but if I had been applied to my salary like they

 8   applied it everybody else in the County that is not at their

 9   maximum, then my pay would have been $91,470.00.

10                   Subsequently in the last fiscal year,

11   Commissioners Court approved a three percent COLA.     Again, I

12   got a one-time check.   And -- and if it had been applied to my

13   salary, then I would be making $94,214.00.

14        Q    Now, I'm an Aggie, so my math is not always the

15   best, okay?   Where did you come up with like you're saying

16   that you would have got a two percent COLA raise, eight

17   percent raise, three percent, three percent.    Did you just --

18   did you make those numbers up?

19        A    No, sir.

20        Q    Okay.   Let me see here.   Is this the IT budget?

21        A    Yes, it is.

22        Q    Number 11?

23        A    Yes, it is.

24        Q    And I'm clicking here.     Help me.

25        A    It goes above that I think.     Program change number




                             TR-0251
                                                                    96


 1   two; is that what you're looking for?

 2        Q    Yes.   So when we look at program number two --

 3   program change number two -- and we're looking at the IT

 4   budget, which is Number 8 in the book -- you're saying that

 5   here is the eight percent that you would have been entitled to

 6   as part of the budget, right?

 7        A    Yes.

 8        Q    And these are for all the managers?

 9        A    Yes.

10        Q    And that's how you included that in your chart.

11        A    Yes.

12        Q    Right?    Okay.

13                    Now, you also say that you were entitled to

14   another two percent.   And that's in your booklet on Number 10,

15   right?

16        A    Uh-huh, yes, sir.

17        Q    So this is -- we've got the full copy in the booklet

18   on Number 10.    This is the contingencies and this is where --

19   this is right out of the Bexar County Budget, right?

20        A    Yes, sir.

21        Q    Where it says you would have gotten a two percent

22   cost of living adjustment for all active regular full-time and

23   part-time employees not covered by collective bargaining?

24        A    Yes, sir.

25        Q    That's where you got the two percent, right?




                             TR-0252
                                                                     97


 1        A     Yes, sir.

 2        Q     So then you're saying there's another two percent,

 3   right?   I'm sorry that's the 2010 two percent?

 4        A     Yes.

 5        Q     And then was there another three percent that you're

 6   talking about?

 7        A     Yes.

 8        Q     And this was out of the next year's budget?

 9        A     Yes.

10        Q     So that's how you got to the three percent cost of

11   living in your chart, right?

12        A     Yes.

13        Q     And then there was one more for '13 and '14?

14        A     Yes.

15        Q     So the numbers in your chart where you talk about

16   your raises, two percent, eight percent, three percent, three

17   percent, those were right out -- straight out of the budget

18   book, right?

19        A     Yes.

20        Q     Okay.   And those are, in fact, what was awarded,

21   right?

22        A     Yes.

23        Q     So you're telling the Commission how much do you

24   believe your current salary should be based on those raises

25   and cost of living adjustments?




                             TR-0253
                                                                         98


 1       A       $94,214.00.

 2       Q       Okay.    Did you also run an analysis, Ms. Guerrero,

 3   of what you believe you're entitled to in back pay?

 4        A      Yes.

 5        Q      Can you explain to the -- to the Commissioners what

 6   that is?

 7        A      So basically when the Commission awarded my back

 8   pay, they awarded it up until the time the position was

 9   eliminated.     And so basically I took into account that back

10   pay that was already awarded to me.      So I didn't start this

11   chart until post the day that I did receive back pay for,

12   because I did get 10 months of back pay in the original order.

13   So -- excuse me.      So I started the chart at that time.

14                       And basically I took the salary that I should

15   have been earning at an E11, which is $80,616.00 and added the

16   increases in salary to that.      So the eight percent that the

17   managers received and the two percent COLA that were issued,

18   then my salary would have gone up to -- so basically I did it

19   on a monthly basis so that you could see that my actual salary

20   stayed $4,885.00 a month, but my -- my salary should have been

21   increasing as the COLAs and the increases were added.

22                       So I did that on a monthly basis going all the

23   way down.     So I have included the eight percent, the two

24   percent, the three percent, and the three percent on a monthly

25   basis from the time that I was awarded the original back pay




                                TR-0254
                                                                      99


 1   to present time.

 2        Q    And so you came up with a figure?

 3        A    Yes, I did.

 4        Q    What is the amount that you believe that you're

 5   entitled to through back pay?

 6        A    Well, I realized that I already received several

 7   one-time checks, so I subtracted that amount from the total.

 8   I obviously don't --

 9        Q    Is that the --

10        A    -- want to get paid twice.

11        Q    Is that the 4,644 bucks?

12        A    Yes, it is.     Yes, it is.

13        Q    So that gets you to $91,273.00?

14        A    Yes.     And then the next one is as a County manager,

15   you're allowed a privilege I guess of parking free in the

16   County parking garage by County policy.    So I was parking free

17   up until the day I was demoted.    And so in the first -- in the

18   first back pay settlement -- or not settlement -- but in the

19   first back pay, they did award me what it would have cost for

20   parking if I had still been a manager.    So I did get that up

21   until that date.    And so the second figure there is what I

22   have had to pay for parking.

23        Q    So the 1,925 bucks is a parking reimbursement?

24        A    Yes.

25        Q    That you would have received had you still been a




                              TR-0255
                                                                     100


 1   manager?

 2        A     I wouldn't have received it.

 3        Q     I'm sorry.   You would have been parking for free?

 4        A     Yes.

 5        Q     So you got thrown in a cube by Ms. Mares and then

 6   she took away your parking as a result too?

 7        A     Yes.

 8        Q     And so that grand total is -- is that the amount

 9   that's correct?

10        A     Yes, sir.

11        Q     And if we go to the next page, this is the back up

12   for your parking privileges, right?

13        A     Yes, sir.

14        Q     Okay.   Now, you understand that the County has taken

15   the position that there is nothing they could do for you

16   because your position had been eliminated, right?

17        A     Yes, sir.

18        Q     Now, do you agree that there's nothing that the

19   County can do for you in your situation?

20        A     No, I do not.

21        Q     You believe that the County has the ability and the

22   power to give you your back pay and your salary if they order

23   you reinstated?

24        A     Yes, I do.

25        Q     Based on the policy that we discussed all morning,




                             TR-0256
                                                                          101


 1   right?

 2        A      Yes.

 3        Q      And the one that you testified to, right?

 4        A       Yes.

 5        Q       Now, do you remember sitting down with the County on

 6   July the 29th?

 7        A       Yes, I do.

 8        Q       What happened on July the 29th?

 9        A       The County and -- and us decided to go to mediation

10   to try to settle the case.      It's been very trying on

11   everybody, my family, County officials, employees.         It's --

12   it's been three and a half years of a lot of turmoil.         I am

13   ready.     I was ready to kind of put this to rest and move

14   forward.

15                       So we agreed to a settlement and set the day of

16   mediation with the County, and I believe it went really well.

17   We settled I think very fairly and so did the County, and we

18   all walked away happy.      So I thought it was over.   I was very

19   relieved.

20        Q       So you tried to settle this case, right?

21        A       Yes.

22        Q       And, in fact, if we look at Exhibit Number 13 in the

23   pamphlet, is that the Mediated Settlement Agreement?

24        A       Number 13.    I'm sorry.

25        Q       Take a look at Number 13 and tell the Commissioners




                                TR-0257
                                                                     102


 1   what 13 is.

 2        A    Yes, this is the -- the agreement that we came up

 3   with, the District Attorney's Office, using an agreed upon

 4   mediator for my case.

 5        Q    And, in fact, despite the County taking the position

 6   that there is nothing they could do for you, they made an

 7   agreement with you, right?

 8        A    Yes, they did.

 9        Q    And what does that agreement entail?

10        A    It entailed that I would be reinstated to a category

11   E9, which is a couple of grades lower than I was, but I felt I

12   don't have to be deputy in chief in charge of anything.     I

13   just really wanted to go back to work.   And the second part of

14   that was that they would reinstate my salary to $81,500.00 a

15   year, and that I would be allotted $66,000.00 in back pay.

16        Q    So despite the fact that the County has taken the

17   position we can't do anything for you, the position has been

18   deleted, we can't move you, we can't do anything, they agreed

19   at a mediation to do that, right?

20        A    Yes, they did.

21        Q    And, in fact, do you remember at that mediation was

22   there another -- was there an additional agreement that the

23   County agreed to?

24        A    Yes.   They said they were going to do everything in

25   their power to create a position for me outside of BCIT so




                             TR-0258
                                                                     103


 1   that it wouldn't be an issue for Ms. Mares.

 2        Q    So we have the County saying they can't do anything

 3   for you, but on July 29th they made an agreement with you that

 4   you should -- or that they would agree to give you back pay

 5   and give you your former salary, right?

 6        A    Yes.

 7        Q    This agreement was rejected by Commissioners Court?

 8        A    I believe so.   I'm not -- I do not understand how

 9   that happened.   They went into executive session and nothing

10   happened, so.

11        Q    Is there anything else you'd like to tell the

12   Commissioners before I turn you over to Mr. Brown?

13        A    No.    I think I've kind of said it all.   I really

14   appreciate the work you all do for the County.    I think it is

15   amazing that we employees are afforded the opportunity to be

16   heard, whether we're right or wrong, by an outside third-party

17   Commission as yourselves.

18                    I do think that somehow even if I'm the first,

19   maybe there's a first for a reason.   I think that if -- if the

20   case is that the County can eliminate a position that is in

21   pendency of appeal because it's going to cause a problem for

22   somebody else, that that should not be allowable either by law

23   or by policy, that the employee should have a right to appeal

24   a position all the way to the end without fear of it just

25   being a budget action or oh, we don't like Carmella anymore;




                             TR-0259
                                                                     104


 1   let's just get rid of that position.     I don't think that's

 2   fair and it should not be legal.

 3                   And so I hope moving forward that, you know,

 4   some changes can come out of this.     And I hope to continue

 5   working in the County as long as possible doing the good job

 6   that I'm doing right now.    I've got since my demotion 32

 7   commendations that I feel very proud of, and I continue to

 8   work that hard every day so that I can continue to feel good

 9   about myself.

10                   MR. LOPEZ:   Madam Elliott, I'll pass the

11   witness.

12                    CROSS EXAMINATION BY DEFENDANT

13   BY MR. BROWN:

14        Q     The day of this mediation, I was the one who

15   negotiated for the County, wasn't I?

16        A     Yes, sir.

17        Q     And no County personnel was there, correct?

18        A     No, sir.

19        Q     And as you see throughout this, it states a number

20   of times that it's subject to the express approval of the

21   Bexar County Commissioners Court, correct?

22        A     Yes, sir.

23        Q     So it was clear that the power yet again all rested

24   with the Bexar County Commissioners Court?

25        A     Yes, sir.




                            TR-0260
                                                                       105


 1       Q      So we drew up something to offer, and the ultimate

 2   power decided not to accept it, correct?

 3        A     That's correct.

 4        Q     And that's the power they retain in creating and

 5   deleting positions as people testified to here.       They held

 6   that same power in deciding how the County's money is to be

 7   spent, and they decided not to accept what we drafted,

 8   correct?

 9        A     Yes, I believe so.   Yes.

10                   MR. BROWN:   That's all I have.

11                   MR. LOPEZ:   Nothing further, Your Honor.

12                   CHAIRPERSON ELLIOTT:   Ms. Guerrero, thank you.

13                   MS. GUERRERO:   Thank you.

14                   MR. LOPEZ:   Madam Elliott, the employee rests.

15                   CHAIRPERSON ELLIOTT:      Okay.

16                   MR. LOPEZ:   I'd like to reserve the opportunity

17   for a closing argument.

18                   CHAIRPERSON ELLIOTT:      Okay.   Mr. Brown?

19                   MR. BROWN:   Oh, I'm sorry.

20                   CHAIRPERSON ELLIOTT:      We're going to go to

21   closing arguments at this time.

22                   So Mr. Lopez?

23                   MR. LOPEZ:   Certainly.     I'm going to hand you

24   guys -- guys -- I apologize.    I'm going to hand you --

25                   CHAIRPERSON ELLIOTT:   The team.




                            TR-0261
                                                                    106


 1                   MS. ARRIAGA:     Thank you.

 2                   MR. LOPEZ:     The Bexar County Commissioners --

 3   Bexar County Civil Service Commission is a very, very

 4   important tribunal.   It was created years ago so that

 5   employees could have the ability to not be fired, demoted or

 6   take disciplinary action against them for no reason.

 7                   And there's cases that talk about exactly what

 8   Mr. Brown has been talking about.     This case -- and I've

 9   highlighted on the copy that I've given you -- what it talks

10   about is there it says that -- and this was a case with the

11   City, but it's the same rules.     And it says that when a

12   municipal corporation under the charter has the power to

13   create an ordinance, an office, it has the power to abolish it

14   of course.   That's what Clark -- Mr. Brown has been saying all

15   day.   They have the power to create.    Nobody else has the

16   power to create but Commissioners Court.

17                   But it says:     When Civil Service veterans and

18   preference laws are involved, the action of City Council must

19   be taken in good faith to affect an economy in the operations

20   or betterment of municipal service as there is no real

21   fundamental distinction between a lawful abolition of an

22   unnecessary position and discharge of a faithful employee in

23   violation of the rights secured to him by statute, and that

24   the latter cannot be concealed.

25                   And it goes further down and it says:     If the




                            TR-0262
                                                                         107


 1   attempt to abolish an office is merely coverable and the real

 2   objective is to legislate one out of office or a service

 3   position, the courts are not bound by the apparent form of

 4   action, but will disregard the pretense and be governed by the

 5   substance of the action.     Tenure office of Civil Service laws

 6   cannot be evaded by a sham or pretended abolishment of a

 7   position.

 8                     Our courts -- this is a court that -- a case

 9   that involves the City of San Antonio, right here in Bexar

10   County.     Somebody at the City was doing similar shenanigans,

11   adopted -- abolishing a position and saying we had the power

12   when they went to Civil Service.        But this case is exactly the

13   power that you have as a Commission.        It says yeah,

14   Commissioners Court makes jobs, creates jobs.        They have the

15   ultimate power like Mr. Brown has said.        But even that power

16   is not absolute.     They're not God.     No matter how much they

17   may think they are.

18                     Our laws, your commit -- you were appointed

19   precisely what this case says is that you have the ability to

20   look into why somebody is doing it.        Was it done unfairly?

21   Was it done for a pretense as a sham?        Or was it done, you

22   know, for a legitimate purpose?     And so when the County says,

23   you know, there's nothing you can do because Commissioners

24   Court is the only one that can do it, case law says

25   differently.     It says you have the power to review that




                              TR-0263
                                                                       108


 1   decision and come up to a different decision.

 2                   Now, I'm going to hand you another case here.

 3   This is an opinion from the Texas Attorney General's Office.

 4   And it's a good illustration of why you're necessary.      This is

 5   the case of the Attorney General Opinion JC-0529.      Here is the

 6   number.   Here's what's important here is that why was the

 7   Civil Service Commission and the legislation that established

 8   the Civil Service Commissions put into place?      And this is the

 9   legislative history and the reports of the legislature when

10   they put this rule and this law into place.

11                   And it says in here -- and I'm reading right in

12   the middle -- is that:    The prospect of losing a job if the

13   department head loses an election inevitably discourages

14   prospective employees.    The County and the legislature wanted

15   good, valuable skillful employees to come work for the County,

16   such as Ms. Guerrero.    21 years of service.

17                   The County is a big corporation.     They're a

18   big -- they're a big ticket entity, and they want to be run

19   and they want to be employing good people.      But good people

20   don't want to come work for the County if somebody loses an

21   election or you're going to be having to rely on Commissioners

22   Court to make political decisions.    You can't attract good

23   talent that way.   And the legislature determined that we need

24   to find a way that we can bring good people and they won't be

25   discouraged from working there because a department head or an




                              TR-0264
                                                                        109


 1   elected official is going to single them out and not take

 2   action.

 3                     That is the entire reason why the Commission,

 4   why you were put into place.     And that is you have the power

 5   to referee this type of dispute.     They want good people, they

 6   have good people, and they should not be able to go out there

 7   and eliminate her position just because she's got an appeal

 8   going or if they don't want her.     Our rules say that she has

 9   to only be demoted or fired for cause.     And that's what the

10   Commission and the legislature was intended to do is you step

11   in and protect good employees from political action or action

12   that is unlawful and does not have any merit.

13                     Precisely the evidence that you heard today

14   that you heard from Mr. Reyes.     He told you that it was

15   engineered that her position be deleted while her appeal was

16   pending before you.    They didn't give any budget reason.        It

17   wasn't numbers.    It wasn't, you know, a reduction in force.

18   It was Mr. Smith came and said hey, we got a problem with

19   Ms. Carmella; get rid of the job.     He didn't ask one question

20   and he helped do it.

21                     You also heard him testify about the way the

22   reduction in force happened.     She was the only one that had

23   any rights to the position; everybody else was frozen.       So

24   when the County says this was just a normal reduction in

25   force, this is a normal budget trying to save some money, it




                              TR-0265
                                                                       110


 1   wasn't.    That was not the case.    There was nobody in any of

 2   the 15 other positions.      She was the only one that had a

 3   right.    She had an appeal pending before you, and they

 4   eliminated that job while she had that appeal coming forward.

 5   So you heard from Mr. Reyes that it was a pretext, that they

 6   did it on purpose because she had this appeal going.

 7                    We heard Mr. Reyes testify as the budget

 8   officer that there was countless other situations where the

 9   County has taken steps to accommodate somebody, move them

10   around, pay them more, promoted them, transferred them,

11   brought them out of retirement.      So when the County says we

12   can't do anything because it's only Commissioners Court, it's

13   just not true.    It's just not true.    The County can do just

14   about anything they want.

15                    And, in fact, you know, we looked at the

16   Settlement Agreement.      The County was going to move her to

17   another level of promotion, was going to give her a bunch of

18   back pay, was going to give her, you know, a salary that she

19   was at.    So when the County says we can't do nothing, that's

20   just wrong.    They did.

21                    More importantly, and you heard from Ms. San

22   Miguel and you heard from Ms. Guerrero that if we're not going

23   to follow the Commissions rules, then we've got to ask why do

24   we even have them?    And we believe that under this policy that

25   Ms. Guerrero has the ability to get relief from you.       You can




                                TR-0266
                                                                       111


 1   reinstate her, award her her back pay, put her at her former

 2   salary.   And if when she goes with that order to Ms. Mares and

 3   Ms. Mares says can't do it, Carmella; we deleted your

 4   position, then this policy takes effect.    Even if you cannot

 5   put her in a position that has been deleted, she still should

 6   get her salary just like you ordered.

 7                   Now, it was interesting the history of this

 8   Number 17.   Basically, Ms. San Miguel said that people like

 9   you were sitting donating your time to service on this

10   Commission, were spending your days when you could be working

11   legislating and making decisions over these employees.      And

12   when you ordered something, that basically what the department

13   heads and the Commissioners Court were doing they're saying

14   Ms. Elliott, here's your order of reinstatement, we don't have

15   to listen to it.    We're Commissioners Court; we can do

16   anything we want.    This policy was put into place precisely

17   for that reason.    Because what you do is important, it has

18   meaning and it should be binding, and the department heads

19   should not be able to just put those orders in the trash and

20   disregard what you're doing.

21                   We believe that the evidence is clear that

22   she's entitled to her back pay.    We believe that she's

23   entitled to her former salary with all of the raises.      We

24   believe that she's entitled to that whether or not Ms. Mares

25   takes her back into her position because the policy so allows.




                             TR-0267
                                                                      112


 1                   So we're asking you to reinstate her to her E11

 2   position with full back pay and salary, salary of $94,214.00.

 3   You saw how she calculated it.     We believe that she's entitled

 4   to an additional $93,198.00 in back pay because she put

 5   straight through how she calculated in those amounts.      And if

 6   Ms. Mares says I can't take you back because I deleted that

 7   job, she's still fully entitled to those amounts and to

 8   continue to do whatever job.     Just like Ms. Abundis.   She

 9   could stay in her E5 job, because that's what the policy says;

10   she just needs to be paid at that amount and be put that

11   amount in the back pay.

12                   You have the power.    We're here on a unique

13   case.   We've given you a lot of legal arguments and we've

14   cited a bunch of rules.   I've given you case law and sound

15   somewhat like a lawyer.   But you don't need to be a lawyer to

16   really look at this case and to come up with any other

17   decision other than this is unfair.     This is -- this is not

18   how the County -- how anybody should treat a 21-year veteran

19   at a company or an organization or the County.     Demote them

20   for no good reason, delete that job while she has an appeal.

21   It's just unfair.

22                   I think that if we went outside, you know, with

23   a, you know, with an i-phone and we interviewed 100 people, I

24   think 101 of those 100 people would say this is wrong, this is

25   unfair, and it should not be allowed.     If you allow that to




                            TR-0268
                                                                        113


 1   happen to Ms. Guerrero, the power and the ability of employees

 2   to be able to rely on the Commission for their day in court is

 3   going to be weakened if not fatally, fatally taken away.

 4                   Thank you.

 5                   CHAIRPERSON ELLIOTT:    Mr. Brown.

 6                   MR. BROWN:   Well, we are bound by rules and we

 7   are bound by the law and we are bound by court cases that say

 8   only the Commissioners Court can create a position.       We had

 9   witnesses come in here one after the other.     Henry Reyes who

10   obviously had a bone to pick with David Smith.       That's why he

11   left immediately.   He had no testimony that this Civil Service

12   Commission has ever ordered someone put into an eliminated

13   position.   He testified that things have happened where David

14   Smith has recommended yeah, we move this person here for one

15   reason, we do this to that person.     But at the end, his

16   testimony was those are only recommendations, and the only

17   people that can do it are the Commissioners Court.       He never

18   testified that you had ordered it or that he had not

19   unilaterally ordered -- David Smith had not unilaterally.          At

20   the end of the day, he said only the Commissioners Court can

21   create or delete a position.

22                   Ms. Abundis, she testified she never even got

23   before this Commission to have the position where Ms. Guerrero

24   was in for you to order her back to her position.       So her

25   facts aren't even remotely similar to this one.




                            TR-0269
                                                                      114


 1                   We have Andrea San Miguel who came in and was

 2   hesitant, but she admitted that this Commission has never

 3   been -- has never created a position or they ordered someone

 4   back into an eliminated position.     And she agreed that only

 5   the Commissioners Court can create or eliminate a position.

 6   She said this situation is unique because it hasn't happened

 7   before, but she didn't say it couldn't happen; just that it's

 8   only come up one time.

 9                   She also agreed that if Ms. Guerrero was put in

10   the position that you put her in at the end of the last

11   hearing, but if you hadn't taken the one step and say and

12   she's back in her -- to an E5 position, she would have no job

13   today, because that position is gone, and the County would

14   have found perfect grounds to say okay, you're reinstated to

15   an eliminated position.     Thank you for working for us; you

16   don't have a job anymore.     And you would not have the power to

17   go against the Commissioners Court and say no, you need to

18   recreate a position for her even though you eliminated it.

19                   And all this stuff about how well, they

20   eliminated one position to get her, and the other 15 didn't

21   have people in them.     Her position didn't have a person in it.

22   It was eliminated and it was just as empty as the other

23   positions.   So your original order actually gave more relief

24   than she was probably entitled to by ordering that she stay an

25   E5.   The order that should have been entered or can be entered




                              TR-0270
                                                                    115


 1   now is the most relief you could have given was you get your

 2   back pay because we don't think you should have been demoted,

 3   you get your back pay up to the date that position was

 4   eliminated, and you're in the position you would have been in

 5   the day the position was eliminated, which means you don't

 6   have a job anymore.   Instead you gave her a job because you

 7   knew you couldn't create a position that had been eliminated.

 8                   They rely on Rule 7.6.14 which has absolutely

 9   zero applicability here.   That rule is in the instance where

10   it has to be where a job exists to put a person in, because

11   you go back to the other rule in my brief of all the cases

12   that say you can't create a position.   7.6.14 has to work in

13   unison with the other rules that say you can't create

14   positions, but if there's no position there, you can't

15   reinstate her to one that doesn't exist.   Those work together.

16                   And so when they say well, ignore the fact that

17   the position is gone; you just order her back to somewhere

18   that doesn't exist and make Ms. Mares pay her all the money

19   she would have been paid, that makes no sense and it would

20   be -- it would make no sense for the County to operate that

21   way.   For any employee that loses a job through attrition or

22   through eliminated positions to be able to come in here and

23   come up with some grievance and say well, the true reason was

24   they didn't like me, and have this Commission be able to say

25   yep, Commissioners Court, we're going to order her back.     You




                            TR-0271
                                                                        116


 1   may not have a position.     You need to create one and you need

 2   to keep paying her at the salary she had.     That is well beyond

 3   the power of this Commission or the court.

 4                     And as I said, they brought this to Judge

 5   Sakai.   And they thought that this -- they brought a Summary

 6   Judgment to Judge Sakai.     Judge Sakai looked at every issue

 7   they've talked about here today.     He looked at 7.6.14, he

 8   looked at whether they can create jobs and give her her

 9   position back, he looked at the County Commissioners and

10   whether they have the sole authority to create jobs, and he

11   looked at whether you have the authority to create jobs and

12   order her back to a position that's been eliminated.       They

13   filed that in their Summary Judgment.

14                     He reviewed it, he denied it entirely.    He

15   found nothing that they argued was something that would

16   support him changing the decision you made.     The only relief

17   he gave her was to send her back here and have another bite at

18   the apple to try to convince you that you can do something

19   that you can't.    And there's been no evidence presented that

20   shows that you should change that original position.       Other

21   than -- if you're going to change that original order, it

22   should be ordered that she's now back in her eliminated

23   position and she no longer has a job at Bexar County.

24                     And it's -- oh, and the final thing they bring

25   up is this settlement.     The settlement emphasizes beyond




                              TR-0272
                                                                       117


 1   anything that the Commissioners control what we do.    We

 2   negotiated a settlement, we went to the Commissioners and we

 3   said here's a settlement we've come up with.    We're bringing

 4   it to you because only you can decide.    No one else can decide

 5   whether to accept this and create a position or transfer her

 6   to an old position.    They would have had to create a position,

 7   Commissioners Court, accept our offer to pay her back pay and

 8   attorney's fees.    They looked at it, they reviewed it in

 9   executive session, and they said no, we're not doing that.        We

10   have the power to and we're not exercising that power.       We

11   have the sole power to do that and we're not exercising that

12   power.    And so the Commissioners have all along stuck by your

13   ruling and haven't challenged that.    They've upheld what you

14   ruled the first time as has every judge that's looked at it.

15                    So we would ask that you uphold your original

16   ruling, you find nothing here has changed your mind.     The law

17   certainly hasn't changed in three or four or for a hundred

18   years.    And that you either reinstate your original ruling or

19   reinstate -- or instate a ruling that says we reverse your

20   demotion, you got your back pay to when your position was

21   eliminated, and erase the part that she remains at an E5

22   position, and simply let her be in a position she would have

23   been in had the eliminated position existed.

24                    So I think those are the only two options you

25   have.    You opted for the lesser of the two the first time.




                             TR-0273
                                                                      118


 1   But I think those are the only two options and orders you can

 2   make based on the law and what's been presented to you today.

 3                   MR. LOPEZ:    I've just got one brief response is

 4   we were set for trial before Judge Sakai.      We hadn't had -- we

 5   had not had a trial before Judge Sakai.      So any talk of a

 6   Summary Judgment Motion is just -- is just nonsense.      You

 7   know, and shouldn't bear on anything, because Peter Sakai --

 8   Judge Peter Sakai was going to have a trial on this.      However,

 9   Judge Sakai determined that hearing the evidence that we

10   presented, he said this needs to go back to the Commission,

11   because, Ms. Guerrero, you have material, important evidence

12   that would allow them to change their minds to change their

13   order -- because --

14                   MR. BROWN:    Are you representing that you

15   didn't file a Summary Judgment, I didn't respond to it and the

16   judge denied -- did not issue an order denying it?

17                   MR. LOPEZ:    Ms. Elliott, I would ask that I be

18   allowed to --

19                   MR. BROWN:    Speak the truth?

20                   MR. LOPEZ:    -- to finish -- to finish without

21   Mr. Brown interrupting me.

22                   I didn't say we didn't file a Motion for

23   Summary Judgment.     I'm saying that we had -- we had a trial

24   setting, and before that trial setting, Judge Sakai --

25                   MR. BROWN:    Ruled on it.




                              TR-0274
                                                                       119


 1                  MR. LOPEZ:   -- sent us back here.

 2                  MR. BROWN:   No.   That's a misrepresentation.

 3                  MR. LOPEZ:   That is not true.

 4                  CHAIRPERSON ELLIOTT:      Gentlemen, if you all

 5   will address Commission.

 6                  Mr. Lopez, if you'll be brief.

 7                  MR. LOPEZ:   Certainly.     This case before it

 8   came to you was still set for trial.     There was a Motion for

 9   Summary Judgment that was filed, but before we had a trial

10   before a judge, he sent it back to you because he found that

11   there was material evidence that you heard that could be a

12   basis for you to change your mind.

13                  And we're asking you that after that evidence

14   and the unfairness of this case that you should change and

15   reward the relief that Ms. Guerrero is entitled to.

16                  MR. BROWN:   If I could respond the truth.        An

17   order deny -- it's in my package.    Order Denying Plaintiff's

18   Motion for Summary Judgment, April 17th, 2014.     He doesn't say

19   I'm not ruling; he absolutely denies the whole thing.     He did

20   not send us back here before that ruling.     He sent us back

21   here after they asked for it following denial of the Motion

22   for Summary Judgment.   He sent us back here on May 17th, 2014.

23   So that representation is 100 percent false.

24                  MR. LOPEZ:   You need to stop pointing at me.

25                  MR. BROWN:   No, I don't.




                             TR-0275
                                                                     120


 1                  CHAIRPERSON ELLIOTT:    Gentlemen --

 2                  MR. BROWN:   Absolutely false.

 3                  CHAIRPERSON ELLIOTT:    -- at this time we will

 4   stop with the closing arguments.

 5                  It is now 11:35.    At this time we will go into

 6   executive session pursuant to Chapter 551 of the Texas

 7   Government Code.

 8                  Thank you.   We ask all the parties to exit at

 9   this time and we will reconvene when we are done with

10   executive session.

11                  MR. LOPEZ:   Thank you, ma'am.

12                  CHAIRPERSON ELLIOTT:    Thank you.

13                  (Short break).

14                  CHAIRPERSON ELLIOTT:    Okay.    At this time it is

15   now 11:55, and we are returning from executive session.

16                  At this time I'll ask that we call for a

17   motion.

18                  COMMISSIONER GIMBLET:    By unanimous decision,

19   the Civil Service Board has decided to uphold the decision

20   ordered on April 26th, 2012 in connection with Case Number

21   10-BCCS-022.

22                  CHAIRPERSON ELLIOTT:    Do we have a second?

23                  COMMISSIONER ARRIAGA:    And I second that

24   motion.

25                  CHAIRPERSON ELLIOTT:    And we'll vote.    All




                           TR-0276
                                                                      121


 1   those in favor of this decision vote yes by saying aye.

 2                     COMMISSIONER GIMBLET:    Aye.

 3                     COMMISSIONER ARRIAGA:    Aye.

 4                     CHAIRPERSON ELLIOTT:    Okay.   Time is now

 5   12:57 -- 11:57.    Excuse me.

 6                     I appreciate both parties going through this

 7   process.

 8                     Ms. Guerrero we continue to wish you well.

 9                     MS. GUERRERO:   Thank you.

10                     END OF PROCEEDINGS.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                              TR-0277
                                                                        122


 1                        CAUSE NO. 2012-CI-08758

 2   CARMELLA GUERRERO,                   )   IN THE DISTRICT COURT
             Plaintiff                    )
 3                                        )
                                          )   225th JUDICIAL DISTRICT
 4   vs.                                  )
                                          )
 5   INFORMATION TECHNOLOGY               )
     DEPARTMENT,                          )
 6   BEXAR COUNTY, TEXAS,                 )
             Defendant                    )   BEXAR COUNTY, TEXAS
 7
                              * * * * * * * * * * *
 8                               NO. 10-BCCS-002

 9   CARMELLA GUERRERO,                   )
             Employee                     )
10                                        )   BEXAR COUNTY
                                          )   CIVIL SERVICE COMMISSION
11   vs.                                  )
                                          )   BEXAR COUNTY, TEXAS
12   INFORMATION TECHNOLOGY               )
     DEPARTMENT,                          )
13   BEXAR COUNTY, TEXAS,                 )
             Department.                  )
14

15                            REPORTER'S CERTIFICATE

16   STATE OF TEXAS       )

17   COUNTY OF BEXAR      )

18         I, DAWN FLIPPIN, Certified Shorthand Reporter in and for

19   the State of Texas, do hereby certify that the above and

20   foregoing transcript contains a true and correct transcription

21   of an audio recorded Bexar County Civil Service Commission

22   hearing held on August 21, 2014 in Cause Number 2012-CI-08758,

23   which recording was transcribed by me by stenographic means to

24   typewritten form to the best of my ability.

25




                                TR-0278
                                                                  123


 1        I further certify that I am neither counsel for, related

 2   to, nor employed by any of the parties or attorneys in the

 3   action in which this proceeding was taken, and further that I

 4   am not financially or otherwise interested in the outcome of

 5   the action.

 6        Sworn to by me this 17th day of September, 2014.

 7

 8

 9

10
                              _____________________________
11                            DAWN FLIPPIN, CSR #4045
                              Expiration Date: 12-31-15
12
                              DAWN FLIPPIN, CSR
13                            200 Alcalde Moreno
                              San Antonio, Texas 78232
14                            210.383.2290
                              df-fiorino1046@att.net
15

16

17

18

19

20

21

22

23

24

25




                           TR-0279
TR-0280
TR-0281
TR-0282
TR-0283
TR-0284
TR-0285
TR-0286
TR-0287
TR-0288
TR-0289
TR-0290
TR-0291
TR-0292
TR-0293
TR-0294
TR-0295
TR-0296
TR-0297
TR-0298
TR-0299
TR-0300
TR-0301
TR-0302
TR-0303
TR-0304
TR-0305
TR-0306
TR-0307
TR-0308
TR-0309
TR-0310
TR-0311
TR-0312
TR-0313
TR-0314
TR-0315
TR-0316
TR-0317
TR-0318
TR-0319
TR-0320
TR-0321
TR-0322
TR-0323
TR-0324
TR-0325
TR-0326
TR-0327
TR-0328
TR-0329
TR-0330
TR-0331
TR-0332
TR-0333
TR-0334
TR-0335
TR-0336
TR-0337
TR-0338
TR-0339
TR-0340
TR-0341
TR-0342
TR-0343
TR-0344
TR-0345
FILED
9/2/2014 1:52:57 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Brenda Carrillo                               2012CI08758
                                              CAUSE NO. 2012-CI-8758

              CARMELLA GUERRERO,                            §         IN THE DISTRICT COURT
                 Plaintiff,                                 §
                                                            §
              VS.                                           §         225TH JUDICIAL DISTRICT
                                                            §
              BEXAR COUNTY CIVIL SERVICE                    §
              COMMISSION,                                   §
                  Defendant.                                §         OF BEXAR COUNTY, TEXAS


                NOTICE OF FILING OF BEXAR COUNTY CIVIL SERVICE COMMISSION ORDER

                       Defendant, Bexar County Civil Service Commission files the attached Order of the

              Commission per the Order issued May 7, 2014 by the Honorable Peter Sakai.

                                                        Respectfully submitted,



                                                        /s/Clarkson F. Brown
                                                        Clarkson F. Brown
                                                        State Bar No. 00798082
                                                        Assistant Criminal District Attorney
                                                         - Civil Division
                                                        300 Dolorosa, Suite 5049
                                                        San Antonio, Texas 78205-3030
                                                        Telephone: (210) 335-3918
                                                        Telecopier: (210) 335-2151
                                                        cbrown@bexar.org
                                                        ATTORNEY FOR DEFENDANT




                                                      TR-0346
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument has

been filed electronically on September 2, 2014 and service on the following will be made by the

filing system via email:

Orlando R. Lopez
The Lopez Law Firm
719 S. Flores, Suite 100
San Antonio, TX 78215
210-472-2100
210-472-2101 fax
olopez@lopezscott.com
Attorney for Plaintiff




                                                   /s/Clarkson F. Brown
                                                   Clarkson F. Brown




                                              2



                                         TR-0347
TR-0348
TR-0349
TR-0350
TR-0351
                                                               Exhibit'“C*1”




                     Human Resources Policies
                             Table of Contents

7.0   Introduction

7.1   Employment
      7.1.01           Equal Employment Opportunity
      7.1.02           Pre-employment Screening
      7.1.03           In-Processing New Employees
      7.1.04           County Identification Cards
      7.1.05           Nepotism
      7.1.06           Out-Processing Exiting Employees
      7.1.07           Americans with Disabilities Act (ADA)

7.2   Compensation
      7.2.01           Paydays
      7.2.02           FLSA, Compensatory and Discretionary Time
      7.2.03           Creating Positions
      7.2.04           Position Descriptions
      7.2.05           Filling Vacancies
      7.2.06           Promotions and Temporary Promotions
      7.2.07           Position Classifications and Requests for Changes
      7.2.08           Transfers
      7.2.09           Personnel Status Change Request (Status Form)
      7.2.10           Longevity Pay
      7.2.11           Demotion




                                           1
!
                                   TR-0352
7.3   Benefits Policies

      7.3.01              Benefits Programs
      7.3.02              Retirement
      7.3.03              Family and Medical Leave Act
      7.3.04              Worker’s Compensation
      7.3.05              Modified Duty
      7.3.06              Voluntary Reduced Time Schedules
      7.3.07              Employee Assistance Program
      7.3.08              Flexible Spending Accounts
      7.3.09              VIA Transport Program

7.4   Employment Leave Benefits
      7.4.01              Administering Leave
      7.4.02              Vacation or Annual Leave
      7.4.03              Sick Leave
      7.4.04              Administrative Leave
      7.4.05              Bereavement (Funeral Leave)
      7.4.06              Military Leave
      7.4.07              Jury and Witness Duty Leave
      7.4.08              Unauthorized Absence
      7.4.09              County Holidays
      7.4.10              Sick Leave Pool

7.5   Employee Conduct
      7.5.01              General Conduct
      7.5.02              Sexual Harassment
      7.5.03              Drug and Alcohol-Free Workplace
      7.5.04              Confidentiality
      7.5.05              Political Activity
      7.5.06              Use of Government Property



                                               2
!
                                       TR-0353
7.6   Civil Service Commission Rules and Regulations
      7.6.01           Introduction
      7.6.02           Application of Civil Service Rules
      7.6.03           Office and Department Policies
      7.6.04           Sensitive and Excluded Positions
      7.6.05           Change in Civil Service Status
      7.6.06           Probation Periods
      7.6.07           Posting Requirements for Vacancies
      7.6.08           Certification of Position Descriptions
      7.6.09           Reasons for Discipline
      7.6.10           Progressive Discipline
      7.6.11           Disciplinary Actions
      7.6.12           Investigative Administrative Leave
      7.6.13           Personal Grievances
      7.6.14           Suspension, Demotion, Termination – Appeal and Hearing
      7.6.15           Fitness for Duty Evaluation

7.7   Workforce Development

      7.7.01           Performance Appraisal
      7.7.02           Training and Development Program
      7.7.03           Tuition Reimbursement




                                           3
!
                                      TR-0354
                                       Introduction
Policy Number: 7.0.0
Effective Date: January 1, 2007



The Human Resources Policies and Procedures contained herein summarize the personnel
policies and procedures for all employees of Bexar County.

Nothing in these Policies and Procedures is intended to create a contract, either expressed or
implied, between Bexar County and its employees for either employment or any benefit. All of
the Policies and Procedures herein are subject to the continuing approval of Bexar County
Commissioners Court. If any ambiguity arises as to the meaning or interpretation of these
Policies and Procedures, the ambiguity is resolved in favor of the County.

The Policies and Procedures shall apply to all pertinent situations from the time of its adoption.
Commissioners Court may alter, eliminate, or add to any of the provisions of the Policies and
Procedures at any time and for any reason, and such alterations, eliminations, or additions shall
apply to all pertinent situations from the time of their inception.

For those offices and departments that may be governed by a separate board or appointed
authority, these Policies and Procedures will serve as a guideline unless the appropriate
authority elects to bind its employees to these policies.

The Policies and Procedures will be available to all employees on the Bexar County Intranet,
and a printed copy of the Policies and Procedures will be maintained by the Human Resources
Division.




                                                4
!
                                           TR-0355
                                    !

         BEXAR COUNTY DEPARTMENT OF HUMAN RESOURCES

                         Employment Policies


7.6.01              Equal Employment Opportunities

7.6.02              Pre-Employment Screening

7.6.03              In-Processing New Employees

7.6.04              County Identification Cards

7.6.05              Nepotism

7.6.06              Out-Processing Exiting Employees

7.6.07              Americans with Disabilities Act (ADA)




                                    5
!
                               TR-0356
                                       Policy No. 7.1.01

                            Equal Employment Opportunities

Effective Date: September 1, 2009
Bexar County provides equal employment opportunities (EEO) to all employees and applicants
for employment without regard to race, color, ethnicity, national origin, citizenship, gender, age,
religion, political affiliation or beliefs, physical or mental disability, pregnancy status, veteran
status, or any non-merit factor (except where such is a bona fide occupational qualification) in
accordance with applicable federal, state, and local laws governing non-discrimination in
employment.

This policy applies to all terms and conditions of employment, including, but not limited to,
recruitment, hiring, selection, placement, promotion, demotion, termination, layoff, rehire,
benefits, transfer, leaves of absences, compensation, and training.

Bexar County expressly prohibits any form of unlawful employee harassment based on race,
color, religion, gender, national origin, age, disability, pregnancy status, or veteran status.
Improper interference with the ability of County employees to perform their expected job duties
is absolutely not tolerated.

The County’s designated person for issues concerning Equal Employment Opportunity is the HR
Manager. The HR Manager can be contacted at 211 S. Flores Street San Antonio, TX. 78204,
(210) 335-2545.

A Workforce Report and an Equal Employment Opportunity Plan and Policy are completed by
the Human Resource Department staff biannually. A copy of the report is issued to offices and
departments along with appropriate guidelines to assist hiring authorities in reaffirming the
County’s commitment to providing equal opportunity to all employees and applicants.




                                                 6
!
                                            TR-0357
!

                                        Policy No. 7.1.02

                                 Pre-Employment Screening

Effective Date: January 1, 2007
In order to create a safe and secure workplace and to ensure that Bexar County employees are
qualified to perform the jobs for which the County hires them, the County will conduct pre-
employment screening for all employees.

Verification of Eligibility to Work in the United States
(Immigration Reform & Control Act of 1986)
The County requires the verification of eligibility for all employees to work in the United States.
All new employees must complete an I-9 Form and provide proof of employment eligibility.
Human Resources will ensure that all new employees complete an I-9 Form and provide proof of
employment eligibility as required by the I-9 Form. Acceptable forms of proof of employment
eligibility are provided on the I-9 Form and include birth certificate, social security card, driver’s
license or student identification card.

Failure to Provide Proof of Employment Eligibility
If an employee cannot present proof of eligibility to Human Resources on the employee’s first
day of employment or within three (3) days of employment, then proof of application for the
documents must be presented to Human Resources within three (3) working days. If an
employee submits proof of application, the grace period will be extended to 90 days. At the end
of 90 days, proof of eligibility must be presented. If not, failure to provide the documentation as
required under the Immigration Reform & Control Act of 1986 will result in immediate dismissal.
Any material misrepresentation of facts or failure to report pertinent data on the application form
will also result in immediate dismissal.

Pre-Employment Physical
Prior to beginning employment, all employees must be scheduled for a pre-employment
physical. Offices and departments must contact the Human Resources Division to schedule pre-
employment physicals for all employees.

Pre-employment physicals are conducted through an external agency. An employee who does not
successfully complete the pre-employment physical may not continue with in-processing procedures.




                                                  7
!
                                            TR-0358
Professional License and Educational Checks
When a position requires an employee to have a professional license or certification in order to perform
the job, Human Resources is available to assist in verifying such license or certification at the request of
the hiring office or department.

Mandatory Drug Screening for Safety-Sensitive Positions

Employees filling safety-sensitive positions are required to submit to a controlled substance test
and alcohol test prior to filling the position. Safety-sensitive positions are identified as such on
the applicable position description for each office and department. The hiring office or
department must inform applicants and employees if they are being considered for a safety-
sensitive position. Any applicant for a safety-sensitive position who refuses to submit to a drug
screening is disqualified from employment with Bexar County.

Other Pre-Screening Checks
Any other pre-screening checks, such as a criminal background check or a motor vehicle record
check, will be conducted at the discretion of the hiring office or department.




                                                     8
!
                                               TR-0359
                                     Policy No. 7.1.03

                             In-Processing New Employees

Effective Date: January 1, 2007
Bexar County wants to ensure that all newly hired and re-employed individuals are promptly
informed about the County’s benefits program and human resources policies and procedures.
To avoid any unnecessary delay in signing up for benefits and providing all required payroll
information, the hiring office or department must ensure that all new employees report to
Human Resources on their first day of work. The hiring office or department must ensure that
the employee presents the original status form to Human Resources on their first day of work.

During in-processing, Human Resources will provide the employee with information relating to
the County’s benefits programs and insurance enrollment forms, as well as payroll information
regarding retirement, social security, withholding taxes and other related information. The
employee’s photograph will be taken at that time to be placed in the employee’s file maintained
by Human Resources and used for a County Identification Card, unless the hiring office or
department produces a separate Identification Card.

The hiring office or department should inform the employee if there are additional in-processing
procedures that will take place within the office or department.

Employee Orientation
The County expects that all offices and departments will encourage new employees to attend
Employee Orientation provided by Human Resources. At Orientation, employees will learn
about the history of Bexar County, County personnel policies and procedures, applicable state
and federal laws, safety and security awareness, computer security policies, and other
employee programs offered by the County. Enrollment for insurance coverage will also take
place during employee orientation to ensure that new employees do not lose their opportunity to
enroll in insurance programs.

An orientation date will be provided to the employee at the time of in-processing. Offices and
departments m ust contact Human Resources to schedule employees for orientation.




                                               9
!
                                          TR-0360
                                      Policy No. 7.1.04

                               County Identification Cards

Effective Date: January 1, 2007
In order to create a safe and secure workplace, Bexar County provides photo identification
cards for all employees. Each employee is required to carry their County Identification Card
(“ID card”) and have it readily available during working hours for presentation at security check
points or when asked to produce identification.

                   ! Employees shall not give or lend this card to another individual.

                   ! It is a violation of policy to use this ID card to allow another
                      person entry or exit from County buildings or other County
                      property.

ID cards are furnished by Human Resources. Human Resources will photograph all new
employees and prepare the ID cards. A copy of the photograph will be kept in their personnel
file maintained by Human Resources.

Office and departments which provide their own identification cards shall notify Human
Resources to prevent duplicate cards from being made and issued.

Replacing Lost/Damages Cards
A new ID card will be issued at no cost when the original card is damaged and returned. A fee
will be charged to replace lost or stolen ID cards. If a new ID card is issued and the old card
is recovered, the old card must be surrendered to the Human Resources Division.




                                               10
!
                                          TR-0361
                                     Policy No. 7.1.05

                                          Nepotism

Effective Date: January 1, 2007
No person may work in an office or department where he or she would be related to the
department head, elected/appointed official or supervisor within the second degree of affinity
(marriage) or within the third degree of consanguinity (blood relation) who will be directly or
indirectly under his/her supervision. This paragraph is consistent with the standards set out by
Texas State law (V.T.C.A. Government Code Chapter 573 “Degrees of Relationship: Nepotism
Prohibitions”).

An employee’s relative in the first degree includes parents and children. An employee’s relative
within the second degree includes brothers, sisters, grandparents and grandchildren. An
employee’s relative within the third degree includes great-grandparents, great-grandchild, an
aunt who is a sister of a parent of the employee, an uncle who is a brother of a parent of the
employee, a nephew who is a child of a brother or sister of the employee, or a niece who is a
child of a brother or sister of the employee Each individual office and department will be
responsible for addressing violations of nepotism and preventing occurrences.
!




                                              11
!
                                          TR-0362
                                       Policy No. 7.1.06

                           Out-Processing Exiting Employees

Effective Date: January 1, 2007
Upon separation from employment with Bexar County under any circumstance, offices and
departments shall ensure that employees turn in all County property and equipment (e.g., keys,
car, cellular phone, computer, pager, radio, identification cards, etc.) that they have in their
custody before receiving their final pay. If applicable, the property and equipment collected shall
be returned to the office or department from which it was issued. The County will take all
necessary steps to collect any money owed by the employee and to obtain the return of County
property and equipment.

Exit Survey
Upon separating from employment with Bexar County, offices and departments may direct their
employees to the Human Resources Division to conduct an exit survey. Information obtained
from the exit survey is used to improve working conditions and retain employees.




                                                12
!
                                           TR-0363
                                       Policy No. 7.1.07

                         Americans with Disabilities Act (ADA)

Effective Date: September 1, 2009
It is the policy of Bexar County to abide by all provisions of the Americans with Disabilities Act.
Bexar County will not discriminate against any individual who satisfies the skill, experience,
education, and other job-related requirements of the position sought or held, and can perform
the primary job tasks of the position, with or without reasonable accommodation.

 No mental or physical disability will be considered as a factor in satisfactorily performing a
job/task except for those which are critical to the performance of such task.

The County Human Resource Manager acts as the ADA Coordinator for all employment related
(Title I) ADA issues. The ADA Coordinator can be contacted at 211 S. Flores Street, San
Antonio, Texas 78204, (210)335-2545.

ADA issues related to public access (Title II) are addressed in Bexar County Administrative
Policy 2.7.01, ADA Notice and Complaint Procedure.
!




                                                13
!
                                           TR-0364
                                        !

         BEXAR COUNTY DEPARTMENT OF HUMAN RESOURCES

                        Compensation Policies


7.2.01              Paydays

7.2.02              FLSA, Compensatory and Discretionary Time

7.2.03              Creating Positions

7.2.04              Position Descriptions

7.2.05              Filling Vacancies

7.2.06              Promotion and Temporary Promotion

7.2.07              Position Classifications and Requests for Changes

7.2.08              Transfers

7.2.09              Personnel Status Change Request (Status Forms)

7.2.10              Longevity Pay

7.2.11              Demotion




                                    14
!
                                TR-0365
!

                                       Policy No. 7.2.01
                                            Paydays

Effective Date: January 1, 2007
Pay checks or Notifications of Deposit (for those with direct bank deposit) for employees are
distributed to the offices and departments on the 15th and the last day of each month. If the 15th
or the last day of the month falls in a Saturday, Sunday or County holiday, pay checks or
notifications of deposit will be distributed on the last workday prior to that day. For example, if
the 15th falls on a Saturday, them the payday will be on Friday, the 14th. If the last day of the
month falls on a Monday which is a County holiday, then the payday is the previous Friday.

Changes to Pay, Withholding Exemptions, Direct Deposit

Employees are required to immediately report any error of underpayment or overpayment in
their pay to the County Auditor’s Office.

Any changes in federal withholding exemptions or direct deposit information should be made
with the County Auditor’s Office.




                                                15
!
                                           TR-0366
!

                                      Policy No. 7.2.02
                     FLSA, Compensation & Discretionary Time

Effective Date: January 1, 2007
                (Revised July 10, 2007)
The Fair Labor Standards Act (FLSA) is administered by the Department of Labor to prescribe
standards for the basic minimum wage and overtime pay.

Definitions
Non-Exempt Positions- Positions that do not meet the criteria under the FLSA standard
exemption test to be determined an exempt position.
Exempt Positions – Positions determined to be a bona fide Executive, Professional,
Administrative or Computer position as determined by the FLSA exemption tests.
FLSA time- For employees in non-exempt positions, overtime hours for each period of time
actually worked in excess of forty (40) hours in a workweek.
Compensatory time – For employees in non-exempt positions, overtime hours in a workweek
that do not exceed forty (40) hours actually worked for that week.
Discretionary time – For employees in exempt positions, overtime hours worked in excess of
the scheduled number of hours for that workweek.

Non-Exempt Positions-FLSA and Compensatory Time
All full-time regular employees are required to work no more than 40 hours a week except in
cases of emergency as determined by each office and department. The FLSA considers all
positions non-exempt unless the position is exempted by an FLSA exemption test. The
Planning and Resource Management Department (PRM) determines the FLSA status following
the FLSA standard exemption tests for each position.

Overtime hours are calculated according to the exemption status. For employees in non-exempt
positions, time shall be calculated as follows.

    ! Time and one half (1 ½) for each period of time actually worked in excess of forty (40)
      hours in a workweek. This time is accrued as FLSA time.

       Example: An employee in a non-exempt position works 42 hours in a 40 hour workweek.
       The two additional hours will be adjusted by 1 ½ for a total of three hours, or, three hours
       FLSA time.

    ! Any overtime hours worked in a workweek that do not exceed 40 hours actually worked
      will be calculated on an hour-for-hour basis and is accrued as Compensatory time.


                                                16
!
                                           TR-0367
       Example: An employee in a non-exempt position works an additional hour on Monday
       for a total of nine hours that day. The employee works eight hour days on Tuesday,
       Wednesday and Thursday for a total of 33 hours Monday through Thursday. The
       employee utilizes available accrued leave on Friday. The overtime worked on Monday is
       credited as one hour compensatory time. It does not qualify as FLSA time since actual
       hours worked in the week was less than 40 hours.

Maximum Accrual
The maximum accrual of FLSA time for employees in non-exempt positions is 240 hours (160
overtime hours worked). Employees in non-exempt public safety positions may accrue up to 480
hours of FLSA time (320 overtime hours worked). Employees with FLSA time over the maximum
accrual are eligible for payment of the excess amount.

Reporting FLSA Accruals
In order to assess the number of non-exempt employees approaching the maximum FLSA
accrual limit, each month an FLSA report will be submitted to Commissioners Court identifying
non-exempt employees with accrued FLSA balances between 199 and 240 hours for non-public
safety positions and balances between 439 and 480 hours for public safety positions. Offices
and departments with employees approaching the maximum FLSA limits are encouraged to take
appropriate action to reduce such balances.

Separation- Employees in Non-Exempt Positions
Employees in non-exempt positions who retire, resign or otherwise separate employment with
Bexar County are eligible to be paid for their FLSA and Compensatory time at the time of
separation. Employees in non-exempt positions may request to use their FLSA time and
compensatory time balances, upon notice of separation, immediately prior to their last day of
employment if approved by the office or department , but in no event will more than 240 hours of
accrued FLSA and compensatory time be permitted to be used at separation.

Exempt Position and Discretionary Time
The Human Resource department determines the FLSA status following the FLSA standard
exemption tests for each position. Employees in exempt positions are not eligible to earn
compensatory or FLSA time. Time actually worked in excess of the scheduled number of hours
per workweek by an employee in an exempt position is called discretionary time and is earned
on an hour-for-hour basis.

For employees in exempt positions, time shall be calculated as follows:




                                               17
!
                                          TR-0368
    ! Any overtime hours worked in excess of the scheduled number of hours for that
      workweek will be calculated on an hour-for-hour basis and accrued as Discretionary
      time.

Maximum Accrual
The maximum annual accrual of discretionary time for employees in exempt positions is 240
hours. Any discretionary time earned in excess of 240 hours will be forfeited on June 1st of
every year.

Balances in Excess of Maximum Accrual
The maximum annual accrual for employees in exempt positions with a discretionary time
balance in excess of 240 hours on the effective date of this policy is that higher amount. Any
discretionary time earned in excess of that higher maximum will be forfeited on June 1st of every
year, beginning June 1, 2007. These individual maximums will be reduced if a lower
discretionary time balance exists on June 1st of every year until the remaining balance is at or
below 240 hours, at which time the 240-maximum shall apply.

Example: Jim is in an exempt position with a discretionary time balance of 400 hours on the
effective date of this policy. He is permitted to have a maximum annual accrual of 400 hours on
the following June 1st. Jim may continue to accrue discretionary time during the year, but on
June 1, 2007 his balance will be reduced to 400 hours. If, on June 1, 2008 Jim’s discretionary
time balance is 300 hours, this becomes his new maximum annual accrual amount. Continuing
with the example, if Jim subsequently earns over 300 hours of discretionary time, on June 1,
2009 his discretionary time balance will continue to be reduced to 300 hours. This process of
reducing the maximum annual accrual amount will continue for every employee in an exempt
position with current accruals over 240 hours until all employees in exempt positions have a
discretionary time balance at or below 240 hours.

Separation-Employees in Exempt Positions
Employees in exempt positions who retire, resign or otherwise separate employment with Bexar
County are not eligible to be paid for discretionary time at time of separation. However,
employees in exempt positions may request to use their discretionary time balances, upon
notice of separation, immediately prior to their last day of employment if approved by the office
or department, but in no event will more than 240 hours of accrued discretionary time be
permitted to be used at separation.

Compensable Time (Work Time)
    1. Work Week
       The County work week is normally seven consecutive days beginning at 12:00 a.m. on
       Saturday and ending at 11:59 p.m. on Friday.!The typical schedule for regular full-time
       employees consists of eight-hour shifts from 8:00 a.m. to 5:00 p.m. on Monday through


                                               18
!
                                          TR-0369
       Friday. Any exceptions to this policy must be approved by the individual office or
       department and must remain in accordance with the Fair Labor Standards Act.

    2. Lunch and Breaks
       The County provides full-time employees with a one-hour unpaid lunch. Two paid 15
       minute breaks daily may be scheduled at the discretion of the office or department based
       on business necessity. Lunch and breaks for part-time employees is determined by the
       office or department.

    3. Training Time
       When an office or department requires or permits an employee to attend training during
       the employee’s regular work hours, the time is compensable time.

       If the training is outside of regular working hours, voluntary, and not directly related to the
       employee’s job, then the time is not considered compensable time.



    4. Travel Time
              ! Travel during the work day. The employee commute to and from the work site
                 is not considered compensable under travel time.

               ! Out of County travel - single day. Travel time for an out-of-County trip for a
                 single day is considered hours worked (except for meal periods or time spent
                 traveling from home to mode of public transportation, if applicable).

               ! Overnight travel. For travel time which involves an overnight stay, employees
                 will only be compensated for their regular work hours, and not for overnight
                 hours. Travel time on an airplane, train, bus or automobile outside of regular
                 working hours is not counted as work hours.

               ! Overnight out-of-town travel is compensable time when it cuts across the
                 employee’s workday. This is true for hours worked on regular working days
                 during normal working hours and during the corresponding hours on
                 nonworking days. For example, an employee regularly works from 8 a.m. to 5
                 p.m. from Monday through Friday. The employee travels on business to a
                 location that requires two hours of travel time. The employee leaves Friday at
                 8 a.m., works the remainder of Friday and Saturday morning, and returns on
                 Saturday at 2 p.m. The two hours of travel time on Friday and the two hours
                 of travel time on Saturday are compensable time.

    5. On-Call
       Any time spent responding to calls while on-call is hours worked.

       Hours spent by employees “engaged to wait” is considered compensable time. ”Engaged


                                                 19
!
                                            TR-0370
       to wait” means that the employee is required to stay on County premises or in close
       proximity so that the employee is not free to pursue their own interests.

       Hours spent by employees “waiting to be engaged” is not considered compensable time.
       “Waiting to be engaged” means that the employee is on-call and may use time for their
       own purposes but is accessible by phone or pager.

Procedures
Employee Responsibility
    1. Employees must request and receive approval from their office or department to work
       hours over 40 hours per week or to earn compensatory or discretionary time.

    2. Employees must request and receive approval from their office or department in order to
       use FLSA, compensatory or discretionary time. Requests must be in one hour
       increments.

Office or Department Responsibility
    1. Offices and departments must ensure that employees get pre-approval to work more
       than 40 hours per week.

    2. Offices and departments must ensure that all compensatory or discretionary work time is
       approved.

    3. Offices and departments must ensure that employees are being compensated according
       to FLSA provisions.

    4. Offices and departments shall grant all employees the opportunity to use accrued FLSA,
       compensatory or discretionary time within a reasonable period of time provided it does
       not unduly disrupt the operation of work within the office or department.

    5. Offices and departments must ensure that proper time records for all employees are
       being maintained. Time-keeping records are subject to audit by the County Auditor and
       the U.S. Department of Labor.




                                              20
!
                                          TR-0371
Accrual Chart

    Status           Type             Accrual              Paid             Maximum Annual
                                       Rate                                     Accrual
     Non-    FLSA                      1:1.5     Yes, at separation or if        240
                                                 max is exceeded
    Exempt   (more than 40 hours
             per week)

             Comp                       1:1      Yes, at separation              none

             (more than      normal
             workday)

     Non-    FLSA                      1:1.5     Yes, at separation or if        480
                                                 max is exceeded
    Exempt   (more than 40 hours
             per week)
      -
             Comp                       1:1      Yes, at separation              none
    Public
             (more than      normal
    Safety   workday)

    Exempt   Discretionary              1:1      No                              240




FLSA and Compensatory Payments
The Fair Labor Standards Act (FLSA) allows public employers to elect to make overtime
payments at any time and not affect the subsequent granting of compensatory time off in future
workweeks.

This section is not applicable to members of the collective bargaining unit.

Buy Out – Change in Employment Exemption Status

Employees moving from a non-exempt position to an exempt position will be paid for all accrued
FLSA and compensatory hours upon the effective date of the status change. If the move
involves a change in office or department, the exiting office or department will be charged for the
amount of the payment of overtime accruals.




                                                   21
!
                                                TR-0372
Buy Out – Movement to a New Office or Department

Employees moving to a new office or department will be paid for all accrued FLSA and
compensatory hours upon the effective date of the status change. The exiting office or
department will be charged for the amount of the payment of overtime accruals.

Buy Down – Exempt Employees

For offices and departments with exempt employees with FLSA and compensatory balances,
the offices and departments shall, during the month of June each year, submit a status form to
the Auditor’s Office requesting payment to buy down the FLSA and compensatory balances. The
offices and departments shall submit requests sufficient to bring balances to their lowest point
but not to exceed 200 hours per eligible employee. The Auditor’s Office will pay the combined
FLSA and compensatory time balances up to 200 hours per exempt employee per fiscal year.
Once the payment has been made, the Auditor’s Office will inform Human Resources so that
corresponding adjustments to the employee’s FLSA and compensatory time balances are made.

Procedures for FLSA and Compensatory Payments

Office or Department Responsibility
    1. To reduce FLSA and compensatory balances, offices and departments may schedule
       employees to use or take accrued FLSA or compensatory time at specified times as
       directed to reduce account balances.

    2. Offices and departments may require that FLSA time will be utilized first, compensatory
       time second and discretionary time third prior to utilizing any vacation leave.

    3. Offices and departments must notify employees that their FLSA time earned as a non-
       exempt employee will be utilized first and compensatory time second prior to utilizing any
       discretionary time earned as an exempt employee.

    4. Offices and departments with an employee moving from a non-exempt position to an
       exempt position must submit a status form to the Auditor’s Office listing all FLSA and
       compensatory time balances for payment, effective the date of change. Payment will be
       deducted from the existing office or department’s budget.

    5. Offices and departments with an employee moving to a new office or department must
       submit a status form to the Auditor’s Office listing all FLSA and compensatory time
       balances for payment, effective the date of the change. Payment will be deducted from
       the exiting office or department’s budget.




                                               22
!
                                          TR-0373
!

                                       Policy No. 7.2.03
                                      Creating Positions

Effective Date: January 1, 2007

A request from an office or department to create a position that does not currently exist in the
County may be made during the annual budget process and by exception during the year.
Commissioners Court must approve all positions authorized in the Bexar County Budget
documents, or amendments to that document, including grant-funded positions.

Types of Positions
Regular - A position authorized by Commissioners Court as either full-time or part-time. Full-time
positions are scheduled to work at least 32 hours per week and Part-time positions are
schedules to work less than 32 hours per week.

Temporary – A position paid for from temporary funds authorized by Commissioners Court
during the annual budget process and not generally listed individually in the budget document.
Temporary positions may either be full-time or part-time. Full-time positions are schedules to
work at least 32 hours per week and part-time positions are schedules to work less than 32
hours per week. Individuals who occupy temporary positions may not work more than 900 hours
per calendar year. Individuals filling temporary positions may not occupy the position for more
than a twelve-month period.

Job Share - A single position filled by two employees who each work half the scheduled hours
per month of a regular full-time position. Commissioners Court must authorize the conversion of
a regular full-time position into a job share position and must authorize the conversion of the job
share position back into a regular part-time position.

Procedures
During the Annual Budget Process

Offices and departments shall complete budget forms, Schedule D and Schedule E. These
forms are available on the intranet site or by contacting Human resources. Completed
Schedules must be submitted to Human Resources for review and analysis. The Human
Resouse staff will classify the position, provide a cost estimate and draft a position description
that will be forwarded to the office or department for review and approval.

If Schedule D and Schedule E are submitted during the annual budget process, no further action
is required and the request will proceed under the budget process.

See Budget Manual for more details.



                                                23
!
                                           TR-0374
New positions approved during the budget process will be created in the County’s Human
Resources Information System (CHRIS system) as soon as possible.

Outside the Annual Budget Process
If Schedule D and Schedule E are submitted outside of the annual budget process, Budget staff
will notify the office or department of the recommendations and an agenda item must be
prepared by the office or department for separate consideration by Commissioners Court.

Grant positions must be presented to the Grant Review Committee after analysis and prior to
Commissioners Court approval.

Upon Commissioners Court approval, staff will have five (5) business days to create the position
in the CHRIS system.

Civil Service Designation
Any newly created position in an office or department that is covered by Civil Service will have
Civil Service status unless the office or department requests that Commissioners Court
designate the position as sensitive.

If Commissioners Court designates a position as sensitive, the office or department must submit
a request to the Civil Service Commission that the position be exempted from Civil Service.




                                              24
!
                                          TR-0375
!

                                       Policy No. 7.2.04
                                     Position Description

Effective Date: January 1, 2007

New Position descriptions or changes to existing positions descriptions for positions authorized
by Commissioners Court require approval by Human resources.Position description for positions
covered by civil service also require certification by the Civil Service Commission.

Proposed Position Descriptions

Each office or department must prepare a proposed written description of the duties and
responsibilities for each position that is established or changed within their office or department.
The proposed position description should be forwarded to the Compensation Section of Human
Resources who will prepare the final Positions Descriptions.

Contents of a Position Description

A position Description consists of the following:

    ! Primary duties of the position ranked in order of the most important and most frequently
      performed to the least important and the least frequently performed.

    ! Responsibilities of the position which will affect the qualifications required to perform the
      work.

    ! Qualification requirements which will in part be determined by the responsibilities and
      duties; and

    ! The level of discretion and independent judgment with respect to matter of significance
      required to perform the duties of the position.

While offices and departments may provide recommendations in these categories, final
determination will be made by the Compensation Section of Human Resources.

Maintenance or Accurate Descriptions
Offices and departments are requires to maintain and review all position descriptions periodically
to help ensure that the proper classification of positions is maintained. If the duties of positions
or the mission of an office or department change, position descriptions should be changed to
reflect current operations. All proposed changes must be reviews and approved by the
Compensation section. Positions covered by Civil Service will also require approval by the Civil
Service Commission.




                                                    25
!
                                            TR-0376
!

                                      Policy No. 7.2.05
                                     Filling Vacancies

Effective Date: January 1, 2007
Bexar County encourages all offices and departments to fill vacancies through competitive
procedures. Regardless of civil service status, an office or department has the authority to
determine the manner in which a vacancy will be filled. The office or department may rehire a
qualified person with rehire eligibility based on civil service status, may promote a qualified
employee, choose to demote an employee; select from a certified list of eligible persons
provided by the Civil Service Commission or fill the position by reassignment or transfer of a
qualified County employee.

The office or department may recruit internally within the office or department or choose to
recruit outside the office or department. Posting requirements and procedures for civil service
positions are listed in Policy Number 7.6.07. Any office or department that is filling a vacancy,
regardless of civil service status, may request to use the same posting procedures and
screening process used by Civil Service.




                                               26
!
                                          TR-0377
!

                                     Policy No. 7.2.06
                       Promotions and Temporary Promotions

Effective Date: January 1, 2007

Promotion
A promotion is defined as the movement of an employee from one classification to another
classification with a higher pay grade. If movement is from one pay table to another pay table
and the midpoint of the new grade is at least 8% higher, the movement is also considered a
promotion.

Determining Basic Eligibility
All candidates who meet the minimum qualifications may be eligible for promotion. Qualifications
for a position may not be modified after the promotion process has begun unless an
inappropriate standard has been used through error or a revised standard of the position
description requirements has been approved by the appropriate authority.

Increase in Pay
Promoted employees are eligible to receive an increase in base pay. The increase would affect
the employee’s pay in one of the following ways to be determined by the hiring authority:

    1. Promoting to Minimum New Pay Grade or 8% Increase

       Increase employee’s base pay to minimum of the new pay grade or increase base pay
       by an amount of 8% of their current salary, whichever is greater;

    2. Promoting Above Minimum

       The employee exceeds the minimum requirements for the position if the candidate
       selected for promotion has additional education, experience or certification/skills to
       warrant a higher starting salary. “Hiring/Promoting above the Minimum” Forms must be
       completed with a copy submitted to the Compensation Section.

       a. Minimum to discretion Point. An office or department has the authority to set the
          salary for the candidate selected for promotion at any point between the minimum of
          the pay grade and the “discretion point,” without prior approval by Human Resources.

       b. Midpoint. With Human Resources approval, the office or department may set the
          salary for the candidate selected for promotion as high as the midpoint of the pay
          grade.




                                              27
!
                                          TR-0378
       c. Available funds. The office or department must have funds available to set a salary
          above the minimum of the pay range.

Temporary Promotions
An office or department may make a temporary promotion. Temporary promotions are generally
the most appropriate means of meeting a situation requiring the temporary service of an
employee in a higher-grade position and typically used when a position is in a long-term vacancy
status such as unpaid leave of absence or extended military leave. Temporary promotions are
not appropriate, however, primarily for training or evaluating an employee in a higher-grade
position.

Duration
A temporary promotion may end at any time at the discretion of the office or department. A
temporary promotion that is expected to last more than 120 days must follow policy 7.2.05 Filling
Vacancies, and thereafter may be extended to one year with a two year maximum, if
circumstances require; if policy 7.2.05 Filling Vacancies is not used, a temporary promotion is
limited to 120 days or less. If additional time is needed for a temporary promotion, a request may
be submitted to Commissioners Court or the Civil Service Commission, as appropriate, for
approval.

Notice and Documentation
The office or department must notify the employee in advance and in writing that the promotion
is a temporary promotion, the reasons that make it a temporary promotion and that the
employee will be returned to their regular position one the temporary probation period had
expired.

Status Form
The office or department must complete and submit an original status form reflecting any
promotion to the Auditor’s Office with copy to be provided to the Human Resource Division,




                                               28
!
                                           TR-0379
!

                                      Policy No. 7.2.07
                   Position Classification and Request for Changes
!

Effective Date: January 1, 2007
Bexar County has a classification system for sorting positions according to similarities and
differences in duties, responsibilities and qualification requirement. Under this classification
system, positions are first sorted into occupational groups and each of these groups is divided
into series of classes. Each series is then divided into classes and each class placed in it
appropriate grade.

    ! Classification is defined as the process of comparing the duties and qualifications of a
      position

       And assigning the position to the appropriate category (job), title (position) and pay grade
       (level).

    ! Grade is defined as all classes of positions which are sufficiently equivalent in level of
      difficulty and responsibility, and level of qualification requirements of work.

Human Resources are responsible for maintaining the classification system and for
recommending any changes to the classification or grade of a position.

Request for Changes
A change in the grade of a position is called a Re-Grade and a change in a position due to new
and fundamentally changed duties being performed is called a Reclassification. All Re-Grades
and Reclassifications must be approved by Commissioners Court.

Re-Grades
Positions may be re-graded on a County-wide basis based on the results of market studies
conducted by Human Resources. While re-grade request may be submitted at any time, they
are generally considered only during the budget process unless an immediate business
necessity exists.

Offices or departments must submit a request to Human Resources to re-grade a position. Such
as the uniqueness of the position and the current market conditions. Human Resources will
coordinate and notify offices and departments regarding analysis and recommendations of
proposed re-grades to a position.

!

                                                29
!
                                           TR-0380
Reclassifications
Positions reclassifications may occur when fundamental changes in the position duties have
occurred over time and are the result of planned business changes, organizational restructuring
or changes in a program mission. Reclassifications will only occur when a position’s job
responsibilities have changed significantly in level and/or scope over an extended period of time
compared to the duties listed on the position description.

Offices and departments may submit reclassification requests at any time during the year but will
be considered for approval during the annual budget process. The reclassification request
should be made by completing a Schedule F (available through Human Resources) and submit
the completed schedule along with any supporting documentation to the Compensation Section
of Human Resources.

The Compensation Section may Contact the office or department to conduct a position audit
with the incumbent employee.

If the Compensation Section determines that a reclassification is merited, they will calculate the
employee’s new salary based on the current method of range penetration and perform a cost
analysis and determine funding for the recommended action.

Status Form
The office or department must complete and submit an original status form reflecting any
changes in grade or classification of an employee’s position to the Auditor’s Office with a copy to
be provided to the Human Resources.




                                                30
!
                                           TR-0381
!

                                      Policy No. 7.2.08
                                          Transfers

Effective Date: January 1, 2007


A transfer is defined as the lateral movement of an employee from one classification to another
classification with the same pay grade, or when the difference between the current midpoint and
the midpoint of the new position is less than*%. The employee selected for the vacancy must
meet the minimum qualifications of the position.

    ! Transfers between offices and departments require adherence to Policy 7.2.05 Filling
      Vacancies.

    ! Transfers within an office or department do not require adherence to Policy 7.2.05 Filling
      Vacancies.

Transfers are not disciplinary actions and are to be done at the discretion of the office or
department according to their business needs.

Status Form
The office or department must complete an original status form reflecting any transfer to the
Auditor’s Office with a copy provided to the Human Resource Division.




                                               31
!
                                          TR-0382
!

                                       Policy No. 7.2.09
                            Personnel Status Change Request



Effective Date: January 1, 2007
A personnel status change refers to any change that affects the title, table, grade, salary, or fund
of a position and an employee. All personnel status changes must be submitted to the Auditor’s
Office on a Status Form. All original Status Forms are submitted to the Auditor’s Office for
processing, with a copy provided to Human Resources.

Future Changes Only
Status changes are effective on the first day of the pay period in which the Status Form is
submitted to the Auditor’s Office or for a future pay period. Status Forms may not be effective
retroactively for prior pay periods.

Employee Movement between Offices and Departments
Any Employee who moves from their current office or department to a new office or department
in the County must notify the existing office and the incoming office or department of the
employee’s current position and the future position. Either offices or departments should
coordinate regarding a transfer date.

Existing office or department is responsible for notating on a Status Form that the employee is
transferring to another County office or department and that the employee must be removed
from their payroll.

Incoming office or department is responsible for submitting a Status Form placing the
employee into their new position with the correct position information and salary.

Failure to Complete a Status Form
Failure to timely submit a Status Form may result in an employee’s loss of benefits for 60 days,
the premature payment of leave balances which then zeroes out those balances, and the loss of
seniority benefits accrual.




                                                32
!
                                            TR-0383
!

                                       Policy No. 7.2.10
                                        Longevity Pay

Effective Date: January 1, 2007
Bexar County has established Longevity Pay to recognize employees for their continued service
with the County. Longevity Pay is awarded monthly to all regular, full-time employees, excluding
Elected Officials, in the amount of $60 per year, for each full year of continuous employment as
of September 30th up to a
maximum of 25 years. Increases are effective on the first payday in November. Temporary
employment with the County will be credited if there is no break in service prior to becoming a
regular, full-time employee.

Forfeiting Longevity Time
Employees who voluntarily terminate their employment with the County but return at a later date
forfeit all longevity time previously credited and will commence as a new employee except as
described below.

Reinstating Longevity Time
Involuntary Termination
Longevity time will be reinstated when the break in service is within five (5) years and the result
of involuntary termination was caused by a change in administration or loss of funding for a
program, department or office.

Voluntary Termination
Longevity time will be reinstated when the break in service was voluntary and the employee
returns within sixty (60) days, provided that the employee resigned in good standing.




                                                33
!
                                           TR-0384
!

                                       Policy No. 7.2.11
                                           Demotion

Effective Date: January 1, 2007
A demotion is defined as the movement of an employee from one classification to another
classification with a lower pay grade. If movement is from one pay table to another pay table and
the midpoint of the new grade is at least 8% lower, the movement is also considered a
demotion. A demotion may be voluntary, involuntary, or the result of disciplinary action.

Decrease in Pay
Demoted employees will receive a decrease in base pay. The decrease will be determined by
the hiring authority, and the employee’s new base pay will be either 8% less than their current
salary or the maximum of the new grade, whichever is lower.

Notice of Demotion
The office or department must notify the employee of the demotion in writing prior to the
effective date. The letter should include the employee’s new position description, notification that
their base salary will be decreasing and the date it will be decreasing.

Involuntary Demotion
An involuntary demotion is not initiated by the employee and may be the result of changes to the
organizational structure. Employees demoted as a result of an organization restructure will
maintain their current pay at the time of the demotion for one year. After one year, the new base
pay will be reduced by either 8% less than their current salary or the maximum of the new grade,
whichever is lower. If an employee is involuntarily demoted as a result of a disciplinary action,
refer to Policy 7.6.11 Disciplinary Actions.

The Auditor’s Office should contact Human Resource for the calculation of the new salary.
Human Resources will notify the office or department regarding the new salary, and the office or
department must notify the employee of the new salary.

Voluntary Demotion
A voluntary demotion is initiated by an employee who applies for or requests to fill a position in a
lower grade and is selected. Employees who are selected for a position in a lower grade will
have their base salary reduced to either 8% less than their current salary or the maximum of the
new grade, whichever is lower.

Status Form
The office or department must complete and submit an original status form reflecting any
demotion to the Auditor’s Office with a copy to be provided to the Human Resources Division.




                                                34
!
                                            TR-0385
                                     !

         BEXAR COUNTY DEPARTMENT OF HUMAN RESOURCES
                         Benefits Policies


7.3.01              Benefits Programs

7.3.02              Retirement

7.3.03              Family and Medical Leave Act

7.3.04              Worker’s Compensation

7.3.05              Modified Duty

7.3.06              Voluntary Reduced Time Schedules

7.3.07              Employee Assistance Program

7.3.08              Flexible Spending Accounts

7.3.09              VIA Transport Program




                                    35
!
                                 TR-0386
                                       Policy No. 7.3.01

                                    Benefits Programs
Effective Date: January 1, 2007
The County offers Group Insurance Programs on a voluntary basis to eligible employees,
retirees, and their dependents. While it is expected that benefits will continue, Commissioners
Court reserves the right to change the insurance programs or discontinue them at any time.

Determination of eligibility and details of the Group Insurance Programs may be obtained by
contacting Human Resources at 335-2545. Group insurance programs offered include:

    ! Health insurance
    ! Dental insurance
    ! Vision care insurance

Enrollment
Offices and departments shall ensure that all newly hired or rehired regular employees attend
New Employee Orientation at their first opportunity following their first day of employment. An
overview of the insurance programs offered to employees is discussed at that time. New
Employee Orientation is held at the Bexar County Training Center, located at 232 Iowa Street.
Offices and departments must contact Human Resources to schedule employees for orientation.

All regular full-time employees working a minimum of 32 hours per week are eligible to enroll in
the group insurance program of their choice. Eligible employees must enroll in the group
insurance programs of their choice within 31days of hire.

Employees in a job-share program are also eligible to enroll in the group insurance program of
their choice but must contact Human Resources to determine cost for each person in the job
share. Enrollment in group insurance programs of their choice must be made within 31 days of
hire.

    ! Employees with 30 days of continuous service in a part-time or temporary position
      immediately prior to becoming a full-time regular employee are eligible to enroll in the
      group insurance program of their choice on the date of the status change.

The effective date for group insurance coverage for newly hired, rehired and newly eligible
regular employees, including elected and appointed officials, will be the first day of the calendar
month following 30 days of employment, provided that enrollment materials have been properly
completed and submitted to Human Resources.




                                                36
!
                                           TR-0387
    ! If an elected or appointed official was insured by the County as an active employee or
      retiree on the day prior to the first day of the official's term or the official's first day in
      office, coverage will begin on the first day in office.

The effective date for dependents is as follows:

    ! The date the employee or retiree is eligible for coverage, if he or she has dependents
      who are also eligible for coverage on that date; or

    ! The date of the employee's marriage for any dependent acquired on that date; or

    ! The date of birth of the employee's natural-born child; or

    ! The date a child is placed for adoption under the employee's legal guardianship, or the
      date which the employee incurs a legal obligation for total or partial support in
      anticipation of adoption; or

    ! The date a covered employee's child is determined to be eligible as an alternate recipient
      under the terms of a medical child support order.

The coverage selected will remain in force until the next open enrollment period. Employees
may not change their coverage before that time, unless their family situations change by means
of marriage, divorce, death of a spouse or child, birth, adoption or change in dependent status of
a child, or a change in spousal employment. Consequently, employees may not add or delete
dependents or change insurance coverage, except during open enrollment or as outlined above.

Coordination of Benefits
Employees and eligible dependents who are insured with any Bexar County Medical Plan must
complete and submit a Coordination of Benefits Form to the insurance carrier or contact their
customer service department with information regarding any other medical coverage
information. This will prevent duplication of coverage, which may result in cost increases for
medical coverage. Coordination of Benefits is coordinated with benefits provided by other plans
under which you or your dependent are also covered and does not apply to any individual
policies. Additional information can be obtained in Human Resources or in your Summary Plan
Description for your medical plan.

Double Coverage Prohibited
No individual may be simultaneously covered as both an employee or a retiree and a
dependent. If both parents are eligible for coverage, only one may enroll for dependent
coverage.




                                                   37
!
                                            TR-0388
Benefits Continuation
The Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) provides for
continuation of medical, vision and dental coverage for covered participants should a qualifying
employee or dependents covered under the plan become ineligible for coverage as a result of
the employee's termination or death, a divorce or legal separation of employee and spouse, or
the employee's dependent child ceases to be a dependent child under the applicable
requirements of the plan.

Regular full-time employees may continue their participation in group insurance programs during
an approved leave of absence, providing arrangements are made in advance with Human
Resources. Employees in an unpaid status are responsible for paying the County’s portion as
well as the employee portion in order to continue coverage. If the employee is in an FMLA status
or receiving Worker’s Compensation benefits, only the employee premium is required to
continue coverage. Employees who retire in accordance with the provisions of the Texas County
& District Retirement System and who were covered as active employees under a group
insurance program in effect at the time of retirement are eligible to retain certain insurance
coverage.

Additional Benefits
Employees may enroll in supplemental insurance plans such as Cancer, Critical Illness,
Personal Accident, Short and Long Term Disability Insurance and additional Life Insurance.

Life Insurance
Bexar County offers life insurance to regular full-time and part-time employees at 1 times the
employee’s salary up to $200,000. IRS regulation requires the County to include the cost of life
insurance coverage above $50,000 as taxable income to the employee. Employees can also
purchase additional life insurance policies through the County.

Procedures
Employee Responsibility

    1. Employees are responsible for paying required premium contributions for themselves
       and dependents.

    2. Employees who are on approved periods of unpaid leave are responsible for making all
       premium payments directly to the County. Unless the employee is out on workers
       compensation or Family and Medical Leave (FLMA), the employee is responsible for
       paying both the employee premium and the County’s contribution. If unpaid, coverage
       will end on the first of the month following 30 days of no payment.



                                              38
!
                                          TR-0389
    3. Employees are responsible for making coverage changes during annual enrollment
       periods.

    4. Employees must submit a Benefits Change Form along with the appropriate
       documentation to Human Resources within 31 days of the qualifying change in family
       status event.

Retiree Responsibility

    1. Retirees are responsible for paying required premium contributions for themselves and
       dependents directly to the County. If unpaid, coverage will end on the first of the month
       following 30 days of no payment.

    2. Retirees may only maintain coverage in the insurance plan in which they were enrolled at
       the time of retirement. Once removed from an insurance program, a retiree may not re-
       enroll.

    3. Retirees may drop dependents at any time.

    4. During an open enrollment period, retirees may only change benefit plan selections.

Office and Department Responsibility

    1. Offices and departments should be familiar with and be able to refer employees to
       current Summary Plan Documents for details regarding all benefits plan offered to
       employees. Summary Plan Documents are available from Human Resources and the
       County’s Intranet website.

    2. Offices and departments are required to ensure that newly hired or re-hired regular
       employees attend New Employee Orientation. An overview of the County and the
       benefits offered to employees are discussed at that time.

Fraud or Misrepresentation
Employees, retirees, and dependents who commit fraud or misrepresentation with regard to the
use of group insurance plans could lose coverage as outlined in the respective benefit plan
documents. In addition, the County will report all suspected cases of fraud to the District
Attorney and seek appropriate action.




                                               39
!
                                          TR-0390
                                      Policy No. 7.3.02

                                        Retirement
Effective Date: January 1, 2007
The Texas County and District Retirement System (TCDRS) provides pension benefits for
regular full-time and part-time County employees. Effective upon employment, County
employees are automatically enrolled in TCDRS and contribute a mandatory seven percent (7%)
of their annual salary to TCDRS. The County provides matching contributions at a 2 to1 ratio.

Retirement eligibility can occur when one of the following requirements are met:

    ! Age of 60 with 8 years of service
    ! Rule of 75 (age plus years of service equals 75)
    ! Any age with 20 years of service

Other benefits of the Bexar County Retirement Plan include a Survivor Annuity Death Benefit, a
Military Service Benefit, and a Partial Lump Sum Payment Benefit. Information regarding
retirement benefits can be obtained by contacting the Human Resources Division or attending a
retirement seminar offered by the County Auditor’s Office.

Deferred Compensation Retirement Programs
Employees may register for additional 457 deferred compensation retirement programs any time
during the year. Information regarding 457 deferred compensation retirement programs and
providers is available from Human Resources.
!




                                               40
!
                                          TR-0391
                                       Policy No. 7.3.03

                           Family and Medical Leave Act
Effective Date: January 1, 2007
                (Revised January 26, 2010)

All FMLA Forms (PDF)
Listing of Individual Forms
Bexar County (the County) is committed to providing Family and Medical Leave to eligible
employees in accordance with the Family and Medical Leave Act (FMLA) of 1993 (as amended).

The FMLA prohibits any Bexar County employee, office, or department from: (a) interfering
with, restraining, or denying the exercise of any right provided under the FMLA; and (b)
discharging or discriminating against any person for opposing any practice made unlawful by
FMLA or for involvement in any proceeding under or relating to FMLA.

This policy is intended to explain benefits available to eligible employees under the FMLA. It is not
intended to create any rights to leave beyond those created by the FMLA. If an employee would
like additional information on the FMLA, please contact your office/department’s HR representative
or HR Central.

Under federal law, this policy applies to all County offices and departments. If this policy
deviates from federal law, the law supersedes this policy.

This policy is intended to serve as a general guide for the employee, supervisor, and
office/department’s HR representative. Definitions and supplemental documents begin on page
7. This policy and all forms are available on the internet at http://www.bexar.org

I.     FMLA Job Protections
The use of Family and Medical Leave shall not be considered negatively or held against the
employee as it relates to performance appraisals, promotional considerations, or any other
employment facts. Offices/departments shall not interfere with, restrain, or deny employees their
rights under this policy; nor shall an employee be discharged or discriminated against based on
the employee’s use of FMLA or the filing of a grievance or charge related to this policy and the
Family and Medical Leave Act. Offices/departments shall apply this policy equally to all
employees and shall not grant greater leave benefits to one employee over another.

II.    Eligibility
An employee is eligible for Family and Medical Leave if they have been employed by the County
for at least 12 months and have worked at least 1,250 service hours at the County over the
previous 12 month period preceding the commencement of the leave.


                                                 41
!
                                            TR-0392
III.      Qualifying Reasons

Under the FMLA, eligible employees may take up to 12 weeks of unpaid leave (paid leave must
be taken concurrently when paid leave balances are available) within the designated 12 month
period (see anniversary date/year definition) for any of the following:

       1. For incapacity due to pregnancy, prenatal medical care, or child birth;

       2. To care for the employee’s child after birth or placement (for adoption or foster care);

       3. To care for the employee’s spouse, child, or parent, who has a serious health condition;

       4. For a serious health condition that makes the employee unable to perform his or her job;
           or

       5. For a qualifying exigency.

Eligible employees may take up to 26 weeks of unpaid leave (paid leave must be taken
concurrently when paid leave balances are available) in the designated 12 month period (see
anniversary date/year definition) for the following:

       6. To care for a covered service member with a serious injury or illness (if the employee is
          the spouse, child, parent, or next of kin of the service member) and/or

       7. To care for a veteran who is undergoing medical treatment, recuperation, or therapy for a
          serious injury or illness, who was a member of the Armed Forces (including members of
          the National Guard and Reserves) at any time during the 5 years preceding the date of
          treatment, recuperation, or therapy, and who is a the employee’s spouse, child, parent,
          or the service member’s next of kin.

IV.       Procedures
Request for Leave

Requests for Family and Medical Leave must be made to the employee’s immediate supervisor,
providing as much notice as practicable. A Request for Family and Medical Leave form (Form A;
attached) must be completed for each request for FMLA leave. Whenever leave is foreseeable
or planned, an employee must notify his/her office/department and submit a Request for Family
and Medical Leave form (Form A) 30 calendar days in advance of the effective date of the
leave. For exigencies, unforeseeable, and/or emergency situations, an employee must comply
with their office/department’s normal call-in procedures and the Family and Medical Leave
Request form (Form A) should be submitted as soon as practicable.

The employee and the office/department shall communicate and coordinate all matters involving
an FMLA occurrence with each other.

                                                   42
!
                                              TR-0393
Designating FMLA Leave It is the responsibility of the supervisor to preliminarily designate an
employee’s leave as FMLA qualifying and to give verbal notice of this preliminary designation to
the employee. The supervisor may confer with HR Central, if necessary, in making this
determination.

The Request for Family and Medical Leave form (Form A) and a Certification of Health Care
Provider (Form B or Form C; attached) may be sent to the employee to help provide sufficient
information when designating FMLA leave.

Preliminary FMLA designation must be based on information provided on the Request for Family
and Medical Leave form (Form A), from information provided by the employee (written or verbal),
or the employee’s spokesperson if the employee is incapacitated (such as his/her spouse, adult
relative, or doctor).

Offices/departments have the right to designate an eligible employee’s Family and Medical
Leave qualifying absences as part of an employee’s 12 week entitlement of FMLA in the
absence of direct employee communication. The employee must be notified by the
office/department that he/she has been placed on FMLA by the office/department.

In certain circumstances, the supervisor may require additional information to make the
determination that a leave qualifies as FMLA. Supervisors should not contact medical staff
directly, but should coordinate through the office/department’s HR contact or HR Central. HR
Central may be contacted for additional assistance/information as needed.

It is also the responsibility of the supervisor to verbally notify the employee or the employee’s
spokesperson within five business days of the employee's request for leave that paid leave will
be provisionally designated as FMLA leave.

The supervisor should notify the office/department’s timekeeper once this verbal notice has been
provided. The office/department will mail written notification to the employee's address of record.
This written notification should be sent to the employee within 7 calendar days of the employee’s
request for leave.

The employee's supervisor may require the employee to contact him/her on a periodic basis
regarding the employee's status and intention to return to work. The employee must be notified
of such requirement in writing when the employee provides notice of the need for FMLA leave or
when the employee is placed on FMLA by the County for a known FMLA qualifying reason.

Emergency Situations

Employees who have the sudden onset of a serious health condition for themselves, spouse,
child, or parent and are not available to complete the necessary paperwork will have the absence
automatically designated as FMLA leave. A notification letter and a Certification of Health Care
Provider (Form B or Form C) will be mailed to employee’s address of record within seven ( 7)
calendar days of the FMLA leave designation. The Certification of Health Care Provider
(Form B or Form C) must be completed by the employee’s or family member’s physician and

                                                43
!
                                           TR-0394
returned to the office/department’s HR contact within 15 calendar days. Supervisors are
responsible for notifying the office/department’s HR contact of these emergency situations.

If an employee receives an “invitational travel order” (ITO) or “invitational travel authorization” (ITA)
because of the immediate need for the employee to be at a covered service member’s bedside,
the submission of the ITO or ITA, in lieu of the Certification of Health Care Provider is sufficient
certification for FMLA leave during the time period designated in the ITO or ITA. If the covered
service member’s need for care extends beyond the expiration date specified in the ITO or ITA,
the employee must provide a Certification of Health Care Provider (Form C) for the remainder of
the leave period.

Medical Certification

Employees shall be required to provide medical certification to their office/department
designated representative as soon as practicable to support a request for FMLA leave. A
Certification of Health Care Provider (Form B or Form C) may be used. Certification must support
the need for the leave and set forth the beginning and expected ending dates of the leave. The
certification must include:

    1. a summary of medical facts pertaining to the qualifying family or medical event,

    2. an estimate of the amount of leave time necessary to provide care or the anticipated
       schedule for medical treatments, and

    3. an identification of the essential functions the employee is unable to perform due
       to the qualifying family or medical event.

A Certification of Health Care Provider (Form B or Form C) is not required when the serious health
condition is due to a work-related injury.

Employees have up to 15 calendar days from the date of the initial request to submit the medical
certification. Employees may request additional time to provide the medical certification due to
special circumstances with proper and timely notice to the office/department. If an employee
fails to provide any required certification within 15 calendar days, the County may deny leave
until the certification is provided. If certification is submitted, but it is incomplete, the employee
will be given seven calendar days to correct.

If additional information is needed, the office/department’s designated representative (not the
supervisor) may contact a health care provider to authenticate a medical certification. If requested,
the employee must give permission for HR Central to contact the health care provider for
clarification or to authenticate the certification, or the employee will forfeit their FMLA rights.

The County may require the employee to obtain a second opinion for medical certification except
for certifications for covered service members. If a second opinion is requested, the County will
cover the costs. Pending receipt of the second opinion, the employee will be provisionally entitled



                                                   44
!
                                              TR-0395
to FMLA leave. In addition, the second opinion must be provided by a health care provider not
employed on a regular basis by Bexar County.

If the initial and second opinions conflict, the County may request a third and final opinion. This
opinion is final and binding and at the County's expense. The third opinion must be provided by a
health care provider approved jointly by HR Central and the employee.

An employee may be required to submit subsequent certifications no more frequently than every
30 calendar days unless an extension or modification of leave is requested, changed
circumstances occur regarding the serious health condition or information arises that questions
the validity of the earlier certification. A new certification must be submitted every designation
year.

If an employee requests to take FMLA leave in order to care for a family member, the employee
may be required to provide reasonable documentation confirming a qualifying family relationship.

If the employee does not provide the requested medical certification within the identified
timelines, FMLA job protections may be invalidated in accordance with the FMLA rules and this
policy.

Duration of Leave


Eligible employees are entitled for up to a maximum of 12 work weeks (26 weeks for the care of a
covered service member) during the 12 month period for a FMLA qualifying event. The 12 month
period is defined by the anniversary date/year. Multiple reasons for FMLA leave within the same
12 month period are not eligible for additional 12 week entitlement.

An eligible employee who is the spouse, son, daughter, parent, or next of kin of a covered service
member shall be entitled to a total of 26 weeks of leave during a 12 month period to care for the
service member. The employee shall only be entitled to a total of 26 weeks for all FMLA qualifying
events in any one 12 month period (see anniversary date/year).

Eligible employees scheduled to work 40 hour work weeks will be eligible for 480 hours (1040
hours for the care of a covered service member) of FMLA leave each 12 month period. Eligible
part-time employees will receive the 12 week entitlement calculated on a proportional basis. For
example, if an employee normally works 24 hours per week, the employee is entitled to 24 hours
per week for 12 weeks (288 hours) of FMLA leave each 12 month period.

When both spouses are employed by Bexar County, they are entitled to a combined maximum
total of 12 work weeks of leave for the birth and/or care of a newborn child of the employee or
placement with the employee of a son or daughter for adoption or foster care, which requires an
absence from work. Leave for birth or placement for adoption or foster care must conclude
within 12 months of the birth or placement. When both spouses are employed by Bexar
County, they are entitled to a combined total of 26 weeks of leave, if the leave is to care for a
covered service member with a serious injury or illness.


                                                45
!
                                           TR-0396
Use of Accrued Paid Leave Hours

Bexar County requires the concurrent use of accrued and available paid leaves in conjunction
with FMLA leave. This concurrent use of available leave must be taken in the following order:
sick, vacation, holiday, FLSA time, compensatory time, and discretionary time. When and if the
employee’s accrued paid leaves are exhausted, the employee may take the remainder of their
FMLA entitlement on an unpaid status.

Benefits during Leave

The employee’s use of FMLA leave will not result in the loss of any privilege or benefit provided by
the County or office/department policy or established practice that occurred or accrued prior to the
start of the employee’s leave. However, benefit accruals such as vacation, holiday, and sick leave
will be suspended during any unpaid leave.

Bexar County will continue to pay its portion of any group health insurance benefits during FMLA
leave on the same terms as if the employee had continued to work. Insurance coverage is subject
to the specific provisions of each insurance policy/plan. The employee will be responsible for
payment of employee’s portion of premiums, if applicable. Non-payment of premiums will result in
cancellation of any health and insurance plans.

If the employee has accrued leave balances to cover his/her FMLA leave, the employee will
continue to accrue paid leave benefits including sick, vacation, and holiday leave.

If the employee does not have the necessary accrued leave balances, the employee will be placed
in an unpaid leave status. During an unpaid leave of absence, employee payroll deductions and
employer contributions for the deferred compensation plans and the Texas County and District
Retirement System (TCDRS) will stop. Employee contributions to TCDRS made on the basis of
temporary income benefits received through Workers' Compensation will still be deducted.

Return to Work


Offices/departments shall reinstate an employee who returns to work on or before the expiration
of FMLA leave to their position or a comparable position at a pay rate not less than the former
pay rate.

In cases of the employee’s own serious health condition, the employee may be required on or
before the date he/she returns to work to provide a certification from a health care provider
confirming the employee is able to return to work and perform the essential functions of his/her
position.

If an employee is unable to perform the essential functions of his/her job or work, he/she may be
placed in a modified or light duty capacity as defined in Modified Duty Program Policy 7.3.05.




                                                46
!
                                            TR-0397
Intermittent or Reduced Leave Schedule

FMLA leave may be taken intermittently or on a reduced leave schedule only if medically
necessary, to address qualifying exigencies, to care for a covered service member, or for other
reasons with County approval.

There must be a medical need for intermittent/reduced leave and the need must be such that it
can best be accommodated through an intermittent/reduced leave schedule. If leave is requested
on an intermittent or reduced basis for planned medical treatment, the County may require the
employee to transfer temporarily to an available alternate or part-time position (with equivalent pay
and benefits that better accommodates the employee’s intermittent/reduced leave schedule) or a
schedule which better accommodates intermittent or reduced periods of absence. Employees on
an intermittent leave schedule must follow regular leave procedures found in Employee Leave
Benefits policies and the standard leave requirements of the office/department.

In the case of a request for intermittent or reduced leave schedule which is medically necessary,
an employee shall advise his/her supervisor of the reasons for the request and of the schedule for
treatment if applicable.

Employees requesting intermittent leave or reduced leave schedule must make a reasonable effort
to schedule medical treatments and appointments to cause the least disruption to the
office/department’s work schedule.

FLSA exempt employees who work intermittent or reduced schedules under this policy, and use
unpaid leave hours to cover the balance of their FMLA leave period, will not be paid for hours not
worked. Under these circumstances, the exempt employee’s regular salary will be reduced when
partial days are taken off or for working on an intermittent schedule without affecting their exempt
status. Exempt employees do not lose their exempt status under the Fair Labor Standards Act by
using any unpaid FMLA leave.

Repayment of Insurance Premiums

If an employee does not return from FMLA leave, the County can require reimbursement of health
premiums paid by the County for employee coverage when an employee is on an unpaid leave
status. However, if an employee is unable to return to work due to the continuation, recurrence, or
onset of a serious health condition, or a situation beyond the employee's control, reimbursement
will not be required. Medical certification is required under such circumstances.

V.      Recordkeeping
Forms

The following forms are available to assist in obtaining Family and Medical Leave. These
forms are attached and may also be obtained from HR Central.

     A. Requests for Family and Medical Leave


                                                 47
!
                                            TR-0398
    B. Certification of Health Care Provider (WH-380-E) for Employee’s Serious Health
       Condition

    C. Certification of Health Care Provider (WH-380-F) for Family Member’s Serious Health
       Condition

    D. Certification of Qualifying Exigency for Military Family Leave (WH-384)

    E. Permission to Contact Health Care Provider and Authorization for Release of Medical
       Information form

Procedures


Offices/departments are responsible for maintaining any documents pertaining to Family and
Medical Leave, separate from an employee’s personnel file, for at least three years, to
include, but not limited to:

    A. Requests for Family and Medical Leave

    B. Certification of Health Care Provider (WH-380-E) for Employee’s Serious Health
       Condition

    C. Certification of Health Care Provider (WH-380-F) for Family Member’s Serious Health
       Condition

    D. Certification of Qualifying Exigency for Military Family Leave (WH-384)

    E. Permission to Contact Health Care Provider and Authorization for Release of Medical
       Information form

    F. FMLA Designated Hours


!

VI.    Additional Information
When an employee gives notice of FMLA leave, the employee will be given additional information
as to his/her rights and responsibilities under the FMLA. In addition, employees may contact HR
Central and/or the nearest office of the U.S. Department of Labor’s Wage & Hour Division for more
information.

VII. Definitions


                                                48
!
                                           TR-0399
Active Duty – military duty under a call or order to active duty under a provision of law referred
to in section 101(a)(13)(B) of Title 10, United States Code.

Anniversary Date/Year – the 12 month period following the first calendar day of the first
FMLA absence. This date is used to determine leave balances.

Child, Son, or Daughter – a biological, adopted, or foster child, a stepchild, a legal ward, or a
child of a person standing “in loco parentis,” who is under age 18 or age 18 or older and
incapable of self-care because of a mental or physical disability. An employee’s child is one
for whom the employee has actual day-to-day responsibilities for care.

Contingency Operation – from section 101(a) (13) of Title 10, United States Code “The
contingency operation means a military operation that:

(A) is designated by the Secretary of Defense as an operation in which members of the armed
forces are or may become involved in military actions, operations, or hostilities against an enemy
of the United States or against an opposing military force; or

(B) Results in the call or order to, or retention on, active duty of members of the uniformed
services under section 688, 12301(a), 12302, 12304, 12305, or 12406 of this title, chapter 15
of this title, or any other provision of law during a war or during a national emergency declared
by the President or Congress.”

Continuing Treatment – includes two or more visits to a health care provider, two or more
treatments by a health care practitioner on referral from, or under the direction of a health care
provider, a single visit to a health care provider that results in a regimen of continuing
treatment, or, in the case of a serious, long-term or chronic condition or disability that cannot be
cured, being under the continuing supervision of, but not necessarily being actively treated by, a
health care provider.

Covered Service member – a member of the Armed Forces, including a member of the
National Guard or Reserves, who is undergoing medical treatment, recuperation, or therapy, is
otherwise in outpatient status, or is otherwise on the temporary disability retired list, for a
serious injury or illness incurred in the line of duty while on active duty.

Designation year - the 12 month period following the first calendar day of the FMLA
designation. This date is used to determine when recertification is needed.

Exigency – see Qualifying Exigency

FMLA (Family Medical Leave Act) Leave – family and medical leave as defined in this policy,
which is unpaid except when other paid leave balances are available and used concurrently as
outlined in this policy.

FLSA – the Fair Labor Standards Act (29 U.S.C. 201 et seq.)

                                                49
!
                                            TR-0400
FMLA Designated Hours – actual hours not worked where leave hours are taken for Family
and Medical Leave

Health Care Provider – a doctor of medicine or osteopathy who is authorized to practice
medicine or surgery by the State in which the doctor practices as well as podiatrists, dentists,
clinical psychologists, optometrists, chiropractors, nurse practitioners, nurse mid-wives, and
clinical social workers.

HR Central – HR Central is a division of Planning and Resource Management.
            HR Central may be contacted at:
            Human Resources
            211 Flores Street
            San Antonio, TX 78204
            (210) 335-2545

Immediate Family Member – includes spouse, child, or parent. Step relationships are included;
in-laws and unmarried domestic partners are not included.

Incapacity – Inability to work, attend school, or perform other regular daily activities due to a
serious health condition, treatment thereof, or recovery there from.
!
Intermittent Leave – leave taken in separate blocks of time due to a single qualifying reason.

Invitational Travel Authorizations/Orders (ITAs)/ (ITOs) - government orders that can
authorize up to three family members of a soldier to travel to the medical facility providing care.

Leave Year - Bexar County uses an anniversary date/year for purposes of calculating leave
availability.

“Needed to Care for”–medical condition provision which encompasses both physical and
psychological care.

Next of Kin – the nearest blood relative other than the covered service member’s spouse,
parent, son, or daughter, unless the covered service member has specifically designated an
individual as “next of kin” for military caregiver leave purposes.

Outpatient Status – the status of a member of the Armed Forces assigned to either a military
medical treatment facility as an outpatient or a unit established for the purpose of providing
command and control of members of the Armed Forces receiving medical care as outpatients.

Parent – a biological, adoptive, step, or foster parent or an individual who stands or stood “in
loco parentis” to an employee when the employee was a child. This term does not include
parents-in-law. Persons who are “in loco parentis” include those with day-to-day responsibilities
to care for and financially support a child, or in the case of an employee, who had such



                                                50
!
                                           TR-0401
responsibility for the employee when the employee was a child. A biological or legal relationship
is not necessary.

Qualifying Exigency – when an employee’s spouse, son, daughter, or parent is called to active
military services and the employee is needed to assist service members’ families in managing
their affairs while the covered service member is on active duty. This provision only applies to a
federal, not a state, call to active military duty unless the state call is ordered by the
President.

The following circumstances qualify as an exigency:

    1.    Short-term deployment (seven or less calendar days prior to the date of
         deployment);

    2. .Military events and related activities in advance of and during deployment,
       including family support or assistance programs and informational briefings that are
       related to the active duty or call to active duty of a covered military member;

    3. Childcare and school activities arising from the active duty or call to active duty status
       of a covered service member such as arranging for alternative childcare, providing
       childcare on a non-routine, urgent, immediate-need basis or to attending meetings at a
       school or daycare facility if they are necessary due to circumstances arising from the
       active duty or call to active duty of the covered military member;

    4. Financial and legal arrangements to address a covered service member’s absence;

    5. Counseling provided by someone other than a health care provider for oneself, the
       covered military member, or the child of the covered military member, the need for
       which arises from the active duty or call to active duty status of the covered service
       member.;

    6. Taking up to five business days of leave to spend time with a covered service
       member who is on short-term temporary, rest, and recuperation leave during
       deployment; and

    7. Post-deployment activities including attending arrival ceremonies, reintegration briefings
       and events, and other official ceremonies or programs sponsored by the military for a
       period of ninety (90) calendar days following the termination of the covered service
       member’s active duty status, and addressing issues arising from the death of a covered
       service member.

Reduced Leave Schedule – leave schedule that reduces an employee’s usual number of
working hours per work week or per workday.




                                                51
!
                                           TR-0402
Serious Health Condition – an illness, injury (including work related injuries), impairment, or
physical or mental condition that involves in-patient care or continuing treatment by a health
care provider.

The following conditions are generally not considered to be serious health conditions unless
complications arise: the common cold, the flu, earaches, upset stomachs, minor ulcers,
headaches other than migraines, routine dental or orthodontia problems, and periodontal
disease. In addition to these conditions, an absence caused by an employee’s abuse
of a substance, rather than for treatment for the problem, does not qualify for FMLA leave, and
is not considered a serious illness.

Serious Injury or Illness – an illness, injury impairment, or a physical or mental condition that
involves:

    1. Inpatient care; or

    2. Any period of incapacity requiring absence from work for more than three
       consecutive, full calendar days and that involves continuing treatment by a health care
       provider; or

    3. Continuing treatment by a health care provider for a chronic or long-term health
       condition that is incurable or which, if left untreated, would likely result in a period of
       incapacity of more than three consecutive calendar days; or

    4. Prenatal care by a health care provider; or

    5. An injury or illness incurred by a covered service member in the line of duty on active
       duty that may render the service member medically unfit to perform the duties of the
       member's office, grade, rank, or rating.

                a. Covered family members (employee’s spouse, child, or parent) are eligible
                   for 26 weeks of leave to care for veterans who are undergoing medical
                   treatment, recuperation, or therapy for a serious injury or illness and who
                   were members of the Armed Forces (including members of the National
                   Guard or Reserves) at any time during the 5 years preceding the date of
                   treatment, recuperation, or therapy.


Service Hours – actual hours worked not to include paid time-off such as vacation leave, sick
leave, or bereavement/funeral leave.

Spouse – a husband or wife as defined or recognized under Texas law for purposes of
marriage, including common law marriages. Former spouses and in-laws do not qualify as
spouses or parents for the purposes of Family and Medical Leave.

Twelve (12) Month Period – see Leave Year.


                                                 52
!
                                            TR-0403
“Unable to Perform the Essential Functions of the Position” – situation where a health care
provider finds that the employee is unable to work at all or is unable to perform the essential
functions of the employee’s position within the meaning of the American with Disabilities Act
(ADA).

                                        FMLA Forms
                                         PDF Format


    • All FMLA Forms


    •   FMLA Request Form
    •   FMLA Release Form
    •   Certification of Qualifying Exigency for Military Family Leave
    •   Certification for Serious Injury/Illness of Covered Servicemember for Military Family
        Leave
    •   Designation Notice (FMLA)
    •   Certification of Health Care Provider for Employee's Serious Health Condition
    •   Certification of Health Care Provider for Family Member's Serious Health Condition
    • Notice of Eligibility and Rights & Responsibilities




                                               53
!
                                           TR-0404
       Policy No. 7.3.04

                               Worker’s Compensation
Effective Date: January 1, 2007
Bexar County provides self-insured Workers’ Compensation benefit coverage for accidents;
illnesses or injuries employees sustain in the course and scope of employment in accordance
with Texas Worker’s Compensation laws.

Reporting Procedures
Employees should report any on-the-job injury to their office or department within 24 hours of the
incident but no later than thirty (30) days after the date of injury. Employees should submit an
Incident Report (Form 75) along with a signed Authorization for Medical Records to their office
or department. Failure to do so may result in the lack of coverage.

Offices and departments should have an Incident Report (Form 75) readily available and should
report all on-the job injuries to Human Resources within 24 hours of the incident. The completed
Form 75 should be signed by the employee and forwarded to Human Resources with the
Authorization for Medical Records within three days of the incident.

Medical Treatment
If required, employees can seek medical treatment from a County authorized medical facility or a
doctor of their choice.

 The office or department should have available the list of medical facilities that are available
through Bexar County and provide the injured employee with the list of available medical
facilities. The list can be requested from Human Resources.

Texas Workers Compensation Commission Form
(TWCC 73)

In order to be released to full duty with no restrictions, the employee must obtain Texas Workers’
Compensation Commission Form (TWCC 73) and have it signed by their treating doctor and
submit it to their office or department.

    ! Texas Workers’ Compensation Commission Form (TWCC 73) is available from Human
       Resources.
A copy of the completed Texas Workers’ Compensation Commission Form (TWCC 73), signed
by the doctor, shall be forwarded by the office or department to Human Resources when the
employee is released to full duty with no restrictions.

    ! All offices and departments should have current Workers’ Compensation laws available
      in their department. A copy can be requested from Human Resources.


                                               54
!
                                           TR-0405
Status Forms
The office or department is responsible for submitting any required status forms to ensure that
no employee is underpaid or overpaid following an on-the-job injury.

Payment under Worker’s Compensation
Employees covered under Workers’ Compensation will begin receiving payment after the
employee has been out of work for seven (7) days due to illness or injury sustained in the course
and scope of employment. Payment begins on the eighth day.

The office or department can apply the employee’s sick leave, vacation leave, FLSA,
compensatory, or discretionary time for pay during the first seven (7) days of lost time from a
compensable injury at the request of the employee.

After leave time is exhausted, the office or department should place the employee on leave
without pay status, and the injured employee should receive weekly compensation benefits in
accordance with Workers’ Compensation Law. In no event may an employee receive more than
100% of their base pay.




                                               55
!
                                          TR-0406
                                        Policy No. 7.3.05

                                 Modified Duty Program
Effective Date: January 1, 2007
Bexar County offers eligible employees, where practicable, the opportunity to work under a
Modified Duty Program after an illness or injury of three or more days, thereby promoting a more
speedy recovery and enabling employees to maintain continuous pay without interruption.

Participation
Each office or department has the discretion whether to offer modified duty assignments.
Modified duty assignments are not automatic nor are they a right of employment. Participation is
based on available positions within the office or department, the regular job duties of the
employee and the limitations or restrictions imposed by the treating physician.

The denial or discontinuance of a modified duty assignment does not in any way interfere with
the ability of the office or department to proceed with the normal termination process if an
employee has exhausted all leave benefits and is unable to return to work.

Eligible Employees
Eligible employees for modified duty are those employees who have sustained an on-the-job
injury. Other employees who are recuperating from an off-the-job injury or illness may participate
in the Modified Duty Program depending on the injury and the available positions that can
accommodate the restrictions imposed by the doctor. First priority by the office or department
should be given to employees injured on the job.

Employees are eligible for modified duty if that employee has been released to modified or light
duty by their attending physician. Modified duty assignments are for a limited period of six weeks
for on-the-job injuries. Modified duty assignments are limited to thirty (30) days, or the expected
duration of the temporary restriction or limitation, whichever is shorter, for off-the-job injuries and
thirty days for off-the-job injuries. Employees must have a re-evaluation every three weeks after
initial participation in the program and submit a medical certification to the office or department.
Failure to submit a re-evaluation may result in removal from the program.

An employee who requests to work a modified duty assignment must certify to the office or
department that no outside employment is being worked during the period of modified duty.




                                                  56
!
                                             TR-0407
Criteria for Modified Duty Assignment
Offices or departments should use the following criteria in evaluating whether to provide
modified duty assignment authorization to an eligible employee:

    1. Are the employee’s medical restrictions or physical limitations conducive to a modified
       duty assignment?

    2. Will the modified duty assignment permit the employee to perform many of the
       employee’s regular position tasks while keeping within the restrictions or limitations
       ordered by the physician?

    3. Does a vacant position exist in the office or department which meets the employee’s
       limitations and qualifications?

    4. Can a modified duty assignment be structured to allow the employee to perform tasks
       generally associated with other positions in order to alleviate work backlog situations?

Extension of Modified Duty Period
Extension of a modified duty assignment may only be granted by the office or department when
there is a continuing business need. An employee may request an extension of the modified
duty assignment by timely submitting a request to the office or department along with medical
certification from their treating physician which supports the continued medical need for a
modified duty assignment.

Benefits While on Modified Duty
Employees in a modified duty assignment shall receive their regular rate of pay and accrue
seniority, sick leave and vacation time according to applicable Bexar County policies and
procedures. Employees in a modified duty assignment are still eligible to compete for other
County employment opportunities for which they are qualified through the competitive process
with proper notice to their office or department.

Completion of Modified Duty
Modified duty eligibility under the Bexar County Modified Duty Program will end when one of the
following actions occur:

    1. The employee receives a medical release to resume the essential functions of their
       regularly assigned position without restriction.

    2. Completion of six weeks in an on-the-job injury



                                                57
!
                                            TR-0408
    3. Completion of 30 days in an off-the-job injury modified duty assignment.

    4. Withdrawal of authorization for the modified duty assignment by the office or department
       based on bona fide business necessity or the employee’s failure to comply with the
       program.



Procedures
Employee Responsibility

    1. An employee must request a modified duty assignment from their office or department
       and provide a medical certification completed by their attending physician which
       authorizes a release to modified or light duty.

    2. Once a modified duty assignment is approved, an employee must have a reevaluation
       every three weeks after initial participation in the program and submit a medical
       certification indicating a continuance of modified duty or a release to full duty.

    3. Any employee who encounters difficulties performing up to the standards imposed by
       their physician may request to be removed from the program or may request an
       assignment change. Any request for changes must be supported by a report from the
       treating physician who initially approved a return to duty in a modified duty status.


Office or Department Responsibility
    1. The office or department is responsible for reviewing and authorizing each modified duty
       request using the certification submitted by the treating physician, the restrictions and
       limitations placed on the employee, the regular position tasks of the employee and the
       business needs of the office or department.


    2. The office or department shall provide the employee with a written decision approving or
       denying the request for modified duty assignment as soon as possible.


    3. If approved for a modified duty assignment, a bona fide job offer must be made
       describing the terms and duties of the modified assignment and accepted by the
       employee.


    4. The office or department shall ensure upon reaching the three week period for re-
       evaluation, that the employee submits a new medical certificate from their treating
       physician indicating a continuance of the modified duty or a release to full duty.


    5. The office or department may adjust the daily assignments on modified duty to reflect the
       organization’s business needs and/or the employee’s improved conditions and expanded


                                               58
!
                                           TR-0409
       medical capabilities based on re-certification information received.


    6. If the modified duty assignment is to be discontinued, the office or department should
       notify the employee as soon as possible.


    7. When an extension of the modified duty assignment is requested by the employee and
       treating physician supports a release for continued modified duty, the office or
       department should review the criteria and shall provide the employee with a written
       decision approving or denying the request for extension of the modified duty assignment
       as soon as possible.




                                               59
!
                                           TR-0410
                                      Policy No. 7.3.06

                        Voluntary Reduced Time Schedule

Policy Number: 7.3.06
Effective Date: January 1, 2007

Voluntary Reduced Time Schedule
Bexar County allows a Voluntary Reduced Time Schedule as a flexible time schedule that may
be offered at the discretion of the office or department to provide employees with an opportunity
to maintain their full-time status while working a reduced time schedule due to personal needs,
operational needs or to meet an office or departmental budget need.

Eligibility
All regular full-time employees are eligible to participate in a Voluntary Reduced Time Schedule
subject to the approval of the office or department and subject to operational or budgetary
needs.

Maximum Reductions Allowed
In order to maintain full-time status, the agreed reductions allowed are a 10 % reduction to a 36-
hour work week or a 20% reduction to a 32-hour work week. The salary received would be
based on the actual number of hours worked.

Voluntary Reduced Time Schedule Agreement
A Voluntary Reduced Time Schedule Agreement must be completed and signed by the office or
department and the employee. The Agreement should describe the hours, pay, benefits and
length of the Agreement. The initial Agreement will generally be for a period of six months to one
year and may be renewable if approved by the office or department. When the Agreement
expires, the employee will return to a 40-hour work week.

Any change in operational or budgetary needs may allow the Agreement to be withdrawn. The
Agreement may also be withdrawn based upon the employee’s performance.

Employee Responsibilities
When the need for a reduced time schedule arises, the employee must assist the office or
department in completing a Voluntary Reduced Time Schedule Agreement. A signature of the
employee is required on the Agreement.
Office or Department Responsibilities


                                               60
!
                                           TR-0411
The office or department is responsible for developing a Voluntary Reduced Time Schedule
Agreement with the employee. The Agreement must describe the hours, pay and benefits, an
effective and expiration date, and both the employee’s and the office or department authorized
representative signature. The office or department must contact the Human Resources
Department to insure the proper calculation of pay and benefits. An Agreement Form may be
obtained from Human Resources.

The office or department is required to submit a copy of the Agreement and a completed status
form to both the Auditor’s Office and the applicable Budget Analyst in the Human Resources
Department within ten (10) days.

Participating Employee Termination
If a participating employee terminates employment, the office or department may elect to fill the
vacant position with another employee under a Voluntary Reduced Time Schedule Agreement,
or the office or department may elect to fill the vacancy with a full-time employee, provided there
are sufficient dollars available in the authorized budget for that fiscal year.

    ! Before filling the reduced-time vacancy with a full-time employee, the office or
      department should determine whether that action will lead to a negative budgetary
      impact. Additional funding is not automatically allocated in the approved budgets of
      offices or departments to support increasing the hours of a reduced position to a full-time
      position. The office/department should consult with their Budget Analyst in the Human
      Resources Department to verify and determine budgetary compliance. A noncompliant
      office or department may face a budget reduction in the following year.




                                                61
!
                                           TR-0412
                                     Policy No. 7.3.07

                          Employee Assistance Program
Effective Date: January 1, 2007

Bexar County has established the Employee Assistance Program to provide free, voluntary,
confidential and professional counseling assistance to all regular employees and their
dependents regardless of their location or choice of medical insurance plan. Both male and
female counselors are available. Appointments may be made during work hours, after work, or
on Saturdays. Employees must utilize their leave accounts for appointments made during work
hours.

EAP services may address a variety of issues including:

          ! Marital Conflict

          !    Family Problems

          !    Alcohol/Drug Problems

          !    Legal/Financial Problems

More information regarding the EAP program is available from Human Resources.




                                              62
!
                                          TR-0413
                                      Policy No. 7.3.08

                             Flexible Spending Accounts
Effective Date: January 1, 2007

Bexar County offers pre-tax benefit programs to help employees save for certain out-of-pocket
costs while increasing spendable income. The Health Care Flexible Spending Account, the
Dependent Care Flexible Spending Account, and the Parking and Mass Transit Pre-Tax Benefits
allow employees to contribute pre-tax dollars to an account from which employees can be
reimbursed for eligible expenses up to the amount of the elected annual contribution.

All regular full-time employees working at least 32 hours per week are eligible to participate.
Participation in a flexible spending account does not automatically continue from one year to the
next. Participation must be renewed every year in order to continue enrollment. A previous
year’s election does not automatically carry forward.

Employees choose the amount of annual contribution which is deducted from their paychecks
and seek reimbursement from the account.

Health Care FSA
In order to participate, employees must enroll during the annual Open Enrollment period. No
exceptions will be made unless the employee has a qualified status change. The Health Care
FSA allows the employee to be reimbursed for eligible expenses up to the amount elected for
annual contribution. If the employee submits an eligible expense for health care received during
the year that is greater than the year-to-date contributions at that time, they will be reimbursed
for the entire amount, as long as the total expense submitted is not greater than the annual
elected contribution amount. Semi-monthly deductions from the employee’s paycheck will
continue to be made for the remainder of the calendar year.

Dependent Care FSA
In order to participate, employees must enroll during the annual Open Enrollment period. No
exceptions will be made unless the employee has a qualified status change. With the Dependent
Care FSA, employees are reimbursed for monthly eligible day care expenses up to the monthly
contribution amount only. Semi-monthly deductions are taken from the employee’s paycheck in
the amount elected during Open Enrollment.




                                               63
!
                                           TR-0414
Pre-Tax Parking and Mass Transit
Bexar County offers employees the opportunity to set aside a portion of their salary, on a pre-tax
basis, to pay for certain transportation expenses. Employees will not be taxed on the amounts
that are set aside and used for qualified expenses. All regular County employees who are
currently receiving benefits are eligible to use this program.

Employees can set aside up to $195 per month in pre-tax dollars to be used to pay eligible
parking expenses and up to $105 per month to be used to pay mass transit expenses.

Parking expenses, daily or monthly, which are paid or reimbursed by the county, are not eligible.

Contract Garage Parking
Employees that have a contract with Bexar County to park in the County Garage must enroll
each year to authorize a pre-taxed parking fee payroll deduction. The deduction can then be
taken on a pre-tax basis. Because this is a pre-tax payroll deduction, employees are not
reimbursed for this expense but the pre-tax savings are still realized. Contact the Human
Resources Division for additional information regarding Flexible spending accounts and eligible
expenses.




                                                64
!
                                           TR-0415
                                      Policy No. 7.3.09

                           VIA Transportation Program
Effective Date: January 1, 2007

To help employees save money on transportation expenses and to decrease the number of
private vehicle trips resulting in a demand for parking at or near County facilities, Bexar County
has coordinated with VIA to offer Bexar County employees free bus rides and a monthly subsidy
for utilizing VIA’s Vanpool Service.

Bus Ride

Employees must present their Bexar County identification card to the bus operator in order to
ride for free. The free bus pass includes the use of all VIA Metropolitan Park and Ride facilities
and the downtown Trolley. Exclusions include Special Events, VIA trans or Starlight Services.

Vanpool

Employees are eligible to receive a $25 monthly subsidy for participating in VIA’s Vanpool
Service. Vanpool requires the rental of a van through VIA, fuel cost and at least six people to
share their ride to work. One member of the group must drive and maintain the van in return for
riding free.

For additional information, contact Human Resources at 210-335-2545.




                                               65
!
                                           TR-0416
                                       !

         BEXAR COUNTY DEPARTMENT OF HUMAN RESOURCES

                   Employee Leave Benefits Policies


7.4.01              Administering Leave

7.4.02              Vacation or Annual Leave

7.4.03              Sick Leave

7.4.04              Administrative Leave

7.4.05              Bereavement (Funeral Leave)

7.4.06              Military Leave

7.4.07              Jury and Witness Duty Leave

7.4.08              Unauthorized Absence

7.4.09              County Holidays

7.4.10              Sick Leave Pool




                                      66
!
                                 TR-0417
                                       Policy No. 7.4.01

                                  Administering Leave
Effective Date: January 1, 2007


Bexar County provides leave for all of its employees as outlined in these Employee Leave
Benefits Policies. It is the responsibility of offices and departments to administer leave benefits
in accordance with these policies. Authority to approve leave requests is accompanied by the
responsibility for verifying that leave granted is available, legal and justifiable.

Responding to Leave Requests
Each office and department should establish reasonable rules for employees to request and
schedule leave. Each employee should receive a copy of all leave rules in writing with a signed
copy of acknowledgment maintained in the employee’s personnel file within their office or
department. The office or department should respond to each request for leave within a
reasonable time not to exceed seven business days. Leave requests shall be charged a
minimum of one hour.

Each office and department should designate a timekeeper to accurately record leave requests,
authorizations and designations. Leave balances can be requested from the timekeeper in the
office or department so that employees and supervisors can affirmatively verify the accuracy of
the current leave information and take appropriate action to update the system.
!




                                                67
!
                                           TR-0418
                                       Policy No. 7.4.02

                              Vacation or Annual Leave
Effective Date: January 1, 2007


Bexar County provides annual vacation leave to regular full time and part time employees for
rest and recreation and to provide periods of time off for personal and emergency purposes.
Vacation or annual leave accrues automatically except for any period when an employee is on
leave without pay or workers’ compensation. Vacation leave cannot be taken during the first six
months of initial employment with the County. Sheriff’s Office employees may not take vacation
during the first year of initial employment.

Vacation or annual leave requests shall be approved according to the needs of the office or
department. However, all reasonable accommodation should be given to the employee in
determining when vacation leave may be taken.

Earning Rates
All regular employees accrue annual vacation leave on a semi-monthly basis. Regular
employees who work less than 40 hours per week earn vacation leave on a pro-rata basis,
provided they work at least one day each week. A regular employee who worked as a temporary
employee immediately prior with no break in service will be credited for service for their time with
the County and their earning rate set accordingly.

The annual accrual and semi-monthly accrual rates for regular full-time employees are as
follows:

            Tenure!                       Annual!Accrual!                Semi.monthly!Accrual!
           1#4!years!                         10!days!                    3!hours,!20!minutes!
                                                                                    !
           5#9!years!                         12!days!                          4!hours!
                                                                                    !
          10#14!years!                        15!days!                          5!hours!

           15+!years!                         18!days!                          6!hours!




                                                68
!
                                            TR-0419
!

Maximum Accrual
Employees may not carry more than 30 days (240 hours) of annual leave from one fiscal year to
the next. Any vacation time accrued in excess of 30 days (240 hours) will be lost on October 1 of
each year.

All offices and departments should insure that, whenever possible, annual or vacation leave will
be scheduled for use by an employee to prevent any loss of accrued annual leave at the end of
the fiscal year. Offices and departments should provide each employee with an accounting of
the employee’s leave balances by August 31 of each year.

Payments of Unused Leave at Separation
Upon separation from employment, any employee who has completed at least six months of
employment with the County will be paid for annual vacation leave hours accrued but not taken
up to a maximum of 30 days (240 hours). Any amount above this maximum will be lost at time of
separation or may be donated to the Sick Leave Pool.

Break in Service
Vacation accrual rates may change for employees who separate from the County and return at a
later date.

Forfeiting Vacation Accrual Rates
Employees who voluntarily terminate their employment with the County but return at a later date
forfeit their vacation accrual rate at the time of separation and accrue as a new employee except
as described below

Reinstating Vacation Accrual Rates
Involuntary Termination

Annual vacation accrual rates will be reinstated when the break in service is within five years
and was the result of involuntary termination caused by a change in administration or loss of
funding for a program, department or office.

Voluntary Termination

Annual vacation accrual rates will be reinstated within sixty (60) days when the break in service
was voluntary and the employee resigned in good standing.




                                               69
!
                                          TR-0420
                                       Policy No. 7.4.03

                                          Sick Leave
Effective Date: January 1, 2007
Bexar County provides employees with sick leave to be granted when they are unable to
perform their duties for health-related reasons or it may be used for a medical or dental
appointment. Sick leave may be granted for health related reasons of an employee or for the
care of an employee’s immediate family members.

Sick Leave – Employee Illness or Injury
Eligible employees may be granted sick leave when they are unable to perform duties because
of 1) illness, injury, pregnancy, childbirth, or related medical conditions or 2) when absent for the
purpose of obtaining health-related services not available outside of regular working hours, such
as medical or dental appointments. Offices and departments may request employees to apply in
advance for sick leave for prearranged doctor’s appointments, whenever possible.

Sick Leave – Employee’s Immediate Family
An eligible employee may be granted sick leave when a member of the employee’s immediate
family is ill or for other health-related reasons, such as a medical or dental appointment, and the
employee’s presence is required.

Immediate Family
Immediate family includes the employee's spouse, children, stepchildren, foster children legally
placed by a State agency, an adult who raised the employee in the absence or death of the
employee’s parents, father, stepfather, mother, stepmother, brother, stepbrother, sister,
stepsister, grandparent, grandchild, parents of the employee's spouse, spouses of the
employee's children, brother of the employee’s spouse, sister of the employee’s spouse, and
grandparent of the employee’s spouse.

Earning Rates for Regular Employees
All regular employees accrue sick leave on a semi-monthly basis at the rate of four hours each
pay period. Sick leave is earned from the first full pay period of employment. There is no
qualifying period for the earning of sick leave and it may be used as it is accrued. The maximum
accrual amount for sick leave is 90 days (720 hours). Regular employees who are scheduled to
work less than 40 hours per week will earn sick leave on a pro-rata basis.

Payment of Unused Sick Leave at Separation


                                                 70
!
                                            TR-0421
Upon separation from employment with the County, an employee who has completed at least
five consecutive years of employment is eligible to be paid for one-half of their available sick
leave hours. The maximum amount that will be paid is 30 days (240 hours).

Sick Leave – Family and Medical Leave (FMLA)
(see Policy No. 7.3.03)
During any period of Family and Medical Leave, eligible employees must use accrued sick leave
and other available leave in accordance with Policy 7.3.03, FMLA.

Request for Physician’s Statement
An employee who is absent on or requests Sick Leave for three or more consecutive workdays
or 24 consecutive work hours must provide the office or department with a physician's statement
indicating the onset and duration of the illness before the office or department may post the third
day or 17th hour as Sick Leave. Employees who do not submit physician's statements in a
timely manner may not be granted sick leave for that period. For absences less than three days,
if a pattern of sick leave abuse is established, the office or department may require the
employee to provide proof of illness, medical or dental appointment.

Inappropriate Use of Sick Leave
In the event that a legitimate need for the use of sick leave cannot be established to the
satisfaction of the office or department, any unauthorized leave time taken shall be deducted
from another available leave account or the employee’s salary should be adjusted for the time
taken if no other leave is available.

Sick Leave Designated as Personal Leave
Employees will earn 40 hours of Personal leave at the beginning of each fiscal year and are
eligible to use up to 40 hours of Sick Leave as Personal Leave every fiscal year. Personal Leave
is taken from the employee’s available sick leave account and is not considered additional
accrued leave.

Personal Leave may be granted to any employee for any reason in accordance with the
established policy by the Elected/Appointed Official or Department Head. Any unused Personal
Leave may be carried over into the next fiscal year but may not exceed a total of 120 hours.
Because Sick Leave must be available in order to utilize any available Personal Leave, it is not
considered additional leave. As such, any unused Personal Leave balances remaining at time of
separation will not be paid to the employee.




                                                71
!
                                           TR-0422
                                      Policy No. 7.4.04

                                  Administrative Leave
Effective Date: January 1, 2007
Revised: May 1, 2009!

In accordance with Texas Local Government Code (LGC) 157.021, in a county with a
population of 355,000 or more, the Commissioners Court may adopt and enforce uniform
rules on the hours of work of department heads, assistants, deputies, and other employees
whose compensation is set or approved by the Court. The intent of this policy is to
administer time off, with pay, for purposes approved by Commissioners Court as listed below.

All regular employees may be granted administrative leave in accordance with this policy.
Each office and department is responsible for developing policies that are consistent with and do
not interfere with County policies and Commissioners' Court orders.

Examples of Administrative Leave include the following:

        1. Situations which require the office/department to immediately remove an employee
           from a work location and before any adverse action has been initiated (this
           includes situations where there is an immediate threat to County property or the
           well-being of the employee, a co-worker, or the public);
        2. During investigations into employee wrongdoing when it is in the best interest of
           the County to have the employee off the job;
        3. Blood donation during a County-wide blood drive;
        4. Brief absences (less than one hour);
        5. Examinations relating to the employee's job;
        6. Work related      conferences,    training   and   development,   and   for
           conventions;
        7. Registration to vote and for voting;
        8. Participation in activities which are encouraged by the County;
        9. An official funeral.




                                                  72
!
                                            TR-0423
Work time designated as Administrative Leave should not be included as hours worked for
the purposes of overtime calculations. Administrative Leave is not intended to extend an
employee's unearned (not accrued) leave. Administrative Leave may not be used by an office
or department to designate a holiday leave or extend holiday leave. Administrative Leave is to
provide for suspension of normal operations of an office or department of the County no
longer than four hours in duration. Any deviation from this policy must be approved by
Commissioners Court.

Termination

Administrative leave may not be used as severance pay nor used as a means to extend an
effective date in cases of employee termination.

Emergency Situations
There may be occasions for employees to be granted leave for reasons directly resulting
from severe weather conditions, emergencies involving facilities, or other unexpected
reasons. In cases where notification has been issued Countywide for employees to arrive at a
specified later time or not to report to work, administrative leave will be used to designate
such absences. In cases where notification has not been issued and employees miss work
without supervisor approval, the employee will have their salary adjusted for the lost time if no
paid time is available.




                                               73
!
                                          TR-0424
                                     Policy No. 7.4.05

                           Bereavement (Funeral Leave)
Effective Date: January 1, 2007
Bexar County provides employees with bereavement leave or funeral leave to be granted in the
occurrence of the death of an employee’s immediate family member. An employee may be
granted Funeral Leave for a period not to exceed three days (24 hours) consecutively
scheduled per occurrence.

    ! An employee who is on an unpaid status is not eligible for Funeral Leave and will remain
      in an unpaid status.

    ! An employee who is on annual leave may be granted Funeral Leave if a death occurs
      during the employee's scheduled vacation.

    ! The office or department may grant additional time off to employees if other appropriate
      leave time is available.

At the discretion of the office or department, an employee may be required to provide proof of
death and/or family relationship.

Immediate Family
Immediate family includes the employee's spouse, children, stepchildren, foster children legally
placed by a State agency, an adult who raised the employee in the absence or death of the
employee’s parents, father, stepfather, mother, stepmother, brother, stepbrother, sister,
stepsister, grandparent, grandchild, parents of the employee's spouse, spouses of the
employee's children, brother of the employee’s spouse, sister of the employee’s spouse, and
grandparent of the employee’s spouse.




                                              74
!
                                          TR-0425
                                        Policy No. 7.4.06

                                       Military Leave
Effective Date: January 1, 2007
Bexar County is committed to providing Military Leave in accordance with the Uniformed
Services Employment and Reemployment Rights Act of 1994 (USERRA).

Reservists
Every employee who is an actively participating reservist of the U.S. Armed Forces or member
of the National Guard is entitled to a leave of absence from duties, without loss of pay, time or
efficiency rating for not more than fifteen (15) working days in any fiscal year, for active duty
service or for training. This does not include activities such as:
    1. Summer training as members of a Reserve Officers’ Corps organization.
    2. Duty with the Temporary Coast Guard Reserve.
    3. Participation in parades organized by a State National Guard.
    4. Training with a State guard or other state military organization
    5. Service with the Civil Air Patrol.
Military leave will be charged only to regular work days. Non-work days, during a period of
military leave do not count against the total allowable military leave.

Extended Active Duty Military Leave
Employees who are placed on extended active duty with the U.S. Armed Forces or the National
Guard shall be placed on a leave without pay status in a manner consistent with USERRA. The
office or department can apply the employee’s vacation leave, FLSA, compensatory, or
discretionary time for pay during this time at the request of the employee. Employees shall
present active duty orders with any request for such leave. An employee on Extended Active
Duty Military Leave shall not accrue sick or vacation leave or other benefits, but the period of
active duty shall represent continuous service so long as the military service conforms to
provisions as specified by the Veterans' Reemployment Act.

Return to Employment
An employee who has Veterans' reemployment rights shall be returned to the former position
held or a comparable position at a comparable rate of pay, contingent upon the availability of
funds, unless circumstances make it impossible or unreasonable to do so. An office or
department so affected will be able to hire temporary employees or move a current employee
into the position for a temporary time period to fill those positions during the absence.


                                                75
!
                                            TR-0426
                                      Policy No. 7.4.07

                           Jury and Witness Duty Leave
Effective Date: January 1, 2007
Offices and departments shall grant an employee’s request for leave for jury duty and witness
duty under the following circumstances:

    1. The employee is appointed to serve on a grand jury or required by court order to appear
       as a prospective juror in a federal, state, county, or municipal court on a day and during
       the hours that the employee is normally scheduled to work; or
    2. The employee is required by subpoena or court order to appear as a prospective witness
       in a federal, state, county, or municipal court on a day and during the hours that the
       employee is normally scheduled to work.

Offices and departments shall verify and obtain a copy of the employee’s summons to appear
as a potential juror or a copy of the employee’s subpoena to appear as a potential witness. An
employee serving for Jury or Witness Duty will only be compensated for up to eight hours per
day.

Return to Work
An employee released early from jury duty or witness duty must return to work for the remainder
of the day. The time the employee spends driving from the courthouse or other location directly
to their worksite is compensated as Jury or Witness Duty. Any employee who does not return to
work as required shall have their leave accounts or pay adjusted for the amount of time absent
from work.

Witness Regarding Official Acts
Employees of the County who provide testimony in connection with the performance of an
official act shall count the time spent as Hours Actually Worked and may not receive any form of
compensation from any source other than the County for their services. Funds received from
outside sources for those services shall be turned in to the office or department for appropriate
deposit with the County. Refusal to do so may result in adverse disciplinary action.




                                               76
!
                                          TR-0427
                                     Policy No. 7.4.08

                               Unauthorized Absence
Effective Date: January 1, 2007

An unauthorized absence from work is an absence that is not approved. An employee will
receive no pay nor will the employee’s leave account be credited during any period of
unauthorized absence. The office or department may excuse an absence with appropriate
adjustments to pay and credits of leave time upon receiving adequate documentation of the
circumstances surrounding the employee’s unauthorized absence.

An employee who takes unauthorized leave will be subject to disciplinary action, which may
include termination.

Any unauthorized leave that continues for three consecutive work days will be considered an
automatic resignation. When that occurs, the office or department shall send written notice of
automatic resignation to the last known address of the employee on file.




                                             77
!
                                         TR-0428
                                      Policy No. 7.4.09

                                    County Holidays
Effective Date: January 1, 2007


Bexar County Commissioners Court grants time off from work with pay for each holiday.
Designated holidays which fall on a Saturday will normally be observed on Friday and
designated holidays which fall on a Sunday will normally be observed on Monday. The annual
Holiday Calendar is approved as part of the Budget process and can found in the Budget
Manual each year and on the County Intranet site.

Twelve (12) holidays are normally designated each year and typically include:

       New Year’s Day                                      Independence Day
       Martin Luther King Day                              Labor Day
       President’s Day                                     Veteran’s Day
       Good Friday                                         Thanksgiving and following Friday
       Battle of Flowers                                   Christmas Day
       Memorial Day

Employees in positions required to maintain a 24-hour operation (shift work) will be credited for
eight hours of holiday time regardless of whether or not they are actually scheduled to work on
the holiday.

Employees shall not be paid for holidays occurring during a leave of absence without pay.
Employees paid on an hourly basis are not entitled to holiday pay. Holidays occurring during
paid absences shall not be charged against any leave account.
!




                                               78
!
                                          TR-0429
                                       Policy No. 7.4.10

                                      Sick Leave Pool
Effective Date: January 1, 2007

Bexar County has established a Sick Leave Pool pursuant to Texas Local Government Code,
Chapter 157. The Sick Leave Pool program provides a source of additional paid leave to an
employee if a catastrophic illness or injury forces an employee to exhaust all earned leave time
and go into a non-pay status.

Catastrophic Illness or Injury
A catastrophic illness or injury is defined as a severe condition or combination of conditions
affecting the mental or physical health of the employee which has resulted in a life threatening
condition and/or has had a major impact on life functions. Such life-functions shall include, but
are not limited to, the loss of physical senses, the loss of physiological processes, or the loss of
limb.

Types of catastrophic illnesses or injuries may include surgery to remove kidney/lung,
emergency cardiac surgery, amputation of a limb, transplant surgery and cancer.

Eligibility for Leave Request
Requests for leave will be considered on a first-come, first-served basis. In order for an
employee to be considered eligible to receive leave from the Pool, a request for leave must be
made by a regular employee with a qualifying illness or injury who meets all of the following
criteria:
    ! The requesting employee must have donated a minimum of eight hours to the pool
      within 12 months preceding the date of the request;
    ! The employee must be out of work for thirty days due to a catastrophic illness or injury;
    ! The employee may not have any accrued paid leave available, including time accrued
      while participating in the Sick Leave Pool;
    ! The employee must be continuously employed with Bexar County for at least 12 months;
    ! The employee’s catastrophic illness or injury may not be as a result of activity that is in
      the course of employment with Bexar County or from any other employment; and

    ! The employee must not be receiving Worker’s Compensation benefits.




                                                79
!
                                            TR-0430
Procedures for Leave Requests
Employee Responsibility
    1. To request leave from the Pool, an employee (or their representative) must complete the
       County Sick Leave Pool Leave form and turn it in to Human Resources.
    2. An employee must obtain a Medical Certification of Catastrophic Illness or Injury from a
       medical care provider. The forms are available from Human Resources. If a current
       medical certification has been submitted for purposes of Family and Medical Leave and
       it covers the period of requested Pool leave, a copy of that certification may be used.

Supervisor Responsibility

    1. Offices and departments must verify eligibility by signing a Bexar County Sick Leave
       Pool Contribution form that has been completed and signed by the employee.
Sick Leave Pool Administrator
    1. The Sick Leave Pool Administrator will notify the employee in writing if the request for
       Pool leave has been approved or denied, and a copy will be sent to the office or
       department.
    2. The Sick Leave Pool Administrator will process all requests for leave within five days
       from the time they are received.
    3. If a request is denied, the reason(s) for denying the request will be included in the
       notification sent to the employee with a copy sent to the office or department.

Disbursements
Any annual and sick leave contributed to the County Sick Leave Pool becomes the property of
the County and can only be withdrawn by eligible employees as defined by this policy.

The maximum amount of Pool leave that can be disbursed to and used by an employee in one
fiscal year shall not exceed 720 hours. However, at no time may an employee be granted more
than one-third of the balance of hours in the Pool at the time of the request. An employee may
request to use the Pool for each catastrophic illness until the employee uses the maximum
amount of 720 for the fiscal year.

Any unused Pool leave disbursed to the employee will revert to the Pool under any of the
following conditions:

    ! The employee returns to work in a full-duty, light-duty or modified duty status;
    ! The employee is no longer disabled;
    ! The employee resigns or otherwise terminates employment, including retirement; or
    ! The employee is deceased.



                                               80
!
                                           TR-0431
Under no circumstances will disbursed sick leave be eligible for monetary pay out if an
employee who has been awarded leave from the Pool is unable to use the disbursed sick leave.
The estate of a deceased employee is not entitled to payment for unused sick leave acquired by
that employee from the sick leave pool.

Contributions to the Pool
Any regular employee is eligible to donate leave to the Sick Leave Pool. Donations can only be
made to the Pool and cannot be made to a specific employee.
    ! Donations can be made by filling out and turning in to Human Resources the County
      Sick Leave Pool Leave form for contributions.
    ! An employee may contribute up to five business days or forty (40) hours of accrued
      annual or sick leave to the Pool each fiscal year, in increments of eight hours.
    ! Contributions must be submitted to the Sick Leave Pool Administrator in Human
      Resources within ten business days from the date of the employee’s signature.
    ! A separating employee may donate sick and vacation leave to the Pool in any amount
      as long as the contribution does not exceed the forty hour maximum for the fiscal year
      and the contribution is received by the Sick Leave Pool Administrator within ten business
      days from the date the employee signed their contribution form.
    ! Once a contribution is approved, the Sick Leave Pool Administrator will notify the office
      or department to ensure that the employee’s appropriate account is deducted for the
      amount of the contribution and will ensure that the Sick Leave Pool is credited with the
      contribution.
    ! Contributions placed in the system by the Sick Leave Pool Administrator may not be
      rescinded.




                                              81
!
                                          TR-0432
                                         !

         BEXAR COUNTY DEPARTMENT OF HUMAN RESOURCES

                     Employee Conduct Policies


7.5.01              General Conduct

7.5.02              Sexual Harassment

7.5.03              Drug and Alcohol-Free Workplace

7.5.04              Confidentiality

7.5.05              Political Activity

7.5.06              Use of Government Property




                                      82
!
                                 TR-0433
                                      Policy No. 7.5.01

                                    General Conduct
Effective Date: January 1, 2007

In order to maintain the confidence and respect of its citizens, Bexar County offices and
departments should develop, maintain and communicate clear standards of conduct for their
own office or department. Office and department specific standards for conduct must at least
include information from this Chapter and any Government legal statutes that may relate to their
operation.

Ready, Willing, and Able to Work
Bexar County expects all employees to be ready, willing, and able to work. If an office or
department determines that an employee is not ready, willing, and able to work, the employee
may be asked to leave work for up to the remainder of the workday and the appropriate leave
will be charged, excluding Administrative Leave. If leave is not available, the employee will be
placed on leave without pay status. This type of action is not a disciplinary action. However,
disciplinary action may be taken against an employee who repeatedly fails to appear ready,
willing, and able to work.

Dress Code
Employees shall dress with emphasis on professionalism, neatness and safety. An appropriate
image shall include good grooming and hygiene with attire properly reflecting the type of work in
which the employee regularly engages. Each office and department should adopt a standard for
dress code. The dress code shall be distributed and communicated to each employee.

Gifts, Entertainment, Financial Interests and Favors
Employees are prohibited from soliciting or accepting, directly or indirectly, any gift, favor,
entertainment, loan or any type of monetary value from a person who has, or is seeking to
obtain, contractual or other business or financial relations with the County or where official
duties of the County will affect that person’s business. Each office and department is
responsible for developing a system for disclosing conflicts or apparent conflicts of interest. An
employee may not receive any salary or anything of monetary value from a private source as
pay for their services to the County.




                                               83
!
                                           TR-0434
Office Donations
Managers may not force employees or make them feel obligated to contribute or make
donations to any fund or collection. The Elected Official or Department Head must first be
notified and approve any office collection.

Outside Employment Policy
County employees are permitted to hold secondary non-County employment; however,
managers must obtain the duties and details of the outside job, including the name and address
of the employer from the employee. Offices and departments shall evaluate the duties of the
outside employment and determine if
there is a conflict that would prevent the employee from holding both positions. All outside
employment, including self-employment, must be approved by an office or department manager
in writing. It is the responsibility of each office and to maintain all records regarding outside
employment.

Gambling, Betting and Lotteries
Employees are prohibited from participating while on County-owned or leased property or while
on duty for the County, in any gambling activity including the operation of a gambling device, in
conducting a lottery or pool, in a game for money or property, or in selling or purchasing a
numbers slip or ticket.




                                               84
!
                                          TR-0435
                                       Policy No. 7.5.02

                                    Sexual Harassment
Effective Date: January 1, 2007
It is the policy of the County and the responsibility of every manager and supervisor to provide
and maintain a work environment that is free of sexual harassment, sexual exploitation,
intimidation and retaliation from reports of sexual harassment. This harassment-free protection
applies to all persons employed by the County or working as a volunteer in the County. Sexual
harassment is a form of sex discrimination and is a violation of Federal Law Section 703 of Title
VII of the Civil Rights Act of 1964 (as amended). “Sexual Harassment” is defined as unwelcome
sexual advances, requests for sexual favors or other physical or verbal conduct of a sexual
nature,
    1. that creates a hostile, intimidating or offensive working environment;
    2. the submission to which is made either implicitly or explicitly a term or condition of a
       person’s employment; or
    3. The submission to, or rejection of which is used as a basis for an employment decision
       affecting the harassed employee.
It is illegal and against County policy for any employee to sexually harass another employee or
to create a hostile working environment by either committing or encouraging:
    1. physical assaults on another employee; or
    2. intentional physical contact that is sexual in nature, including but not limited to, touching,
       pinching, patting or brushing up against another employee’s body; or
    3. unwanted sexual advances, propositions or sexual comments, including gestures, jokes
       or comments made in the presence of any employee who has indicated in any way that
       such conduct in his or her presence is unwelcome; or
    4. posting or displaying pictures, posters, calendars, graffiti, objects or other materials that
       are sexual in nature or pornographic.
Actions that arise out of a personal or social relationship and that are not intended to have a
discriminatory employment effect might not be viewed as sexual harassment.

Procedures for Reporting an Incident
Employees filing a sexual harassment claim are required by federal law to report the incident no
later than 180 days after the alleged incident occurred. Bexar County highly encourages
employees to report any claim of sexual harassment immediately.
    1. If an employee is either subjected to or witnesses sexual harassment, the employee
       should notify their immediate supervisor or the Human Resources Division as soon as


                                                 85
!
                                            TR-0436
       possible. Supervisors will not disregard any complaint of sexual harassment. All claims
       of harassment shall remain confidential in compliance with State and Federal laws.
    2. If the employee’s immediate supervisor is the source of the alleged harassment, the
       employee should report the claim directly to the next level of supervision or may report it
       to the Human Resources Division.
The supervisor receiving the claim is responsible for immediately reporting it to the next level of
supervision and may also report it to the Human Resources Division. The Human Resources
Division is available at any stage of the process to receive complaints of sexual harassment.
The incident must be reported even if the employee does not want action taken

Investigation and Findings Procedures
The Human Resources staff will investigate all claims and reports of sexual harassment
immediately and present their findings to the office or department from which the complaint was
made and to the District Attorney’s Office. The Elected Official or Department Head, with
consultation from the District Attorney’s Office will determine the appropriate action, including
disciplinary action. The parties directly involved in the sexual harassment claim must be notified
of the final outcome.

While the County cannot control the actions of outside parties, such as County vendors or
patrons, employees who believe they have witnessed or been the subject of discrimination by
an outside party, including sexual harassment or retaliation, must report the alleged act(s) as
required by this policy.

All sexual harassment cases are taken very seriously. An employee who knowingly files a false
sexual harassment complaint is subject to discipline, up to and including termination.




                                                86
!
                                            TR-0437
                                      Policy No. 7.5.03

                        Drug and Alcohol-Free Workplace
Effective Date: January 1, 2007
Bexar County is committed to ensuring the health, safety, well-being and satisfactory work
performance of all employees. The use, exchange or presence of alcohol, illegal drugs, and the
misuse of legal drugs by County employees in any County facility, work site or County vehicle is
prohibited.

Employees are required to refrain from:
           !    the unlawful use, manufacture, procurement, distribution, sale, and dispensing of
               illegal or legal drugs
           !    the misuse of legal drugs while on duty and for a sufficient time prior to the
               performance of duty so that none of the effects of the misuse of legal drugs
               remain during job performance
           !   the use of alcohol while on duty and for a sufficient time prior to the performance
               of duty so that none of the effects of the use of alcohol remain during job
               performance
           !    the misuse of substances and materials available in the workplace that may
               result in physical or mental impairment

Mandatory Drug Testing for Safety-Sensitive Positions
Mandatory drug testing is required for all employees in safety-sensitive positions, as identified
on the position description, as follows:

    1. Random Testing. All employees in safety-sensitive positions are subject to controlled
       substance and alcohol testing on a random basis. The office/department is responsible
       for scheduling random tests so that safety sensitive employees will have an equal
       chance of being selected each time a random selection is made.

    2. Post-Accident Testing. A controlled substance test and an alcohol concentration test
       are required after an accident. An “accident” is defined as a County employee operating
       a County motor vehicle which involves any one of the 7.5.03 Drug 2 Free Workplace
       following:



       a) A fatality.
       b) Injury requiring medical treatment within two hours.

                                               87
!
                                           TR-0438
       c) Property damage to a vehicle requiring it to be towed.
       d) Property damage estimated to be equal or greater than $500.
       e) A violation of federal or state law, city ordinance or County rule.


Employees who are seriously injured and unable to provide a specimen at the time of the
accident, or who are otherwise unable to comply with controlled substance and alcohol
concentration testing, shall provide the necessary authorization for the office/department to
obtain medical records, law enforcement reports and other documents that may indicate the
presence of controlled substances or alcohol concentration.

Removal from Duty
Employees shall be placed on administrative leave and not allowed to remain on duty in a
safety-sensitive position if that employee found to use, manufacture, distribute, procure, sell,
dispense or possess illegal drugs or is found to use alcohol when its effects will remain during
job performance.

Return to Duty
If an employee’s test results are found to be negative, the employee shall return to duty in a
sensitive position if it is determined that this action would not pose a danger to public health or
safety. Following the return to work, the employee will be subject to at least six unannounced
tests over the next 12 months and unannounced tests may continue for not more than 60
months following the return to work.

Testing Based on Reasonable Cause
A controlled substance test and an alcohol concentration test are required if there is reasonable
cause to believe an employee is under the influence of drugs or alcohol. “Reasonable cause”
exists when an employee exhibits behavior which suggests impairment from drug or alcohol use
or when job performance or safety is affected.
    ! Offices and departments shall place in writing their observations and any other
      supporting documentation for their reasonable cause.
    ! Offices and departments shall refer such an employee to an authorized testing facility.

Refusal to Test
Employees who refuse to submit to drug and alcohol testing will be subject to disciplinary action
up to and including termination. Employees who refuse to Free Workplace submit to post-
accident drug and alcohol testing after being involved in a fatal accident will be disqualified from
driving a County vehicle for one year and subject to disciplinary action up to and including
termination.



                                                88
!
                                            TR-0439
A “refusal” by an employee to submit to a controlled substance and alcohol test includes any of
the following:


    1. Refusal to take the test.
    2.   Inability to provide sufficient quantities of breath or urine to be tested without a valid
         medical explanation.
    3. Tampering with or attempting to adulterate the specimen or collection procedure.
    4. Not reporting to the collection site in the time allotted.
    5. Leaving the scene of an accident without a valid reason before the tests has been
       conducted.

Testing Facilities
If an employee is required to submit to drug and alcohol testing, testing will occur at facilities
authorized by Commissioners Court. Offices/departments should contact Human Resources for
a list of current testing facilities authorized by Commissioners Court.

Whenever available, Bexar County will accept the results from drug and alcohol tests conducted
by law enforcement officers pursuant to the Texas Penal Code and Texas Code of Criminal
Procedure.

Notification to Supervisor of Conviction
An employee convicted of a violation of a criminal statute relating to illegal drugs or alcohol shall
notify their office/department no later than five days after the conviction.

Reporting Requirements to Outside Agencies
Positive drug and alcohol testing may be reported to outside agencies and licensing authorities
as required by law.




                                                  89
!
                                             TR-0440
                                       Policy No. 7.5.04

                                      Confidentiality
Effective Date: January 1, 2007

All information concerning County business must be held in strict confidence and must not be
discussed with others on or off the job except for purposes of necessary County business. An
employee is prohibited from directly or indirectly using or allowing the use of official information
obtained through or in connection with their position in the County for the purpose of furthering a
private interest.
!




                                                90
!
                                            TR-0441
                                       Policy No. 7.5.05

                                     Political Activity
Effective Date: January 1, 2007

Bexar County employees are encouraged to vote during elections for the person or party of their
choice. No employee shall be required to support, work for, make financial contribution to, or
otherwise do campaign work for any candidate for political office.

Employees may voluntarily participate in political activities provided that it is a voluntary action
on their part and they do not engage in such activities while on duty, in uniform, or while using
County property.

No employee may be discharged, demoted, denied promotion, transferred or subjected to any
type of personnel action because they did or did not participate in political activities.




                                                91
!
                                            TR-0442
                                     Policy No. 7.5.06

                           Use of Government Property
Effective Date: January 1, 2007


County property of any kind, including property leased to the County, is prohibited for use for
unofficial County business. All employees have the duty to protect and conserve government
property, including equipment, supplies and other property entrusted or issued to them. Policies
regarding the use of technology equipment such as desktop computers, laptops and cellular
phones can be requested through the Bexar County Information Services Department or
Administrative Policy 5.4.

Employees shall not participate in the bidding of County equipment sales, unless required by
the employee’s position.




                                              92
!
                                          TR-0443
                                         !

         BEXAR COUNTY DEPARTMENT OF HUMAN RESOURCES

              Civil Service Commission Rules and Regulations
!

7.6.01                 Introduction

7.6.02                 Application of Civil Services Rules

7.6.03                 Office and Department Policies

7.6.04                 Criteria for Declaring a Position Sensitive and Exempt

7.6.05                 Changes in Civil Service Status

7.6.06                 Probation Periods

7.6.07                 Posting Requirements for Vacancies

7.6.08                 Certification of Position Descriptions

7.6.09                 Reasons for Discipline

7.6.10                 Progressive Discipline

7.6.11                 Disciplinary Actions

7.6.12                 Investigative Administrative Leave

7.6.13                 Personal Grievances

7.6.14                 Suspension, Demotion, Termination - Appeal and Hearing

7.6.15                 Fitness for Duty Evaluation




               Adopted March 15, 2007; Effective March 16, 2007
              Revised: Adopted May 24, 2012; Effective June 8, 2012




                                       93
!
                                   TR-0444
                                      Policy No. 7.6.01

                                       Introduction
Effective Date: March 16, 2007
Revised: Adopted May 24, 2012
         Effective June 8, 2012

Civil Service Commission


Chapter 7.6 contains the Rules and Regulations of the Bexar County Civil Service Commission
(“the Civil Service Rules and Regulations”). The Bexar County Civil Service Commission (“the
Commission”) was established September 15, 1971 pursuant to chapter 158 of the Texas Local
Government Code for the purpose of developing and enforcing rules regarding the selection and
employment of Bexar County employees.

The Civil Service Rules and Regulations apply to employees of all Bexar County offices and
departments that are not specifically excluded by statute or by the Commission. The Civil
Service Rules and Regulations shall apply from the time of its adoption in all instances in which
the Commission has jurisdiction. Any changes, deletions or additions to the Civil Service Rules
and Regulations may be made by the Commission in accordance with its rule-changing
provisions. The Commission is responsible for interpreting its rules consistent with applicable
law.

The Civil Service Rules and Regulations will be available to all employees on the Bexar County
Intranet and Internet, and a printed copy of the Rules and Regulations will be maintained by
Human Resources.

Change of Rules
These rules may be amended, repealed or supplemented by the Commission at any time and
new rules may be adopted. Notice of such action shall be issued ten (10) business days prior to
any action by the Commission to amend, repeal, or supplement any of these rules or to adopt
new rules. The notice will include the time and place for the public hearing on the proposed
actions. Copies of the notice and of the proposed changes or new rules shall be posted in
Human Resources, and elsewhere as the Commission deems advisable. Copies of the notice
and proposed actions shall be forwarded to County offices or departments, associations/unions
upon request, and made available to the public for inspection upon request.

The Commission, after public hearing, may take action on the proposed changes or new rules
and such changes or new rules may be adopted by a majority vote. The Commission has the
discretion to adopt new rules and proposed amendments, postpone adoption until further review
and/or changes, or decline to add or amend rules.

All rules and amendments adopted shall become effective the next business day following
approval by the Commission.



                                               94
!
                                          TR-0445
!

                                     Policy No. 7.6.02

            Application of Civil Service Rules and Regulations
Effective Date: March 16, 2007
Revised: Adopted May 24, 2012
         Effective June 8, 2012
The rules and regulations in this Chapter are established pursuant to Chapter 158 of the Texas
Local Government Code and apply to all County employees who are designated by state law
with civil service status.

While the Civil Service Rules and Regulations do not apply to employees in positions that are
not covered by state law or positions specifically excluded by the Commission, these rules may
serve as guidelines in developing individual discipline and conduct policies and procedures.

Coverage for Deputy Constables. Deputy Constables are covered under these Rules and
Regulations.
Temporary positions. Employees filling temporary positions within the County do not obtain
civil service status.

Positions Not Covered By Law
The following employees are not covered under the Civil Service Commission, pursuant to
Chapter 158 of the Texas Local Government Code:

Employees of the Criminal District Attorney’s Office
The Official Shorthand Reporter of a court
Elected or appointed officer under the constitution
Employees of the Bexar County Auditor’s Office
Employees of the Juvenile Probation Department

The following employees are also not covered by law under the Civil Service Commission

Employees of the Central Jury Office
Employees of the Civil District Court Administration
Employees of the Criminal District Court Administration
Employees of the Juvenile District Court Administration
Employees of the County Courts-at-Law District Court Administration




                                             95
!
                                         TR-0446
Positions Excluded by Civil Service
A number of positions have been declared sensitive by Commissioners Court and thereafter
excluded from Civil Service coverage by the Commission. Complete listings of these positions
will be maintained by the Civil Service Director and are available at Human Resources.




                                            96
!
                                        TR-0447
                                      Policy No. 7.6.03

                          Office and Department Policies
Effective March 16, 2007

The Commission recognizes that offices and departments may need to supplement the Civil
Service Rules and Regulations with more specific policies and procedures for each individual
office or department. The office or department covered by civil service must prepare and submit
the proposed department policies and procedures to the Commission for review and approval to
assure that they do not conflict with any established rules or regulations of the Commission. The
office or department policies and procedures are effective only after approval by the
Commission during open session in accordance with the Texas Open Meeting Act.

After Commission approval, each office or department shall furnish each employee a copy of
the appropriate approved policies and procedures. The appropriate approved policies and
procedures shall also be provided to each new employee.

The Commission requires that office or department policies and procedures include notice that a
violation of the policies and procedures by an employee may be cause for appropriate
disciplinary action, and that any disciplinary action taken may be in addition to any penalties
prescribed by law.




                                               97
!
                                          TR-0448
!

                                                                Policy No. 7.6.04

                                                  Sensitive and Excluded Positions
Effective Date: March 16, 2007
Revised: Adopted May 24, 2012;
        Effective June 8, 2012
An office or department may seek to declare a position sensitive and then have the position
excluded from civil service coverage. This requires the following two-step process:

       1. Commissioners Court and the County Manager may declare a position sensitive.
          Therefore, the office or department must first provide to Commissioners Court or to the
          County Manager a request to designate a position sensitive along with supporting written
          justification based on the applicable criteria as outlined below.

       2. If approved by Commissioners Court or the County Manager, the office or department
          must then present their request to the Commission for approval to exclude the sensitive
          position from civil service coverage, citing the applicable criteria as outlined below.

Criteria for Declaring a Position Sensitive
Commissioners Court1 has adopted the following criteria for considering whether a position
should be declared sensitive:

       1. The position reports directly to a board, elected or appointed official, or department
          head.
       2. The position acts autonomously and operates on a regular basis with a minimum of
          supervision, based on direction from a board, elected or appointed official, or department
          head.
       3. The position is responsible for a division within a department or a department within an
          office.
       4. Discretion in decision-making is vital on a regular and constant basis.

       5. The board, elected/appointed official or department head holds this position to a higher
          level of trust and confidentiality because of the involvement in various aspects of their
          administration, including but not limited to: policy development and implementation,
          delivery of service to the citizens of Bexar County or long range vision and planning.




!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
1
 !The!Criteria!for!Declaring!a!Position!sensitive!and!excluded!from!Civil!Service!was!adopted!by!the!Bexar!County!
Civil!Service!Commission!on!April!30,!2001!and!by!Commissioners!Court!on!January!29,!2002.!

                                                                       98
!
                                                                   TR-0449
Positions Typically Qualified To Be Excluded From Civil Service
The Commission has typically identified Executive and Manager Positions with the following job
duties to be excluded:

Executive
    ! Reports directly to elected or appointed official(s) or a board.
    ! May lead an office or department with multiple divisions.
    ! Develops strategies and long range plans.
    ! Sets policies and administers resources.
    ! Executives in Bexar County who assist elected or appointed officials in shaping the
      County’s vision and mission.
    ! Executives who are responsible to the elected or appointed official for carrying out the
      office or department’s overall strategic vision and mission.

Manager
    ! Reports to an Executive, not in an administrative capacity.
    ! Responsible for a division or a department within an office.
    ! Discretion in decision making.
    ! High level of resources responsibility.
    ! Managers in Bexar County reporting directly to the executive and responsible for
      developing and implementing specific programs consistent with County and
      departmental strategies.
    ! Managers whose responsibility is to ensure that operations are consistent with the
      strategic direction of the County and the office or department.




                                              99
!
                                          TR-0450
                                     Policy No. 7.6.05

                          Change in Civil Service Status
Effective Date: March 16, 2007
Revised: Adopted May 24, 2012
         Effective June 8, 2012

Retaining Civil Service Status
If a current employee with civil service status voluntarily remains in a position that has been
changed from covered under civil service to exclude from civil service, pursuant to Policy No.
7.6.04, Sensitive and Excluded Positions, the employee retains civil service status in the
excluded position.

Accepting a Non-Covered or Excluded Position
If an employee with civil service status voluntarily changes positions and accepts a non-covered
or excluded position, the employee does not retain civil service coverage in the non-covered or
excluded position. For example, when an employee with civil service status accepts a position in
the Auditor’s office, an office not covered by civil service, the employee does not retain civil
service status.

For a complete listing of non-covered offices and departments, and non-covered or excluded
positions, please refer to Policy No. 7.06.02, Application of Civil Service Rules or contact
Human Resources.




!!




                                              100
!
                                          TR-0451
                                     Policy No. 7.6.06

                                   Probation Periods
                                                !

Effective Date: March 16, 2007
All new and re-employed regular employees are placed on probationary status for six (6)
months, except law enforcement employees who serve a one year probationary period. Time
spent as a temporary employee does not fulfill the probation requirements. During the probation
period, the office or department has a right to terminate employment at any time for any reason
that does not violate public policy. There is no right to appeal.

An employee who is promoted during the probation period is continued on probation for the
remainder of probation period. No new probation period is required if one is completed before
the promotion.

Voluntary Transfer

An employee who voluntarily transfers from one office or department to another serves an initial
six months’ probation in the new office or department. Involuntarily transfers or transfers for
business needs are not subject to additional probation periods.




                                              101
!
                                          TR-0452
                                        Policy No. 7.6.07

                        Posting Requirements for Vacancies
!

Effective Date: March 16, 2007
Revised: Adopted May 24, 2012
         Effective June 8, 2012
The office or department may recruit internally within the office or department or choose to
recruit outside the office or department. If the position is filled through an internal transfer, no
posting is required. For all other manners of filling a vacancy, posting is requires either internally
or externally.

Internal Posting Procedures
Internal postings are done by the office or department for a minimum of three (3) business days.
The posting should include the position description, any special requirements or preferred
qualifications and where applications are being received. Applicants must meet the minimum job
requirements of the posted position.

External Posting Procedures
A vacancy that the office or department chooses to recruit for externally must be posted for a
minimum of five (5) business days by the Commission. All position postings should include the
position description as well as special requirements or preferred qualifications.

The office or department should complete and submit the Job Announcement Request Form to
Human Resources for posting. Posting requests will be processed three (3) business days.

The vacancy will be posted on the Bexar County website for a minimum of five (5) business
days unless the office or department requests an additional period.

A position may be posted “Open until Filled” at the request of the office or department. The
office or department should notify Human Resources as soon as possible when the posting
should be removed from the web site.

Once the posting has closed all applications for applicants who have passed all the required
screening test will be forwarded to the hiring office or department. Once a list of candidates has
been selected for further review and/or for interviews, the hiring office or department will forward
that list to the Civil Service Director. The Civil Service Director will certify that the final
candidates meet the minimum qualifications for the position being filled and inform the hiring
office/department in five (5) business days.




                                                 102
!
                                             TR-0453
Upon receipt of certification of eligible candidates, the hiring office or department should
proceed through a competitive process to select a candidate who is best- suited for the position.

Testing
Any required testing identified on the position description such as typing tests and logic tests will
be administered through the Commission or through the Texas Workforce Commission.

Logic Test
Only those applicants that meet the qualifying score of 70 on the Bexar County logic test will be
sent to the office or department. The logic tests are valid for one (1) year from the date of the
test for external applicants.

Typing Test
Only those applicants that meet the required typing test score for the position will be sent to the
office or department. The typing test scores for external candidates are valid for one (1) year
from the test and for three (3) years for internal candidates.

!




                                                103
!
                                            TR-0454
                                     Policy No. 7.6.08

                     Certification of Position Descriptions
!

Effective Date: March 16, 2007
Revised: Adopted May 24, 2012
         Effective June 8, 2012


New position descriptions or changes to existing position descriptions require approval by the
Office of the County Manager and certification by the Commission. See guidelines set out in
Human Resources Policy 7.2.04 Position Descriptions.

!




                                             104
!
                                         TR-0455
                                          Policy No. 7.6.09

                                    Reasons for Discipline
Effective Date: March 16, 2007
In addition to violation of office or department policies and procedures, an office or department
many take disciplinary action against an employee if it is determined that the employee has
committed any of the following violations, to include but not be limited to:

    a.   Poor attendance - excessive absences and/or tardiness.
    b.   Insubordination – unwilling to follow orders of a supervisor or higher level of authority.
    c.   Dishonesty – characterized by a lack of trust, honesty, or truthfulness.
    d.   Failure to provide notice of absence.
    e.   Misuse of leave.
    f.   Unauthorized absence – absence from duty which is not authorized or for which a
         request for leave has been denied.
    g.   Fighting or otherwise disrupting relations between employees during normal duty hours.
    h.   Failure to accept a transfer, either lateral or to an uncovered position, failure to report to
         a different duty location or failure to report to a different position for rotation of job duties.
         Failing to report to or choosing not to accept a new assignment may result in
         termination.
    i.   Failure to perform the job requirements.
    j.   Being in possession and/or under the influence of intoxicating beverages or substances
         or illegal controlled substances while on duty.
    k.   Sexual harassment.
    l.   Poor job performance.
    m.   Physical or verbal abuse of fellow employees, supervisors or the public.
    n.   Fraud or misrepresentation in the selection process, discovered within five years. If the
         employee is not qualified or not suitable for the position, the Commission may direct the
         removal of the employee on the basis of intentional fraud misrepresentation.
    o.   Perjury.
    p.   Violation of any statute, Civil Service Rule or Regulation, or any duty authorized office
         department rule or policy.
    q.   Knowingly creating and submitting false and/or slanderous reports and/or gossip
         regarding fellow employees, supervisors or subordinates.
    r.   Conduct or actions that seriously impair the employee’s job effectiveness.
    s.   Conduct which is detrimental to or has an adverse effect on the office or department.




                                                    105
!
                                               TR-0456
    t.  Failure to obtain and maintain any position qualifications, licenses or certifications
        required by the employee’s position description.
    u. Exhaustion of leave in excess of the allowable maximum period authorized by federal,
        state, county or local laws and rules.
    v. Conviction of a felony offense, class B or above misdemeanor, or any crime involving
        moral turpitude which relate to job functions.
    w. Failure to satisfactorily complete, obtain or maintain the required physical and/or
        psychological fitness for duty test.
    x. Solicitation or acceptance, directly or indirectly, of any gift, favor, entertainment loan or
        other thing which has monetary value in exchange for some action of the employee in
        the employee’s official duties for the County. This includes solicitation between
        employees for gifts for superiors.
    y. Accepting gifts from contractors, vendors or other persons who are employed by
        persons/entities who are dealing with or attempting to deal with the County. These rules
        do not apply to calendars and similar articles that bear the donor’s advertising.
    z. Outside employment that conflicts with an employee’s duties for the County. An
        employee shall not receive additional compensation from a source other than the County
        for work performed for the County. An employee may not conduct outside employment
        on County time. Further, an employee shall not utilize sick leave in order to appear for
        outside employment. All outside employment will be approved according to each office
        or department’s rules.
    aa. Financial interests that conflict with an employee’s employment with the County.
    bb. Misuse or allowing the misuse of County property, directly or indirectly.
    cc. Release of confidential information or misuse of information obtained through
        employment with the County.
    dd. Gambling or betting while on County time.
    ee. Failure to maintain current address and/or telephone number with the office or
        department.
    ff. Forcing co-workers to donate to an office fund or collection.
    gg. Conduct that occurs off duty that negates the effectiveness of the employee or the office
        or department.
    hh. Bidding on County equipment sales, unless required by the employee’s position.




                                                106
!
                                            TR-0457
                                       Policy No. 7.6.10

                                 Progressive Discipline
Effective Date: March 16, 2007
Revised: Adopted May 24, 2012
         Effective June 8, 2012
Bexar County subscribes to a policy of systematic progressive discipline, when possible, to
permit an employee who violates policies or exhibits unsatisfactory job performance an
opportunity to comply with office or department requirements and correct his or her actions.

Bexar County employees are expected to conduct themselves responsibly and with propriety in
their work and are expected to abide by all policies and regulations of the County. To enable
them to do this, each office or department should develop clear and reasonable policies and
performance expectations, investigate the circumstances of apparent policy or rule violations or
unsatisfactory performance before taking disciplinary action, and ensure that prompt, consistent
disciplinary action is administered.

No disciplinary action may be taken against an employee based on race, color, sex, national
origin, age, disability, religion, political affiliation/association or for any other discriminatory
reason.

Levels of Disciplinary Action
Each office or department has the authority and responsibility to take disciplinary actions
against an employee for cause misconduct or for poor work performance. The levels of
disciplinary action include:

    1.    Oral Counseling

    2.    Written Reprimand

    3.    Suspension

    4.    Demotion

    5.    Termination

In determining the level of discipline to impose, the office or department should consider factors
that it deems relevant on a case-by-case basis, including but not limited to the following:

    1.    The seriousness of the employee’s offense;

    2.    The position the employee holds;




                                                107
!
                                            TR-0458
    3.   The employees’ employment history, including any previously imposed disciplinary
         actions which occurred within the pervious twenty-four (24) months, shall be
         considered; instances of suspensions or demotions which occurred within the
         previous thirty-six (36) months shall also be considered;

    4.   Other similar disciplinary actions within the office or department; and

    5.   The progressiveness of the discipline, where practicable.

Resignation in Lieu of Discipline
An employee who faces disciplinary action may voluntarily resign prior to the issuance of a
disciplinary action. Resignation shall not be forced upon the employee by the office or
department. If an employee chooses to resign, they may submit their resignation in writing to
their office or department.

!




                                              108
!
                                          TR-0459
                                       Policy No. 7.6.11

                                   Disciplinary Actions
Effective!Date:!March!16,!2007!

Oral Counseling:
An oral counseling is the most common method for assisting the employee to improve work
performance or comply with rules and policies.

Written Reprimand:
A written reprimand should state that it is a “written reprimand” and shall state that further
disciplinary action will occur if the employee fails to achieve a satisfactory level of performance.
A copy of the written reprimand should be provided to the employee.

Suspension:
A suspension is the temporary release from duty of an employee for up to thirty calendar days
without pay. A suspension is applicable when a prior reprimand does not produce satisfactory
results in correcting behavior, or when the office or department determines that a violation of a
rule or policy is serious enough to warrant a suspension without prior use of less severe
discipline.

Forfeit of Leave in Lieu of Release from Duty.
 In lieu of release from duty, employees may request from their office or department to forfeit
time from their available vacation leave, personal leave, FLSA, compensatory, or discretionary
time up to a total of five days in one fiscal year. An employee allowed to do so will agree to
report to work on those days of the forfeited leave and waive their right to appeal the
suspension. The employee must sign an agreement which will be attached to the suspension in
the employee’s personnel file.

Demotion:
A demotion is the involuntary reduction of an employee’s pay grade and classification by the
office or department. Demotion is applicable when a prior reprimand or suspension does not
produce satisfactory results in correcting behavior, or when the office or department determines
that a violation of a rule or policy is serious enough to warrant a demotion without prior use of
less severe discipline.




                                                109
!
                                            TR-0460
Termination:
A termination is the involuntary discharge of an employee by the office or department.
Discharge is applicable when a prior reprimand, suspension, or demotion does not produce
satisfactory results in correcting behavior, or when the office or department determines that a
violation of a rule or policy is serious enough to warrant a termination without prior use of less
severe discipline.

Disciplinary Action within 120 Days
A disciplinary action cannot be filed against an employee for a non-criminal violation that
occurred over 120 days prior to the service of the Notice of Proposed Disciplinary Action or
written reprimand, unless it can be shown that the conduct was actively concealed. A
disciplinary action for criminal activity can be brought at any time.

Notice of Proposed Disciplinary Action and Reply
Prior to suspending, demoting or terminating an employee, the office or department shall
provide the employee with a notice of proposed disciplinary action and provide a reasonable
opportunity for the employee to respond orally or in writing to the charges. The office or
department should review and inspect any and all evidence which supports the employee’s
position before the proposed disciplinary action takes place.

Notice of Proposed Disciplinary Action
The office or department shall prepare a Notice of Proposed Disciplinary Action and include the
following information.

    1.   The specific policies or rules violation.
    2.   The specific details of the violation(s), including names of witnesses, dates and times.
    3.   Inform the employee that the action is proposed and not a final decision.
    4.   Inform the employee that they have a right to reply and that the reply will be considered.
    5.   Inform the employee to whom the reply should be directed.

Service of the Notice of Proposed Disciplinary Action
The Notice of Proposed Disciplinary Action, if practicable, should be made in person with a
written receipt obtained. If personal service is not available, service is deemed complete if the
Notice is sent by certified mail to the employee’s last known address.

Employee Reply
An employee shall have ten (10) business days from the day of receipt of the Notice of
Proposed Disciplinary Action to reply as directed to the office or department. An employee shall
have five business days to reply if there is reasonable cause to believe that the employee is


                                                 110
!
                                             TR-0461
guilty of a crime for which a prison or jail sentence can be imposed. The day of receipt is not
counted. If mailed, the reply must be postmarked by the reply date.

Notice of Disciplinary Action
The office or department has ten (10) business days from the receipt of the employee’s reply to
send the employee a written Notice of Disciplinary Action. The day of receipt is not counted. The
deadline may be extended by written agreement of the parties.

Notice of Disciplinary Action
The Notice of Disciplinary Action shall include the following:

    1. Inform the employee of the office or department’s decision.
    2. The effective date of the disciplinary action, which if not specified in the Notice, is
       deemed to be one day later than the date of receipt of the Notice by the employee.
    3. Identify the reasons for the disciplinary action.
    4. Inform the employee of the right to appeal the decision to the Commission.
    5. Identify the individual(s) to whom such appeal should be addressed.
    6. Identify the person or office from which the employee may obtain any additional
       information about the employee’s rights.

Service of the Notice if Disciplinary Action
The Notice of Disciplinary Action, if practicable, should be made in person with a written receipt
obtained. If personal service is not available, service is deemed complete if the Notice is sent by
certified mail to the employee’s last known address.

Copies of Disciplinary Actions
A copy of the Notice of Disciplinary Action and Proposed Notice of Disciplinary Action shall be
placed in the employee’s personnel file after ten (10) business days if no appeal of the
Disciplinary Action has been filed with the Commission. If an appeal of the Disciplinary Action
has been filed with the Commission, a copy of the Notice of Disciplinary and Proposed Notice of
Disciplinary Action should not be placed in the employee’s personnel file until the appeal is
resolved by the Commission or the appeal is withdrawn by the employee.




                                                111
!
                                            TR-0462
                                      Policy No. 7.6.12

                       Investigative Administrative Leave
Effective!Date:!March!16,!2007!

Investigative Administrative Leave is the temporary release from duty or job transfer for up to
ten (10) days with pay to permit the investigation of a serious violation of office, department or
civil service rules and regulations.

The office or department shall place an employee on Administrative Leave when the disciplinary
action arises from an incident which constitutes a crime against the County.

The office or department may place an employee on Administrative Leave if it is in the best
interest of the County and there is no lateral position to which the employee may be reassigned.

The period of leave may be extended in increments of 10 business days. Upon completion of
the investigation, the employee may be returned to work without penalty or disciplinary action
may be taken.




                                               112
!
                                           TR-0463
                                          Policy No. 7.6.13

                                      Personal Grievances
Effective Date: March 16, 2007

A personal grievance is a written complaint made by an employee concerning a condition of
employment and includes grieving a written reprimand.

Filing a Grievance within an Office or Department
    1.    An employee must file a written personal grievance with the elected/appointed official,
         department head or their immediate supervisor within ten (10) business days from the
         first date of occurrence or the first date the employee became aware of the occurrence
         of the incident or condition which is the subject of the grievance. The day of occurrence
         is not counted.

         a. Failure to meet the time limit for initial filing acts as a forfeit of the matter grieved.
         b. The grievance should clearly state “Personal Grievance.”
         c. An employee cannot grieve an occurrence of incident or conduct that occurred
            during an employee’s probationary period.
         d. An employee cannot grieve an oral counseling.

    2. The office or department has ten (10) business days to respond in writing to the
       employee’s personal grievance. The day of receipt is not counted. Failure to meet the
       time limit does not act as a default or forfeit of the matter grieved.

    3. The parties may, by written agreement, extend the deadline to respond.


Filing an Appeal with the Commission
    1. If the employee is not satisfied with the final written determination from the office or
       department or if no determination is issued, the employee may appeal to the
       Commission. The appeal shall be written on the Employee’s Appeal Form available from
       the Commission and shall be filed within 10 business days of receipt of the final
       determination or the date the determination was due. The day of receipt or determination
       due date is not counted. An appeal not on the Employee Appeal Form will not be
       accepted for filing.

    2. Any appeal filed after the deadline is null and void and shall not be accepted for filing by
       the Commission. Commission staff shall inform the Commission of any appeal that was
       not accepted.



                                                   113
!
                                               TR-0464
    3. The Commission has no jurisdiction to hear an appeal regarding budgetary matters,
       reorganizations, and other matters not specified in Texas Local Government Code,
       sections 158.001 et. seq., as amended.

Hearing Procedures

Requesting a Department Response Form
The Civil Service Director will request a response from the office or department. A response by
the office or department should be made on the Department Response Form and filed in ten
(10) business days. The day of receipt is not counted.

Setting the Matter for Hearing
The Commission will set the matter for hearing. Appeals from personal grievances are the last
in the order of priority for hearing settings.

Notice of Hearing
    1. The employee must keep the Commission informed of their current address.

    2. The Commission will notify all parties of the hearing date, time and location. This notice
       will be provided with at least two weeks prior to the hearing date. A letter mailed to the
       last known address of the employee will constitute notice.

Request for Continuance
Any request to re-set a hearing must be made in writing seven (7) days prior to the scheduled
hearing, unless an emergency arises. By agreement of the parties, the Commission will cancel
and re-set the hearing date. However, the Commission will not re-set a hearing more than twice
unless the parties agree.

Attendance at the Hearing

    1. The employee must be present at the hearing and may represent themselves or be
       represented by another person. The employee should notify the Commission of the
       selection of a representative and who the representative will be. Any representative shall
       act as the spokesperson for the employee during the appeal process.

    2. The Commission has the authority to administer oaths to all witnesses. Once sworn,
       witnesses will be subject to penalties for perjury.

    3. At the beginning of the hearing, the reason for the appeal from the personal grievance
       shall be read including the date of occurrence and the remedy requested by the
       employee from the Employee’s Appeal Form.

                                              114
!
                                           TR-0465
    4. The hearing shall be open to the public unless the employee notified the Commission in
       writing five (5) days prior to the hearing date that the employee wishes the hearing to be
       closed.

    5. Either party may invoke “The Rule,” Texas Rule of Evidence 613, which means that all
       witnesses, excluding the office or department representative and the employee, will not
       be allowed to remain in the hearing, or no witness shall discuss their testimony with
       other witnesses.

    6. The employee will present their appeal to the Commission first and the employee carries
       the burden of proof.

    7. The office or department will have an opportunity to respond.

    8. The employee will then be allowed to respond to the office or department.

    9. Each side may call witnesses and will be allowed to cross-examine each other’s
       witnesses.

    10. The Commission may ask any questions necessary of any party or witness or recall any
        witness if necessary for clarification.

    11. Any witness may be released by the Commission after giving testimony.

    12. Five copies of any documents must be submitted.

    13. Each side shall have an opportunity to make a closing statement to the Commission.
        The employee shall make the first closing statement followed by office or department.
        The employee may choose to make a short rebuttal after the closing statement of the
        office or department.

    14. The Commission may recess to deliberate in executive session.

    15. If an executive session is held, the Commission shall reconvene in open session and
        make a decision. The Commission may choose to deny the appeal or grant the relief
        requested, which may include an award of back pay if authorized by statute.

    16. If the employee is to receive back pay by order of the Commission, the employee shall
        receive full compensation at the rate of pay that was provided for their position at the
        time of their appeal or the amount of compensation considered fair by the Commission.
        Should the office or department refuse to reinstate the employee as ordered by the
        Commission, the employee shall be entitled to their full salary just as though they had
        been reinstated as ordered.




                                              115
!
                                           TR-0466
    17. A written order shall be entered which states the Commission’s ruling. Such order shall
        be signed by the members of the Commission who made the decision and sent to all
        parties.




Copy of the Record

A tape recording of all hearings will be on file in the Human Resources Office. A copy will be
provided upon request as permitted by law and payment of all costs in advance.




                                              116
!
                                          TR-0467
                                       Policy No. 7.6.14

       Suspension, Demotion or Termination - Appeal & Hearing
Effective Date: March 16, 2007
    1. An employee who wishes to appeal a suspension, demotion or termination may appeal
       to the Commission. A written appeal on the Employee’s Appeal Form available from the
       Commission shall be filed within ten (10) business days after receipt of the Notice of
       Disciplinary Action. The day of receipt is not counted. An appeal not on the Employee
       Appeal Form will not be accepted for filing.

       a. An appeal filed after the deadline is null and void and shall not be accepted for filing
          by the Commission.
       b. The appeal shall be styled “Employee versus the office or department” and not the
          elected/appointed official or department head.
       c. An employee cannot file an appeal of a disciplinary action occurring during an
          employee’s probationary period.

    2. The Civil Service Coordinator will request a response from the office or department. A
       response by the office or department should be made on the Department Response
       Form and filed in 10 business days. The day of receipt is not counted.

Hearing Procedures

Setting the Matter for Hearing
    1. The Commission will set the matter for hearing.

    2. The order of priority of appeals before the Commission is terminations, demotions and
       suspensions.

Notice of Hearing
    1. The employee must keep the Commission informed of their current address.

    2. The Commission will notify all parties of the hearing date, time and location. This notice
       will be given at least two weeks prior to the date of the hearing. A letter sent by certified
       mail to the last known address of the employee will constitute notice.

Attendance at the Hearing
    1. The employee must be present at the hearing and may represent themselves or be
       represented by another person. The employee should notify the Commission of the


                                                117
!
                                            TR-0468
         selection of a representative and who the representative will be. Any representative shall
         act as the spokesperson for the employee during the appeal process.
      2. If the employee is not present at the time of hearing, the Commission shall dismiss the
         appeal and enter a written order to that effect.

      3. The office or department must be present through the elected official, department head
         or representative.

    Hearing
      1. Two Commissioners is a quorum which allows a hearing to proceed.

      2. The Commission has the authority to administer oaths to all witnesses. Once sworn,
         witnesses will be subject to penalties for perjury.

      3. At the beginning of the hearing, the disciplinary action shall be read including the date of
         occurrence and the rule or policy violated from the Department Response Form.

      4. The hearing shall be open to the public unless the employee notified the Commission in
         writing prior to the hearing date that the employee wishes the hearing to be closed.

      5. The office or department has the burden of proof and of going forward at the hearing.

      6. Either party may invoke “The Rule.” Texas Rule of Evidence 613 which means that all
         witnesses, excluding the office or department representative and the employee, will not
         be allowed to remain in the hearing and no witness shall discuss their testimony with
         other witnesses.

      7. Each party may make a brief opening statement to the Commission. The office or
         department will go first, followed by the employee.

      8. The office or department will present their witnesses first and has an opportunity to
         present rebuttal witnesses.

      9. The employee will present their witnesses second and be allowed to respond to the
         office or department.

      10. Each side may call witnesses and will be allowed to cross-examine each other’s
          witnesses.

      11. The Commission may ask any questions necessary of any party or witness or recall any
          witness if necessary for clarification.

      12. Any witness may be released by the Commission after giving testimony.

      13. Five copies of any document must be submitted.

      14. Each side shall have an opportunity to make a closing statement to the Commission.
          The office or department shall make the first closing statement followed by the

                                                 118
!
                                             TR-0469
       employee. The office or department may choose to make a short rebuttal after the
       closing statement of the employee.

    15. The Commission may recess to deliberate in executive session.

    16. If an executive session is held, the Commission shall reconvene in open session and
        make a decision. The Commission may choose to deny the appeal and uphold the
        disciplinary action, impose a lesser penalty than the one taken by the office or
        department and may include an award of back pay, or overturn the disciplinary action.
        The Commission is not limited in the length of time a suspension may last.

    17. If the employee is to receive back pay by order of the Commission, the employee shall
        receive full compensation at the rate of pay that was provided for their position at the
        time of their appeal or the amount of compensation considered fair by the Commission.
        Should the office or department refuse to reinstate the employee as ordered by the
        Commission, the employee shall be entitled to their full salary just as though they had
        been reinstated as ordered.

    18. A written order shall be entered which clearly states whether the action will be upheld,
        dismissed or reduced. Such order shall be signed by the members of the commission
        who made the decision and sent to all parties.

Copy of the Record
A tape recording of all hearings will be on file in the Human Resources office. A copy will be
provided upon request as permitted by law and payment of all costs in advance.

Appeal to District Court
Pursuant to chapter 158 of the Texas Local Government Code, an employee who on final
decision by the Commission is demoted, suspended or removed from the employee’s position
may appeal the Commission’s decision in district court within 30 days of the date of the
decision.




                                              119
!
                                          TR-0470
                                      Policy No. 7.6.15

                             Fitness for Duty Evaluation
Effective Date: March 16, 2007
Revised: Adopted May 24, 2012
         Effective June 8, 2012
Offices or departments have authority to direct an employee to take a fitness for duty medical
examination when a specific injury, incident, action, or behavior indicates that such an
evaluation may be warranted.

Written Order and Administrative Leave
The office or department shall provide the employee with a written Order for Fitness for Duty
Evaluation which provides the reason(s) the evaluation is being ordered. The Order should also
include whether the employee will be placed on Administrative Leave, with pay, or retained on
duty until a final determination is made.

Medical Evaluation
The employee should be referred for medical examination with a statement of the particular
demands of the position and a statement of how the employee’s performance fails to meet
these demands. Evaluations will be conducted either by a physician, psychiatrist or psychologist
under contract or employed by the County, as appropriate, at no expense to the employee. A list
of doctors may be obtained from Human Resources.

Failure to Complete the Evaluation
Failure by the employee to complete the evaluation process may result in disciplinary action,
including termination.

Removal from Duty

In the event that the medical evaluation finds the employee not fit for duty, the employee will be
removed from their position pursuant to Bexar County Civil Service Rules and Regulations.

If the employee has a permanent disability protected under the Americans with Disabilities Act,
the employee may be considered for an open position within that office or department. The
employee must perform the essential functions of the job in question, with or without reasonable
accommodation, and must meet the minimum job requirements. The employee’s salary will
depend on the pay range for the open position and will be in accordance with County policy. If
there are no open positions or the employee refuses the offer, the office or department will
proceed with the termination.


                                               120
!
                                           TR-0471
Appeal Procedures - Fitness for Duty Actions
An employee who is suspended, demoted or terminated under this policy may file an appeal
under the appeal procedures outlines under Bexar County Civil Service Rules and Regulations.

Three Doctor Panel
    1. If the aggrieved employee files a timely appeal with the Commission, the Commission
       will select a panel of three (3) physicians or psychiatrists (depending on the nature of the
       fitness requirement) and submit the names and addresses of the panel of three (3)
       doctors to the appealing employee. The list of doctors should be sent by certified mail to
       the employee’s last known address.

    2. The appealing employee has the option of being examined by at least two (2) of the
       three (3) doctors on the panel to determine the employee’s fitness for duty. All expenses
       and fees for these medical evaluations by the panel shall be paid for by the County if the
       employee is found fit for duty by two of the three doctors. If the appealing employee is
       not found fit for duty by two of the three doctors, all expenses and fees for the medical
       evaluations shall be paid for by the appealing employee.

    3. The evaluations must be conducted and the doctors’ reports submitted to the
       Commission within thirty (30) business days after receipt of the notification by the
       Commission. Failure by the appealing employee to schedule the evaluation or have the
       reports submitted timely will act to forfeit the appeal.

    4. In order to aid in the evaluation of the employee, the Commission shall require the office
       or department, or the physician, psychiatrist or psychologist under contract or employed
       by the County, to submit the results of the fitness for duty evaluation and any attending
       medical records or reports to the doctors on the panel selected by the employee. The
       appealing employee must sign a medical release and will be responsible for any cost for
       obtaining these records if found not fit for duty by two (2) of the three (3) doctors.
       Furthermore, the Commission shall require the appealing employee to submit any
       medical records or reports concerning their condition prepared by their personal
       physicians or hospitals to the doctors on the panel selected by the employee.

    5. The selection of the panel of doctors by the Commission shall be made from a list of
       eligible physicians or psychiatrists maintained by the Commission for this purpose.
       Eligibility for any doctor to be appointed to the list shall be determined by the
       Commission based upon the recommendations of the Bexar County Medical
       Association. Additionally, none of the appointed doctors on the panel may be employed
       by the County or under contract to the County or under contract to the County.

    6. If two (2) out of three (3) doctors on the panel find that the appellant is fit for duty, the
       Commission will order the reinstatement of the appealing employee.




                                                121
!
                                            TR-0472
Hearing before the Commission
The Commission will not hold an evidentiary hearing concerning Fitness for Duty Evaluation
appeals and will not analyze or debate medical findings or evidence. The Commission’s
decision will be solely based on the recommendations of the panel.

The Commission recognizes that there may be instances where an appealing employee may
have been disciplined for conduct or acts which are unlawful or rule infractions which led to their
fitness for duty re-evaluation, as well as being demoted, suspended or dismissed for the
required fitness for duty. In those cases, the Commission shall resolve the issue of fitness for
duty through the above procedures before determining the issue of the conduct or rule or
violation If the appealing employee is reinstated on the issue of fitness for duty, the office or
department is not prohibited from bringing or maintaining disciplinary action against the
employee for any conduct or rule violations which led to the fitness for duty evaluation. Any
disciplinary action for such conduct or action shall be severed from the fitness for duty issue and
dealt with at a separate evidentiary hearing.




                                               122
!
                                           TR-0473
                                    !

         BEXAR COUNTY DEPARTMENT OF HUMAN RESOURCES

                   Workforce Development Policies


7.7.01              Performance Appraisals

7.7.02              Training and Development Program

7.7.03              Tuition Assistance Program




                                  123
!
                               TR-0474
                                     Policy No. 7.7.01

                              Performance Appraisals
Effective Date: January 1, 2007


Bexar County has adopted a Performance Appraisal process to provide information and
feedback about employee job performance to the employee, supervisor and management.
Performance Appraisals provide the supervisor and the employee with a means of discussing
the employee's job duties and responsibilities along with work circumstances and work
environment. Performance Appraisals should be conducted on the employee’s anniversary date
in the office/department.

Performance Appraisal Forms
Employee Performance Appraisal forms and Employee Self-Evaluation forms, as well as an
explanation of performance dimensions, can be obtained by contacting the Human Resources
Department.

Employee Responsibilities
Employees can voluntarily complete an Employee Self-Evaluation form which will assist
supervisors in completing the Employee Performance Appraisal.

Office and Department Responsibilities
The office or department should personally inform an employee that a performance appraisal is
upcoming and ask the employee to voluntarily complete and submit their Employee Self-
Evaluation by a certain date. If submitted, the office/department should meet with the employee
and discuss the information from the Employee Self-Evaluation. The office or department should
then complete the Employee Performance Appraisal form with any recommended action. The
office or department should furnish the completed Employee Performance Appraisal form to the
employee and meet again with the employee to review the final appraisal and to obtain the
employee's signature.

If there are any changes to the final recommendation, the changes should be reviewed with
employee as soon as possible and a final copy of the Employee Performance Appraisal should
be provided to the employee and maintained in the employee’s personnel file.




                                             124
!
                                          TR-0475
                                      Policy No. 7.7.02

                      Training and Development Program
Effective Date: January 1, 2007
Bexar County has established a Training and Development program which is designed to
encourage employees in the development of skills, knowledge and abilities that will assist
employees in becoming fully qualified for their current position and enhance their opportunity for
advancement. Through this program, quality training is provided at no cost to employees and is
available for all County employees. Offices and departments are strongly encouraged to allow
employees to participate in the various training events offered throughout the year and to
designate an office or department training liaison to work with the Training and Development
Specialist in Human Resources.

Employees must notify their supervisor for classes they are interested in attending and request
approval from the office or department to attend any of these classes. The office or department
training liaison will notify the Training and Development Specialist to register interested
employees for each class.
!




                                               125
!
                                           TR-0476
                                      Policy No. 7.7.03

                             Tuition Assistance Program
Effective Date: January 1, 2007

Tuition Assistance Request Form (PDF)


Bexar County provides a Tuition Assistance Program to encourage eligible employees to
continue their education. This program provides tuition assistance for academic and technical
courses taken at an accredited college/university or a recognized technical training school.
Courses must be related to the employee’s present position or to a position that the employee
could reasonably progress to within the County. Courses taken must not interfere with the
business needs of the County.

Eligibility
All full-time, regular employees in positions authorized by Commissioners Court are eligible to
participate after they have completed their first six months of employment.

The following are ineligible for tuition reimbursement:

    1. Part-time employees (those employees who work less than thirty-two (32) hours per
       week);
    2. Contract employees;
    3. Employees who have not completed their probationary period;
    4. State employees (e.g., employees from Community Supervision and Correction);
    5. Temporary employees, including interns;
    6. Employees on disability or an approved leave of absence;
    7. Programs leading to a doctoral degree (any post-graduate doctoral-level degree,
       including, but not limited to: Ph.D., Psy.D., MD, JD, Ed.D);
    8. Courses for which reimbursement has already been paid; or
    9. Courses involving sports, games, or hobbies (unless required as part of a degree
       program/plan).




                                               126
!
                                           TR-0477
Retention Agreement
By participating in this program, the employee agrees to a one-year retention commitment to the
County. The employee must remain employed with the County for a minimum of one year from
the date on the most recent issued reimbursement check.

If the employee terminates his or her employment with the County or if the employee is
terminated for cause, the Auditor’s Office will deduct a prorated amount from the employee’s
final paycheck to refund the County. If the total amount owed back to the County cannot be
recovered in full from the employee’s final paycheck, a balance letter will be mailed to the
employee for the remaining balance due.

Program Guidelines
This program allows an employee to receive a partial reimbursement for tuition and mandatory
fee costs (as identified below) at a maximum of two courses per school term as identified below,
with a maximum of six courses per fiscal year.

A school term is defined as a:
    a) Fall semester or quarter between August and December;
    b) Spring semester or quarter between January and May; or
    c) Summer semester or quarter between May and August.

Funding is based on the fiscal year, and reimbursements are paid out on a first-come first-serve
basis.

Availability of reimbursement is subject to budget limitations.
Reimbursement costs include tuition and mandatory fees such as lab fees, library fees, student
center fees, automated services and records processing, registration, student services, and
identification cards fees.

Reimbursement costs do not include internships or supplementary costs, such as books, course
supplies, parking, late fees, penalties and orientation fees, applications for graduation,
installment fees, or copies of official transcripts or certificates.

Prior approval of tuition reimbursement is not a guarantee that the employee will be reimbursed.
Reimbursement is contingent upon budget constraints and which employee is first in line to
receive reimbursement. Obtaining prior approval to participate in the program serves only to put
the department, Human Resources, and the Auditor on notice that reimbursement is requested.




                                              127
!
                                          TR-0478
Amount of Reimbursement
The maximum amount of reimbursement for college courses is based upon the prevailing tuition
rate set by the University of Texas-San Antonio (UTSA). Non-college courses, pass-fail courses,
certificate courses, or professional development courses are paid at the prevailing UTSA rates
or the rate the employee paid, whichever is lower.

The amount reimbursed is contingent upon the employee’s successful completion of courses as
follows:

       Undergraduate          Graduate Graded          Non-Graded             Pass-Fail
       Graded Courses             Courses              Courses                Courses

    90% - a grade of A    90% - a grade of A        50% - Satisfactory    50% - Pass

    80% - a grade of B    80% - a grade of B        0% - non-satisfactory 0% - Fail

    50% - a grade of C    50% - a grade of C or
                          below

    0% - a grade of D or 0% - a grade of D or
    below                below



If the employee received scholarships, grants, or gifts, participate in education assistance, or GI
Bill programs to cover all or part of the cost of tuition, that amount will be used to calculate the
employee’s tuition reimbursement. Employees are not eligible to receive two types of tuition
reimbursement. Student loans are not calculated against tuition reimbursement.

Procedures
Employee Responsibilities

      1. The employee must obtain the approval of their office or department prior to
         seeking reimbursement for each school term. Courses taken must not interfere
         with the employee’s duties, responsibilities, or attendance.

      2. The employee must be eligible (as outlined above). The employee must be pursuing an
         associate, undergraduate, master’s degree program or an approved certificate or
         training program.

      3. The employee must fill out and submit the Employee Tuition Assistance Application form
         to Human Resources within thirty (30) days after the date of registration. A new
         application form must be submitted for each school term.
      4. Human Resources will audit all tuition assistance applications. Human Resources will
         make the final determination for tuition assistance eligibility and make the final approval
         of all tuition assistance applications.

                                                 128
!
                                               TR-0479
    5. Incomplete applications will not be processed. It is the employee’s responsibility to
       ensure a complete application is submitted to Human Resources within the 30-day
       application period.
            a) Human Resources may contact an employee regarding incomplete applications.
               If an incomplete application is submitted and not completed within the 30-day
               application period, the application will automatically be denied without further
               notice to the employee.

            b) Human Resources may contact an employee regarding denied or rejected
               applications. It is the responsibility of the employee to check the status of his or
               her tuition reimbursement application and tuition assistance checks.

    6. Within 30 days of the final day of classes (excluding the posted final exam schedule), the
         employee must submit a verifiable copy of the course grade or certificate of completion
         to Human Resources. An internet printout of the unofficial transcript with the grades
         displayed is acceptable.

    7. Once the course(s) is complete, the employee must submit to Human Resources a copy
       of the grade the employee received for the course(s) and the itemized tuition invoice
       showing tuition, fees, credits, and charges. An internet printout of both documents is
       acceptable.

    8. The employee’s signature on the receipt of the tuition assistance check confirms a one-
       year retention commitment. A copy of the receipt form will be given to the employee and
       a copy will be included with the employee’s personnel file.

    9. Once the reimbursement check is issued, the Auditor’s Office will notify Human
       Resources. The employee must pick up the reimbursement check from the Auditor’s
       Office and must present a valid form of photo identification.

Office or Department Responsibilities

    1. Offices and departments should refer all employees to Human Resources or to the
       County intranet to obtain the Employee Tuition Assistance Application form.

    2.   Only signed Employee Tuition Assistance Application forms should be submitted to
         Human Resources.

Grandfather Clause
A completed application on file for the current school term at the time a policy update is adopted
will be fulfilled, so long as there is money in the budget to reimburse the employee.

A completed application on file for a school term that begins after a policy update is adopted will
be subject to any new eligibility and program guidelines set forth in the policy update.



                                                129
!
                                            TR-0480